Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 1 of 297 PageID: 1137



                        IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



   JACKSON TRAILS LLC, a New Jersey
   limited liability corporation, JACKSON 222324
   LLC, a New Jersey limited liability corporation,
   JACKSON FARMS LLC, a New Jersey limited                          Civ. No. 3:20-cv-01150
   liability corporation, JACKSON RUN LLC, a
   New Jersey limited liability corporation,
   JACKSON WALK LLC, a New Jersey limited
   liability corporation, and LAKEWOOD
   INVESTMENTS LLC, a New Jersey limited
   liability corporation.
                                  Plaintiffs,

        v.

   TOWNSHIP OF JACKSON, a New Jersey
   municipal corporation and body politic; and
   the PLANNING BOARD OF THE
   TOWNSHIP OF JACKSON, a municipal agency,

                                Defendants.


                                    AMENDED COMPLAINT


         Plaintiffs, Jackson Trails LLC (“JTL”), Jackson 222324 LLC, Jackson Farms LLC,

  Jackson Run LLC, Jackson Walk LLC and Lakewood Investments LLC by their undersigned

  attorneys, complains of Defendants, the Township of Jackson (“Township”), and the Township of

  Jackson Planning Board (“Board”), as follows:



                                      NATURE OF ACTION

        1.      This action is commenced by Plaintiffs to redress violations of its civil rights, caused

  by the Defendants’ actions to obstruct JTL from developing homes within the Township in order



                                                   1
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 2 of 297 PageID: 1138



  to prevent Orthodox Jews from residing in the Township, in violation of the Fair Housing Act

  (“FHA”), 42 U.S.C. §§ 3604 and 3617; the Free Exercise and Establishment Clauses of the First

  Amendment, the Equal Protection and Due Process Clauses of the Fourteenth Amendment of the

  United States Constitution; 42 U.S.C. § 1982; the Religious Land Use and Institutionalized Persons

  Act (“RLUIPA”), 42 U.S.C. §§ 2000cc, et seq.; and New Jersey law.

        2.       JTL, whose principal is an Orthodox Jew, sought to develop real property owned

  or under contract to purchase by the Plaintiffs within the Township as a housing development (the

  “Development”). In furtherance thereof, JTL submitted an application for conditional use,

  subdivision and site plan to the Planning Board that fully complied with the Township’s zoning

  regulations.

        3.       The Board denied the application, bowing to severe anti-Semitic pressure from

  local residents and fears that Orthodox Jews may purchase homes and reside in the Development,

  and due to the inclusion in the Development of a house of worship that may be used as a synagogue

  by Orthodox Jews.

        4.       This recent denial is part of a rising tide of anti-Semitism in the Township, a

  hostility toward Orthodox Jews shared by many both in the Township government and in its

  population and local resident groups who are hostile to the movement of Orthodox Jews into the

  Township.

        5.       The Defendants’ actions were motivated by religious and racial animus and have

  effectively impeded the ability of Orthodox Jews to move into the Township. Defendants have

  intentionally discriminated against Orthodox Jews by prohibiting the development of housing

  within the Township.

        6.       Further, the Board’s denial has violated state law by resulting in a breach of the

  Township’s Fair Share Plan, an October 25, 2016 Settlement Agreement, and a state court


                                                  2
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 3 of 297 PageID: 1139



  Judgement of Compliance and Repose, incorporated by reference herein and attached hereto as

  Exhibits A, B, and C, respectively.




                                    JURISDICTION AND VENUE

        7.       The subject matter jurisdiction of this Court is founded upon 28 U.S.C. § 1331

  (federal question jurisdiction) in that this action is brought under 42 U.S.C. §§ 3604 & 3617, 42

  U.S.C. § 1983, and 42 U.S.C. §§ 2000cc, et seq.

        8.       This Court also has supplemental jurisdiction over Counts XII, XIII and XIV under

  28 U.S.C. § 1367(a) for claims brought under New Jersey law.

        9.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) in that all of the

  events giving rise to the claims herein occurred in this District and the Defendants are subject to

  personal jurisdiction in this District as of the commencement of this action.



                                              PARTIES

        10.      Plaintiff JACKSON TRAILS LLC (“JTL”) is a Limited Liability Corporation

  located in Ocean County, New Jersey, with an address of 305 Main Street, Lakewood, New Jersey

  08701.

        11.      Plaintiff JACKSON 222324 LLC is a Limited Liability Corporation located in

  Ocean County, New Jersey, with an address of 305 Main Street, Lakewood, New Jersey 08701.

        12.      Plaintiff JACKSON FARMS LLC is a Limited Liability Corporation located in

  Ocean County, New Jersey, with an address of 305 Main Street, Lakewood, New Jersey 08701.

        13.      Plaintiff JACKSON RUN LLC is a Limited Liability Corporation located in Ocean

  County, New Jersey, with an address of 305 Main Street, Lakewood, New Jersey 08701.

        14.      Plaintiff JACKSON WALK LLC is a Limited Liability Corporation located in


                                                    3
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 4 of 297 PageID: 1140



  Ocean County, New Jersey, with an address of 305 Main Street, Lakewood, New Jersey 08701.



        15.      Plaintiff LAKEWOOD INVESTMENTS LLC is a Limited Liability Corporation

  located in Ocean County, New Jersey, with an address of 305 Main Street, Lakewood, New Jersey

  08701.

        16.      Defendant TOWNSHIP OF JACKSON, NEW JERSEY (“Jackson Township” or

  “Township”), is a municipal corporation of the State of New Jersey, having offices at 95 West

  Veterans Highway, in the Township of Jackson, in the State of New Jersey.

        17.      Defendant, TOWNSHIP OF JACKSON PLANNING BOARD, NEW JERSEY

  (“Board”), is a municipal agency organized pursuant to N.J.S.A. 40:55D-69 with its principal place

  of business at 95 West Veterans Highway, in the Township of Jackson, in the State of New Jersey.

        18.      Each of the Plaintiffs is an aggrieved persons as that term is defined in the Fair

  Housing Act, 42 U.S.C. § 3602(i).

        19.      Each of these Defendants is a “government” within the meaning of 42 U.S.C. §

  2000cc-5(4)(A).



                                   FACTUAL ALLEGATIONS

                                            Background

        20.      Jackson Township is located within Ocean County, New Jersey.

        21.      Jackson Township is approximately one hundred square miles in area.

        22.      Jackson Township is located directly to the west of Lakewood Township, New

  Jersey.

        23.      A large Orthodox Jewish community resides in Lakewood Township.

        24.      This Orthodox Jewish population, sometimes referred to as “ultra-Orthodox” or


                                                  4
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 5 of 297 PageID: 1141



  haredi, is characterized by distinctive dress, customs, religious practices, and educational needs,

  among other attributes.

        25.      Because of a shortage of available housing in Lakewood, some Orthodox Jews have

  moved from Lakewood Township and elsewhere to townships surrounding Lakewood, including

  Jackson Township, in recent years.

        26.      Orthodox Jews have been purchasing homes in the Township in growing numbers

  in recent years.

        27.          It is estimated that there are approximately 1,200 Orthodox Jewish families

  residing in the Township at the present time.

        28.      There is a great need for housing among the Orthodox Jewish population in Jackson

  Township.

                                          The Development

        29.      .Consistent with the Township’s reliance on the Plaintiffs’ property, JTL intended

  to develop property situated in the Township’s Residential Growth 3 (“RG-3”) zoning district as

  a residential housing development which would include 367 single-family homes and 92 multi-

  family units (satisfying the Township’s Mount Laurel obligations), and a house of worship (the

  “Development”). Southern Burlington County, NAACP v. Township of Mount Laurel, 67 N.J. 151

  (1975) (“Mount Laurel I”), and Southern Burlington County, NAACP v. Township of Mount

  Laurel, 92 N.J. 158 (1983) (“Mount Laurel II”).

        30.      The property on which the Development would be located consists of Block 23001,

  Lots 22-29 as designated on the tax map of the Township together with Division Street (the

  “Property”).

        31.      Plaintiff Jackson 222324 LLC is the owner of Block 23001, Lots 22, 23 and 24 as

  designated on the tax map of the Township.


                                                    5
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 6 of 297 PageID: 1142



        32.      Plaintiff Jackson Trails LLC is the owner of Block 23001, Lot 25 as designated on

  the tax map of the Township.

        33.      Plaintiff Lakewood Investments LLC is the contract purchaser of Block 23001, Lot

  26 as designated on the tax map of the Township and has an equitable interest in same.

        34.      Plaintiff Jackson Run LLC is the owner of Block 23001, Lot 27 as designated on

  the tax map of the Township.

        35.      Plaintiff Jackson Farms LLC is the owner of Block 23001, Lot 28 as designated on

  the tax map of the Township.

        36.      Plaintiff Jackson Walk LLC is the owner of Block 23001, Lot 29 as designated on

  the tax map of the Township.

        37.      Plaintiff Lakewood Investments LLC is the owner of Division Street in the

  Township which does not have a tax map designation in the Township.

        38.      The Development was permitted as a fully complying conditional use in the zoning

  district where the Property is located.

        39.      Single family residential homes and houses of worship are permitted uses if certain

  conditions are met in the RG-3 zoning district.

        40.      No variances were required for the Development.

        41.      There exists a high and increasing demand for housing in the Township among the

  Orthodox Jewish population within the surrounding housing market. Orthodox Jews will

  disproportionately purchase new housing units in the Development because of their outsized need

  for housing and because certain amenities will be available in units within the Development that

  would accommodate their religious faith.

        42.      JTL planned to develop and sell this housing on the Property with an option for

  amenities such as a kosher kitchen and five bedrooms, which would be desirable for Orthodox


                                                    6
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 7 of 297 PageID: 1143



  Jewish families.

         43.      The religious beliefs of the Orthodox Jewish community often result in larger

  family sizes for Orthodox Jews, and a need for more bedrooms.

         44.      JTL also planned to develop a 24,500-square foot structure on the Property that was

  to be used as a house of worship.

         45.      The house of worship, a synagogue, was intended to be a place where residents

  could assemble for religious worship, prayer and study.

         46.      The synagogue would include men’s and women’s mikvahs.

         47.      This structure would be a religious assembly land use.

         48.      Residents who desired to use the synagogue could walk to the synagogue from their

  homes.

         49.      The structure would likely have been used by Orthodox Jewish residents.

         50.      The Development was also to have an eruv.

         51.      An eruv is an area enclosed by a wire boundary that symbolically extends the

  private domain of Jewish households into public areas, permitting activities within it that are

  normally forbidden in public on the Sabbath and Yom Kippur.

         52.      Orthodox Jews have the sincerely held religious belief that, without an eruv, they

  are not permitted to push or carry objects outside their homes on the Sabbath and Yom Kippur.

         53.      An eruv allows observant Jews to carry or push objects from place to place within

  a designated unbroken area during the Sabbath and on Yom Kippur including being able to carry

  items such as food, medication, canes, water bottles, house keys, personal identification, books, prayer

  shawls and/or reading glasses and use wheelchairs and strollers.

         54.       In 2017, the Township enacted Ordinance No. 20-17, which prohibits the

  establishment of any eruv throughout the Township by prohibiting outright the placement of


                                                      7
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 8 of 297 PageID: 1144



  articles of any nature in the right of way of any street or public place.

        55.      The only exception is that Township consent has since been provided to attach eruv

  markers to utility poles throughout the Township, provided it does not violate Ordinance No. 20-

  17.

        56.      This eruv would be an amenity desirable for Orthodox Jewish families seeking

  housing in the Township in order to accommodate their faith.

        57.      Other housing developments in the area that are similar to the Development have

  historically been occupied by a disproportionate number of Orthodox Jews.

        58.      The principal of JTL has developed other housing developments in neighboring

  Lakewood Township that make available certain similar amenities that Orthodox Jews can use to

  accommodate their religious faith.

        59.      These include Ocean Pointe, consisting of 72 townhomes with a synagogue, park,

  kosher kitchens, and four or five bedrooms, and Harmony Park/Vine Park, consisting of 90

  townhomes with a synagogue, park, kosher kitchens, and four or five bedrooms.

        60.      Orthodox Jews have disproportionately purchased housing in these developments

  and constitute the majority of the residents.

        61.      There are also approximately 30-40 other housing developments in Lakewood

  Township of various sizes that afford certain amenities to Orthodox Jews including Westgate,

  Prospect Vines, Oak Vines and Sunset Grove, all of which have synagogues and offer units with kosher

  kitchens and larger numbers of bedrooms.

        62.      Orthodox Jews have disproportionately purchased housing in these developments

  and are the majority of the residents residing in same.

        63.      Royal Grove is a housing community in the Township.

        64.      A synagogue was approved on property near the community last year, as it was


                                                     8
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 9 of 297 PageID: 1145



  fully conforming with the Township code.

          65.    A disproportionate number of families who have moved into the Royal Grove

  housing community since the approval of the synagogue have been Orthodox Jews.

          66.    Upon information and belief, the Defendants are aware of the                housing

  developments in Lakewood Township offering certain amenities to Orthodox Jews that

  accommodate their religious faith.

          67.    Upon information and belief, the Defendants are aware that Orthodox Jews have

  purchased housing units in these developments and are the majority of the residents residing in

  them.

          68.    Upon information and belief, Defendants are aware of the influx of Orthodox

  Jewish families into the Royal Grove community.

          69.    Upon information and belief, the Defendants are aware that it is likely that a

  disproportionate percentage of Orthodox Jews would have purchased homes in the JTL

  Development.

          70.    The Township’s denial of JTL’s application for the Development, and the

  Township’s policies and/or practices that led to that denial, had a disproportionate, adverse

  impact on Orthodox Jews because the percentage of unit purchasers would have

  disproportionately been Orthodox Jews as compared to the percentage of Orthodox Jews in the

  Township and the applicable housing market.



                               The Township’s Land Use Regulations

          71.    The use of the Property is subject to the laws and regulations of Jackson Township

  and the State of New Jersey.

          72.    Jackson Township regulates zoning within its borders through its Land Use and


                                                   9
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 10 of 297 PageID: 1146



  Development Regulations, codified at Chapter 244 of the Township’s Code (hereinafter the “Land

  Use Code”).

        73.      Section 244-3 of the Land Use Code, entitled “Intent; purpose,” provides in

  pertinent part that “[i]t is the intent and purpose of this chapter to establish a pattern for the uses

  of land and of buildings and structures thereon based on the land use element of the Master Plan[.]”

        74.      The Township adopted a Master Plan in 2009.

        75.      Included in the Master Plan are Regional Growth Management Districts which,

  upon information and belief, have existed since the early 1980s.

        76.      As provided in the Master Plan: The purpose and intent of the Regional Growth

  Management Districts is the following: “Regional growth areas are areas of existing growth or

  lands immediately adjacent thereto which are capable of accommodating regional growth

  influences while protecting the essential character and environment of the Pinelands, provided that

  the environmental objectives [of the CMP] are implemented through municipal master plan and

  land use ordinances.”

        77.      The Master Plan further states:

                          The Concept in the CMP was to establish Regional Growth Areas
                          around the fringe of the Pinelands Area where substantive growth
                          was permitted to occur. The use of Pinelands Development Credits
                          would permit the maximum permitted density to be increased.
                          However, in the case of Jackson Township, the Regional Growth
                          Areas are in the vicinity of the potential noise impacts associated
                          with the Joint Base and specifically with the air training mission that
                          has been assigned to NAES Lakehurst. As stated in the JLUS, the
                          concept of transferring Pinelands Development Credits is a sound
                          planning policy provided that the receiving area is well suited for
                          the density incentive. The two Regional Growth areas that are
                          currently located in Jackson Township are described below.

                          ....

                          RG-3 Regional Growth Area. This regional growth area allows the
                          uses permitted in the PV Zone. Single-family development that is
                          served by a wastewater treatment system can be developed at a

                                                    10
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 11 of 297 PageID: 1147



                           maximum density of 2.5 dwelling units per acre. With Pinelands
                           Credits, this density can be increased to 4.5 dwelling units per acre.

            78.    Zoning for the Master Plan’s “Regional Growth Areas” includes § 244-91 of the

  Township Code entitled “RG-3 Regional Growth Zone.”

            79.    On November 22, 2017, Jackson Township adopted Ordinance No. 22-17, thereby

  amending and supplementing, in relevant part, § 244-91 of the Land Use Code entitled “RG-3

  Regional Growth Zone,” to allow cluster residential development with a mandatory 20% set aside

  within the RG-2 and RG-3 zones. This change enabled the construction of inclusionary

  development in these regional growth zones with mandatory affordable housing units incorporated

  therein to aid the Township in satisfying its Mount Laurel obligation, as proposed in the Settlement

  Agreement, described below.

            80.    Permitted principal uses in the “RG-3” regional growth zone are the same as those

  in the “PV” Pinelands Village Zone and include agriculture, detached single-family dwellings,

  churches and similar places of worship, parish houses and convents, public and quasi-public

  schools and institutions of higher learning which are not conducted as a business, municipal parks,

  playgrounds and other municipal buildings and uses deemed appropriate and necessary by the

  Township Committee, other public buildings of a governmental or cultural nature, clubhouse or

  community recreational buildings associated with an age-restricted development consisting of at least 100

  residential units.1

            81.    Conditional uses in the “RG-3” zone include detached, single-family developments

  on lots less than one acre subject to certain conditions.

            82.    These conditions include a variety of setback and other bulk requirements.

            83.    Another condition of detached, single-family developments on lots less than one

  acre is compliance with the requirement of an affordable housing set-aside, such that:

                           The units required for the affordable housing set-aside may be
                           constructed as attached dwellings with a maximum of four dwelling
        1
            Some of the uses have additional conditions.
                                                     11
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 12 of 297 PageID: 1148



                        units per building; such structures shall be subject to the bulk
                        regulations set forth in this section.

        84.     Additional conditions are the submission of a traffic impact assessment and

  acquisition and redemption of Pinelands development credits for 30% of the proposed units in

  accordance with a Township Code provision, which is not required for affordable housing units

  provided that such units do not exceed 20% of the total number of proposed units.

        85.     JTL’s application for the Development complied completely with these conditions.

        86.     Any application for a Preliminary and Final Major Subdivision must comply with

  the Development Application Procedures contained in the Land Use Code sections 244-26 and

  244-27. Any application for a Preliminary and Final Major Site Plan must comply with the

  Development Application Procedures contained in the Land Use Code sections 244-30 and 244-

  31.

        87.     JTL’s application for Development complied completely with these Land Use Code

  provisions.


                      JTL’s Application and Proceedings Before the Board

        88.     On August 10, 2018, JTL applied to the Board seeking conditional use approval,

  preliminary and final major subdivision approval, and preliminary and final major site plan

  approval for the Development on the Property (the “Application”).

        89.     JTL’s Application was deemed administratively complete on April 15, 2019.

        90.     In furtherance of its Application, JTL submitted architectural plans, a boundary

  survey, a traffic impact study, an environmental impact study, a stormwater report, and several

  other plans and documents to the Board.

        91.     The Application complied completely with the specific area, dimensional and

  setback requirements of the RG-3 zoning district, including utilizing the Pinelands Credits as


                                                 12
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 13 of 297 PageID: 1149



  required for affordable housing developments in that zone.

        92.      JTL proposed sanitary sewer connected through an interlocal agreement with

  Manchester Township, while obtaining potable water from the Jackson Township Municipal

  Utilities Authority.

        93.      In furtherance of its Application and the Township’s Affordable Housing Plan, JTL

  proposed a twenty percent set-aside for affordable housing at the Property in compliance with the

  Fair Share Plan and § 244-91.

        94.      The Application was compliant with the State’s Residential Site Improvement

  Standards and all Township Code requirements under N.J.A.C. 5:21-1, et seq.

        95.      JTL did request a design waiver with respect to lighting, in order to permit a lower

  lighting level than otherwise required by Township Ordinance, as directed by the Board.

        96.      JTL also left the issue of a design waiver relating to a sidewalk along South Hope

  Chapel Road to the Board’s discretion.

        97.      As the Property is located within the Pinelands, the Pinelands Commission must

  review all developments within the Pinelands.

        98.      The Pinelands Commission must review and accept any Township approval that

  would be granted to the JTL Development.

        99.      The first step in the approval process is to file a copy of an application for a

  development with the Pinelands Commission to obtain a Certificate of Filing.

        100.     JTL filed its Application for the Development with the Pinelands Commission on

  August 7, 2018.

        101.     Once it receives an application, the Pinelands Commission then issues a Certificate

  of Filing, which enables a private developer to seek the municipal and county approval needed for

  its development in the Pinelands.


                                                  13
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 14 of 297 PageID: 1150



          102.     The Certificate of Filing also identifies any issues unique to the Pinelands area and

  the jurisdiction of the Pinelands Commission.

          103.     JTL received a Certificate of Filing from the Pinelands Commission on April 5,

  2019.

          104.     It was entitled “Inconsistent Certificate of Filing.”

          105.     The Certificate of Filing was inconsistent due to one inconsistency identified by the

  Pinelands Commission that was attached to the Certificate of Filing.

          106.     The inconsistency identified by the Pinelands Commission was, in pertinent part,

  the following:

                          The application as currently proposed is inconsistent with the
                          following standard(s) of the Jackson Township certified land use
                          ordinance and the Pinelands Comprehensive Management Plan
                          (CMP).

                          1.     Stormwater      discharge    to   wetlands   (N.J.A.C.   7:50-
                          6/84(a)6ii4).
          107.     The stormwater inconsistency contained in the Pinelands Certificate of Filing

  inconsistency was addressed by revisions made to the Stormwater Report and plans that were

  reflected in the Plans and report submitted to the Planning Board on July 30, 2019. Additional

  stormwater volume was added and basin outlet structures revised to render the basin discharge

  consistent to the Pinelands CMP.

          108.     These revisions addressed the inconsistency identified by the Pinelands

  Commission.

          109.     A Certificate of Filing also includes the number of Pineland Development Credits

  (“PDC”) that must be redeemed by a developer (such as JTL) in the Pinelands, as well as

  endangered species that may be located on the Property.

          110.     This Certificate of Filing issued to JTL certified the number of PDCs that must be

  purchased and redeemed by JTL in connection with the Development.
                                                     14
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 15 of 297 PageID: 1151



          111.   The number of PDCs for JTL is 27.50.

          112.   The Certificate of Filing issued to JTL did not identify any concerns regarding the

  existence of endangered species on the Property.

          113.   The Jackson Township Municipal Utilities Authority issued preliminary and

  tentative approval of provision for water and sewer for the Development.

          114.   The Jackson Township Bureau of Fire Prevention issued its approval for the

  Development.

          115.   The first hearing before the Board on the Application took place on August 19,

  2019.
          116.   At the August 19, 2019 hearing, JTL’s planner testified that the house of worship

  would be a two-story building with a full basement and three sanctuaries.

          117.   The proposed house of worship had 208 parking spaces, where 195 are required.

          118.   The building coverage proposed on the lot for the house of worship is 4.6 percent

  where 25 percent is permitted.

          119.   The house of worship complied with all of the conditional use requirements in the

  RG-3 zoning district.

          120.   The plans for the house of worship submitted to the Board reflected the men’s and

  women’s mikvahs to be included in the building.

          121.   During the course of the hearing, it became evident that questions and comments

  by board members and local residents were veiled discussions of issues relating to the Orthodox

  Jewish community.

          122.   One of these issues relating to the Orthodox Jewish community concerned

  basements in the homes JTL intended to construct at the Property.

          123.   Upon information and belief, local residents and Township officials are concerned

  that members of the Orthodox Jewish community would illegally use their basements as rentals

                                                 15
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 16 of 297 PageID: 1152



  for other Orthodox Jews.

        124.    At the hearing, the Township’s Administrator, Terrance Wall, who is also the

  Mayoral appointee to the Board, asked the following questions of JTL’s planner, some of which

  was met with applause by the audience:

                       (a)    “Does the water table indicate, are there any so-called
                              English basements above ground, and if so, do they have any
                              egress, or how does --”

                       (b)    “Will the basements be constructed in a manner that meets
                              all the codes for a living area?”

                       (c)    “Well, I'm talking about egress windows and so forth, you
                              know.”

        125.    Board member and Township Council member Kenneth Bressi then engaged in the

  following exchange with JTL’s planner:

                       MR. BRESSI: It might be a premature time to ask it. Would the
                       applicant be willing to stipulate there will be no rentals of
                       basements, only be for the person who owns the house personal use?

                       THE WITNESS: It's not permitted. Sure. These are single-family
                       homes.

                       MR. BRESSI: Single-family home and the basement, they'd
                       stipulate to that?

                       THE WITNESS: Yes.

        126.    Board member Jeffery Riker asked: “Your basements, exterior entrance?”

        127.    The Board Engineer, Douglas Klee, stated to JTL’s engineer:

                       “And the last question kind of relates I think -- and it was brought
                       up during Ian’s testimony -- but the issue of basements. I guess what
                       insurance is there that a house that's built with a basement doesn't
                       turn into a two-family, the long and the short of it.”

        128.    The Board Planner, Ernest Peters, asked JTL’s engineer:

                       “[F]ollowing up on Mr. Klee’s question about the houses, is sanitary
                       sewer service provided for the basements or just for the ground floor
                       and -- or first floor and second floor?”

                                                16
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 17 of 297 PageID: 1153




        129.    Mr. Peters also stated:

                       “I think as a practical matter, we decide -- the basement normally
                       doesn't have a bathroom in it. I think that's a control we can easily
                       put forward.”

        130.    Mr. Peters further stated:

                       “When you say owner, so they’re rental?”

        131.    Board Member Campbell questioned the JTL engineer:

                       “And my second question is, I’m looking at the plans of the
                       proposed townhouses, which are rental properties. There are no
                       basements.”

                       THE WITNESS: Correct.

                       DR. CAMPBELL: Correct, no basements.

                       THE WITNESS: Correct.

        132.    Board Attorney Greg McGuckin then asked:

                       “Is the applicant willing to stipulate with a deed restriction that those
                       rental units will never be dorms?”

        133.    Upon information and belief, this reference to “dorms” also concerned the

  Orthodox Jewish community since the Township had banned dormitories in 2017, as described

  below.

        134.    The Township’s dormitory ban was aimed at preventing boarding schools, or

  yeshivas, for the Orthodox Jewish community in the Township.

        135.    The August 19 hearing was opened to public questioning.

        136.    Township residents asked the following:

                       “Everything is moot here if there are more than one family living in
                       that house.”

                       “We all hear this, but it's happening already in Jackson right down
                       the street.”


                                                  17
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 18 of 297 PageID: 1154



                         “Are these homes set up for one-family, two-family houses?”

                         “And what happens if there is two families in that house?”

                         “Oh, yeah, but I'm bringing a point. House of worship, it's singular.
                         How do you -- how are you going to accommodate in that same
                         house of worship other denominations?”

                         “These basements, when you're building these homes, I know you're
                         saying it's a building question. You're proposing homes with
                         basements. Are your basement windows going to be egress windows
                         for livable space, or is it going to be the standard little 1-foot-by-2-
                         foot window?”

        137.     One resident was concerned with the grade level at which the houses would be built,

  targeting the basement issue, and stated at one point:

                         “I think the question that I’m asking you is are you going to -- is this
                         development going to be built at street level, or are we going to come
                         in and we have street level and then we’re going to bring in fill so
                         that we can raise the house to raise the basement to accommodate
                         that 8-foot water table? Do you understand where I’m going with
                         this?”

        138.     Another issue directly relating to the Orthodox Jewish community was the inclusion

  of the house of worship in the Development.

        139.     Township Environmental Commission Member Stephen De Marzo, who, upon

  information and belief, is appointed by the Mayor of Jackson Township, engaged in the following

  questioning at the hearing from the audience:

                         “The question I had really was about the house of worship and who
                         decides what denomination goes in there. You just answered it. It’s
                         whoever buys the lot. So I would gather that whoever is living on
                         the property, whoever buys all the homes, they are going to be the
                         dominant player for that house of worship, correct?”

  (Emphasis added.)

        140.     Another issue in Jackson Township commonly associated with the Orthodox

  Jewish community concerns schools.

        141.     Orthodox Jews generally seek religious schooling for their children, which requires

                                                   18
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 19 of 297 PageID: 1155



  the development of private schools.

        142.    This normally requires the bussing of Orthodox Jewish children to these schools.

        143.    At the August 19 Board meeting, a Township resident stated: “I’ve got two

                questions for the applicant. One, where would most of the residents’ children be

                going to school?”

        144.    Another individual asked:


                        “How many provided school Jackson need pretty soon? You
                        contemplate to transportations, and you know how many illegal
                        business in the basements and how many illegal daycares in the
                        houses?

                        And the more major question is how much they pay you guys.
                        Listen, owners for the property in Jackson, keep strong because I
                        don't want to see Jackson –

                        And yes, I want to let you know I don't like to see my neighbors in
                        the same situation with Lakewood. Thank you so much.”

        145.    The second hearing on the JTL Application was heard before the Board on October

  7, 2019.

        146.    At the commencement of the hearing, the Board’s attorney indicated the following:

                        “The board is in receipt of an e-mail that was communicated this
                        morning and then this afternoon. I have advised the board members
                        that you should not consider that e-mail, and I’m going to ask the
                        attorney for the applicant to state their position on the record if I
                        could.”

        147.    The email at issue was sent by Board member Jeffrey Riker to the Planning Board,

  which was addressed: “Dear Mr. Riccardi and fellow members of the Jackson Township Planning

  Board[.]”

        148.    It was sent on the morning of the October 7, 2019 hearing on the JTL Application.

        149.    The email stated:

                        “I regret that I will most likely be able [sic] to attend this evenings

                                                  19
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 20 of 297 PageID: 1156



                    meeting due to a previously scheduled medical procedure.

                    With that understanding, I am deeply concerned that the applicant
                    for Jackson Trails has repositioned the project on the agenda, having
                    not kept their commitment to the Environmental Commision. The
                    applicant, specifically Mr. Borden is due to respond to the EC at it’s
                    [sic] next meeting, which would have afforded ample time for the
                    EC to respond to the Planning Board with it’s [sic] finding’s [sic]
                    and recommendations. This maneuver, thwarts that process.

                    I will remind the Planning Board that the EC has taken issue with
                    Mr. Borden’s credentials, and has yet to find any evidence that he or
                    his firm has traversed the property to perform the required
                    inspections to develop a comprehensive and realistic Environmental
                    Impact Study.

                    We have reason to distrust his oral statements based on inconsistent
                    testimony on previous projects.

                    Further, I have become personally aware that on or about September
                    4th, 2019 and continuing through the Labor Day weekend, there was
                    significant work being performed on the property, where there were
                    no less than 3 30CY dumpsters of material being removed. It was
                    also apparent that a remediation contractor was performing work on
                    site. None of which was stated in oral testimony and within the
                    Environmental Impact Statement provided.

                    And now, it has come to our attention that heavy construction
                    equipment has been active onsite, which is and continues to disrupt
                    local wildlife and vegetation, potentially negating the ability to
                    verify species which are threatened and endangered

                    It would appear that the applicant has not been entirely truthful,
                    forthcoming and reasonably compliant in the “due process” of
                    procuring the required approvals by altering the site, thereby
                    negating any reasonable effort to make an accurate determination of
                    the existence of protected and threatened species.

                    It is the recommendation of the Environmental Commision, based
                    on the above identified concerns that this application does not move
                    forward without the appropriate responses to the EC, and a
                    explanation as to why work has started, stop work orders issued by
                    the Building Official, and no response provided to our request at the
                    applicants last appearance before the Planning Board.

                    The applicant is due a fair process, however in this case, the
                    applicant is clearly not playing by the rules.


                                              20
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 21 of 297 PageID: 1157



                        This is not in the best interests of Jackson Township, fair and equal
                        due process to this applicant and future applicants.”

        150.     The email was signed by Mr. Riker as “Chairman, Environmental Commission”

  and “Member, Planning Board.”

        151.     Upon information and belief, Mr. Riker posted the following online comment:

                        “The Asbury Park Press is a one sided rag that rattles the sabre of
                        Anti Semitism and is entirely clueless and prefers to sanitize the
                        history of over development and manipulation of resources for the
                        benefit of one group. The embodied residents of Jackson want to all
                        be equal, and not reside in segregated neighborhoods patrolled by
                        special interest groups.”

        152.     The email suggested the existence of an action taken by the Township’s

  Environmental Commission, when there was no such official action taken by the Environmental

  Commission.

        153.     Despite sending this email, which clearly constitutes a conflict of interest on his

  part, Mr. Riker appeared at the hearing intending to hear the JTL application and vote on it.

        154.     JTL’s attorney requested, through the Board attorney, that Mr. Riker recuse himself

  from considering and voting on the JTL application. Mr. Riker did so.

        155.     JTL agreed to proceed with having its application heard by the Board provided the

  Board members had not been prejudiced by Mr. Riker’s email and comments.

        156.     The Board attorney then asked that any Board members who believed that the email

  from Mr. Riker would in any way influence their decision making process with respect to the JTL

  application recuse themselves.

        157.     No Board members announced their recusal.

        158.     The Board attorney then indicated for the record that the Board members were not

  to consider the email from Mr. Riker.

        159.     The October 7 hearing then proceeded.


                                                  21
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 22 of 297 PageID: 1158



        160.     JTL’s traffic engineer testified that a full and complete traffic impact analysis was

  performed.

        161.     JTL’s traffic engineer testified that all traffic impacts on roadways and intersections

  analyzed were projected to operate at acceptable levels with the Development except for one.

        162.     The one intersection at issue, located at Whitesville Road and South Hope Chapel

  Road, was not projected to operate at an acceptable level with the Development.

        163.     Upon information and belief, Ocean County is in the process of improving and

  redesigning this intersection.

        164.     JTL’s traffic engineer testified that Ocean County had requested that JTL propose

  mitigation in connection with this intersection.

        165.     The mitigation proposed by JTL was the addition of two right-hand turn lanes at

  the subject intersection.

        166.     The intersection at issue was under the jurisdiction of Ocean County and, although

  mitigation was proposed by JTL, only Ocean County could mitigate the intersection.

        167.     JTL would contribute to that mitigation through the payment of a traffic impact fee

  to Ocean County.

        168.     The Board Planner, Mr. Peters, then raised the issue of a report from the Township

  Police Department dated September 19, 2018 regarding JTL.

        169.     JTL’s traffic engineer addressed issues raised in the report and indicated that a

  formal response had been submitted to the Township Police Department on July 18, 2019.

        170.     Board Member Wall then expressed concern that Ocean County had not made any

  final determination with respect to the traffic issues that may impact the Development.

        171.     The Board Planner echoed these concerns.

        172.     JTL’s attorney reminded the Board that only Ocean County, not the Board or


                                                     22
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 23 of 297 PageID: 1159



  Township, had jurisdiction over the off-site improvements.

        173.     Pursuant to New Jersey law, a planning board is without authority to deny site plan

  approval because of off-site traffic conditions. Dunkin' Donuts of New Jersey, Inc. v. N. Brunswick

  Twp. Planning Bd., 193 N.J. Super. 513, 515 (App. Div. 1984).

        174.     With respect to traffic impacts, the Board only has authority to determine whether

  the traffic access points to a development such as JTL’s proposed Development will operate safely

  and efficiently.

        175.     JTL’s attorney reminded the Board that the Board cannot refrain from acting on the

  JTL Application “while waiting for an outside agency’s review and approval.”

        176.     Pursuant to N.J.S.A. 40:55D-22b, “[i]n the event that development proposed by an

  application for development requires an approval by a governmental agency other than the

  municipal agency, the municipal agency shall, in appropriate instances, condition its approval upon

  the subsequent approval of such governmental agency;”

        177.     The Board attorney questioned whether JTL had received approval from Ocean

  County for the access points to the Development.

        178.     JTL’s attorney indicated that JTL had received conditional approval from Ocean

  County for the access points to the Development.

        179.     JTL’s attorney provided a copy of minutes memorializing the conditional approval

  from Ocean County dated August 21, 2019 to the Board.

        180.     Despite this, Board member Wall asked:

                        “Just to get an answer on was there an official resolution approved
                        by the Ocean County Planning Board and minutes to reflect that and
                        where is that (inaudible)[.]”

        181.     JTL’s engineer then testified as follows:

                        “As far back as August of last year, I got an e-mail from the county
                        engineer saying that basically that design is okay, let's proceed now

                                                  23
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 24 of 297 PageID: 1160



                         into the final design of the proposed improvements, which we did.
                         We then made the formal application to the county. The county
                         engineer issues those comments, which there was whatever, the 10
                         or 12 comments that recommend conditional approval, and then the
                         county planning board did take action and offered that conditional
                         approval. They document that in a form of minutes that are available
                         on their web site.”

        182.     In response to further questioning JTL’s engineer testified;

                         “It's a conditional approval at this time. The application is approved
                         subject to us satisfying again those 10 or 12 points as itemized.”

        183.     The conditional approval from Ocean County related to both on-site and off-site

  traffic conditions. Off-site traffic conditions are not within the jurisdiction of the Board.

        184.     JTL’s traffic engineer testified further that he had provided the suggested mitigation

  of the two right-hand turn lanes at the subject intersection, as requested by Ocean County.

        185.     JTL’s attorney then provided the minutes from the Ocean County Planning Board’s

  August 21, 2019 meeting to the Board.

        186.     The October 7 meeting was opened to public comment.

        187.     One resident requested that the application be tabled.

        188.     With respect to the house of worship, a Jackson Township resident (Elenor

  Hannum) stated:

                         “So I guess my other question is in regards to -- the comment was
                         constantly made ‘for the community.’ What exactly does that mean?
                         What community is this for? Because it is facing that so --

                         ....

                         Well, what -- so the design was it's going on that feeder road I guess
                         you'll call it into the entrance of this development, and through
                         testimony that I heard all night long, it was for the community. What
                         community exactly are we talking about?”

                         ....

                         The reference throughout all of testimony tonight was to this community. That
                         was the reference. I did tape it.

                                                    24
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 25 of 297 PageID: 1161




                         ....

                         And that is -- okay. So essentially, the house of worship will
                         accommodate anyone of the faith that can go there.” October 7th
                         meeting

           189.   Upon information and belief, the “community” Ms. Hannum referred to repeatedly

  was the Orthodox Jewish community.

           190.   The Board attorney had to admonish Ms. Hannum:

                         “I'm going to jump in here. Let me be perfectly clear. Whatever
                         house of worship it is has no bearing on this application. The board
                         will not consider it and will not hear any type of testimony as to what
                         type of house of worship it will be or who it will be for. It is
                         inappropriate for the board to consider that. Any comments or
                         questions about that should not be addressed to the microphone at
                         all.

           191.   Upon information and belief, Ms. Hannum has previously made the following

  statements on Facebook regarding the Orthodox Jewish community:

                         a.     “All to continue funding the BMG[2] machine. Keep
                                pumping out graduates to open more private schools. It’s just
                                a money making machine where most staff are part time, paid
                                half on the books and the other half in gift cards so they can
                                remain in welfare. And the wheel keeps churning, case WE
                                are all paying for it.”

                         b.     To Jackson Community Watchdog News: “Hi Jackson, its
                                [sic] that time of year again. Let the Blockbusing commence!
                                ...”

                         c.     “Is it possible you will wake up tomorrow to a summer camp
                                next door or across the street? Quite possible … Only in
                                Jackson. This was sent to me from a resident who has this in
                                her neighborhood: just curious - has anyone noticed schools
                                / camps run out of homes in their neighborhood? I called code
                                enforcement about this . . . . If you see something, say something!
                                . . .”

                         d.     “And these new Lakewood residents have no loyalty to
                                heritage or tradition, they can care less … only for what they

       2
        BMG refers to Beth Medrash Govoha, which is an ultra-Orthodox Jewish yeshiva in
 Lakewood Township, New Jersey, and is the second largest yeshiva in the world.
                                                   25
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 26 of 297 PageID: 1162



                             can get for them self [sic] at the expense of everyone.”

                      e.     “Residential homes ARE NOT allowed to be used as a place
                             of worship. Please Private message me with addresses. Take
                             pictures and video.”

                      f.     “If the owners want to use it as a place of worship, they must
                             go before the zoning Board for a change of use variance.”

                      g.     “It’s all part of the plan people. Saw this before as a means
                             to get so many residents disgusted that they either leave or
                             never go back to use the facilities our tax dollars pay for.
                             Once you no longer feel comfortable in the town or
                             neighborhood you live, the ones causing this wins. I have
                             sent numerous emails and texts to our local political leaders
                             . . .”

                      h.     “Here’s the thing…. These private schools are a money
                             making industry. You have the largest rabbinical college
                             pumping out rabbis, where is the employment outlet?? Open
                             a school and have the state & federal government foot most
                             of the bill. That’s what’s happening.”

                      i.     “Then you have must [sic] of your teachers/aid work part
                             time so your family income stays at the poverty level and the
                             family lives on subsidies. Working in Lakewood retail for
                             almost 20 years, you get the full education of economic
                             manipulation, right down to stores programs, return policies,
                             tipping, etc.”

       192.    Upon information and belief, all of these comments related to the Orthodox Jewish

  community.

       193.    In an email to the Township Council and Mayor, Ms. Hannum wrote:

                      “This is what is in store for Jackson, maybe not tomorrow or next
                      year, but the turnover will begin in 5 years. And as you listen, you
                      will see the parallels are the same from Ramapo NY, to Lakewood
                      here. It’s only a matter of time. Oh, and on a side note, ran into an
                      old friend of my parents, lives on Veterans Hwy, just past Jackson
                      Little League field. She told me that she got a knock on her door to




                                               26
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 27 of 297 PageID: 1163



                         sell on Thanksgiving Day, not by a realtor, but a private citizen
                         either from Lakewood or Brooklyn… just sayin. Its happening.”


        194.      Upon information and belief, Ms. Hannum made the following comments at

  meetings before the Township Council:

                         a.       “We have a LLC intermingled as profit and non-profit using
                                  our parks and now LLC’s renting out with Section 8 that can
                                  transfer anywhere. The largest is in Brooklyn, whereby
                                  taking that renter and placing them in Section 8 here.”
                         b.       “I refuse to get a No Knock and want them to come to my
                                  home. [met with applause]. The videos disclosed that there
                                  is a concerted effort to block bust this town and finally
                                  something has been done.”
                         c.       “She stated this ethical issue has come in from the east [3] and
                                  they have no ethics. They don’t abide by our laws and we
                                  have realtors using their own appraisers to drive up the cost
                                  of the home.”
                         d.       “There are people receiving mailers from Brooklyn and they
                                  are highly offended and worried. It would be nice if our local
                                  leadership supported legislation for cease and desist.”

  (Emphasis added.)

        195.      Upon information and belief, all of these comments related to the Orthodox Jewish

  community.

        196.      In a news article, Ms. Hannum was described as being “at the forefront of the

  community’s response to a wave of real estate solicitations and recent home sales to Orthodox

  Jewish buyers and investors.”

        197.      During the second hearing, several residents raised the issue of bussing of the

  children in the Development to schools.

        198.      This is an issue targeted at the Orthodox Jewish community.

        199.      Resident comments at the October 7 hearing included the following:


         3
             Lakewood Township is located to the east of Jackson Township.
                                                    27
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 28 of 297 PageID: 1164



                          “This board needs to decide if they are able and willing to shoulder
                          the busing burden if these children do not go to Jackson Township
                          schools.”

                          “The board has to understand it’s not where the children go to
                          school. It's the busing of the children. It’s going to put a burden on
                          Jackson, not to supply the busing, to reimburse each and every
                          family in that development cash money every month by check,
                          whatever, to reimburse them for transporting their own children to
                          school. Check with the Department of Transportation, and you'll
                          find out that's what happens. It has nothing to do with us providing
                          the buses. They get their money back.”

                          “And would there be separate buses for boys and separate buses for
                          girls?”

                          “The question now is I'm just talking about tax rates because now if
                          you do have buses for boys, buses for girls --”

                          “How are you going to base any study on anything with how many
                          buses and how much it's going to cost the taxpayers of Jackson --”

        200.       The Board attorney repeatedly admonished this was not a consideration for the

  Board, saying:

                          “Just for the record, Chris, and for the board members, the board
                          cannot consider school children as part of this application. It’s
                          improper for them to do so. Any decision based on that would be
                          automatically struck down by the courts.

                          ....

                          Sir, [separate busing for boys and girls] has no bearing on this
                          application. The board cannot consider it. . . . and you are
                          contaminating the record with stuff like that --”

        201.       The Board attorney’s last admonishment was the following:

                          “We cannot consider buses, and we cannot consider the number of
                          children. It's illegal for the board to consider that. They cannot do it.
                          They can't consider it. No matter how many times you ask, we can't
                          consider it. It's illegal for the board to do so.”

        202.       All other traffic issues associated with the JTL Development are within the

  jurisdiction of Ocean County.


                                                     28
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 29 of 297 PageID: 1165



        203.     All environmental issues associated with the JTL Development are within the

  jurisdiction of the Pinelands Commission.

        204.     The Pinelands Commission will not review the JTL Application for final approval

  until the Board has granted its approval of the JTL Application.

        205.     Section 244-189(A)(2)(c) of the Land Use Code required the submission of an

  Environmental Impact Study.

        206.     JTL provided an Environmental Impact Study to the Board, which was submitted

  on June 30, 2018.

        207.     The Ordinance has no sunset provision with respect to Environmental Impact

  Studies that must be provided to the Board.

        208.     JTL’s attorney indicated to the Board that JTL would agree to having a vote only

  on preliminary approval and, once outside agency approvals were received, it would return to the

  Board for final approval.

        209.     Board Member Bressi made a motion for preliminary approval of the JTL

  Development.

        210.     The Board attorney recited some of the stipulations on the record that would be

  included with others in a Resolution memorializing an approval.

        211.     While the motion was pending, the following occurred:

                        A BOARD MEMBER: I read an e-mail today about --

                        MR. McGUCKIN: Well, that's -- those e-mails are not to be
                        considered. They cannot be considered.

                        A BOARD MEMBER: Before those e-mails.

                        MR. McGUCKIN: You cannot consider it. It's not before this board.
                        It's not in this hearing.

        212.     Board member Wall stated:


                                                  29
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 30 of 297 PageID: 1166



                         “I just want to share that from my perspective, we’re asking for a
                         vote under duress for at least two members here from what I’ve
                         heard tonight.

                         ....

                         [W]hether the applicant is agreeing to an adjournment or not . . . .
                         [t]hey’ve indicated that they won’t, which is forcing a vote at 11
                         o'clock at night, which is my comment on duress.”

        213.     The Board members were not operating under any duress.

        214.     The JTL Application had been presented to the Board and was ready for a vote by

  the Board as to approval.

        215.     The vote was taken in the normal course of business of the Board.

        216.     A vote was then taken.

        217.     The vote on the motion to grant preliminary site plan and subdivision approval was

  tied at four votes to four. The tie vote was a denial of the Application.

        218.     The Board attorney then instructed the Board to make another motion, such as a

  motion to deny, or an adjournment request.

        219.     Board member Wall made a motion to carry the matter to another date.

        220.     The motion was passed unanimously.

        221.     The new meeting date was December 2, 2019.

        222.     On November 22, 2019, JTL filed a Motion for Reconsideration.

        223.     On December 2, 2019, a third hearing was held by the Board with respect to the

  JTL Application.

        224.     The Board failed to act on the Motion for Reconsideration.

        225.     On December 2, 2019, the Board adopted Resolution 2019-31 denying JTL’s

  Application.

        226.     The Resolution included the following statements:


                                                   30
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 31 of 297 PageID: 1167



                     a.      “each of the proposed building lots would comply with the
                             specific area, dimensional and setback requirements of the
                             RG-3 Zoning District, utilizing the Pinelands Development
                             Credits in accordance with Ordinance Section 244-91(D);”
                     b.      “Mr. Borden testified as to the conditional use standards of
                             Ordinance 244-91, and testified that the Applicant meets the
                             conditions of the conditional use standards”
                     c.      “Mr. Macfarlane's testimony revealed that the Application as
                             presented would be compliant with RSIS Standards and all
                             Ordinance requirements”
                     d.      “the Applicant’s expert testified that the application as
                             presented conforms with all zoning requirements and design
                             standards, and the Applicant is not seeking any variance
                             relief as part of this application”
                     e.      “the Board did discuss a number of conditions which the
                             Applicant acknowledged”
                     f.      “numerous members of the public, again, testified in
                             opposition to this application”

       227.   With respect to the denial, the Resolution noted:

                     a.      WHEREAS, questions remained relating to the impact of
                             this application on the Joint Military Base of Lakehurst Dix
                             Maguire [sic]; and
                     b.      WHEREAS, the Board requested from the Applicant
                             additional time to review the details of the items which had
                             been presented in evidence, to review the application plans
                             as presented before rendering an ultimate decision on this
                             matter; and
                     c.      WHEREAS, the Applicant’s Attorney advised the Board
                             that they would not consent to any further adjournments, did
                             not want to present or permit any additional testimony or
                             allow any additional public comment and argued that their
                             application was fully compliant and essentially demanded the
                             Board vote to approve their application; and

                     d.      WHEREAS, Board Members relayed concerns regarding
                             the Applicant’s Environmental Study, the terms of any
                             proposed stipulations or conditions which would apply to
                             any approval granted whether it be preliminary and final; and
                     e.      WHEREAS, the Board questioned whether an additional
                             Traffic Study would be required as the phasing plan was
                             completed, as well as the age of certain environmental
                             studies being more than 14 years old; and
                                               31
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 32 of 297 PageID: 1168



                         f.      WHEREAS, despite concerns of certain Members of the
                                 Board that it was inappropriate to vote that evening, a motion
                                 was duly made and seconded by other Members to approve
                                 the application, which motion received 4 votes in the
                                 affirmative and 4 votes in the negative; and
                         g.      WHEREAS, the matter was subsequently adjourned,
                                 however, the failure of the motion to receive affirmative vote
                                 of 5 of the 8 Members present resulted as a matter of law in
                                 the denial of the application; and
                         h.      WHEREAS, the Applicant subsequently filed a Motion for
                                 Reconsideration before the Board, which Motion was heard
                                 on December 2, 2019; and
                         i.      WHEREAS, that motion reargued, essentially, questions of
                                 law, and again, the Applicant did not agree therein to permit
                                 any additional information to be provided to the Board

        228.     The statement that “questions remained relating to the impact of this application on

  the Joint Military Base of Lakehurst Dix Maguire [sic]” is a pretextual justification for the denial.

        229.     The off-site condition of a military base in the Township is not a consideration that

  the Board can take into account pursuant to New Jersey law and Jackson Township ordinances.

        230.     The Board attorney acknowledged this during the October 7, 2019 meeting on the

  JTL application, stating:


                 “The board is still subject to the rules and regulations and statutes of the Pinelands
                 Commission, the New Jersey Municipal Land Use Law, and the township zoning
                 code, and none of those are overwritten by the memorandum of understanding or
                 any other federal regulation that I'm aware of whatsoever I can tell you that as
                 a matter of law, nothing with the base would overturn -- would be the basis to not
                 vote on this application.”

        231.     The following statements in the Resolution are also pretextual justifications for the

  denial:

                         “the Board requested from the Applicant additional time to review
                         the details of the items which had been presented in evidence, to
                         review the application plans as presented before rendering an
                         ultimate decision on this matter” and

                         “the Applicant’s Attorney advised the Board that they would not

                                                   32
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 33 of 297 PageID: 1169



                          consent to any further adjournments, did not want to present or
                          permit any additional testimony or allow any additional public
                          comment and argued that their application was fully compliant and
                          essentially demanded the Board vote to approve their application”

         232.     JTL is not obligated to consent to nor provide additional time for Board review of

  its Application.

         233.     JTL is not obligated to consent to further adjournments nor to present or permit any

  additional testimony or allow any additional public comment.

         234.     JTL’s Application was a fully compliant application.

         235.     Pursuant to the New Jersey Municipal Land Use Law, JTL was entitled to a Board

  vote on its Application.

         236.     Pursuant to N.J.S.A. 40:55D-46, the Board was required to “grant or deny

  preliminary approval within 95 days of the date of such submission or within such further time as

  may be consented to by the developer. Otherwise, the planning board shall be deemed to have

  granted preliminary approval of the site plan.”

         237.     Pursuant to N.J.S.A. 40:55D-48, the Board was required to “grant or deny

  preliminary approval within 95 days of the date of such submission or within such further time as

  may be consented to by the developer. Otherwise, the planning board shall be deemed to have granted

  preliminary approval to the subdivision.”

         238.     Pursuant to N.J.S.A. 40:55D-67, the Board was required to “grant or deny an

  application for a conditional use within 95 days of submission of a complete application by a

  developer to the administrative officer, or within such further time as may be consented to by the

  applicant.”

         239.     At the time of the vote, the Board was required by law to grant or deny JTL’s

  Application.

         240.     The statement in the Resolution that “Board Members relayed concerns regarding

                                                    33
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 34 of 297 PageID: 1170



  the Applicant’s Environmental Study, the terms of any proposed stipulations or conditions which

  would apply to any approval granted whether it be preliminary and final” was a pretextual

  justification for denial.

         241.     JTL provided an Environmental Study as required by the Land Use Code.

         242.     Any substantive environmental issues associated with the Property are solely within

  the jurisdiction of the Pinelands Commission.

         243.     The Board cannot impose any stipulations or conditions related to environmental

  issues associated with the Property on an approval of the JTL Application.

         244.     The statement in the Resolution that “the Board questioned whether an additional

  Traffic Study would be required as the phasing plan was completed, as well as the age of certain

  environmental studies being more than 14 years old” is a pretextual justification for denial.

         245.     JTL provided a traffic impact study as required by the Township’s Land Use Code.

         246.     The traffic impact study submitted by JTL demonstrated that there were no

  concerns regarding on-site traffic conditions.

         247.     Pursuant to New Jersey law, a planning board is without authority to deny site plan

  approval because of off-site traffic conditions. Dunkin' Donuts of New Jersey, Inc. v. N. Brunswick

  Twp. Planning Bd., 193 N.J. Super. 513, 515 (App. Div. 1984).

         248.     The Board only has authority to determine whether the traffic access points to a

  development such as JTL’s proposed Development will operate safely and efficiently.

         249.     JTL had received conditional approval from Ocean County regarding off-site traffic

  impacts.

         250.     The statement in the Resolution that “[the Motion for Reconsideration] reargued,

  essentially, questions of law, and again, the Applicant did not agree therein to permit any additional

  information to be provided to the Board” is a pretextual justification for denial.


                                                   34
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 35 of 297 PageID: 1171



        251.    JTL was not obligated to provide any additional information to the Board.

        252.    The Resolution was adopted by the Board on December 16, 2019.

        253.    Notice of decision of the Board’s action was published in the local newspaper on

  December 21, 2019.

        254.    In making its determination, the Board relied in great part on the testimony of

  objecting Township residents and the comments and questions of Board members.

        255.    Irregularities with respect to the Board’s hearing of the JTL Application included

  the involvement of the Township Environmental Commission (“EC”).

        256.    The Township EC is organized pursuant to N.J.S.A. 40:56A-1, et seq.

        257.    The powers of such an Environmental Commission are codified at N.J.S.A.

  40:56A-2 and include:

                          An environmental commission organized under this act shall have
                          power to conduct research into the use and possible use of the open
                          land areas of the municipality and may coordinate the activities of
                          unofficial bodies organized for similar purposes, and may advertise,
                          prepare, print and distribute books, maps, charts, plans and
                          pamphlets which in its judgment it deems necessary for its purposes.
                          It shall keep an index of all open areas, publicly or privately owned,
                          including open marshlands, swamps and other wetlands, in order to
                          obtain information on the proper use of such areas, and may from
                          time to time recommend to the planning board or, if none, to the
                          mayor and governing body of the municipality plans and programs
                          for inclusion in a municipal master plan and the development and
                          use of such areas.

        258.    An Environmental Commission may also undertake Studies and Recommendations

  pursuant to N.J.S.A. 40:56A-6 as follows:

                          An environmental commission shall have power to study and make
                          recommendations concerning open space preservation, water
                          resources management, air pollution control, solid waste
                          management, noise control, soil and landscape protection,
                          environmental appearance, marine resources and protection of flora
                          and fauna.

        259.    The EC is advisory in nature only.

                                                    35
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 36 of 297 PageID: 1172




        260.    Section 3-147 of the Jackson Township Code establishes a Township

  Environmental Commission.

        261.    Section 3-147 E of that provision of the Jackson Township Code provides as

  follows:

                        Powers and duties. The Commission is established for the
                        protection, development or use of natural resources, including water
                        resources, located within the territorial limits of the Township of
                        Jackson. The Commission shall have power to conduct research into
                        the use and possible use of the open land areas of the Township and
                        may coordinate the activities of unofficial bodies organized for
                        similar purposes and may advertise, prepare, print and distribute
                        books, maps, charts, plans and pamphlets which, in its judgment, it
                        deems necessary for its purposes. It shall keep an index of all open
                        areas, publicly or privately owned, including open marshlands,
                        swamps and other wetlands, in order to obtain information on the
                        proper use of such areas, and may from time to time recommend to
                        the Planning Board plans and programs for inclusion in the Master
                        Plan and the development and use of such areas.

        262.    Pursuant to sections 244-26A(7) and 244-189(C) of the Land Use Code, any

  application for development in the Township must be sent to the EC for review and

  recommendation.

        263.    In furtherance of its Application and the Township Code, JTL submitted

  information relevant to the Development to the EC on August 10, 2018 and June 20, 2019.

        264.    On July 16, 2019, the Jackson Township EC met regarding the JTL Application.

        265.    On July 19, 2019, the EC issued a review letter to JTL’s planner regarding the JTL

  Application, requesting additional information.

        266.    On August 12, 2019, JTL’s planner sent a reply letter to the EC responding to its

  requests and provided the additional information requested.

        267.    Following the first Board meeting on the JTL Application, JTL’s planner sent

  another letter to the EC on September 24, 2019 regarding clarification of an issue raised at the


                                                    36
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 37 of 297 PageID: 1173



  Board meeting.

         268.       That issue concerned a neighboring property owned by Walter Earle Corp.

  (“Earle”), which includes a Classification Exception Area (“CEA”) for groundwater because it is

  a contaminated property under NJDEP’s Site Remediation Program (“SRP”).

         269.       This issue was irrelevant to the Property and the JTL Application, as it concerned

  an off-site condition on another property.

         270.       On November 19, 2019, the EC sent a five-page letter regarding the JTL

  Application to JTL’s planner with additional concerns regarding the Development.

         271.       The letter was sent to not only the Board and Commission members, but to other

  individuals such as the Township Zoning Official, Township Code Officer, and an individual at

  the Pinelands Commission.

         272.       On November 25, 2019, the planner for JTL responded once again and stated in

  pertinent part:

                           It was at the October Planning Board meeting the Commission
                           Chairman recused himself from all review relating to this project.
                           Additionally a member of the Commission, Stephan De Marzo,
                           spoke in objection to the project at the October Planning Board
                           Meeting thereby disqualifying himself from any consideration of
                           this project by the Commission. As a result, there is an insufficient
                           quorum of Commission members available to discuss the project
                           since only three (3) other Commission members remain. These facts
                           were explained to Chairman Riker by the project attorney, Sal
                           Alfieri prior to the meeting.

                           ....

                           The continued monitoring of the CEA is the obligation of Earle and
                           Jackson Trails has no obligations or responsibilities. If you have
                           continuing questions it is recommended you contact Earle since they
                           are the responsible party.

                           ....

                           In fact, the EIS is fully compliant with 244-189 as it strictly follows
                           the project description, site description and inventory and impacts

                                                     37
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 38 of 297 PageID: 1174



                        have been addressed consistent to the ordinance. This project is
                        located in the Pinelands and NJDEP has no jurisdiction on
                        threatened and endangered species. Pinelands has reviewed this and
                        other projects proposed on these properties many times over the past
                        15 years and have consistently found them consistent with their
                        “Fish and Wildlife” standards which includes threatened and
                        endangered species (T&E). Most recently, Pinelands has issued a
                        Certificate of filing on April 5, 2019 which is consistent with regard
                        to their fish and wildlife standards found in the Comprehensive
                        Management Plan, NJAC 7:50-6.33. The Pinelands Commission
                        contains the regulatory authority and qualified staff to review the
                        T&E issues, consistent with the testimony at the Planning Board
                        Pinelands is required to review any approval granted by the Planning
                        Board and the applicant will be guided by any requirements imposed
                        by the Pinelands Commission.

                        ....

                        No trees regulated by the Jackson Township Tree Ordinance have
                        been removed and a Tree Permit was not required. A site visit was
                        performed with the Township Forester on October 14, 2019. The
                        equipment on the site was utilized on the site to dispose of debris
                        collected throughout the site as well as the two (2) decrepit chicken
                        coops that were removed as authorized by a demolition permit
                        issued by the Township Building Department. It is not required to
                        provide the Environmental Commission with any further
                        information.

                        ....

                        No development has occurred on this site and none will be
                        performed until all required regulatory approvals have been
                        obtained, included the final review of the Pinelands Commission,
                        consistent with the testimony provided at the Planning Board.

        273.    The scope of the letter from the EC clearly exceeds the powers of the EC.

        274.    The letter from the EC was intended to influence the Board members to vote in

  opposition to the JTL Application.

        275.    Stephen De Marzo was one of the EC members listed on the letter as voting “aye.”

        276.    Mr. De Marzo spoke in opposition to the JTL Application at both the August 19,

  2019 and October 7, 2019 meetings.

        277.    Due to these actions, Mr. De Marzo was obligated to recuse himself as a member

                                                  38
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 39 of 297 PageID: 1175



  of the Environmental Commission from consideration of the JTL Application.

        278.     Mr. De Marzo did not do so.

        279.     In addition to his public opposition to the JTL Application as discussed above,

  Mr. De Marzo had posted many anti-Semitic comments to social media.

        280.     These include the following:

                        a. A post on Facebook stated: “There is no compromising unfortunately.
                           It’s wires or poles or nothing.” Mr. De Marzo replied “Nothing! Fuck
                           them. Stay in laywood!”

                        b. Other Facebook posts stating:
                             i.   “Bullshit. It’s about our quality of life. It has Nothing to do with
                                  who and what you are or bring. The question to be asked is why
                                  do you want the Dorms? Come and live with us just don’t bring
                                  the schools. Why do you want it? What’s in it for your
                                  community?”

                              ii.   “How about NO!”

                             iii.   “That’s just fucking great! Second paragraph talks about us
                                    respecting them and their religion. HOW ABOUT THEM
                                    RESPECTING OURS AND US! New flash we were here first.”

                             iv.    “Your coming to our team. Don’t like it, DON’T COME.”

        281.     Upon information and belief, Mr. De Marzo’s references to “them” and each of the

  statements quoted above refer to the Orthodox Jewish community.

        282.     On December 3, 2019, Stephen De Marzo posted in the Facebook closed group

  “Jackson, NJ Residents 2.0”: “Jackson Trails FAILED TO PASS! The vote to reconsider the vote

  failed also. The application is now dead.”

        283.     Lonnie Cromwell is another member of the Environmental Commission who is

  listed as voting “aye” on the letter signed November 21, 2019 regarding the JTL Application.

        284.     Upon information and belief, Mr. Cromwell was seen “high-fiving” members of

  the public who spoke in opposition to the JTL Application at the second JTL hearing.

        285.     Upon information and belief, the EC intended to influence the Board members to

                                                  39
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 40 of 297 PageID: 1176



  vote in opposition to the JTL Application.

        286.     The Board had an obligation to approve JTL’s fully conforming Application.

        287.     The Board erred in failing to approve JTL’s Application.

        288.     In denying JTL’s Application, the Board was knowingly responsive to Jackson

  Township residents who were hostile toward the ultra-Orthodox Jewish community.

        289.     The Board was motivated to deny JTL’s Application based on the hostility of local

  Jackson Township residents.

        290.     By denying the Application, the Board gave effect to the private biases of Jackson

  Township residents.

        291.     Although not referenced in the Resolution, the reasons stated in the Resolution for

  denial are a pretense for the real reason, which is the likelihood that members of the Orthodox

  Jewish community would reside in the JTL Development.

        292.     Upon information and belief, JTL would have received Pinelands Commission

  approval to develop the Property as proposed.

        293.     Upon information and belief, JTL would have received any and all approvals

  necessary from Ocean County to develop the Property as proposed.

        294.     Upon information and belief, JTL would have received any and all other third-party

  approvals necessary to develop the Property as proposed.

        295.     Upon information and belief, JTL would have proceeded with construction and

  completion of the Development on the Property had it received Board approval.


                                Anti-Semitic Hostility Toward JTL

        296.     There has been significant anti-Semitic hostility directed toward Orthodox Jews in

  Ocean County, New Jersey and in Jackson Township itself.

        297.     Some of this hostility has been directed specifically at JTL.

                                                  40
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 41 of 297 PageID: 1177




        298.     Significant evidence of the anti-Semitic hostility of Township residents has

  frequently appeared on social media.

        299.     Upon information and belief, a group called Citizens United to Protect our

  Neighborhoods (“CUPON”) was formed in opposition to development that would likely serve the

  Orthodox Jewish community, including JTL’s proposed Development, in Jackson Township.

        300.     CUPON is a group originally formed in Rockland County, New York to oppose

  Orthodox Jewish development in that area.

        301.     Upon information and belief, up to eight townships in Ocean County, New Jersey

  are planning to form their own “CUPON” group.

        302.     On October 28, 2019, a nonprofit corporation called CUPON Jackson Manchester

  filed for formation with the State of New Jersey.

        303.     The business purpose listed for CUPON Jackson Manchester is “neighborhood

  protection.”

        304.     The First Board of Trustees listed in the Certificate of Formation for CUPON

  Jackson Manchester are Sheldon Hofstein, Elenor Hannum and Cathy Giancola.

        305.     All of the First Board of Trustees for CUPON Jackson Manchester are residents of

  Jackson Township.

        306.     Sheldon Hofstein is a former Chairman of the Jackson Township Zoning Board of

  Adjustment.

        307.     Mr. Hofstein resigned from the Zoning Board on August 26, 2019 as a result of his

  attendance at a CUPON meeting held in Jackson Township.

        308.     The CUPON meeting, held on August 15, 2019, was attended by Richard Egan, Joe

  Sullivan, Elenor Hannum, Sheldon Hofstein, and other residents of Jackson Township, including

  Chris Kissberth and Rosario Herrero.

                                                  41
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 42 of 297 PageID: 1178



        309.       Two of the other residents in attendance were, at the time, Jackson Township

  Planning Board member and Environmental Commission member Richard Egan and Jackson

  Township Zoning Board of Adjustment, Joseph Sullivan.

        310.       Upon information and belief, these three officials knew that it was improper for

  them to have attended this meeting.

        311.       Upon information and belief, at the CUPON meeting, Mr. Hofstein said: “We’re

  not supposed to be here,” and “[n]obody saw us.”

        312.       Upon information and belief, at the CUPON meeting, Mr. Sullivan said “We

  weren’t here.”

        313.       Upon information and belief, at the CUPON meeting, Mr. Egan said “We didn’t

  sign in, we’re neutral like we’re -- we’re invisible.”

        314.       Upon information and belief, Mr. Egan also said about the JTL Application at the

  CUPON meeting, “Oh yeah, they're going to have to, and sidewalks, curbs, swingsets, magic wires,

  the whole thing.”

        315.       Upon information and belief, the term “magic wires” refers to eruvim.

        316.       Mr. Egan was also on the Board when he posted comments to Facebook:

                          a. “The Four Beards of the Apocalypse.”

                          b. “Just giveum a good scare!!”

        317.       Upon information and belief, Mr. Egan refers to Orthodox Jewish individuals as

  “beards.”

        318.       Mr. Egan was still on the Board at the time he made the comments about the JTL

  Application, which was pending before the Board.

        319.       Mr. Egan resigned from the Board on August 22, 2019.

        320.       Mr. Sullivan resigned from the Township Zoning Board of Adjustment and Rent


                                                    42
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 43 of 297 PageID: 1179



  Leveling Board on August 23, 2019.

        321.     Upon information belief, Mr. Sullivan has posted the following comments to social

  media: “I am a member of the Republican club and support no-knock, dormitory, school, and ROW

  ordinances.”

        322.     Each of these ordinances were targeted at the Orthodox Jewish community.

        323.     Mr. Hofstein resigned from the Zoning Board on August 26, 2019.

        324.     Upon information and belief, these individuals resigned from their respective

  positions solely as a result of their attendance at the CUPON meeting.

        325.     Upon information and belief, the main topic of the CUPON meeting on August 15,

  2019 was JTL’s Application.

        326.     Upon information and belief, at the August 15, 2019 CUPON meeting the following

  comments were made by Elenor Hannum:

                        a. Elenor Hannum: “We are going to get started. Has everyone
                           been able to look over the mission of CUPON? CUPON is
                           Citizens United to Protect Our Neighborhoods. Jen and I, and a
                           few other people, we were fortunate enough to be at a meeting
                           at the end of July. Rockland County, Michael Miller, who
                           actually created CUPON, came down with Sarah Wells and
                           CUPON from Mahwah. I believe we had eight -- Jen we had
                           eight towns represented at this meeting.”
                        b. Elenor Hannum: “I was asked a question about pulling in
                           Lakehurst, because Lakehurst really has no idea what is about to
                           hit them. And they're a very tiny community[.]”
                        c. Elenor Hannum: “Um -- um -- so as we are together as a group
                           now -- um -- because of a project that is going to be hitting the
                           table on Monday, you know, we have to know that we can gain
                           forces to actually fight that. Because if we can't fill a room in the
                           planning board meeting or in the zoning board meeting, we're
                           done. We're done.”
                        d. Elenor Hannum: “I have been fighting this fight probably since
                           2014. Um -- I'm really behind it now.”
                        e. Elenor Hannum: “So let's -- let's talk about the [Planning Board]
                           meeting August 19th. You're all aware of what is about to
                           happen in Jackson Trails.”

                                                  43
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 44 of 297 PageID: 1180



                      f.   Elenor Hannum: “Um -- we maybe have another meeting after
                           Jackson Trails, prior to the next Jackson Trails.”
                      g. Elenor Hannum: “I think that is the important because I met
                         Rockland County because I was part of that Toms River, the
                         group of women fighting the Toms River. And finally got that
                         blocked busting zones. So I was good with them and New York
                         came down again. These people are more than willing to be here
                         and help us.”

       327.    At the Township Council meeting on September 10, 2019, Ms. Hannum stated:

                      a. “I come here, I am the person who did organize that CUPON
                         meeting.”

                      b. “He decided to educate the Jackson population on the RG-2 and
                         RG-3 zones in which he decided to let everyone know that they
                         were established back in the '80s. What he failed to do or educate
                         our public about is that it was in November 2017 that those zones
                         were, in fact, changed into high density housing, so part of the
                         problem that I have where I am bringing CUPON in
                         unfortunately this town needs it.”

                      c. “Right now the wolves are at the gate and it's a feeding frenzy.”

       328.    A second CUPON meeting was held in Jackson Township on October 2, 2019.

       329.    At the second CUPON meeting, the following was said in relation to JTL and the

  Orthodox Jewish community:

                      a. Elenor Hannum: “-- feet and a basement, a walk-in basement.”

                           UNIDENTIFIED FEMALE VOICE: “So it is more than a
                           family house? Or is it a three-family house?”

                           Elenor Hannum: “It is a single-family dwelling that holds a lot
                           of people.”

                           Richard Egan: “It has windows in the basement. So that means
                           that --”

                      b. Joe Sullivan: “[I]n Jackson Township right now, it is not legal to
                         rent out a basement as an apartment. However, all of these new
                         homes that are being built are being designed with the ability to
                         have apartments in the basements with escape egresses in the
                         basement and entrances and exits -- exit and entrance directly
                         through the basement -- . . . from the outside. So obviously, what
                         they're probably going to do is, when they go before the planning

                                                44
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 45 of 297 PageID: 1181



                       board, they'll say, look, we're not asking for apartments --”

                    c. Joe Sullivan: “But they're going to build them so that they can
                       have it. So that eventually, when they get a favorable committee
                       --

                       UNIDENTIFIED MALE VOICE: “Yep.”

                       Joe Sullivan: “Council, they will change the law and allow
                       themselves to have apartments.”

                    d. Elenor Hannum: “So this is just the beginning steps. This is --
                       this one project is the beginning steps to -- um -- ensure that they
                       can set it up for basement Apartments.”

                    e. Joe Sullivan: “If you want to see these kinds of houses that are
                       already being built, drive through Royal Grove.”

                       Elenor Hannum: “Yes.”

                       Joe Sullivan: “The new section of Royal Grove off of Grand
                       Boulevard, these are the exact kind of houses they're building.”

                       Chris Kissberth: “That is where the synagogue --”

                       Joe Sullivan: “Pretty much.”

                       UNIDENTIFIED FEMALE VOICE: “And they just threw the
                       synagogue up?”

                    f. Elenor Hannum: “The meeting -- the second meeting to hear
                       Jackson Trails is this Monday. Because it got upped. Um -- they
                       did it on purpose.”

                    g. Elenor Hannum: “So we'll get people to throw it all over
                       Facebook. But we need to pack that room to the capacity that it
                       gets shut down, the meeting gets shut down because the fire
                       marshal will come in. And if we get enough people, because we're
                       over capacity, they'll shut it down.”

                    h. UNIDENTIFIED MALE VOICE: “But you'll have them lock
                       the door.”

                       Elenor Hannum: “Then he probably -- that will probably be
                       pushed, unless --”

                       Joe Sullivan: “Two months probably.”



                                              45
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 46 of 297 PageID: 1182



                       UNIDENTIFIED FEMALE VOICE: “It will buy us more time
                       to get more research.”

                       UNIDENTIFIED MALE VOICE: “They'll have the police at the
                       door telling people you can't come in.”

                    i. UNIDENTIFIED FEMALE VOICE: “But when they do a house
                       of worship, the whole community is built around that. And then
                       they are the only people that are allowed to buy in there.”

                    j. Elenor Hannum: “So this is one of the objectives of CUPON.
                       We are only strong in numbers. That is the only way we can get
                       the block busting to stop.”

                    k. UNIDENTIFIED FEMALE VOICE: “So if we can pack that
                       room, it can't happen. Because --”

                       UNIDENTIFIED FEMALE VOICE: “We can put it off two
                       months.”

                       UNIDENTIFIED         MALE       VOICE:       “Fire    hazard.”

                       UNIDENTIFIED FEMALE VOICE: “We can put it off.”

                       Sheldon Hofstein: “Just you talk about the development now.
                       You have -- there is an ad for the Satmar Lakewood, which is on
                       Cross Street and Route 9, okay. Here is how it reads. Just look
                       around. All of it is advertised in Brooklyn. This is how they
                       advertise it.”

                       UNIDENTIFIED FEMALE VOICE: “Yeah.”

                       Sheldon Hofstein: “So it is in the Brooklyn newspapers.”

                       Richard Egan: “People are buying Jackson Trails from --”

                    l. Elenor Hannum: “Illegal daycares going on. So the state needs
                       to be called on that.”

                       Joe Sullivan: “You have people in the summer renting out their
                       swimming pools, which is also illegal.”

                       Elenor Hannum: “On Birmingham or Buckingham over in
                       Flair.”

                       UNIDENTIFIED FEMALE VOICE: “Buckingham.”

                       Elenor Hannum: “Buckingham. I was just told that there is a

                                            46
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 47 of 297 PageID: 1183



                       house that is not being lived in that is only being used -- um --
                       for -- um -- Friday nights and Saturdays.”

                       Joe Sullivan: “Religious services.”

                    m. Elenor Hannum: “You should not have to worry about what is
                       happening across the street or next door to you where you have
                       van fulls of children being dropped off, or you have strange
                       people walking to a home that is supposed to be a residential
                       home when your children are out front playing, and it is being
                       used for something other than the residential use.”

                    n. UNIDENTIFIED MALE VOICE: “I just see the beginning of -
                       - um -- of something. You're looking at that project as, you
                       know, changing the course of the future for the town.”

                       UNIDENTIFIED UNIDENTIFIED MALE VOICE: “Yes.”

                       UNIDENTIFIED FEMALE VOICE: “Yes.”

                    o. UNIDENTIFIED MALE VOICE: “There is an agenda. That is
                       -- that is already -- I mean this agenda --”

                       Richard Egan: “It is tried and true.”

                       Richard Egan: “This is how you destroy a town.”

                       UNIDENTIFIED FEMALE VOICE: “Yeah”

                       UNIDENTIFIED MALE VOICE: “It is a playbook.”

                    p. Elenor Hannum: “So some of us over many years, Chris, me,
                       and some other people, we have pushed. The No Knock kind of
                       was pushed because we really pushed that. Um -- we pushed for
                       not allowing port-a-potties on the front lawn. Every time we
                       have requested these things at council, or we have sent e-mails
                       to -- um -- the council requesting that this be heard and discussed
                       . . . .”

                    q. Joe Sullivan: “They haven't done an environmental study since
                       2005. That needs to be brought up a lot at this meeting. Of
                       course, that means they're doing another environmental study.
                       But at the very least, that will play the part.”

                    r. “Joe Sullivan: Like I said, push the environmental survey, the
                       fact that they haven't -- that [Ian Borden] wants to go cheap on
                       this and not do it --”


                                              47
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 48 of 297 PageID: 1184



                    s. Joe Sullivan: “Well, they already have the sidewalks.”

                       UNIDENTIFIED FEMALE VOICE: “Yes, the synagogue.”

                       UNIDENTIFIED MALE VOICE: ‘Some of the sidewalks have
                       the lights.”

                    t. Joe Sullivan: “[O]f what is coming just go into Royal Grove and
                       look at one of the houses being built and approach somebody
                       and say you want to buy it and see what happens. Royal Grove.
                       Because I have heard stories of people going in there and doing
                       that and being pretty much told to get out.”

                       Richard Egan: “Get out. There is nothing here. There is no
                       homes for sale. There is nothing here.”

                       Joe Sullivan: “And then they get on the cell phone, and
                       everybody comes out of their homes like Night of the Living
                       Dead. And they stand there, and they stare at you until you
                       leave.”

                       Elenor Hannum: “I have worked with them for 18 years. That
                       doesn't bother me.”

                    u. UNIDENTIFIED FEMALE VOICE: “So during the day from
                       Monday to Friday where in these towns do you need us going
                       around (inaudible)?”

                       Joe Sullivan: “Well, Friday nights would be the days that you're
                       looking for illegal houses of worship.”

                       UNIDENTIFIED FEMALE VOICE: “Yes.”

                       UNIDENTIFIED FEMALE VOICE: “Yes.”

                       Joe Sullivan: “Because they have to walk to them.”

                       UNIDENTIFIED FEMALE VOICE: “Right.”

                       UNIDENTIFIED FEMALE VOICE: “But then they (inaudible)
                       --”

                       Joe Sullivan: “Like daycares, that would be during the day.”

                       UNIDENTIFIED FEMALE VOICE: “Like the illegal daycare
                       that is down the street from you?”

                       UNIDENTIFIED FEMALE VOICE: “I don't know, because

                                            48
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 49 of 297 PageID: 1185



                             where I am --”

                             UNIDENTIFIED FEMALE VOICE: “Yes.”

                             UNIDENTIFIED FEMALE VOICE: “During the day.”

                         v. UNIDENTIFIED FEMALE VOICE: “Municipal building. We
                            need to pack that room. Tell all your friends.”

                             UNIDENTIFIED FEMALE VOICE: “If we get 200 people,
                             we'll delay them by two months.”

        330.     At the second CUPON meeting, Ms. Hannum indicated that she had spoken to

  Township Administrator and Board member Terrence Wall about the JTL Application.

        331.     Ms. Hannum stated at the meeting, about her conversation with Mr. Wall: “I had a

  very nice conversation with him. He doesn’t come from this area. He lives out in (phonetic)

  Pundem. And he said I didn't know anything about Jackson. I came and -- . . . . -- I started seeing

  things that were being pushed through. And he said, why are you accepting this? Why are you -- .

  . . . accepting this type of developing, these types of plans?

        332.     Upon information and belief, Mr. Wall has described the Orthodox Jewish

  community as a pyramid with “Rabbi Kotler” at the top, engaged in an effort to overdevelop the

  Township, and everyone answers to one authority.

        333.     There have been many Facebook posts about JTL’s Application.

        334.     On or about July 2019, the “Concerned Ocean County” Facebook group was

  formed.

        335.     Upon information and belief, its administrator is Jackson resident Jennifer

  Cussanelli, who has also gone by the names of Girza and Gal.

        336.     In late 2018, a Facebook group called “Rise Up Ocean County” was formed.

        337.     Upon information and belief, Rise Up Ocean County was formed to oppose

  overdevelopment of Lakewood, New Jersey, by Orthodox Jews.


                                                    49
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 50 of 297 PageID: 1186



        338.     Rise Up Ocean County’s home page contains the following statements:

                         1. “Welcome to Rise Up Ocean County” “Mobilizing to preserve
                            and improve the quality of life in Ocean County”

                         2. “Ocean County is at a crossroad. We can choose to allow our
                            quality of life to suffer at the hands of a group of people that are
                            seemingly unwilling to comply with the rule of law and societal
                            norms or we can RISE UP!”

                         3. “The adverse effects of continued development and growth in
                            Lakewood, NJ are being felt by every surrounding community,
                            particularly in Toms River, Brick, Howell and Jackson. Schools,
                            infrastructure, municipal and school budgets, municipal, county
                            and state resources are all being pushed to the breaking point.”

                         4. “Quality of life issues in the surrounding towns are arising on an
                            almost daily basis. The vast majority of these issues come about
                            as a result of an unwillingness to abide by normal societal
                            standards, standards that ALL residents are expected to adhere
                            to regardless of race, creed, color, religion, disability or sexual
                            identity.”

        339.     Upon information and belief, the “group of people” referred to on Rise Up Ocean

  County’s home page is the Orthodox Jewish community.

        340.     On April 5, 2019, the New Jersey Division of Civil Rights wrote a letter to Mark

  Zuckerberg, the Chief Executive Officer of Facebook, Inc. to bring attention to the comments on

  the Rise Up Ocean County’s page “inciting violence against Orthodox Jews.”

        341.     The letter concluded:

                         You at Facebook also have a role to play in monitoring comments
                         that incite violence based on race, religion, gender, sexual
                         orientation, gender identity or expression, national origin, ancestry,
                         and disability.

        342.      Upon information and belief, Rise Up Ocean County has formed a closed

  Facebook group.

        343.     On May 8, 2017, Agudath Israel of America and WR Property LLC, an owner of

  real property in the Township, filed suit against the Township as a result of its enactment on March


                                                   50
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 51 of 297 PageID: 1187



  16, 2017 of Ordinances No. 03-17 and 04-17 (the “School Ordinances”), as described below.

        344.     Upon information and belief, one of the Defendants in the Agudath litigation, Code

  Enforcement Officer William Campbell, and other Township residents are members of this new

  closed Facebook group.

        345.     In February 2019, the Township of Lakewood, New Jersey adopted a Resolution

  that condemned Rise Up Ocean County.

        346.     The Township of Jackson Council was asked to introduce a similar Resolution, but

  refused to do so.

        347.     The majority of the posts on Rise Up Ocean County’s public Facebook page are

  directed negatively at the Orthodox Jewish community.

        348.     Comments have been posted on Rise Up Ocean County open Facebook page about

  JTL and the Orthodox Jewish community as follows:

                        a. Pictures of the property were posted with text stating “Future
                           home of Jackson Trails unless you RISE UP. Monday, 7 pm,
                           Jackson Township municipal building.”

                        b. “UPDATE: A member of the Jackson Township Planning Board
                           has posted below that the application has been adjourned and
                           will not be heard Monday night. When a new date is known we
                           will let everyone know.”

                        c. “Jackson Township residents have a choice. You can choose to
                           step up and stop an exclusive enclave of 500 house from being
                           built or you can step aside and watch as your wildlife relocates,
                           your natural resources dwindle, your public schools are drained
                           to support private schools and your rural roads become city
                           streets. On August 19th at 7:30 pm the Jackson Township
                           Planning Board will begin hearing the application for Jackson
                           Trails, a community that if buil [sic], is of the magnitude to begin
                           remaking Jackson Township forever. Be there, bring a friend,
                           let’s make some noise. Please, take a moment and share this
                           post. Pack the house Jackson, it’s your battle to win or lose.”

                        d. “To my Jackson friends, you know how dedicated I have been
                           to this town by trying to preserve a quality of life that we have
                           all come to love. Myself and very few others have done the

                                                  51
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 52 of 297 PageID: 1188



                       work. We’ve put the time in. We have become targets. But we
                       have made progress that most will never even realize has been
                       made but undoubtedly reap the benefits. It’s an ongoing battle
                       and has consumed a good portion of my life. But I need your
                       help. Tomorrow is a very important Planning Board meeting.
                       Jackson Trails, if built, will be the first exclusive religious
                       community in our area. This community has red flags all over it.
                       It must be stopped. Please show up tomorrow. If for nothing else,
                       out of respect for those who have stuck our necks and have been
                       working our asses off to save our town from becoming another
                       Lakewood. We need bodies. You don’t have to speak. You just
                       need to be there.”

                    e. “The first subject that we intend to address has to do with the
                       house of worship. As a refresher, when the applicant filed their
                       application for Jackson Trails they included a ‘statement of
                       operation’ for the house of worship. In it they included that there
                       would be several services per day, 7 days per week, more will
                       be held on holidays. The simcha, defined as a Jewish party room, will
                       be used for birthday parties and bar/bat mitzvahs. The mikvah, a
                       Jewish ritualistic bathhouse, has a maximum occupancy of 6 and will
                       not be used during religious services. So can we just all agree that this
                       is a synagogue being built exclusively for the orthodox Jewish
                       community?”

                    f. “Another good turn out at the Jackson Township Planning Board
                       meeting. Folks were none too happy when Mr. Riker was told
                       that he should recuse himself from the Jackson Trails
                       application.”

                    g. “This video is actually shot in Lakewood but you may rest
                       assured that it will be in Jackson if Jackson Trails is approved.
                       Early morning construction decimating the forest behind you,
                       thousands of new children needing transportation to Lakewood
                       private, religious schools, 1,000 or so cars funnelling into the
                       intersection of South Hope Chapel Road and Ridgeway Avenue
                       . . . basically all of the worst parts of the scariest book that you
                       have ever read. This says nothing of the fact that if approved, the
                       Jackson MUA has agreed to run water and sewer lines to a part
                       of town that is otherwise almost undevelopable. Tonight at 7:30
                       pm the Jackson Trails application hearing continues. Last time
                       we had a good turnout, it would be nice if tonight was even
                       bigger. 95 W. Veterans Highway Jackson, NJ.” This was
                       followed by a video that had a scroll line “Once Dense Forests
                       Gone Replaced By An Orthodox Jewish Enclave.”

                    h. “THERE IS SUPPOSED TO BE AN ARCHAEOLOGICAL
                       SURVEY OF THE PROPOSED JACKSON TRAILS SITE. BY
                       LAW So so [sic] far we have a totally inadequate EIS. One that

                                               52
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 53 of 297 PageID: 1189



                       was done prior to the current standards of practice . . . The EIS needs
                       to be done by a firm that is qualified, can do all the aspects required
                       including a survey by a trained, licensed archaeologist, and completely
                       free of conflicts of interest. One who will not try to pass off a study
                       that was done before the current standards were enacted as valid and
                       timely. One that since it was presented has been totally invalidated by
                       the ordinary folks who went out there and found pine snakes, and sent
                       us the pictures to prove it.”

                    i. “LOVE THY NEIGHBOR as long as thy neighbor is one of your
                       own. Sort of like Kiryas Vizhnitz only bigger and located in
                       Jackson instead of Lakewood. On July 1, 2019 at 7 pm Jackson
                       Trails will be before the Jackson Township Planning Board with
                       an application to build an exclusive enclave which includes 500
                       homes, all with basements and including a synagogue to be located
                       within the enclave. Whether or not those basements will be finished
                       and include secondary entrances to be operated as apartments remains
                       to be seen The synagogue proposed will host multiple prayer services
                       per day, 7 days per week beginning at 7 am, sometimes earlier. A
                       simcha room is included to host birthday parties, bar/bat mitvahs [sic]
                       and other events. There is also a mikvah or ritual bath house, included
                       with a maximum occupancy of 6.”

                    j. “Maybe the creation of an exclusive Jewish enclave complete
                       with a synagogue and mikvah in Jackson Township doesn’t
                       trouble you. Maybe bumper to bumper traffic doesn’t concern
                       you. Maybe thousands of private school students draining public
                       schools of money doesn’t cause you to cringe.”

                    k. “As a quick refresher, Jackson Trails is an exclusive Jewish
                       enclave of 500 or so homes, complete with synagogue and
                       mikvah, proposed to be built on the border of Jackson and
                       Manchester Testimony was also offered that the “house of
                       worship” would belong to whoever bought it. You know, like a
                       Catholic church that wanted to be located next to a Jewish, ritual
                       bathouse.”

                    l. “Reliable sources confirm that the Jackson Crossing plaza is s old
                       to Lakewood investors. There are already a number of businesses that
                       have left, the pizzeria was sold and is now a kosher pizzeria. Not 1
                       mile away is the proposed site for Jackson Trails, the exclusive
                       orthodox Jewish enclave on South Hope Chapel Rd. The next planning
                       board meeting is Monday night at 7:30 pm. Please plan on attending,
                       our voices and objections must be heard.”

                    m. “Here’s a shocker . . . The developer of Jackson Trails, the
                       proposed, exclusive orthodox Jewish enclave, has broken the
                       rules and quite possibly made it impossible to know if there are
                       endangered species on the property. Over the last year we have
                       shown you countless examples of people that simply refuse to

                                              53
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 54 of 297 PageID: 1190



                       play by the rules. From welfare fraud to building code violations,
                       from pillaging money from public schools to redirecting money
                       from affordable housing to the construction of private, religious
                       schools. The lawlessness at times resembles the wild, wild west.
                       So it should come as no surprise that the developer of Jackson
                       Trails has chosen to break the rules by disrupting the land where
                       we are almost certain there are endangered species to be found.
                       With an application still pending before the Jackson Township
                       Planning Board and a hearing scheduled for tomorrow night, trees
                       have fallen, buildings that would be home to short eared owls were
                       falling and underbrush, the nesting home of Northern Pine Snakes, has
                       been cleared. Construction equipment is on site, construction roads
                       have been put in place and the developer has begun ‘burying the
                       evidence’ before anyone had a chance to walk the property.”

                    n. “To our knowledge, Pine Barrens Golf Course is not for sale nor
                       did we say that it was in our earlier post. Furthermore, the
                       adjacent property to Jackson Trails belonging to Earle Asphalt
                       is not for sale, nor did we say that it was. What we did was paint
                       a picture of the possibilities that one or the other or both could
                       be put in play should Jackson Trails be approved and built. We
                       based that picture on patterns of behavior that we have seen in
                       Rockland County, NY and here in Ocean County. Those patterns
                       often include the acquisition of contiguous properties to new
                       developments, particularly those the size of Jackson Trails.”

                    o. “Is Jackson Trails only the beginning of something MUCH
                       BIGGER? . . . We aren’t conspiracy nuts but we do learn from
                       history. Should Jackson Trails be approved you can rest assured
                       that an effort would be undertaken (if it is not already underway)
                       to acquire the adjacent Earle Asphalt property and then the goff
                       course. Based on the same density as Jackson Trails, this
                       COULD lead to another 1,800 homes on top of the proposed
                       500. 2,300 homes in total which produces 4,600 cars. 13,000
                       people of which 9,200 would be children . . . minimum . . . .
                       Which leads us back to Jackson Trails and the POSSIBILITY of
                       something far more damaging then just (hard to believe we used
                       the word JUST here) 500 houses and a synagogue with a
                       mikvah. When we said that the battle for Jackson is underway
                       we meant it and the first skirmish is the planning board meeting
                       on Monday night at 7:30 pm at the municipal building. PLEASE
                       . . . be there and be loud.”

                    p. “This is about opposing an exclusively orthodox Jewish enclave
                       that has the potential to add thousands of children to the
                       community . . . . It’s about, QUALITY OF LIFE for existing
                       residents of Jackson Township. And their fears are not
                       unwarranted, all they need to do is look one town to the east. It’s
                       also about establishing precedent. When a community is

                                              54
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 55 of 297 PageID: 1191



                       designed with one road in and out, 500 homes with basements
                       and a synagogue complete with a mikvah (a ritualistic
                       bathhouse) plopped in the middle of it, this is not an all
                       welcoming community, this is an exclusive enclave built for a single
                       group of people. If approved it will become the model for others in
                       Jackson Township And it’s not just public schools that suffer when hge
                       numbers of orthodox Jews move in. The environmental destruction to
                       accommodate housing needs, the stress on natural resources and the
                       strains on unimproved infrastructure push entire communities to the
                       breaking point. Lakewood and the surrounding towns are now there.
                       So to Jackson Township residents we say that now is the time to rise
                       up. This application is going to be difficult to stop but it is a worthy
                       and WINNABLE battle and your voices must be heard. Monday at
                       7:30 pm at the municipal building is the first of what likely will be be
                       multiple hearing before a final vote will be case. Be there and be loud.”

                    q. “When there’s $300,000,000 at stake, anything is possible and
                       that’s Jackson Trails. 500 houses at roughly $600,000 each.”

                    r. “It is a constant mystery. Why does one group of people who
                       profess to love God       and thrive on constant demonstrations
                       of the same . . . consistently destroy what little is left of our
                       environment, insisting it is their God-given right to do so? . . .
                       Yet when a development of 500 households like Jackson Trails
                       is planned, everyone knows full well it will not be 500. but [sic]
                       more like 1200-1500, with the illegal dwellings in basements
                       and attics everyone knows will be added . . . and the illegal
                       businesses, boarding houses, schools, and daycares          Then
                       factor in that these “households” are not the normal number of 5
                       or 6, but somewhere between 8 and 14.”

                    s. Another post on Rise Up Ocean County explained what a mikvah
                       (ritual bath) is:

                               “Long but worthy post alert . . . sound the alarm bells . .
                               . . One of the more amusing and frustrating parts of the
                               presentation made by Ian Borden on behalf of Jackson
                               Trails last night came when there was discussion about
                               the ‘house of worship’. When asked who this ‘house of
                               worship’ would belong to, the response was ‘whoever
                               buys it’ We thought about who the potential suitors
                               might be. Maybe a non-denominational house of worship
                               that could accommodate Jew, Christian, Mulim, Hindu
                               and Atheist alike would be ideal but what to do about that
                               Mikvah and Simcha (party room) for bar/bat ‘Mitzvahs’
                               that are in the plans? You see, a Mikvah is used by only
                               one people and they aren’t Christian, Muslim, Hindu
                               or Atheist. Yes some faiths use a ritual bath but the
                               development application includes a specific description

                                               55
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 56 of 297 PageID: 1192



                                    of a MIKVAH including hours of operation. And to be
                                    sure, everyone uses a party room but does not refer to it
                                    as a Simcha designed to celebrate a bar/bat ‘Mitzvah’.
                                    Again, only one people would be utilizing that party
                                    room and it too comes with hours of operation in the
                                    plans. So why not just call it what it is; a synagogue, a
                                    party facility to celebrate Jewish milestones and an
                                    orthodox Jewish ritual bath called a Mikvah?”

          349. Upon information and belief, Richard Ciullo runs the “Rise Up Ocean County”

  page.

          350.   Upon information and belief, at the CUPON meeting August 15, 2019, Richard

  Egan and Joseph Sullivan discussed pine snakes:

                        Joseph Sullivan: “Pine snakes -- if you could prove there are pine
                        snakes, one would be enough.”

          351.   Upon information and belief, at the Board’s meeting on JTL’s Application on

  August 19, 2019, Ms. Hannum engaged in the following conversation with Richard Cuillo and a

  third party outside the hearing room:

                        Richard Ciullo: “I have been on Google all day long trying to buy a
                        Northern Pine Snake. Just one.”

                        Elenor Hannum: “I can hook you up with a guy.”

                        Richard Ciullo: “I want one. That is all I want.”


          352.   Comments have been posted on Rise Up Ocean County’s open Facebook page

  regarding JTL and Pine Snakes as follows:

                        a. While discussing Jackson Trails, Chris Adrich posted a video of
                           a snake as a comment. The administrator of the page Rise Up
                           Ocean County commented, “Speaking only for myself, I will
                           spend the rest of the day with my feet up in the air thinking that
                           dude is right here with me.”
                        b. While discussing Jackson Trails, another individual commented:
                           “Put a crew of volunteers together to walk the area and
                           photographs…..bring it to the next meeting so when the
                           professionals say this and that don’t exist….you have
                           photographic proof…..with GPS headings…..it can’t be

                                                  56
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 57 of 297 PageID: 1193



                             denied.”

                        c. Chris Aldrich replied, “. . . you mean like this?” with an attached
                           photo of an aerial view of land without a snake with comments.

                        d. An administrator from Rise Up Ocean County commented and
                           stated: “This is great but you need to establish habitat. You also
                           want to focus on more than just pine snakes to have a much
                           stronger case.”

        353.     Chris Aldrich stated at the October 7, 2019 Board Meeting on the JTL

  Application:

                        Chris Aldrich: “About the environmental, I am the one who found
                        the pine snake, who as Mr. Borden said a day or two before the last
                        meeting, I did find the pine snake, and the pine snake is
                        approximately 1,500 feet from this development being proposed.
                        Not only did I find the pine snake, you may ask how I find all these
                        things. Mr. Borden knows my family. My family and I are avid
                        outdoorsmen, and we’re in the woods constantly and yesterday
                        found a Cope’s tree frog, which is also on the endangered species
                        list. So I have a picture of that. I haven’t had a chance to send that
                        to the board. I was tied up at work today and couldn’t send that to
                        the board.”

        354.     Comments have been posted on the Rise Up Ocean County closed Facebook page

  such as:

                        “Can everyone from Manchester and Jackson, who attended the
                        Cupon meeting last night, please forward me your info. Name,
                        address, number, email. If you didn’t attend but would still like to
                        help, please forward me your info. We need to address Jackson
                        Trails ASAP!”

        355.     The Facebook group “Jackson NJ” Strong also includes posts targeting the

  Orthodox Jewish community.

        356.     These have included the following post: “We support Richard Egan, Joseph

  Sullivan and Sheldon Hofstein.”

        357.     They have also included posts directed specifically at JTL’s Application,

  including the following:


                                                  57
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 58 of 297 PageID: 1194



                    a. “The folks at Rise Up Ocean County have taken the initiative,
                       on behalf of Ocean County residents, and have sought legal
                       counsel to fight the creation of an exclusively Jewish enclave. If
                       this is approved and built, it will forever change the county as
                       we know it. It will be the beginning of government approved
                       (and funded) segregation and the end to the quality of life and
                       diversity that we have all grown to appreciate. Many people ask
                       how they can help. Well, plain and simple, DONATE! We, as
                       residents, need representation and like anything else, there is a
                       cost Together we have over 16,000 followers. A few dollars
                       from each will secure us the legal team we need and at the very
                       least, postpone the building. The application was adjourned from
                       July 1, 2019 to July 15, 2019 so there is little time to waste.”
                    b. “Listen up my friends. This is very important to fight. This will
                       a full blown Religious Enclave. This is complete segregation and
                       dangerous to all of us who want diversity in Jackson.” This was
                       followed by a picture of the Statement of Operation of the house
                       of worship for JTL.
                    c. “We are halfway there! We need to retain the lawyers to help us
                       fight Jackson Trails. Please donate!”
                    d. Potsted with a video about the JTL planner as Pinocchio, “Very
                       important! Mark it on your calendars. October 7! Be there.” On
                       the video there was a scroll that said “Sorry kid, you really blew
                       it on the ‘house of worship’ question.”
                    e. “IMPORTANT!!!!!! We need to fill this room up. Please show
                       up at 7:30 Monday. Jackson Trails is last on the agenda and
                       there’s a good chance that it will be postponed, especially if it is
                       standing room only, but we need a showing. Very important.”
                       This is followed by a video which has a scroll showing “AN
                       EXCLUSIVE ORTHODOX JEWISH ENCLAVE IN
                       JACKSON TOWNSHIP.”
                    f.   “This is sickening. This is our future if our government doesn’t
                         get a handle on allowing a special interest religious group to
                         continue to purchase land and only allow their own group to




                                              58
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 59 of 297 PageID: 1195



                       occupy it. They only advertise to their own communities and the
                       properties are sold to non locals before they even break ground. Why
                       is this type of segregation being allowed in our ‘free’ country?”
        358.    Upon information and belief, some of these same residents have made other posts

  targeting the Orthodox Jewish community on media and social media including:

                       a. “[S]till working hard. Lots going on behind the scenes. Selling
                          has slowed. The only way to stop is to not sell or run. There are
                          3 lawsuits against the twp currently and I don’t think we are
                          going to give in to their demands.”
                       b. “If anyone doesn’t think there is a bigger plan to turn the USA
                          into then next Israel, then do your homework. The influx of the
                          orthodox communities coming into America is alarming!!!! Our
                          government is funding this through welfare and state and federal
                          aid, Kiryas Joel, Ramapo, Monroe, Lakewood ”
                       c. “Houses of worship coming to a neighborhood near you! So
                          your neighbor can now hold prayer services with up to 35 people
                          and strangers coming in and out whenever they want and in
                          addition they will no longer have to pay taxes once the house is
                          deemed a HOW! Why is it that only those NOT paying taxes are
                          being represented by our government yet those paying taxes are
                          losing all their rights? EVERY SINGLE TOWN this group sets
                          it sights on winds up getting sued and then settles having to pay
                          all the legal fees. They are allowed to discriminate, segregate
                          with government funded schools and busing and housing and
                          destroy towns all in the name of religion. Any 99.9 percent of
                          residents aren’t saying a damn thing about it. Don’t say I didn’t
                          warn you.”
                       d. We need to become the “bloc vote”! It’s the only way. And we
                          need to continue to open up people’s eyes to what is actually
                          happening in our country with special interest groups and radical
                          religious groups taking over entire communities.”

        359.    One of these same residents wrote and posted the following:

                       a. Referring to an eruv: “White Rd near Galassi Court. As you can
                          see it’s attached to the utility pole. There are several others in
                          Kensington Manor.”
                       b. “[W]hat good are laws if they refuse to enforce them? The Chief
                          of Police is too busy playing security detail to the guys installing
                          eruv wires.”
                       c. About the first CUPON meeting on August 15, 2019: “Please
                          respond if you can attend. This is very important for Ocean

                                                 59
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 60 of 297 PageID: 1196



                            County.”

        360.    This CUPON notice which is the subject of the post read in pertinent part:

                        Aug. 19, The Planning Board will hear the Jackson Trails, LLC
                        project

                        It is located on S. Hope Chapel Road and asking for a Major
                        Subdivision with a subsequent Major Site Plan approval to include
                        367 Single Family Homes & a house of Worship.

  (Emphasis added.)

        361.    Upon information and belief, Cathy Giancola, one of the Trustees of CUPON, is

  the administrator for several Facebook groups expressing anti-Orthodox Jewish statements

  including Jackson Community Watchdog News (both private and public groups) and Jackson

  Brookwood’s (1,2,3&4).

        362.    On October 2, 2017, Ms. Giancola wrote to the Township administrator and

  copied the Township Mayor and Council as follows:

                        “. . . 146 S. New Prospect has been operating what appears to be an
                        illegal house of worship for quite awhile now. The home is owned
                        by WSNP LLC, who comes back to a Mr. Meir Katz from 2 Harvest
                        Court. As a concerned resident of Jackson, I was wondering how
                        this is not only possible, but continues in the middle of a residential
                        community.        This is starting to become an all to common issue
                        in Jackson and I hope this is being looked at through serious eyes.”



                                   Other Anti-Semitic Hostility
                                      in Jackson Township

        363.    Jackson Township, New Jersey has been a hotbed of anti-Orthodox Jewish

  sentiment and action directed at that community.

        364.    Members of the Orthodox Jewish community have recently sought housing in

  Jackson Township.

        365.    Members of the Orthodox Jewish community and real estate agents serving that

  community have inquired into the potential availability of homes.
                                                  60
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 61 of 297 PageID: 1197



         366.      Such inquiries have caused an outcry against the Orthodox Jewish community by

  Jackson Township residents.

         367.      Certain Jackson Township residents have initiated and participated in a campaign

  known as “Jackson Strong,” which is intended to discourage homeowners from selling their homes

  specifically to the Orthodox Jewish community.

         368.      Upon information and belief, Jackson Township officials support this campaign.

         369.      There are a number of lawsuits pending against Jackson Township related to

  hostility toward Orthodox Jews.

         370.      On May 8, 2017, Agudath Israel of America and WR Property LLC, and owner of

  real property in the Township, filed suit against the Township as a result of its enactment on March

  16, 2017 of Ordinances No. 03-17 and 04-17 (the “School Ordinances”).

         371.      The School Ordinances prohibit schools from locating in the Township’s residential

  zoning districts, and prohibit outright dormitories throughout the Township.

         372.      Subsequent to the filing of that lawsuit, on September 12, 2017, the Township

  passed Ordinance No. 20-17 (the “Eruv Ordinance” and, collectively, the “Ordinances” when

  discussing all three Ordinances). The Eruv Ordinance prohibited the establishment of any eruv

  throughout the Township by preventing outright the placement of articles of any nature in the right

  of way of any street or public place.

         373.      The purpose of each of these Ordinances was to target the Orthodox Jewish

  community, to prevent that community from being able to have the necessary educational

  institutions to teach their youth, and to discourage that community from residing in Jackson Township and

  practicing their religion.

         374.      That lawsuit was amended twice with the latest filing including claims against the

  Mayor of Jackson Township, Michael Reina, the former Township Administrator, the Township

  Zoning Officer, the former Township Code Enforcement Officer, and the former Township

                                                     61
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 62 of 297 PageID: 1198



  Council President.

         375.     The actions complaint of consist of a deliberate and consistent targeting by the

  Township, through its officials, of the Orthodox Jewish community.

         376.     These actions include the targeting of sukkahs, the singling out of eruvs for

  prohibition from the Township because of their association with Orthodox Jews, and even the

  surveillance of specific homes that hostile local residents have identified to the Township as being

  owned by Orthodox Jews.

         377.     The Township has adopted other Ordinances and Resolutions specifically targeting

  the Orthodox Jewish community.

         378.     The Township filed complaints with the United States Department of Justice and

  the New Jersey Attorney General asserting that Orthodox Jews’ attempts to buy homes in the

  Township constituted so-called “blockbusting.”

         379.     The New Jersey Attorney General’s Office rejected the Township’s complaint.

         380.     The United States Department of Justice, after reviewing the Township’s

  complaint, responded to the Township’s attorneys on October 14, 2016 that “we have determined

  that no action by the Department of Justice is necessary at this time.”

         381.     In order to further discourage Orthodox Jews from purchasing homes in Jackson

  Township, in or about August 2015, the Township adopted an amended “no-knock” ordinance that

  prohibits individuals from knocking on doors in the Township unless they are registered with the Township,

  and prohibits solicitation at premises that are listed on a “No-Knock Registry.”

         382.     The “no-knock” ordinance was specifically aimed at members of the Orthodox

  Jewish community approaching homeowners regarding the potential sale of their homes.

         383.     In a state court action (Docket Nos. L-822-92, L-1879-15) related to Jackson

  Township’s Mount Laurel affordable housing obligations, the issue of the Township’s refusal to


                                                      62
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 63 of 297 PageID: 1199



  adopt Ordinance 30-16, which would have created a “Planned Inclusionary Community Zone,”

  and the reasons for such refusal, were raised by certain parties.

        384.     Ordinance 30-16 would have provided for affordable housing units, integrated with

  market rate units to be developed in the Township.

        385.     Ordinance 30-16 was the result of extensive negotiations between the developers

  of a potential housing site and the Township.

        386.     During the course of those proceedings, in 2016 Township representatives

  repeatedly stated that they wanted to (a) limit the number of bedrooms that such housing

  development would include; and (b) substantially reduce the size of the “clubhouse” included in

  such development or eliminate it entirely.

        387.     Upon information and belief, the Township’s opposition to greater numbers of

  bedrooms and restrictions on a clubhouse was directly related to its hostility toward the Orthodox

  Jewish community.

        388.     Another example of hostility toward the Orthodox Jewish community is the

  Township’s actions with respect to the Lakewood Civilian Safety Watch (“LCSW”), a

  neighborhood watch group, to prevent it from entering its jurisdiction.

        389.     Subsequently, the Township Council passed Resolution No. 192R-16, which bans

  local police from affiliating with any neighborhood watch group based outside of the Township.

        390.     In 2013, the Oros Bais Yaakov High School, an Orthodox Jewish religious girls

  school, submitted a zoning application to the Jackson Township Zoning Board of Adjustment in

  order to locate in Jackson Township.

        391.     Substantial hostility of Township residents toward the Orthodox Jewish community

  was demonstrated during the hearings on the Oros Bais Yaakov application.

        392.     The Zoning Board denied the Oros Bais Yaakov’s use variance application despite


                                                   63
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 64 of 297 PageID: 1200



  several other public and private schools having been built in the same area and zoning district.

        393.     Zoning Board members were directly responsive to the questions and statements

  made by Township residents hostile toward that school.

        394.     One of the Zoning Board members who heard and voted on the application was

  Sheldon Hofstein, one of the Trustees of CUPON Manchester Jackson.

        395.     Other Jackson Township Zoning Board members that voted on that school’s

  application made the following statements about the Orthodox Jewish community on social media

  websites:

                        a. “Jackson is not prepared for the tsunami of orthodoxy that is
                           mounting at the border. I beg you all to CONFRONT OR
                           ACCOST the council members and demand that they appoint
                           Rae Ann Walker to the zoning board she is strong enough and
                           smart and will quell and regulate the tide before it envelopes
                           Jackson.”
                        b. Describing the Orthodox community as “Cockroaches.”
                        c. “They DO have more money than you or me or all of us put
                           together and they have a long term plan and an abundance of
                           patience.”
                        d. “Over time, enabled by group unity, they will form a bloc vote
                           that will elect whomever they choose Over time they will
                           become dominant.”
                        e. “[A]sk him what to do about the scourge of the cockroaches
                           from the east[.]”
                        f.   “Jackson is not prepared for the tsunami of orthodoxy that is
                             mounting at the border.”
                        g. “They are on target for a repeat of the 1930s.”
                        h. “They DO have more money than you or me or all of us put
                           together and they have a long term plan and an abundance of
                           patience.”
        396.     Jackson Township officials engaged in the monitoring of properties owned by

  Orthodox Jews in the Township.

        397.     The former Code Enforcement Officer for the Township made the following


                                                  64
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 65 of 297 PageID: 1201



  comments about some of the properties:

                        a. “2 and 4 Danielle Court - ERUV wires. They are placed well
                           within the property line.”
                        b. “146 N. New Prospect - Rental CCO obtained and registered as
                           a Rental Property with 'TBD' for renters. In the meantime from
                           all we can tell this is actively being used as a school or Shul.”
                        c. “64 Villanova - Renter left for Israel for about 6 weeks. He is
                           letting a friend (couple) stay there from time to time while he is
                           gone. They are not paying rent as reported but instead doing
                           them a favor watching the place. Both the owner and property
                           manager are aware.”
                        d. “24 Winchester - newly reported for Friday night activity, cars,
                           etc. Home is lived in. We will monitor.”

        398.     The Township’s monitoring of these properties included the following statements

  by this same individual:

                        a. “On Friday (2/10/2017) evening there were 10 walkers observed
                           entering 9 Harvest. Additionally a total of 10 vehicles came
                           between both properties. They parked in the driveway of #7 and
                           #9 and then some were parked legally on the street.”
                        b. “I apologize for not getting back to you sooner but I was out sick
                           and I am just getting caught up. For Friday evening on Harvest
                           Ct. there were 6 vehicles in the driveway of 7 Harvest Ct. and 5
                           vehicles in the driveway at 9 Harvest Ct. One car was on the
                           street and no noise in the area.”
                        c. “Also, 6 Meadow Run Ct. was monitored and there were 5 cars
                           in the driveways there with no noise in the area.”
                        d. “There were also other areas monitored in the Township where
                           there have been calls of concern. The numbers you see are the
                           maximum numbers throughout the monitoring period. With this
                           we are finding no violations at this time at any location. We will
                           continue to monitor over time.”
        399.     Upon information and belief, a “Watch List” of properties was created at the

  Township.

        400.     This monitoring of Orthodox Jews by the Township started as early as July 2016.

        401.     The Township undertook this ongoing monitoring in direct response to complaints

  against the Orthodox Jewish community by Jackson Township residents to Township officials.

                                                 65
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 66 of 297 PageID: 1202



         402.    In addition, the Township engaged in monitoring of sukkahs, which are tent-like

  structures erected during the eight-day long festival of Sukkot, in the Township.

         403.    The Township issued violations for the erection of sukkahs in the Township.

         404.    This occurred after a resident complained to the Mayor about the erection of

  sukkahs.

         405.    In 2016, the Township became concerned about the use of trailers in the Township.

         406.    On September 13, 2016, the Township thereafter adopted Ordinance 21-16 limiting

  the use of trailers and portable storage structures in the Township.

         407.    Upon information and belief, this Ordinance was enacted to target the Orthodox

  Jewish community to prevent them from assembling in or utilizing trailers for worship.

         408.    On December 27, 2016, the Township adopted Ordinance 32-16, which requires

  that Landlords in the Township register annually on the anniversary date of their initial registration

  or face penalties.

         409.    Upon information and belief, this Ordinance was enacted to target the Orthodox

  Jewish community to penalize Orthodox Jewish individuals and entities acquiring properties

  within the Township.

         410.    This series of actions constitutes an ongoing pattern and practice of discriminating

  against Orthodox Jewish residents, interfering with and obstructing their protected rights, and

  harassment in their reasonable practice of their religion.

         411.    In or about November 2017, the State of New Jersey, Office of the Attorney General

  (“AG”) opened an investigation, “In re Jackson Township Ordinance Nos. 03-17 04-17 and 20-

  17.”

         412.    In furtherance of that investigation, the AG served a subpoena upon the Township

  seeking that certain documents and information be produced.


                                                   66
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 67 of 297 PageID: 1203



        413.     Upon information and belief, that matter is still pending.

        414.     Upon information and belief, the Chairwoman of the Jackson Republican Club and

  Treasurer of the Jackson Township Municipal Utility Authority, Clara Glory, shares the posts of

  Rise Up Ocean County on her personal Facebook Page.

        415.     This included Ms. Glory sharing the date and time of the JTL hearing before the

  Board on August 19, 2019.

        416.     On December 17, 2019, Newsweek published an article regarding anti-Semitic

  comments made on Facebook by Ms. Glory and the President of the Jackson Republican Club,

  Todd Porter.

        417.     Jackson NJ Strong Facebook group published a post stating:

                        For the record, the comments made by Glory and Porter DO NOT
                        MAKE THEM ANTISEMETIC! This is so out of control. Heaven
                        forbid you speak against the bad behavior coming from this ultra
                        religious group. Why are their rights more important than ours? The
                        track records speak for themselves. People are fed up with the
                        cheating and the selfish ways they live their lives. It’s hurting all
                        those around them. Whether it be the welfare fraud, tax evasion,
                        misappropriation of government funds, blockbusting, abuse of the
                        system or the favoritisms they receive from our law makers. We’ve
                        all had enough, and they, along with the government for turning a
                        blind eye are solely responsible for creating animosity against. . . .

        418.     Upon information and belief, Republican National Committee Chairwoman Ronna

  McDaniel, New Jersey GOP Chairman Doug Steinhardt, and New Jersey State Senator Robert

  Singer (R-Ocean/Monmouth County) issued a joint statement condemning the statements made by

  Glory and Porter stating “[w]e condemn hateful rhetoric in the strongest possible terms. There is

  no place for anti-Semitism in our party.”

        419.     On January 3, 2020, it was reported that the Rise Up Ocean County group page had

  been taken down by Facebook.

        420.     Upon information and belief, Jackson NJ Strong posted “We are sorry to report that


                                                  67
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 68 of 297 PageID: 1204



  it appears that Rise Up Ocean County has been taken down by Facebook. We reached out and the

  only answer we got through email was ‘the page was taken down.’ What a horrible thing to do and

  we will miss them as an ally. More information when it becomes available.”

         421.     Upon information and belief, New Jersey Governor Murphy and New Jersey

  Attorney General Gurbir Grewal wrote, regarding the shut down of the Rise Up Ocean County

  Facebook group: “We had serious concerns with racist and anti-Semitic statements on the page,

  including an explicit goal of preventing Orthodox Jews from moving to Ocean County We have

  continued to follow up with Facebook since that initial letter in April, and we renewed our concerns as

  recently as this week.”

         422.     However, the Rise Up Ocean County Facebook page was only taken down

  temporarily and returned to full operation.

         423.     New Jersey Attorney General Grewal tweeted: “It’s outrageous that just as our

  Jewish brothers and sisters are gathering to celebrate the Sabbath, ‘Rise Up Ocean County’ decides

  to reinstate its page. Is this really the kind of online community that @Facebook wants to

  cultivate?”

         424.     In January 2020, Board member Bressi, who voted in favor of the JTL Application,

  was not reappointed to the Board after having served as a Board member since 2000.

         425.     In January 2020, Mr. Bressi, also a Township Council member, was removed from

  serving on seven of the eight subcommittees he had been on for years remaining only on the

  Veteran’s committee.

         426.     Upon information and belief, this was retaliation for Mr. Bressi testifying at a

  deposition in the Congregation Oros Bais Yaakov matter that he had heard the Township’s Mayor

  and Council members make ant-Semitic statements.


                            The Township’s Declaratory Judgment Action
                                  and the Settlement Agreement

                                                    68
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 69 of 297 PageID: 1205




        427.     On July 7, 2015, the Township filed a lawsuit captioned In the Matter of the

  Application of the Township of Jackson, Docket No. OCN-L-1879-15 (hereinafter “DJ Action”),

  an action concerning the Township’s obligation to provide for its fair share of the regional need

  for low and moderate income housing, pursuant to the New Jersey Supreme Court’s 2015 decision

  In re N.J.A.C. 5:96 and 5:97, 221 N.J. 1 (2015) (“Mount Laurel IV”).

        428.     In the DJ Action, the Township initially risked the potential of having to create over

  3,500 affordable housing units to fulfill its total fair share obligations to provide for low and

  moderate income housing pursuant to the New Jersey Mount Laurel doctrine, a doctrine aimed at

  addressing exclusionary zoning throughout the State of New Jersey.

        429.     However, by way of a Settlement Agreement reached between the Township, the

  Fair Share Housing Center (hereinafter “FSHC”), and an Intervenor in the action, Highview

  Homes, the Township was ultimately able to significantly reduce its affordable housing obligation.

  See October 25, 2016 Settlement Agreement, incorporated by reference herein and attached hereto

  as Exhibit B (hereinafter “Settlement Agreement”).

        430.     The Settlement Agreement established the Township’s Third Round “Present

  Need” obligation at 28 affordable housing units, its “Prior Round” obligation at 1,247 affordable

  housing units for the period of 1987-1999 and, relevant to the issues set forth by Plaintiffs in this

  complaint, the Township’s Third Round “Prospective Need” obligation was significantly

  decreased through the Settlement Agreement from a potential need to provide over 3,500

  affordable housing units to a Third Round Prospective Need of only 1,250 units for the period of

  1999-2025. Id.

        431.     The Settlement Agreement sets forth various mechanisms the Township proposes

  to use to satisfy its entire Mount Laurel obligations, including the use of bonus credits, the

  rehabilitation of dilapidated housing units, and proposed new construction within the Township.

                                                   69
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 70 of 297 PageID: 1206



  See Exhibit B (Settlement Agreement) at 3.

        432.     The Settlement Agreement requires that 20% of the total housing units (“the 20%

  set-aside”) of any development that is to take place within the Regional Growth (“RG”) zones,

  specifically, the RG-2 and RG-3 zones, be low and moderate income housing. The 20% set-aside

  required by the Settlement Agreement within the RG-2 and RG-3 zones is to produce low and moderate

  income housing as shown in the below chart:




        433.     As shown above, the Township identified thirteen properties within the RG-2 and

  RG-3 zones that are to be used by the Township to meet its Third Round Prospective Need

  obligation.

        434.     Specifically, Plaintiffs’ Property, known as “Jackson Trails,” was proposed to

  include development of 367 units, 92 units of which would be set-aside and made affordable to

  low and moderate-income households.

        435.     The Superior Court of New Jersey, Law Division, through a December 31, 2016


                                                 70
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 71 of 297 PageID: 1207



  Order, determined that the Settlement Agreement is “fair and adequately protects the interests of

  low and moderate-income persons within Jackson’s housing region[.]” See December 31, 2016

  Order, incorporated by reference herein and attached hereto as Exhibit D.

        436.     In furtherance of the terms set forth in the Settlement Agreement, the December 31,

  2016 Order also directs the Township to create and submit a Housing Element and Fair Share Plan

  (“HEFSP”), for the court to review and determine whether the proposed plan set forth therein is

  constitutionally compliant and provides a fair and reasonable opportunity for the Township to meet

  its Mount Laurel obligations.


                                  The Township’s Fair Share Plan

        437.     The Township’s HEFSP, dated June 8, 2017, sets forth specific information on how

  the Township will meet its Mount Laurel constitutional obligations. See Township’s June 8, 2017

  HEFSP, incorporated by reference herein and attached hereto as Exhibit A.

        438.     Namely, the Township’s HEFSP relies on the proposed Development on each site

  to satisfy the Township’s Third Round Prospective Need obligation as follows:




                                                 71
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 72 of 297 PageID: 1208




   Id. at 27 of HEFSP.

            439.   As is shown above, an important component of the Township’s fair share plan set

   forth in the HEFSP is the Township’s reliance upon the 2904 affordable units that are to be

   produced by the development within the remainder of the property located within the RG-2 Zone

   (once sites #12, #13, and #14 5 within the RG-2 Zone are discounted) and the property located

   within the RG-3 Zone to assist in satisfaction of the Township’s constitutional Mount Laurel Third

   Round obligation. See Exhibit B (Settlement Agreement) and Exhibit A (HEFSP).


                         The Court’s Judgment of Compliance and Repose

        4
           The Settlement Agreement provides that 281 affordable units will be constructed in the
 “remainder RG-2 and RG-3 zones.” However, the HEFSP relies on the construction of 290 affordable
 units from these zones. The 290 unit number is used from this point forward as the HEFSP is the more
 recent document. See Exhibit B (Settlement Agreement) at 3 and Exhibit A (HEFSP) Table 10 at 27.
         5
           The Settlement Agreement proposes the use of Sites #12, #13, and #14 for the construction of
 inclusionary development of family rental units projected to produce a total of 203 affordable housing
 units. These 203 affordable units are to be applied against the Township’s Third Round obligation of
 1,250 affordable housing units. See Exhibit B (Settlement Agreement) at 3, item “F” on the chart.
                                                  72
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 73 of 297 PageID: 1209




         440.      As a result of the Township’s execution of the Settlement Agreement and the June

  8, 2017 HEFSP in the DJ Action, the Township was also able to obtain a Judgment of Compliance

  and Repose (“JOR”) from the New Jersey Superior Court, Law Division, on August 16, 2017,

  thereby confirming judicial approval of the HEFSP and providing the Township with immunity

  from Mount Laurel builder’s remedy lawsuits through July 1, 2025. See August 16, 2017 JOR,

  incorporated by reference herein and attached hereto as Exhibit C.

         441.      Through the August 16, 2017 JOR, the state court determined that the Township’s

  HEFSP “adequately meets the Township’s obligation to provide a realistic opportunity for the

  provision of low and moderate-income housing and constitutes an appropriate means to fully

  satisfy the Township’s obligation to provide a realistic opportunity for the provision of low and moderate-

  income housing and constitutes an appropriate means to fully satisfy the Township’s Mount Laurel

  obligation.” Id. at 6.

         442.      Specifically, in meeting the Township’s 1,250-unit Third Round obligation, the

  Township is obligated, per the JOR, to ensure that “290 Units be developed in the remainder of

  the RG-2 and RG-3 zones in inclusionary developments with a 20% mandatory set-aside.” Id. at

  4.

         443.      The JOR requires that “The Township shall fully implement its housing element

  and fair share plan.” Id. at 6.

         444.      To facilitate the Township’s compliance, the JOR further provides that:

                           “The Planning Board and all its respective agents, employees and
                           representatives shall make bona fide efforts to implement and
                           expedite the components of the Township’s compliance package
                           which are within the control of the Planning Board, including bona
                           fide efforts to expedite all Planning Board development approvals
                           of all inclusionary developers identified in the housing element and
                           fair share plan to facilitate the provision of affordable housing.”

  Id. at 7.


                                                      73
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 74 of 297 PageID: 1210




               Additional Allegations Regarding the Denial of Housing Opportunities
                              for Orthodox Jews in Jackson Township

        445.      Although the Township has enacted ordinances and entered into the Settlement

  Agreement as aforesaid, it has engaged in a practice to exclude affordable housing in the

  Township.

        446.      In 2019, Jackson Parke filed an application with the Board to construct a 551-unit

  housing development in the Township.

        447.      The Jackson Parke development was to be built on a property included in the

  Township’s Fair Share Plan.

        448.      Jackson Parke, like JTL, would provide affordable housing to the public.

        449.      Some of the Jackson Parke housing units had basements.

        450.      Upon information and belief, Board member Wall engaged in questioning

  regarding basements, including asking how many English basements there would be, and if they

  would have any ingress or egress. Many of the same Township residents who opposed the JTL

  application spoke out against the Jackson Parke application.

        451.      Upon information and belief, the Jackson Parke application was also a subject of

  the CUPON meetings, and during one, the following statements were made with respect to JTL

  and Jackson Parke:

                         UNIDENTIFIED MALE VOICE: “To say, well, you know, once
                         this is approved then --”

                         UNIDENTIFIED FEMALE VOICE: “Everything else is approved.”

                         UNIDENTIFIED MALE VOICE: “-- then this gets approved. This
                         is the beginning of something greater. It is just --”

                         Elenor Hannum: “And that's why we're fighting it.”

                         UNIDENTIFIED MALE VOICE: “That is what it is. I mean,

                                                  74
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 75 of 297 PageID: 1211



                          because once they -- once they get their toe in the door, then the foot
                          follows. The ankle, the leg, the body, that's it.”

                          Richard Egan: “That's what this project is. Jackson Trails is the
                          anchor. If they can pull this one off, they get it. They get it.”

                          Elenor Hannum: “That and Jackson Parke. Because Jackson Parke
                          --”

                          UNIDENTIFIED MALE VOICE: “Jackson Parke.”

                          Richard Egan: “Pristine forest, never touched by man. If they lock
                          in two big projects, they'll have a voting block for a school election
                          where they'll get people -- their people on the school board. You
                          think you see for sale signs now in Jackson, wait --”

        452.       Upon information and belief, the words “they” and “their” refer to the Orthodox

  Jewish community.

        453.       On November 4, 2019, the Board voted to deny the Jackson Parke application.

        454.       Upon information and belief, the Orthodox Jewish community would likely have

  purchased housing in Jackson Parke.

        455.       Upon information and belief, the Jackson Parke application, like JTL’s Application,

  was denied because the Orthodox Jewish community would likely have purchased housing in

  Jackson Parke.

        456.       This practice of the Defendants in denying housing developments in the Township

  because the Orthodox Jewish community would likely have purchased housing in the

  developments disproportionately impacts Orthodox Jews.

        457.       This pattern and practice of the Defendants, in denying housing developments in

  the Township because the Orthodox Jewish community would likely have purchased housing in

  the developments, discriminates against Orthodox Jews.

        458.       The Board imposed different terms and conditions on the JTL Application, and

  applied land use regulations in a different manner to the JTL Application.


                                                    75
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 76 of 297 PageID: 1212



        459.     Township officials made statements indicating a preference against Orthodox Jews

  and endorsed statements by others that indicated a preference against Orthodox Jews.

        460.     Upon information and belief, other non-Orthodox Jewish housing developments in

  the Township have been approved.

        461.     The Defendants’ actions described above all took place under color of state law.

        462.     JTL was entitled to substantive due process with respect to the consideration of its

  Application by the Board.

        463.     JTL had the right to develop its Development.

        464.     Because the Orthodox Jewish community would likely have purchased housing in

  the JTL Development, JTL’s Development would disproportionately benefit Orthodox Jews.

        465.     Defendants have interfered with JTL’s right to develop the Property where the

  Orthodox Jewish community would likely have purchased housing and Orthodox Jews would

  disproportionately benefit from the same.

        466.     Defendants have retaliated against JTL for exercising its right to develop the

  Property where the Orthodox Jewish community would likely have purchased housing and

  Orthodox Jews would disproportionately benefit from the same.

        467.     Defendants have discriminated against JTL for exercising its right to develop the

  Property where the Orthodox Jewish community would likely have purchased housing and

  Orthodox Jews would disproportionately benefit from the same.

        468.     The Plaintiffs have suffered significant damages as a result of the Defendants’ actions.

        469.     The Plaintiffs have suffered irreparable harm as a result of the Defendants’ actions.

        470.     Plaintiffs have sustained and continue to sustain direct injuries including, but not

  limited to, being barred from the full use and enjoyment of their properties, as guaranteed by the

  Fair Housing Act.


                                                  76
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 77 of 297 PageID: 1213



         471.     The Township possesses no compelling interest that justified the denial of the JTL

  Application nor violation of its fair share plan and Settlement Agreement.



                                                COUNT I

                                            Fair Housing Act
                                        Religious Discrimination
                                            42 U.S.C. § 3604

         472.     Paragraphs 1 through 471 are incorporated by reference as if fully set forth herein.

         473.     Defendants, through their actions and the actions of their agents described above,

  are liable for the violation of Plaintiffs’ rights under the federal Fair Housing Act, 42 U.S.C. §

  3604(a), under which it is unlawful “[t]o sell or rent after the making of a bona fide offer, or to

  refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny, a dwelling to

  any person because of race, color, religion, sex, familial status, or national origin.”

         474.     Defendants are further liable under 42 U.S.C. § 3604(b), which makes it unlawful

  to “[t]o discriminate against any person in the terms, conditions, or privileges of sale or rental of a

  dwelling, or in the provision of services or facilities in connection therewith, because of race, color,

  religion, sex, familial status, or national origin.”

         475.     Defendants are further liable under 42 U.S.C. § 3604(c), which makes it unlawful

  “[t]o make, print, or publish, or cause to be made, printed, or published any notice, statement, or

  advertisement, with respect to the sale or rental of a dwelling that indicates any preference,

  limitation, or discrimination based on race, color, religion, sex, handicap, familial status, or

  national origin, or an intention to make any such preference, limitation, or discrimination,” based

  on statements made publicly or otherwise endorsed in public by Defendants’ officials.

         476.     Defendants’ actions to obstruct, delay, and deny JTL’s Application for approval of

  its Development, are and have been based on discriminatory motives related to the religion of the

  principal of JTL and likely homeowners of the Development, specifically the likelihood that the

                                                     77
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 78 of 297 PageID: 1214



  population of the Development will include a disproportionate number of Orthodox Jewish individuals.

          477.    Defendants’ policies and procedures, and actions resulting from those policies and

  procedures that led to the obstruction, delay, and denial of JTL’s Application, also have a disparate

  impact on Orthodox Jews by disproportionately making housing in the Township unavailable to

  them.

          478.    The Plaintiffs have been injured by Defendants’ discriminatory conduct and has

  suffered damages as a result.

          479.    Defendants’ conduct was intentional, willful, and made in reckless disregard of the

  known rights of others.


                                                COUNT II

                                           Fair Housing Act
                                         Racial Discrimination
                                           42 U.S.C. § 3604

          480.    Paragraphs 1 through 479 are incorporated by reference as if fully set forth herein.

          481.    Defendants, through their actions and the actions of their agents described above,

  are liable for the violation of Plaintiffs’ rights under the federal Fair Housing Act, 42 U.S.C. §

  3604(a), under which it is unlawful “[t]o sell or rent after the making of a bona fide offer, or to

  refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny, a dwelling to

  any person because of race, color, religion, sex, familial status, or national origin.”

          482.    Defendants are further liable under 42 U.S.C. § 3604(b), which makes it unlawful

  to “[t]o discriminate against any person in the terms, conditions, or privileges of sale or rental of a

  dwelling, or in the provision of services or facilities in connection therewith, because of race, color,

  religion, sex, familial status, or national origin.”

          483.    Defendants are further liable under 42 U.S.C. § 3604(c), which makes it unlawful

  “[t]o make, print, or publish, or cause to be made, printed, or published any notice, statement, or

                                                     78
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 79 of 297 PageID: 1215



  advertisement, with respect to the sale or rental of a dwelling that indicates any preference,

  limitation, or discrimination based on race, color, religion, sex, handicap, familial status, or

  national origin, or an intention to make any such preference, limitation, or discrimination,” based

  on statements made publicly or otherwise endorsed in public by Defendants’ officials.

          484.   Defendants’ actions to obstruct, delay, and deny JTL’s Application for approval of

  its Development, are and have been based on discriminatory motives related to the race of the

  principal of JTL and likely homeowners of the Development, specifically the likelihood that the

  homeowner population of the Development will include a disproportionate number of Orthodox

  Jewish individuals.

          485.   Defendants’ policies and procedures, and actions resulting from those policies and

  procedures that led to the obstruction, delay, and denial of JTL’s Application, also have a disparate

  impact on Orthodox Jews by disproportionately making housing in the Township unavailable to

  them.

          486.   The Plaintiffs have been injured by Defendants’ discriminatory conduct and has

  suffered damages as a result.

          487.   Defendants’ conduct was intentional, willful, and made in reckless disregard of the

  known rights of others.

                                              COUNT III

                                          Fair Housing Act
                                      Religious Discrimination
                                          42 U.S.C. § 3617

          488.    Paragraphs 1 through 487 are incorporated by reference as if fully set forth herein.




                                                   79
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 80 of 297 PageID: 1216



        489.     Defendants, through their actions and the actions of their agents described above

  are liable for the violation of the Plaintiffs’ rights under the federal Fair Housing Act, 42 U.S.C. §

  3617, under which “[i]t shall be unlawful to coerce, intimidate, threaten, or interfere with any

  person in the exercise or enjoyment of, or on account of his having exercised or enjoyed, or on

  account of his having aided or encouraged any other person in the exercise or enjoyment of, any

  right granted or protected by section 3603, 3604, 3605, or 3606 of this title,” as Defendants’ actions

  have interfered with JTL’s efforts to build and operate a housing development that would

  disproportionately benefit the Orthodox Jewish community and constitute retaliation against JTL

  for proposing a project that would serve this group.


                                              COUNT IV

                                          Fair Housing Act
                                        Racial Discrimination
                                          42 U.S.C. § 3617

        490.      Paragraphs 1 through 489 are incorporated by reference as if fully set forth herein.

        491.     Defendants, through their actions and the actions of their agents described above

  are liable for the violation of Plaintiffs’ rights under the federal Fair Housing Act, 42 U.S.C. §

  3617, under which “[i]t shall be unlawful to coerce, intimidate, threaten, or interfere with any

  person in the exercise or enjoyment of, or on account of his having exercised or enjoyed, or on

  account of his having aided or encouraged any other person in the exercise or enjoyment of, any

  right granted or protected by section 3603, 3604, 3605, or 3606 of this title,” as Defendants’ actions

  have interfered with JTL’s efforts to build and operate a housing development that would

  disproportionately benefit the Orthodox Jewish community and constitute retaliation against JTL

  for proposing a project that would serve this group.

                                               COUNT V

           Violation of Religious Land Use and Institutionalized Persons Act of 2000 –
                                                   96
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 81 of 297 PageID: 1217



                                       “Nondiscrimination”
                                      42 U.S.C. § 2000cc(b)(2)

         492.    Paragraphs 1 through 491 are incorporated by reference as if set forth fully herein.

         493.    Defendants have deprived and continue to deprive Plaintiffs of their right to the

  free exercise of religion, as secured by RLUIPA, by imposing and implementing land use

  regulations in a manner that discriminates against an assembly or institution on the basis of

  religion.


                                             COUNT VI

                                  Equal Protection Clause
                                  Religious Discrimination
                    Fourteenth Amendment to the United States Constitution
                                      42 U.S.C. § 1983

         494.    Paragraphs 1 through 493 are incorporated by reference as if fully set forth herein.

         495.    Defendants’ laws and actions, on their face and as applied, deprived and continue

  to deprive Plaintiffs of their right to equal protection of the laws, as secured by the Fourteenth

  Amendment, by discriminating against and targeting Plaintiffs for disfavor on the basis of religion.


                                            COUNT VII

                                  Equal Protection Clause
                                   Racial Discrimination
                    Fourteenth Amendment to the United States Constitution
                                     42 U.S.C. § 1983

         496.    Paragraphs 1 through 495 are incorporated by reference as if fully set forth herein.

         497.    Defendants’ laws and actions, on their face and as applied, deprived and continue

  to deprive Plaintiffs’ of their right to equal protection of the laws, as secured by the Fourteenth

  Amendment, by discriminating against and targeting JTL and the Orthodox Jewish individuals

  who may reside in the JTL Development for disfavor on the basis of their race.

                                            COUNT VIII
                                                  97
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 82 of 297 PageID: 1218



                                     Free Exercise Clause
               First and Fourteenth Amendments to the United States Constitution
                                       42 U.S.C. § 1983

        498.     Paragraphs 1 through 497 are incorporated by reference as if fully set forth herein.

        499.     Defendants’ laws and actions deprived and continue to deprive Plaintiffs of their

  right to free exercise of religion, as secured by the First Amendment to the United States

  Constitution and made applicable to the States by the Fourteenth Amendment by discriminating

  against JTL for disfavor on the basis of religion.


                                              COUNT IX

                                     Establishment Clause
               First and Fourteenth Amendments to the United States Constitution
                                        42 U.S.C. § 1983

        500.     Paragraphs 1 through 499 are incorporated by reference as if fully set forth herein.

        501.     Defendants’ laws and actions, on their face, are hostile toward and disapproving of

  religion, specifically the Orthodox Jewish faith.

        502.     Defendants do not have a secular legislative purpose for denying the JTL

  Application, breaching the Settlement Agreement and violating the Fair Share Plan. Rather, the

  Defendants were motivated by an anti-religious and, more specifically, anti-Orthodox Jewish

  animus; they have as their object and purpose the suppression of religion and religious conduct.

        503.     These laws and actions have the principal and primary effect of inhibiting religion,

  in that they prevent the Orthodox Jewish community from relocating and residing in the Township.


                                              COUNT X

                                  Substantive Due Process
                    Fourteenth Amendment to the United States Constitution
                                     42 U.S.C. § 1983


        504.     Paragraphs 1 through 503 are incorporated by reference as if fully set forth herein.

                                                      98
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 83 of 297 PageID: 1219




        505.     Defendants’ laws and actions, as applied, deprived and continue to deprive

  Plaintiffs of their right to substantive due process, as secured by the United States Constitution and

  made applicable to the States by the Fourteenth Amendment.


                                               COUNT XI

                                             42 U.S.C. § 1982

        506.     Paragraphs 1 through 505 are incorporated by reference as if fully set forth herein.

        507.      The Plaintiffs’ principal is a member of the Jewish race.

        508.   The actions by Defendants are violations of Plaintiffs’ right to have the same rights

  as enjoyed by other citizens to hold and convey real and personal property in violation of 42 U.S.C.

  § 1982.


                                              COUNT XII

                              New Jersey Law Against Discrimination
                                   N.J. Stat. Ann. § 10:5-1, et seq.

        509.     Paragraphs 1 through 508 are incorporated by reference as if set forth fully herein.

        510.     By denying JTL, on the basis of religion, the opportunity to develop the Property,

  Defendants violated and continue to violate Plaintiffs’ rights under the New Jersey Law Against

  Discrimination, N.J.S.A. 10:5-1, et seq.

        511.     Defendants’ conduct has caused significant irreparable harm to Plaintiffs.


                                              COUNT XIII

                    Arbitrary and Capricious Denial of Land Use Application


        512.      Paragraphs 1 through 511 are incorporated by reference as if set forth fullyherein.


        513.     JTL’s Application to the Planning Board sought preliminary and final major

                                                    99
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 84 of 297 PageID: 1220



  subdivision approval, conditional use approval, and preliminary and final major site plan approval

  in connection with the Property, located in the RG-3 zoning district.

        514.      Specifically, the Application proposed inclusionary development including 367

  single-family homes, 92 units of which would be reserved for low and moderate-income families

  to assist the Township in the satisfaction of its 1,250 Third Round Mount Laurel obligation, as set

  forth in the Settlement Agreement.

        515.      The Township’s controlling Land Use Code and Master Plan discuss RG zones,

  providing that “Regional growth areas are areas of existing growth or lands immediately adjacent

  thereto which are capable of accommodating regional growth influences while protecting the

  essential character and environment of the Pinelands, provided that the environmental objectives

  [of the CMP] are implemented through municipal master plan and land use ordinances.”

        516.      The Municipal Land Use Law, N.J.S.A. 40:55D-1, et seq. (“MLUL”) provides, in

  pertinent part that, in reviewing an application seeking preliminary site plan approval, “[t]he

  planning board shall, if the proposed subdivision complies with the ordinance and this act, grant

  preliminary site plan approval.” N.J.S.A. 40:55D-46(b).

        517.      The MLUL provides, in pertinent part, that in reviewing an application seeking

  preliminary major subdivision approval, “[t]he planning board shall, if the proposed subdivision

  complies with the ordinance and this act, grant preliminary approval to the subdivision.” N.J.S.A.

  40:55D-48(b).

        518.      Under applicable New Jersey law, preliminary approval and final approval of site

  plan and subdivision applications may be sought simultaneously.

        519.      The MLUL provides, in pertinent part, that planning boards shall grant final

  approval of site plan and subdivision applications if the final approval plans “conform to the

  standards established by ordinance for final approval . . . .” N.J.S.A. 40:55D-50.

                                                  100
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 85 of 297 PageID: 1221



         520.     The MLUL provides, in pertinent part, that applications for conditional use

  approval are to be filed pursuant to “definite specifications and standards which shall be clearly

  set forth with sufficient certainty and definiteness to enable the developer to know their limit and

  extent.” N.J.S.A. 40:55D-67.

         521.     In support of the Application, JTL submitted a substantial number of documents

  including, but not limited to, various subdivision plans, boundary surveys, architectural floor plans

  and drawings, construction plans, and stormwater management reports, many of which were

  updated during the Board’s consideration of the Application.

         522.     Importantly, JTL supplied an Environmental Impact Statement, dated June 30,

  2018, and a Traffic Impact Study, dated January 3, 2019, which was updated on July 19, 2019.

         523.     JTL also presented expert testimony of various experts in further support of its

  Application during the Board hearings.

         524.     One of JTL’s experts, John Rea, Traffic Engineer, observed the need for Ocean

  County Planning Board approval in connection with aspects of the proposed development which

  may affect a County road.

         525.     The Board acknowledged in its Resolution that “each of the proposed building lots

  would comply with the specific area, dimensional and setback requirements of the RG-3 Zoning

  District.”

         526.     Nonetheless, contrary to the Board’s acknowledgement that JTL’s proposed

  inclusionary development Application was consistent with the zoning district provisions governing

  the zoning district in which the Property is located, the Planning Board denied the Application, setting forth

  several ostensible reasons in its Resolution, including:

                           a. the impact of this application on the Joint Military Base of
                           Lakehurst Dix Maguire;

                           b.    the age of several Environmental Studies;
                                                       101
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 86 of 297 PageID: 1222




                        c. the need for additional Traffic Studies as the phasing plan was
                        completed; . . . .

  See Planning Board Resolution, Exhibit E, at 6-7.

        527.     The Appellate Division of the Superior Court, New Jersey, is among New Jersey

  courts that have held that a planning board cannot deny approval of a land use application for an

  otherwise permissible use on the basis of requirements that are imposed by planning boards

  without any ordinance authority. W.L. Goodfellows and Co. v. Washington Township Planning

  Board, 345 N.J. Super. 109 (App. Div. 2001).

        528.     The Township Ordinance required the submission of an Environmental Impact

  Study, which was provided by JTL to the Board.

        529.     Nowhere in the Ordinance is it mandated that Environmental Impact studies must

  bear any specific issuance date.

        530.     Thus, the Board’s expressed concern regarding the age of the JTL Environmental

  Studies was not an appropriate reason justifying denial of the Application.

        531.     Further, N.J.S.A. 40:55D-22b provides that: “In the event that development

  proposed by an application for development requires an approval by a governmental agency other

  than the municipal agency, the municipal agency shall, in appropriate instances, condition its

  approval upon the subsequent approval of such governmental agency;”

        532.     Thus, to the extent that the Application was denied due to traffic issues within the

  jurisdiction of the Ocean County Planning Board, or other issues within the jurisdiction of any

  governmental agency other than the Board, the denial of the Application was contrary to law.

        533.     The New Jersey Supreme Court has confirmed that, while site plan review gives

  planning boards wide discretion to assure compliance with the objectives and requirements of the

  site plan ordinance, “it ‘was never intended to include the legislative or quasi-judicial power to

                                                 102
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 87 of 297 PageID: 1223



  prohibit a permitted use.’” PRB Enter., Inc. v. South Brunswick Planning Board, 105 N.J. 1, 7

  (1987).

        534.     During the Board hearings, the Board also gave inappropriate weight to the

  objections set forth by the residents and the professed concerns raised by Jeffrey Riker, Planning

  Board Member and Chairman of the Environmental Commission, who clearly had his role as a

  Planning Board member.

        535.     In relevant part, Mr. Riker emailed a letter on the morning of the October 7, 2019,

  which set forth his professed concerns in connection with the Application, stating that he “has

  reason to distrust” JTL, and that he believes JTL “has not been entirely truthful, forthcoming and

  reasonably compliant,” that “the applicant is not playing by the rules,” and that the Application is

  “not in the best interest of Jackson Township.” Mr. Riker signed said letter as “Chairman,

  Environmental Commission and Member, Planning Board.”

        536.     JTL even attempted to have Mr. Riker recused from considering and voting on the

  Application due to his conflicted roles. Nonetheless, the hearing proceeded with JTL agreeing to

  proceed only if the Board members were not prejudiced by Mr. Riker’s comments.

        537.     Towards the end of the hearing, JTL’s attorney indicated to the Board that JTL

  would agree to having a vote only on preliminary approval of its Application, with JTL to return

  to the Board for final approval after outside agency approvals were acquired.

        538.     However, the Application was nevertheless denied, even though the Application

  met the required Ordinance standards for approval, including the Board’s acknowledgement that:

                         a. “each of the proposed building lots would comply with the
                         specific area, dimensional and setback requirements of the RG-3
                         Zoning District, utilizing the Pinelands Development Credits in
                         accordance with Ordinance Section 244-91(D);”

                         b. Mr. Borden testified as to the conditional use standards of
                         Ordinance 244- 91, and testified that the Application meets the
                         conditions of the conditional use standards set forth in the
                                                  103
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 88 of 297 PageID: 1224



                            Ordinance; and

                            c. Mr. Macfarlane’s testimony revealed that the application as
                            presented was compliant with Residential Site Improvement
                            Standards (“RSIS”) and all Ordinance requirements, as the
                            Applicant's experts testified that the Application as presented
                            conforms with all zoning requirements and design standards, and
                            that the Application did not seek any variance relief.

         539.     The Board Resolution failed to provide any lawful justification for the Board’s

   denial of JTL’s fully conforming Application.

         540.     By reason of the actions described above, the Board acted in an arbitrary, capricious

   and unreasonable manner when it denied the fully conforming Application, and said denial should

   therefore be reversed.


                                             COUNT XIV

                         Violation of Fair Share Plan/Settlement Agreement


         541.     Paragraphs 1 through 540 are incorporated by reference as if set forth fully herein.

         542.     Through the decisions of Southern Burlington County, NAACP v. Township of

 Mount Laurel, 67 N.J. 151 (1975) (“Mount Laurel I”), and Southern Burlington County, NAACP

 Township of Mount Laurel 92 N.J. 158 (1983) (“Mount Laurel II”), the New Jersey Supreme Court

 established that municipal exclusionary planning and zoning practices that prevent affordable

 housing opportunities for individuals who are economically disadvantaged are unconstitutional.

         543.     In light of the statewide need for the development of affordable housing, the New

   Jersey Supreme Court ordered that municipalities must take affirmative steps to provide realistic

   opportunities for their “fair share” of the region’s need for housing affordable to low and moderate

   income families through amendment to municipal zoning and land use regulations.

         544.     In response to the New Jersey Supreme Court’s mandate, the Legislature enacted

   the New Jersey Fair Housing Act, N.J.S.A. 52:27D-301, et seq., thereby creating and authorizing

                                                   104
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 89 of 297 PageID: 1225



  the Council on Affordable Housing (“COAH”) to evaluate the statewide need for affordable

  housing, divide that statewide need by region, and review and approve local municipal housing

  plans for the provision of affordable housing in satisfaction of the overall regional need.

        545.     In 2015, with the issuance of the Mount Laurel IV decision, the New Jersey

  Supreme Court declared COAH moribund and transferred the evaluation of municipal compliance

  with the constitutional Mount Laurel obligation from COAH to the New Jersey trial courts.

        546.     The Mount Laurel IV opinion authorized New Jersey municipalities to file

  declaratory judgment actions seeking to comply with their Mount Laurel obligations and, as noted

  above, Jackson Township filed such an action, i.e., the DJ Action referenced above.

        547.     The Township’s July 7, 2015 DJ Action was thus necessary in order for the

  Township to protect itself against builder’s remedy lawsuits, which protection it ultimately

  obtained through the JOR, which approved the above-referenced Settlement Agreement.

        548.     The Township initially risked the potential of having to provide for over 3,500

  affordable housing units to fulfill its total Mount Laurel obligation for the Third Round alone.

        549.     However, through the execution of the Settlement Agreement, the Township was

  able to reduce its Third Round obligation by more than 50%, i,e., to only 1,250 affordable housing

  units, provided that it comply with the terms of the Settlement Agreement and the JOR which

  required implementation of the HEFSP.

        550.     An important component of the HEFSP was the Township’s development of 290

  affordable units in the RG-2 and RG-3 zones.

        551.     Indeed, the Township expressly relied on the development of the 290 affordable

  units within the RG-2 and RG-3 Zones when it entered into the Settlement Agreement and obtained

  the subsequent issuance of the JOR in the Township’s DJ Action.

        552.     However, contrary to the terms of the Settlement Agreement, the HEFSP, and said

                                                  105
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 90 of 297 PageID: 1226



  JOR, the Board denied JTL’s Application seeking approval to develop the Property to address its

  Mount Laurel obligation.

        553.     The Resolution denying JTL’s Application constitutes a direct violation of the

  terms of the Settlement Agreement, the HEFSP, and the JOR, as well as the Township’s obligations

  of good faith and fair dealing in the discharge of its obligations associated with the implementation

  of the Settlement Agreement.

        554.     The Board’s denial renders the Township’s compliance with its Mount Laurel

  obligations to be deficient by at least 107 affordable housing units.

        555.     In addition, the JOR specifically directed the Board to “make bona fide efforts to

  implement and expedite the components of the Township’s compliance package which are within

  the control of the Planning Board” specifically “including bona fide efforts to expedite all Planning

  Board development approvals of all inclusionary developers identified in the housing element and

  fair share plan to facilitate the provision of affordable housing.”

        556.     JTL provided sufficient evidence demonstrating complete compliance with the

  governing Ordinances and RSIS standard.

        557.     However, not only did the Board violate the MLUL when denying the Application,

  for the reasons expressed above, the Board violated the JOR mandate to “facilitate the provision

  of affordable housing’” and violated the Township’s Mount Laurel obligations pursuant to the

  Settlement Agreement and the JOR when it denied the Application.


                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court grant the following relief:

         1.      A declaration that the denial of JTL’s Application is void, invalid and

                 unconstitutional on the ground that it violates the Free Exercise and Establishment

                 Clauses of the First Amendment to the United States Constitution, the Substantive
                                                   106
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 91 of 297 PageID: 1227



              Due Process and Equal Protection Clauses of the Fourteenth Amendment to the

              United States Constitution, the Religious Land Use and Institutionalized Persons

              Act, the Fair Housing Act, 42 U.S.C. § 1982, and the New Jersey Law Against

              Discrimination;

        2.    An order reversing the decision of the Board and an order declaring that the JTL’s

              Application for preliminary and final subdivision and site plan approval and

              conditional use approval to use the Property as provided in its Application to the Board is

              hereby approved;

        3.    An order enjoining the Defendants, their officers, employees, agents, successors

              and all others acting in concert with them from applying their laws in a manner that

              violates the Free Exercise and Establishment Clauses of the First Amendment to

              the United States Constitution, the Substantive Due Process and Equal Protection

              Clauses of the Fourteenth Amendment to the United States Constitution, the

              Religious Land Use and Institutionalized Persons Act, the Fair Housing Act, 42

              U.S.C. § 1982, and the New Jersey Law Against Discrimination, or undertaking

              any and all action in furtherance of these acts;

        4.    A declaration that the Township is in violation of the terms of the Settlement

              Agreement, the JOR, and the Township’s Mount Laurel obligations;

        5.    A declaration that the Planning Board acted in an arbitrary, capricious and

              unreasonable manner in denying the Application;

        6.    A declaration that the Resolution denying the Application is unlawful, invalid and

              void;

        7.    A declaration that the Application is approved;

        8.    An award of compensatory damages against Defendants in favor of the Plaintiffs


                                                 107
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 92 of 297 PageID: 1228



               as the Court deems just for the loss of its rights under the Free Exercise and

               Establishment Clauses of the First Amendment to the United States Constitution,

               the Substantive Due Process and Equal Protection Clauses of the Fourteenth

               Amendment to the United States Constitution, the Religious Land Use and

               Institutionalized Persons Act, the Fair Housing Act, 42 U.S.C. § 1982, and the New

               Jersey Law Against Discrimination incurred by the Plaintiffs and caused by the

               Defendants’ laws and actions;

        9.     An award to the Plaintiffs of full costs and attorneys’ fees arising out of Defendants’

               actions and land use decisions and out of this litigation; and

        10.    Such other and further relief as this Court may deem just and appropriate.


        Respectfully submitted by the Plaintiffs this 5th day of February, 2021.


                                                      STORZER & ASSOCIATES, P.C.


                                                       /s/ Sieglinde K. Rath
                                                      Sieglinde K. Rath (#048131991)
                                                      Roman P. Storzer, admitted pro hac vice
                                                      9433 Common Brook Road
                                                      Suite 208
                                                      Owings Mills, Maryland 21117
                                                      rath@storzerlaw.com
                                                      Tel: 410.559.6325
                                                      Fax: 202.315.3996


                                                      WILENTZ, GOLDMAN & SPITZER, P.A.


                                                      __/s/ Donna M. Jennings______________
                                                      Donna M. Jennings (#017281995)
                                                      90 Woodbridge Center Drive
                                                      P.O. Box 10
                                                      Woodbridge, New Jersey 07095
                                                      djennings@wilentz.com
                                                      Tel: 732.855.6039
                                                108
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 93 of 297 PageID: 1229




                                             HILL WALLACK LLP


                                                /s/ Thomas F. Carroll, III
                                             Thomas F. Carroll, III (#022051983)
                                             21 Roszel Road
                                             P.O. Box 5226
                                             Princeton, New Jersey 08543-5226
                                             tcarroll@hillwallack.com
                                             Tel: 609.734.6336


                                             Attorneys for Plaintiffs




                                       109
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 94 of 297 PageID: 1230



                                         CERTIFICATION

         Pursuant to Local Civil Rule 11.2, I hereby certify that this matter is the subject of an action

  pending in the Superior Court of New Jersey, Ocean County, Law Division under docket no. OCN-L-

  002627-20 and captioned as Jackson Trails, LLC v. Township of Jackson, et al. that action directly

  involves the claim set forth in Count XIV of said complaint which was dismissed by this Court. There

  are no other actions pending in any court, or of any pending arbitration or administrative

  proceeding, and that no such action, arbitration or administrative proceeding is contemplated at

  this time. I do not know of any other party who should be joined in this action.



                                                         STORZER & ASSOCIATES, P.C.
                                                         /s/ Sieglinde K. Rath (#048131991)
                                                         Sieglinde K. Rath
                                                         9433 Common Brook Road, Suite 208
                                                         Owings Mills, MD 21117
                                                         rath@storzerlaw.com
                                                         Tel: 410.559.6325
                                                         Fax: 202.315.3996

                                                         Counsel for Plaintiffs




                                                   110
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 95 of 297 PageID: 1231



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 5th day of February, 2021, the foregoing document

  was electronically filed via the Court’s ECF system with notices to the following:


                                      Brent R. Pohlman, Esq.
                                      Methfessel & Werbel
                                      2025 Lincoln Highway, Suite 200
                                      P.O. Box 3012
                                      Edison, New Jersey 08818
                                      pohlman@methwerb.com
                                      Tel: 732.248.4200




                                                        /s/Sieglinde K. Rath
                                                        Sieglinde K. Rath




                                                  111
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 96 of 297 PageID: 1232

                                 EXHIBIT A




                 Amended Housing Element and Fair Share Plan



                             Township of Jackson
                           Ocean CountYI New Jersey


                                    June 8,2017



                                    Prepared for:


                       Jackson Township Planning Board
                              95 West Veterans Highway
                              Jackson, New Jersey 08527



                                    Prepared by:

                            JDM Planning Associates, LLC
                                   614 Harbor Road
                               Brick, New Jersey 08724




                                John D. Maczuga, PP
                           New Jersey PrOfessional Planner
                                  License No. 1714
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 97 of 297 PageID: 1233


       Amended Housing Element and Fair Share Plan
       June 8,2017



                                         Table of Contents
       1.0    Introduction                                                          1
       2.0    Analysis of Demographic, Housing and Employment Characteristics       5
              2.1     Jackson's Demographics                                        5
              2.2     Jackson's Housing Stock                                       6
              2.3     Jackson's Employment Characteristics                          9
       3.0    Municipal Fair Share Obligation                                      11
       4.0    Compliance Plan                                                      12
              4.1     Rehabilitation Obligation                                    12
              4.2     Prior Round Obligation                                       12
                      4.2.1 Prior Cycle Credits                                    13
                      4.2.2 Regional Contribution Agreements (RCAs)                15
                      4.2.3 Built Affordable Units (Post December 15, 1986)        16
                      4.2.4 Proposed Affordable Units                              20
                      4.2.5 Prior Round Compliance Plan Caps and Requirements     24
              4.3     Third Round Compliance Plan                                 26
                      4.3.1 Proposed Affordable Units                             27
                      4.3.2 Third Round Compliance Plan Caps and Requirements     34
       5.0 Additional Fair Share Plan Components                                  37
              5.1     Spending Plan                                               37
              5.2     Affirmative Marketing Plan              :                   37
              5.3     Reporting Requirements                                      37
              5.4     Amendments to Affordable Housing Ordinances                 38




                                                                                Pagei
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 98 of 297 PageID: 1234


       Amended Housing Element and Fair Share Plan
       June 8,2017


                                             List of Tables
       Table 1: Population Trends, 1990-2010                                                 5
       Table 2: Demographic Indicators, 2010                                                 6
       Table 3: Population by Age, 2010                                                      6
       Table 4: Housing Characteristics, 2010                                                8
       Table 5: Housing Affordability as a Percentage of Household Income, 2010-2014         9
       Table 6: Occupation of Employed Civilian Population Aged 16 and Over, 2010-2014.10
       Table 7: Household Income, 2010-2014                                                 10
       Table 8: Prior Round (1987-1999) Compliance Plan Summary                             13
       Table 9: Rental Bonus Credits Prior Round Obligation (1987-1999)                    25
       Table 10: Third Round (1999-2015) Compliance Plan Summary                           27




                                         List of Appendices
       Appendix A: Settlement Agreement
       Appendix B: December 31, 2016 Order of the Court
       Appendix C: MR-AH-8 Zone Ordinance
       Appendix D: DVT Enterprises, LLC (Maplewood Estates) Settlement Agreement
       Appendix E: Ordinance No. 6-17
       Appendix F: MF-AH-7 Zone Ordinance
       Appendix G: Ordinance No. 8-17
       Appendix H: Spending Plan
       Appendix I: Affirmative Marketing Plan
       Appendix J: Amended Affordable Housing Ordinance




                                                                                       Page ii
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 99 of 297 PageID: 1235


       Amended Housing Element and Fair Share Plan
       June 8,2017



        1.0    INTRODUCTION
       Jackson Township has been engaged in affordable housing activities under the auspices
       of the Court for over 25 years. In November 1992, the Jackson Township Planning Board
       prepared a Housing Element of the Master Plan addressing its first cycle (1987-1993)
       Council on Affordable Housing (COAH) mandated affordable housing obligation. The
       Housing Element was adopted by the Planning Board on January 26, 1993. A Fairness
       Hearing was conducted by the Court and, with the recommendation of the Court-
       appointed Special Master, the Court approved the Township's first cycle plan and a
       Judgment of Compliance and Repose was entered on October 29, 1993. The Judgment of
       Compliance and Repose granted the Township six years of protection from exclusionary
       zoning challenges.


       In 1994, COAH issued its cumulative (1987-1999) first and second housing cycle (round)
       municipal affordable housing obligations. In early 1999, the Township embarked upon
       the process of developing a cumulative affordable housing compliance plan (Housing
       Element and Fair Share Plan) under the auspices and protection of the Court. A Draft
       Housing Element was prepared in November 2000 and submitted to the Court Special
       Master for review. The Draft Housing Element included a request for reduction of the
       Township's obligation under COAH's "l,OOO-unit cap rule", a "senior cap" waiver
       request, and a request for 247 credits under the "credits without controls rule". The
       ultimate resolution of these issues and other circumstances (incl.: the issuance of new
       COAH rules; an additional third round obligation; the subsequent challenge and
       modification of said rules; and, necessary modifications to the Hovbilt [Site No.6] and
       Leigh at Jackson [Site No.2] affordable housing developments) delayed the preparation
       of the Township's Cumulative (1987-1999) Affordable Housing Compliance Plan until
       late 2007. On January 14,2008, the Planning Board adopted a Housing Element and Fair
       Share Plan, which was subsequently endorsed by the Township Council on January 22,
       2008.




                                                                                        Pagel
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 100 of 297 PageID: 1236

        Amended Housing Element and Fair Share Plan
        June 8,2017

        Since the adoption of the 2008 Housing Element and Fair Share Plan, the Township has
        continued to pursue and process affordable housing production opportunities under the
        auspices of the Court. On June 29, 2011, the Court issued a Consent Order Incorporating
        Stipulation of Settlement between Leigh Realty Company, the Jackson Township
        Planning Board and Jackson Township with respect to Affordable Housing Site No.2
        (formerly Leigh at Jackson). On November 23,2011, the Court issued an Order granting
        the relief sought by the Township to modify the Second Amendment to the Hovbilt, Inc.
        and Jackson Township Affordable Housing Agreement with respect to Affordable
        Housing Site No.6. The Order further provided that the Township revise its Compliance
        Plan to reflect changes to the 2008 Housing Element and Fair Share Plan as a result of the
        Settlement Agreements affecting Affordable Housing Sites Nos. 2 and 6, and to further
        conduct a compliance hearing on said plan " ... to demonstrate compliance with its prior
        round and rehabilitation obligations and credits towards its future third round
        obligation... ".


       On November 19,2012, the Planning Board adopted an Amended Housing Element and
       Fair Share Plan to address the requirements ofthe November 23,2011 Order of the Court
       (i.e., to demonstrate compliance with Township's prior round and rehabilitation
       obligations and credits toward its future, but at that time, undetermined, third round
       obligation). The Township Council, on November 20, 2012, endorsed the Amended
       Housing Element and Fair Share Plan adopted by the Planning Board.


       Subsequent to the adoption of the 2012 Plan, and notwithstanding the substantial period
       of time during which there were no third round rules or a defmitive third round affordable
       housing obligation, the Township continued to pursue and foster affordable housing
       opportunities aimed at the creation of number of additional affordable units.


       The New Jersey Supreme Court, in its decision in March of2015, In re N.J.A.C. 5:96 and
       5:97, 221 N.J. 1 (2015) (Mount Laurel IV), transferred the evaluation of municipal
       compliance with the Mount Laurel doctrine from COAH to the trial courts. On July 7,
       2015, the Township filed a motion for a Declaratory Judgment (IMO Township of


                                                                                           Page 2
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 101 of 297 PageID: 1237


        Amended Housing Element and Fair Share Plan
        June 8,2017

        Jackson, County of Ocean, Docket No. OCN-L-001879-15) seeking the declaration of the
        Court of its compliance with the Mount Laurel doctrine and the Fair Housing Act
        (N.J.S.A. 53:27D-301 et seq.) in accordance the Court's Mount Laurel IV decision. Fair
        Share Housing Center, Inc. (FSHC), Highview Homes and EL        @ Jackson were granted
        intervenor status in separate Orders of the Court.


        After the filing of the Declaratory Judgment action, the Township and FSHC participated
        in numerous conferences, motions, appeals, and other proceedings, and with the
        assistance of the Court's Special Master, Philip Caton, PP, FAICP, ultimately reached a
        settlement agreement with FSHC and Highview Homes. This agreement, hereinafter
        referred to as the Settlement Agreement, was dated October 25,2016 and signed by both
        FSHC and Highview Homes, and is attached hereto as Appendix A and sets forth the
        Township's second and third round fair share obligations and a compliance plan to
        address the obligations.


        The Settlement Agreement, and the preliminary compliance plan for the period from
        1987 to 2025 that is contained therein, were the subject of a Fairness and Preliminary .
       Compliance hearing before the Honorable Mark A. Troncone, J.S.C., on December 16,
       2016. Based upon the testimony of the Court Master and the recommendations set forth
       in his report entitled Master's Report for a Mount Laurel Fairness and Preliminary
       Compliance Hearing, Township ofJackson, Ocean County, New Jersey, IMO Application
       of the Township of Jackson, Docket No. OCN-L-1879-15, Judge Troncone issued an
       Order, dated December 31, 2016 (attached hereto as    Appen~ix   B). The Order approved
       the Settlement Agreement, the obligations established, and compliance mechanisms
       therein, and contained a further finding that the Township's preliminary compliance plan
       is "facially constitutionally compliant and provides a fair and reasonable opportunity for
       Jackson to meet its obligation under Mount Laurel IV", subject to the "Court's approval
       by way of a Final Compliance Hearing."


       This Amended Housing Element and Fair Share Plan is intended to: demonstrate
       satisfaction of the Township's affordable housing obligations, and the other provisions


                                                                                           Page 3
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 102 of 297 PageID: 1238


        Amended Housing Element and Fair Share Plan
        June 8,2017

        and conditions established pursuant to the Settlement Agreement and Judge Troncone's
        December 31, 2016 Order; and, following a Final Compliance hearing, receive Final
        Judgment of Compliance and Repose for the period 1987 to 2025.




                                                                                     Page 4
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 103 of 297 PageID: 1239


        Amended Housing Element and Fair Share Plan
        June 8,2017


        2.0     ANALYSIS          OF   DEMOGRAPHIC,        HOUSING        AND       EMPLOYMENT
        CHARACTERISTICS
        In accordance with the provisions of the Fair Housing Act and applicable regulation, this
        housing element contains the following discussion of the Township's demographic,
        housing, and economic characteristics. The information provided in this section has been
        compiled from the US Census Bureau, and the New Jersey Department of Labor and
        Workforce Development.

        2.1    Jackson IS Demographics

        At the time of the 2000 US Census, the Township of Jackson had a population of 42,816
        residents (TavIe 1). This figure represents a 28.8 percent increase over the 33,233
        residents that were counted at the time of the 1990 US Census. The Township of Jackson
        continues to grow considerably, as evidenced by the US Census Bureau's 2010
        population estimate of 54,856 residents, which represents a 28.1 percent increase in
        population in the Township between 2000 and 2010.


                                   Table 1: Population Trends, 1990-2010




       According to the 2010 US Census, the Township's population is composed of 19,417
       households (Table 2). The Township's average household size of 2.80 is greater than
       both the County's and the State's. It is noted that the Township's percentage of
       population that is 65 years or older, 14.8 percent, is significantly less than the percentage
       that is represented at the County level, but more than the percentage that is represented at
       the State levels. The median household income of Jackson Township, which at the time
       of the 2010 US Census was estimated to be $89,463, is significantly higher than the
       estimated median household income at the County and State levels. The median age of
       41.6 years that describes Jackson's residents is lower than at the County level, but higher
       than at the State level.



                                                                                             Page 5
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 104 of 297 PageID: 1240


        Amended Housing Element and Fair Share Plan
        June 8,2017



                                  Table 2: Demographic Indicators, 2010




               erse                 3,214,360         2.68           39.0          13.5
         Source: US Census Bureau; American Community Survey (Median Household Income)


        With regard to the age-structure of the Township's population, the 2010 US Census
       reported that there were 2,949 pre-school age children in Jackson, which was 5.4 percent
       of the total population (Table 3). School age children accounted for 11,920 residents, or
       21.8 percent of the total population. Working age individuals accounted for 31,864
       residents, or 58.1 percent of the total population. Finally, those aged 65 years or older
       accounted for 8,123 residents, which equated to 14.8 percent of the 2010 population.


                                    Table 3: Population by Age, 2010




       2.2    Jackson-'s Housing Stock

       According to the 2010 US Census, Jackson had a total of 20,342 housing" units (Table 4).
       This was an increase of 5,704 units since the 2000 US Census. Of the total number of
       housing units in existence at the time of the 2010 US Census, 19,417 units, or 95.5


                                                                                          Page 6
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 105 of 297 PageID: 1241


        Amended Housing Element and Fair Share Plan
        June 8,2017

        percent, were listed as occupied; owners occupied 87.2 percent of these units, while
        renters occupied 12.8 percent. The percentage of renter-occupied units is lower than at
        the County level, where 18.9 percent of all occupied housing units are occupied by
        renters.


        The 2010 US Census reported an average household size in Jackson Township of 2.80
        persons, and an average family size of 3.21 persons. These sizes are higher than the
        corresponding figures for the County. Of the total number of households, family
        households accounted for 15,042, or 77.5 percent, and non-family households! accounted
       for 4,375, or 22.5 percent.


       A total of 10.2 percent of the Township's housing stock was estimated to have been
       constructed before 1960, and the estimated median year of construction was 1988. The
       median year of construction is more recent than that of the County and of the State,
       where it is 1978 and 196{j, respectively.


       In addition to the above, it is noted that the Township's housing stock is in fair condition.
       This is evidenced by the fact that the rehabilitation share of old, overcrowded and
       deficient housing is just 28 units, which represents about one-half of one percent (0.5) of
       all housing units. Further evidence of the fair condition of the Township's housing stock
       is provided by the fact that only 137 units (about 0.7 percent of all units) lacked complete
       plumbing facilities, and only 104 units (about 0.5 percent of all units) lacked complete
       kitchen facilities. It is also noted that only about 0.7 percent of all occupied units reported
       overcrowded conditions (1.01 occupants or more per room) in 2010, according to US
       Census Bureau 2010-2014 estimates.


       Regarding housing values, it is noted that the median value of the owner-occupied




           A non-family household is present when a householder lives alone, or when the householder shares the
           home exclusively with people to whom he or she is not related.



                                                                                                        Page 7
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 106 of 297 PageID: 1242

        Amended Housing Element and Fair Share Plan
        June 8,2017

        housing units in Jackson during 2010 was estimated to be $324,600. This is greater than
        the County median value of $264,100, and the State median value of $319,900. Jackson
        Township's estimated median gross rent of $1,168 is also higher than the County and
        State median gross rents of$I,139 and $1,046, respectively.


                                 Table 4: Housing Characteristics, 2010




                                                                                                  57.8
                                                                                                  27.8
                                                                                                   5.6
                                                                                                   1.8
                                                                                                   1.6
                                                                                                   5.3
                                                                                                  N/A

                                                                                                  23.8
                                                                                                  17.4
                                                                                                  27.0
                                                                                                  26.3
                                                                                                   5.6
                                                                                                  N/A
        Source: US Census Bureau
        Note: (*) 2010-2014 5-Year American Community Survey Estimates of the US Census Bureau




                                                                                                 Page 8
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 107 of 297 PageID: 1243


        Amended Housing Element and Fair Share Plan
        June 8,2017

        Housing units that have a monthly cost of less than 30 percent of gross household income
        are considered to be affordable. In the Township of Jackson, a total of 60.6 percent of all
        owner-occupied housing units and 36.6 percent of renter-occupied housing units were
        estimated to be affordable (Table 5).


         Table 5: Housing Affordability as a Percentage of Household Income, 2010-2014




                                                                       91                        3.3
                                                                      253                        9.1
                                                                      294                       10.6
                                                                      379                       13.6
                                                                    1,644                       59.1
                                                                      120                        4.3
        Source: 2010-2014 5-Year American Community Survey Estimates of the US Census Bureau



       2.3    Jackson1s Employment Characteristics

       The 2010-2014 American Community Survey (ACS) estimates that 26,205, or about 58.9
       percent, of Jackson Township's residents aged 16 and over were employed in the civilian
       labor force (Table 6). Of those who are employed in the civilian labor force: 37.6 percent
       are in management, professional, and related occupations; 14.9 percent are in service
       occupations; 27.7 percent are in sales and office occupations; 11.5 percent are in natural
       resources, construction, extraction, and maintenance occupations; and, 8.3 percent are
       involved in production, transportation, and material moving occupations.




                                                                                               Page 9
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 108 of 297 PageID: 1244


           Amended Housing Element and Fair Share Plan
           June 8,2017

           Table 6: Occupation of Employed Civilian Population Aged 16 and Over, 2010-2014

                                                                                                % of Total
                                                                                                         37.6
                                                                                                         14.9
                                                                                                         27.7
                                                                                                         1l.5
                                                                                                          8.3



           In 1999, the median household income in Jackson was $65,218. According to US Census
           Bureau estimates, it had risen to $87,629 by 2014 (Table 7). At first glance this may seem
           like a significant increase. However, it is noted that when these values are inflation-
           adjusted to 2014 dollars 2, the median income has actually decreased by $5,045 or 5.4
        percent.
                                    Table 7: Household Income, 2010-2014


                                                                         479                             2.4
                                                                         539                             2.7
                                                                        1122                             5.6
                                                                        1316                             6.6
                                                                        1768                             8.9
                                                                       3,261                            16.4
                                                                       2,784                            14.0
                                                                       4,879                            24.6
                                                                       2,219                            11.2
                                                                       1,498                             7.5
             MecliaDHousebo                                         $87,629                             N/A
           Source: 2010-2014 5-Year American Community Survey Estimates of the US Census Bureau


       With regard to the number of jobs that are located within the Township, it is noted that
       the New Jersey Department of Labor and Workforce Development indicates that there
       was an average ofl1,538 jobs located within the municipality during 2015, which is the
       latest data available. This represents an increase of approximately 34.0 percent over the
       2005 average of 8,609 jobs. The Department of Labor and Workforce Development's
       basis for this information is jobs that are covered by public unemployment and disability
       insurance.




       2
              The 1999 median household income of$65,218 has the same purchasing power as $92,674 in 2014.



                                                                                                     Page 10
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 109 of 297 PageID: 1245


        Amended Housing Element and Fair Share Plan
        June 8, 2017


        3.0     MUNICIPAL FAIR SHARE OBLIGATION
        Pursuant to the October 25, 2016 Settlement Agreement, approved by Judge Troncone's
        December 31,2016 Order, the Township's fair share obligation for the period from 1987
        through June 30, 2025 is comprised of three components, as follows:
           •   Rehabilitation Obligation: 28 units
           •   Prior Round (1987-1999) Obligation: 1,247 units
           •   Third Round (1999-2025) Obligation: 1,250 units

       In accordance with the terms of the Court-approved Settlement Agreement,
       implementation of this Housing Plan will satisfy the Township's third round obligation
       through June 30, 2025. The Settlement Agreement, however, did not resolve certain
       issues related to the application of the cap provided in Section 307.e. of the Fair Housing
       Act, N.J.S.A. 52:27D-307.e., but did provide that to the extent the issues are resolved in
       future decisions of the courts, an administrative agency responsible for implementing the
       Fair Housing Act, or an action by the New Jersey Legislature, any adjustment in to the
       third round obligation would be addressed in future compliance rounds in accordance
       with the then-applicable law.




                                                                                          Page II
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 110 of 297 PageID: 1246


        Amended Housing Element and Fair Share Plan
        June 8,2017


        4.0     COMPLIANCE PLAN
        The following sections demonstrate and detail the satisfaction of the three components of
        the Township's fair share obligation for the period from 1987 through 2025.

       4.1      Rehabilitation Obligation

        Per the Court-approved settlement agreement, the Township's 2010 rehabilitation
       obligation is 28 units. In July 2012, the Township re-established its former rehabilitation
       program to build upon the success of its earlier program. The current program is funded
       with a total of $1,380,000 from the Township's affordable housing trust fund, and is
       administered by Rehabco, Inc. The program has completed 17 units since the 2012
       restart, with an average cost of $17,238. In addition, three units have been rehabilitated
       since 2010 under the Ocean County HUD HOME program, with an average cost of
       $28,246. The average cost of the twenty units rehabilitated in the Township since 2010 is
       $18,889. The Township is currently entitled to claim 20 credits toward its 28-unit
       rehabilitation obligation. However, the Township is committed to expend the entire
       $1,380,000 committed to rehabilitation under its current Spending Plan towards
       rehabilitation through 2025 and will continue to satisfy its rehabilitation obligation and
       beyond with that commitment.

       4.2     Prior Round Obligation

       Per the Court-approved Settlement Agreement, the Township's prior round (1987-1999)
       obligation is 1,247 units, which is met through the mechanisms in Table 8, Prior Round
       (1987-1999) Compliance Plan Summary (below).




                                                                                          Page 12
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 111 of 297 PageID: 1247

         Amended Housing Element and Fair Share Plan
         June 8,2017

                       Table 8: Prior Round (1987-1999) Compliance Plan Summary




      Site No. 1 - Willow Point (Family Rental)                       100             100                200
      Site No.3 - West Lake Village (Senior Rental)                   150               o                150
      Bella Terra (Assisted Living; Senior Rental)                     11               o                 11
      Sunrise (Assisted Living; Senior Rental)                          2               o                  2
      Orchards at Bartley (Assisted Living; Senior Rental)             15               o                 15
      Colonial Arms (Senior Rental)                                    24               o                 24
      Tomorrow's Hope (Special Needs)                                   5               5                 10
      Windsor Crescent/CIS (Family Rental)                            III             111                222
      Arc of Ocean (Special Needs)                                      4               4                  8
      Habitat for Humanity (Block 2401, Lot 16; Family Sale)                            o

      Site No.6 - Hovbilt (Family RentallFor-Sale)
      Site No.2 - Leigh (Jackson Woods; 159 Family For-Sale;
      72 Family Rental)




        The individual components of the Township's prior round compliance plan set forth in
        Table 8 are detailed in the following sections:

        4.2.1 Prior Cycle Credits

        Jackson Township claims 210 credits toward satisfying its prior round obligation with
        crediting detailed below:


        Credits without Controls
        Jackson Township claims 205 credits for the creation of affordable housing units resulting
        from free market residential development that occurred between April 1, 1980 and December
        15, 1986. The Township will apply these credits toward satisfying its prior round obligation.



                                                                                               Page 13
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 112 of 297 PageID: 1248


        Amended Housing Element and Fair Share Plan
        June 8,2017



        Pursuant to N.J.A.C. 5:93-3.2(b), a municipality may eam credits for affordable housing units
        developed via free market residential development provided that:


            1. The date of construction of the unit is within the time period specified and is
               confirmed by a certificate of occupancy.


           2. The unit is certified to be in sound condition as a result of an exterior inspection by a
               licensed building inspector.


           3. The unit is currently occupied by a low- and moderate-income household. Household
               income is to be certified by the head of household on a form designed and accepted
               byCOAH.


           4. If the unit is a for sale unit, the unit.shall have a market value that is affordable to be a
               moderate-income household pursuant to the requirements ofN.J.A.C. 5:93-7.4(a) and
               (e). The market value of each such unit is no greater than a sales price determined by
               averaging the reported actual sales prices of three comparable housing units from the
               municipality that can be documented as being arms length, closed sales transactions
               and which occurred within one year of the date offiling of the petition.


           5. If the unit is a rental unit, the unit shall have a monthly rent that is affordable to a
               moderate-income household pursuant to the requirements ofNJ.A.C. 5:93-7.4(a) and
               (f) and the rental unit must be an arms length transaction.


       In Summer 1998, the Township initiated an extensive "credits without controls" survey in an
       effort to determine the number of residential dwelling units that qualify as affordable units
       pursuant to NJ.A.C. S:93-3.2(b). Survey forms were mailed to approximately 700 residential
       units that were identified as rental units with an assessed value of $125,000 and were
       constructed between April 1, 1980 and December 15, 1986. A total of 491 responses were
       received by the Court Master.


                                                                                                  Page 14
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 113 of 297 PageID: 1249


        Amended Housing Element and Fair Share Plan
        June 8,2017



        A structural conditions survey of eligible units was undertaken by the Township's building
        inspectors during March 2007. Using the results of this survey, the Court Master detennined
        that six (6) units did not meet the "sound condition" criteria set forth above, and subsequently
        recommended the approval of the Township's petition to apply 194 "credits without
        controls" toward satisfYing its prior round obligation. The Honorable Eugene D. Serpentelli,
        A.lS.C., approved the Court Master's recommendation by Order dated June 21,2007.


        On January 8, 2008, the Court Master issued a letter advising the Township of its eligibility
        to claim eleven (11) additional "credits without controls", due to an increase in the maximum
        and rental sale prices pennitted by COAH. After evaluating the responses from the
        Township's "credit without controls" survey in the context of COAH-detennined maximum
        affordable rental and sale prices, the Court Master determined that the Township is eligible to
       apply 205 "credits without controls" toward satisfYing its prior round obligation. Therefore,
       the Township claims 205 "credits without controls", and will apply these credits toward
       satisfYing its pri6r round obligation.


       Alternative Living Arrangements Facilities
       The Township claims five (5) prior cycle credits for the Developmental Services of New
       Jersey, Inc. facility, which is located at 76 Buckingham Drive (Block 75.28, Lot 14). This
       five (5) bedroom group horne for mentally challenged adults was issued a certificate of
       occupancy in 1985. Although Developmental Services of New Jersey, Inc. has ceased
       operations at the facility, the facility was operational for a minimum of ten years and,
       therefore, qualifies for crediting.

       4.2.2 Regional Contribution Agreements (RCAs)

       The Township claims 50 credits from approved Regional Contribution Agreements
       (RCAs), as outlined below:




                                                                                               Page 15
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 114 of 297 PageID: 1250


        Amended Housing Element and Fair Share Plan
        June 8,2017

        Vista Center (Affordable Housing Site No.1)
        On December 21, 1999, the Honorable Eugene Serpentelli approved an amendment to
        Jackson Township's 1993 Affordable Housing Plan whereby the developers of the Vista
        Center Planned Mixed-Use Development (PMUD) were permitted to satisfY a portion of
        their affordable obligation via a payment in lieu to fund a 50-unit RCA agreement with the
        City of Trenton at the then-permitted rate of $20,000 per unit. The Township and the City of
        Trenton subsequently entered into an RCA. The agreement was approved by the various
        agencies having jurisdiction, and the agreement implemented. All monies were transferred
        and the agreement concluded by the end of2005.

       4.2.3 Built Affordable Units (Past December 15; 1986)

       The Township claims 433 credits for new affordable housing units built in the Township
       since 1986. Details of this crediting are provided below:


       Vista Center/Willow Pointe (Affordable Housing Site No.1)
       In the Township's first cycle Compliance Plan, Vista Center was identified as Affordable
       Housing Site No.1. The original proposal in 1987 was for a large, mixed-use development
       on 1,300 acres that would include a golf course, commercial development, office space, light
       manufacturing, and a variety of residential housing types totaling approximately 2,800
       dwelling units. The Planning Board's approval of the Master Development Plan was
       conditioned on the developer providing 280 low- and moderate-income units. The developer
       subsequently reduced its proposal to 800 age-restricted and 190 single-family detached
       homes, and the revised plan was approved by the Planning Board on April 27, 1999, subject
       to the applicant entering into an agreement with the Township with respect to the affordable
       housing obligation. An agreement was entered into by Jackson Township and Vista Center
       Associates on September 13, 1999. The agreement included the provision of 100 income-
       restricted family rental units in section AH-l of the project. The units have been completed
       and the [mal certificate of occupancy has been issued. As a family rental project, the units are
       eligible for one-for-one rental bonus crediting.




                                                                                               Page 16
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 115 of 297 PageID: 1251


        Amended Housing Element and Fair Share Plan
        June 8,2017

        In addition the Vista Center Associates agreed to pay $1,000,000 to fund 50 Regional
        Contribution Agreement (RCA) units (see Section 4.2.2 above) and non-residential
        affordable housing fees in accordance with the Township's Affordable Housing
        Development Fee Ordinance.


        West Lake Village (Affordable Housing Site No.3)
       The West Lake Village project was identified as Affordable Housing Site No.3 with an
       affordable housing obligation of 60 units in the first cycle compliance plan. The site is
       located between South Boston Road and Cooks Bridge Road. In accordance with the
       agreement between the Township and the developers of Westlake Village, LLC, which was
       dated September 13, 1999, the developers were to construct 150 units of age- and income-
       restricted rental housing. The Court approved the amendment of the Township's 1993 plan to
       permit the project on December 21, 1999. All 150 units have been constructed and are fully
       occupied. The fmal Certificate of Occupancy was issued on February 11,2003.


       Bella Terra
       Bella Terra is an assisted living facility, which is located at 2 Kathleen Drive in Jackson
       Township. The facility contains 107 assisted living facility beds. In accordance with
       regulatory requirements, twenty percent of the assisted living rental beds must be set aside for
       Medicaid residents. In the case of the Bella Terra assisted living facility, twenty percent of
       the total number ofbeds have been set aside for occupation by Medicaid residents.


       Pursuant to N.lA.C. 5:97-6.11, a municipality may receive one credit for each Medicaid unit
       within an assisted living facility. Therefore, making the most conservative assumptions that
       all the low-income units are two-bedroom units and occupied by related individuals, the
       Township claims eleven (11) credits toward s~tisfying its prior round obligation based on the
       following formula: (107 Assisted Living Facility Beds x 0.20 Set Aside) -;- 2 Beds per
       Bedroom   =   11 Units ofCredit.




                                                                                               Page 17
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 116 of 297 PageID: 1252


        Amended Housing Element and Fair Share Plan
        June 8,2017

        Sunrise
        Sunrise of Jackson is an assisted living facility that is located at 390 County Line Road in
        Jackson Township. The facility contains 75 assisted living facility bedrooms with a total of
        100 beds. Per agreement with the Township dated May 10,2007, the owner agreed to restrict
        ten (10) units within the facility to Medicaid recipients.


        Pursuant to N.J.A.C. 5:97-6.11, a municipality may receive one credit for each Medicaid unit
        in an assisted living facility. Therefore, the Township claims ten (10) credits toward
        satisfYing its prior round obligation.


        Care One at Jackson
        Care One at Jackson is a senior care facility, which is located at 11 History Lane in Jackson
        Township. The facility offers post-acute specialty services and long-term care to its clients.
       At present, Care One at Jackson contains sixteen (16) comprehensive personal care beds. In
       accordance with regulatory requirements, a minimum of twenty percent of the personal care
       units are set aside for iow-income residents. Therefore, the Township claims two (2) credits
       toward satisfYing its prior round obligation based on the following formula: (16
       Comprehensive Personal Care Beds          x   0.20 Set Aside)   -7   2 Beds per Bedroom = 2 Units of
       Credit.


       The Orchards at Bartley
       The Orchards at Bartley is a 72-unit assisted living facility that is located at 175 Bartley
       Road. This facility was awarded $9,981,591.00 in revenue bonds from the New Jersey
       Healthcare Facilities Finance Authority. In accordance with regulatory requirements, twenty
       percent of the assisted living rental units must be set aside for low-income residents. Fifteen
       (15) rental units are set aside for individuals whose income does not exceed 50 percent of
       median income for the region. The site received a certificate of occupancy on September 17,
       2001.




                                                                                                   Page 18
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 117 of 297 PageID: 1253


        Amended Housing Element and Fair Share Plan
        June 8,2017

        Colonial Arms
        The Township is claiming 24 credits for a multi-family rental project on West Veteran's
        Highway known as Colonial Arms (Block 12001, Lot 5). This project was fmanced with
        funding from the U.S. Department of Agriculture (USDA) through a Section 515 Rural
        Rental Housing Loan. Eligible tenants include: low-income seniors; and; low-income
        handicapped or disabled persons, regardless of age. Colonial Arms is comprised of three
        buildings. Eighteen units are located in Building A, which received a Certificate of
        Occupancy in 1964. No credits can be claimed for these units, which were built before 1980.
        Another 24 deed-restricted units were located in Buildings B and C, which received
        Certificates of Occupancy in 1988. The 24 units had been deed-restricted for a minimum of
        twenty years prior to the expiration of the affordability controls in 2007, and, hence, the
        Township may claim crediting for these units.


        Tomorrow's Hope
        In addition to the prior cycle credits for alternative living arrangement facilities, the
        Township claims five (5) rental credits for Tomorrow's Hope alternative living arrangement
        facility, which received a certificate of occupancy on September 30, 1994. This five (5)
        bedroom group home for developmentally disabled adults is located at 609 Henry Street
        (Block 91, Lot 19.03). Post-1986 alternative living arrangement units are eligible for rental
        bonus crediting.


       Windsor Crescent/Community Investment Strategies (CIS)
       Windsor Crescent, located on Solar Avenue, is a 100-percent affordable, family rental
       development, which was built and occupied in 2011 and contains 111 dwelling units. The
       project is situated on a 20.5-acre tract of land that was assembled by the Township, and
       developed by Community Investment Strategies, Inc., which maintains its offices at 201
       Crosswicks Street, Bordentown, NJ 08505. The development was financed with Low-
       Income Housing Tax Credits (LIHTCs) and subsidies from the New Jersey Department
       of Community Affairs (NJDCA) and the New Jersey Housing and Mortgage Finance
       Agency (HMFA) and, as such, has qualifying affordability controls. As a family rental
       project, the units are eligible for one-for-one rental bonus crediting.


                                                                                             Page 19
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 118 of 297 PageID: 1254


        Amended Housing Element and Fair Share Plan
        June 8,2017

        ARC of Ocean County
        The Township claims four (4) rental credits for special needs housing units provided by the
        ARC of Ocean County, which received a certificate of occupancy in March 1, 2009. The four
        (4) bedroom group home for developmentally disabled adults is located at 76 Buckingham
        Drive (Block 13203, Lot 2). Units (i.e., bedrooms) in post-1986 alternative living
        arrangements are eligible for rental bonus credits.


        Habitat for Humanity
        One (1) unit of credit is claimed for a family for-sale unit located at 490 Cedar Swamp Road
        (Block 4201, Lot 16). The unit was constructed by Habitat for Humanity on donated land,
        and was issued a certificate of occupancy on August 25, 2011. The unit was affmnatively
        marketed and 30-year affordability controls were established in the deed of sale, which was
        dated August 26, 2011.

       4.2.4 Proposed Affordable Units
       The Township claims 423 units/credits in its 1987-1999 cumulative plan for two projects
       included in prior Court-approved plans that, to date, have not been constructed. Details
       involving these projects are provided in the following subsections.


       Hovbilt (Affordable Housing Site No. 6)
       In 1999, the Township sought Court approval to amend its 1993 Plan to include the Fairview
       at Jackson (Hovbilt) site in its affordable housing plan, and to approve an agreement between
       Hovbilt and the Township to accept a payment in lieu for low- and moderate-income units
       otherwise to have been built within the development. The agreement called for the full
       funding of a 97-unit RCA at the rate of $20,000 per unit. Upon favorable recommendation of
       the Court Master, Philip Caton, and after a Fairness Hearing on December 21, 1999, the Plan
       amendment and developers agreement were approved by Order of the Honorable Eugene
       Serpentelli on January 10, 2000.


       In April 2007, the Township petitioned the Court to amend its January 10, 2000 Order to
       allow the amendment of the Developer's Agreement with the Township to convert the


                                                                                            Page 20
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 119 of 297 PageID: 1255


        Amended Housing Element and Fair Share Plan
        June 8,2017

        developer funding of a 97-unit RCA to an age-restricted inclusionary project with a 15
        percent low- and moderate-income set aside in a project of up to 1,275 units. This
        modification would have produced up to 192 low- and moderate-income, age-restricted units.
        Upon favorable recommendation of the Court Master and having conducted a compliance
        hearing on the matter, the Honorable Eugene Serpentelli issued an Order dated June 21,
        2007, which approved the amendment of the Township's Plan and the developer's
        agreement. As part of the Court Order, Hovbilt agreed to a range of affordability and pricing
        stratification of the inclusionary affordable units geared toward making additional units
        available to households with incomes of 30 percent of the regional median household
        income. The Township has agreed to apply for subsidies to write down the affordability of
        the inclusionary units, such that additional units may be available to households at orbelow
        30 percent of the regional median, above and beyond that which had already been agreed to
        by Hovbilt.


        The Court, under the scope of its review during the December 21, 1999 Fairness Hearing,
        determined the property to be approvable, available, developable and suitable as defmed in
       NJ.A.C. 5:93-1.3. On April 2, 2007, the Jackson Township Planning Board granted
       conditional Preliminary and Final Major Site Plan and Subdivision approval to Sections 1
       and 2 ofthe proposed development, which consisted of965 units.


       The Township and Hovbilt entered into a further agreement (i.e., Second Amendment to the
       Hovbilt, Inc. and Jackson Township Affordable Housing Agreement). This agreement was
       approved by Order of the Court dated November 23,2011, after a conducting a Compliance
       Hearing on November 10, 2011. The Second Amendment to the Affordable Housing
       Agreement allowed Hovbilt, or its assign, -to sell approximately 290 acres to the Trust for
       Public Land, to be added to the State-owned Collier's Mill Wildlife Area.


       The lands to be conveyed to the Trust for Public Land included an area containing
       approximately 63 dwelling units approved in 2007 as part of General Development Plan
       (GDP) for 965 units, as well as an area contemplated for an additional 310 units under the
       prior Affordable Housing Agreement. The parties to the Second Amendment to the


                                                                                             Page2l
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 120 of 297 PageID: 1256


        Amended Housing Element and Fair Share Plan
        June 8,2017

        Affordable Housing Agreement also agreed to include a provision that Hovbilt shall set aside
        192 units for inclusionary affordable housing as part of the 902 units previously approved as
        part of the GDP that remains after removal of the subject property as sold to TPL. Jackson
        and Hovbilt further agreed that Hovbilt could apply to amend the approvals to include up to
        1,100 units on the property still owned by Hovbilt of which 20% would be set aside for
        affordable housing, with a minimum of 192 affordable units. The Second Amendment
       provided that in the event [mal approval for 902 units is reduced as a result of"... a change in
        state, county or local legislation, regulations, permitting or determinations that limit the
        development of the Property, Jackson and Hovbilt reserved the right to request an appropriate
       reduction in the number of affordable housing units through a further hearing before this
       Court...".


       The Second Amendment was signed and approved by the Court and the lands conveyed to
       the Trust for Public Land in 2012. Hovbilt subsequently filed for bankruptcy and the Hovbilt
       Site was sold in a Bankruptcy Court proceeding to M&M at Jackson, LLC. The Township
       was subsequently advised that a new entity, EL at Jackson, LLC, had been formed and
       assumed the ownership, rights, and obligations of Hovbilt. On September 16, 2016, a
       Consent Order was entered providing for the rezoning of the former Hovbilt site. Appendix C
       provides a copy of an ordinance, which is scheduled to be introduced by the Township
       Council on June 13,2017 and considered for adoption on June 27, 2017, and which creates a
       new Mixed Residential-Affordable Housing-8 (MR-AH-8) Zone and rezones the former
       Hovbilt site (Affordable Housing Site No.6) in a manner that is consistent with the
       September 16, 2016 Consent Order, the Settlement Agreement and the prior Affordable
       Housing Agreements related to the site.


       The zoning permits non-age-restricted mixed residential dwelling unit buildings, including
       detached single-family and two-family dwellings, as well as multi-family development. The
       zoning permits up to 1,100 dwelling units and requires 20 percent of the units to be set aside
       for low- and moderate-income households, with 17 percent of the affordable units to be set
       aside for very low-income households. Upon adoption of the MR-AH-8 Zoning amendment,




                                                                                              Page 22
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 121 of 297 PageID: 1257


        Amended Housing Element and Fair Share Plan
        June 8,2017

        the site will again be approvable, available, developable and suitable, and, therefore, entitle
        the Township to claim crediting for 220 units.

        Leigh/Jackson Woods (Affordable Housing Site No.2)
        The Leigh/Jackson Woods project, Affordable Housing Site No.2, was approved by the
        Court for inclusion in the Township's 1993 Compliance Plan. The project had "received a
        conditional Preliminary Subdivision and Site Plan approval from the Planning Board in
        March 1989. The 1989 preliminary approval provided for the construction of a total of 1,641
        units (311 detached single-family and 1330 multi-family dwelling units), ten percent of
        which (164 units) were to be set aside for low- and moderate-income households. The
        Planning Board, on October 15, 2007, voted to deny Final Subdivision and Site Plan
       approval for Section C of the project and determined that the preliminary approval granted in
        1989 for the entire project had lapsed.


       Leigh Realty Company subsequently filed several legal challenges to actions taken by the
       Planning Board and Township related to land development applications made for the
       property. After lengthy mediation under the guidance of the Court Master, Leigh Realty
       Company, the Township and Planning Board reached a settlement of these legal challenges.
       A Consent Order Incorporating Stipulation of Settlement was entered by the Honorable
       Vincent 1. Grasso, A.1.S.c. on June 29, 2011. Chief among the provisions of the Settlement
       Agreement and Order was the right of Leigh Realty to seek approval of 1,541 dwelling units,
       of which 15 percent (231) are to be set aside as low- and moderate-income units.


       On June 4, 2012 the Jackson Township Planning Board granted Preliminary Major Site Plan
       approval to The Jackson Woods project for 1,541 non-age-restricted dwelling units, of which
       231 units are to be set aside for low- and moderate-income families and individuals. On
       August 6, 2012 the Jackson Township Planning Board granted Amended Preliminary Major
       Site Plan approval and Final Major Site Plan approval for the Central Portion (Phase 1) of the
       Jackson Woods development. The approved (final) Central Portion (Phase 1) consists of 510
       multi-family rental units, of which 72 rental units are to set aside as affordable. Construction




                                                                                               Page 23
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 122 of 297 PageID: 1258


        Amended Housing Element and Fair Share Plan
        June 8,2017

        of site improvements and housing units in the Central (Phase I) currently underway, with
        numerous buildings built and occupied.


        The Southeast Section (Phase II) received amended preliminary and final subdivision
        approval in November 2015. The Southeast Section is to contain 553 for-sale townhomes and
        an 88-unit, entirely affordable family rental component to be developed by Walters Homes.
        Funding approval has been received from New Jersey Housing and Mortgage Finance
       Agency (HMFA) for the affordable units. Construction is scheduled to begin in June 2017
       and is anticipated to be completed in 12 to 15 months. The Southwest Section (phase ill) is to
       contain 549 family rental units, of which 71 are to be reserved for low- and moderate-income
       households. Construction in the Southwest Section is expected to commence in 2019.


       Based upon the foregoing, the Township claims 231 dwelling units and 39 rental bonus
       credits towards its prior round obligation for the Jackson Woods development. The Township
       is not eligible to claim all 72 rental units for rental bonus crediting in Central Portion (phase
       1) against its prior round obligation having reached the 259-unit rental bonus cap with the
       thirty-ninth unit in Phase 1.

       4.2.5 Prior Round Compliance Plan Caps and Requirements

       Rental Bonus Credits
       Pursuant to N.J.A.C. 5:97-3.5(a), the number of rental units eligible for one-for-one rental
       bonus credits is limited to qualifying affordable rental units, up to the municipal rental
       obligation. As cited in Section 7.3 (above), the Township's rental obligation is 259 units.
       Jackson Township claims one-for-one rental bonus credits for 259 of existing affordable
       rental units developed per Table 9 (below).




                                                                                                Page 24
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 123 of 297 PageID: 1259


        Amended Housing Element and Fair Share Plan
        June 8,2017

                 Table 9: Rental Bonus Credits Prior Round Obligation (1987-1999)




        Minimum Rental Obligation
        At least 259 units must be rental units in accordance with N.J.A.C. 5:97-3.1O.(b) (i.e.,
        0.25 [Prior Round Obligation (1,247) Minus (-) Prior Cycle Credits (210)) = 259). The
       Township has provided 504 rental units and, therefore, complies with this requirement.


       Rental unit crediting has been generated from the following projects:
           •   Site No.1 - Willow Pointe (100 Units)
           •   Site No.3 - West Lake Village (150 Units)
           •   Bella Terra (11 Units)
           •   Sunrise (10 Units)
           •   Care One at Jackson (2 Units)
           •   Orchards at Bartley (15 Units)
           •   Colonial Arms (24 Units)
           •   Tomorrow's Hope (5 Units)
           •   Windsor Crescent/CIS (111 Units)
           •   ARC of Ocean (4 Units)
           •   Site No.2 - Leigh (72 Units)


       Maximum RCA Credits
       Prior to P.L. 2008, c.46, enacted into law on July 17, 2008, the Township was permitted
       under COAH regulations to transfer a maximum of 624 units through RCA agreements.


                                                                                        Page 25
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 124 of 297 PageID: 1260


        Amended Housing Element and Fair Share Plan
        June 8,2017

        The use RCAs as a mechanism to satisfy a portion of its obligation was effectively
        eliminated by this legislation. In 2005, prior to the enactment of P.L. 2008 c.46, the
        Township had completed the transfer 50 units to the City of Trenton through an RCA
        agreement, and is entitled to claim crediting for these units under the provisions of P.L.
        2008, c.46.


        Maximum Age-Restricted Units
       The Township is permitted to provide a maximum of 247 age-restricted affordable units
       to address its prior round obligation per N.lA.C. 5:97-3.10(c) (i.e..25 [Prior Round
       Obligation (1247)] Minus (-) Prior Cycle Credits [210J Minus (-) Transferred RCA
        Units [50J = 247). The Township's prior round compliance plan provides 212 age-
       restricted units, and therefore complies with the maximum age-restricted unit cap. Age-
       restricted units have been provided as follows:
             •   West Lake Village (150 Units)
             •   Bella Terra (11 Units)
             •   Sunrise (10 Units)
             •   Care One at Jackson (2 Units)
             •   Orchards at Bartley (15 Units)
             •   Colonial Arms (24 Units)

       4.3       Third Round Compliance Plan

       The Township claims a total of 1,250 credits, including a surplus of 146 credits from the
       prior round that has been carried forward toward its third round obligation. The following
       table (Table 10: Third Round Compliance Plan Summary), enumerates how the
       Township will address its Court-approved 1250-unit third round obligation.




                                                                                          Page 26
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 125 of 297 PageID: 1261


         Amended Housing Element and Fair Share Plan
         June 8,2017

                     Table 10: Third Round (1999-2015) Compliance Plan Summary




     A. EL @ Jackson, LLC Perrineville Road        Family Rental (Units    146   0         146
        (Carried Forward                           Carried Forward from
        from Site No.6)                            Prior Round)
     B. Holly Oaks            Block 14801, Lot 5   Inclusionary Age-       5     0         5
                                                   Restricted For-Sale
     C. DVT Enterprises       Block 1720, Lot      Family For-Sale               0
        (Maplewood            173.03
        Estates)
     D. SNHPLP Program        TBD                  Special Needs Housing 8       0        8
     E. Leigh Realty-North    Interchange of       Mixed-Use Family        273   272      545
        Tract (Site No.1 0)   Route 195 and        Rental
                              Route 526/527
     F. Highview Homes        Block 164, Lot 2     Inclusionary Family     40    40       80
        (Site No. 15)                              Rental
     G. RG-2 Zone (Sites     Various               Inclusionary Family     175   0        175
        Nos. 12, 13, and 14)                       For-Sale
     H. Remainder ofRG-2 TBD                       Inclusionary with 20-   290   0        290
        and RG-3 Zones                             Percent Set-Aside




        The components of the Township's third round compliance plan that are set forth in
        Table 10 are described below:

        4.3.1 Proposed Affordable Units
        Hovbilt (Affordable Housing Site No.6)
        The Township will carry forward to the third round 146 of the total of 220 affordable
        units in the Hovbilt project (Affordable Housing Site No.6), which has been described in
        detail above.


        Holly Oaks
        A use variance to permit the construction of 28 age-restricted multi-family units and a
        free-standing bank was approved by the Jackson Township Zoning Board of Adjustment
        on August 6, 2008, and preliminary and final site plan approval of the bank and
        preliminary site plan approval of the residential units was approved on January 21, 2009.


                                                                                          Page 27
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 126 of 297 PageID: 1262


        Amended Housing Element and Fair Share Plan
        June 8,2017

        The Holly Oaks development, located at the southwest comer of the intersection of
        Manhattan Street and Cooks Bridge Road (Block 14801, Lot 5), received amended
        preliminary and final site plan approval of both the bank and residential units on
        September 9, 2009. All approvals are conditioned upon the set aside of five (5) of the
        twenty-eight (28) total units as affordable units. Based upon the foregoing, the Township
        claims five (5) credits for the for-sale, age-restricted units to be created by this project
        toward its third round affordable housing obligation.


        DVT Enterprises, LLC (Maplewood Estates)
        DVT Enterprises, LLC, the owner and applicant of property known as Block 17201, Lots
        1, 37, and 38, received final major subdivision approval from the Jackson Township
        Planning Board on May 16, 2005. The 13-lot subdivision included 12 new building lots,
        and a lot bearing an existing detached single-family dwelling. The approval was
       conditioned upon the applicant satisfying the Township's "Growth Share Ordinance."
       DVT Enterprises filed a complaint against the Township and Planning Board on January
       30, 2009 challenging the growth share ordinance requirements. Pursuant to a Settlement
       Agreement with DVT Enterprises, LLC dated June 21, 2010, a copy of which is attached
       as Appendix D, the developer of the property is required to deed restrict the existing
       dwelling for occupancy by a moderate-income household and pay a total of $76,114
       ($6,342.84 per unit upon issuance of a certificate of occupancy) into the Township's
       Affordable Housing Trust Fund. Construction of site improvements has recently
       commenced and building permits have been sought: The Township claims one credit for
       the affordable unit in the Maplewood Estates development.

       Special Needs Housing Partnership Loan Program (SNHPLP)
       By Memorandum of Understanding dated April 10,2012, the Township, the New Jersey
       Housing and Mortgage Finance Agency (HMFA) and the New Jersey Department of
       Human Services (DHS) agreed to participate in the Special Needs Housing Partnership
       Loan Program (SNHPLP) in an effort to expand housing opportunities and expedite the
       placement of developmentally disabled individuals into community-based supportive
       housing within Jackson Township. The Township has transferred $500,000 from its



                                                                                           Page 28
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 127 of 297 PageID: 1263


        Amended Housing Element and Fair Share Plan
        June 8,2017

        affordable housing trust fund to the New Jersey Department of Community Affairs
        (DCA), which is to be matched by $500,000 from the State to fund the development of
        special needs housing. Based upon the program guidelines of a maximum expenditure of
        $125,000 per bedroom, the program will generate a minimum of eight (8) bedrooms of
        special needs housing. Advancing Opportunities, Inc. has received approval from HMFA,
        with the concurrence of the Township, to develop a four-bedroom group home
        (Middletree Home) on West Veterans Highway. Applications for building permits have
        been made and construction is scheduled to start immediately upon receipt thereafter. The
        Township claims eight units of credit toward its third round affordable housing obligation
        for the Middletree Home project and an additional future site to be developed under the
        SNHPLP.


       Village Green (Leigh Realty - North Tract, Affordable Housing Site No. 10)
       The Village Green site (Affordable Housing Site No. 10) consists of approximately 325
       ,noncontiguous acres that are generally located at the Interstate Route I 95/0cean County
       Routes 527 & 526 interchange. The property is adjacent to the Leigh/Jackson Woods site
       (Affordable Housing Site No.2). The Village Green site is owned or controlled by Leigh
       Realty or affiliated companies. The property is currently zoned HC, Highway
       Commercial, and LM, Light Manufacturing. The property received various approvals
       from the Jackson Township Board of Adjustment to construct approximately 2,900,000
       square feet of mixed commercial (non-residential) development in a regional commercial
       development known as "Jackson Commons".


       Leigh Realty expressed an interest in developing the property as a mixed-use, town
       center-type development to be known as the "Village Green". The Township and Leigh
       Realty, as part of the negotiations resulting in the Affordable Housing Site No.2 (Jackson
       Woods) settlement agreement, discussed the potential rezoning of the Affordable
       Housing Site No. 10 (Leigh Realty-North Tract) to permit the development of a self-
       contained mixed-use development. Those discussions conducted with the participation of
       the Court Master resulted in the parties entering into a Consent Agreement signed by the
       Court, after a "Fairness Hearing", on October 15,2015.


                                                                                          Page 29
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 128 of 297 PageID: 1264


        Amended Housing Element and Fair Share Plan
        June 8, 2017



        The Consent Agreement provided for the rezoning of the property to permit a minimum
        of 1,365 dwelling units and a minimum required non-residential component of 273,000
        square feet. Twenty percent (273) of the 1,365 dwelling units within the overall mixed-
        use development would be required to be set aside as affordable family rental units. The
        Court Master, affirmed by the Court, has determined the Agreement represents a realistic
        opportunity for the production of 273 units of affordable housing. On May 9, 2017, the
        Township Council adopted Ordinance No. 6-2017, which rezoned the property pursuant
        to the Court-approved Consent Agreement. Ordinance No.6-20 17 is attached as
        Appendix E.


        Highview Homes (Affordable Housing Site No. 15)
        Affordable Housing Site No. 15 (Block 1203, Lot 29) is an approximately 40-acre,
        vacant, wooded site that is located at the northeast quadrant of the intersection of New
        Prospect Road and Larsen Road. Highview Homes is the contract purchaser and an
        intervenor in the Township's Declaratory Judgment Petition (Docket No. OCN-L-1879-
        15). Highview Homes is a party to the Court-approved Settlement Agreement (Appendix
       A) whereby the site would be rezoned from its current R-1 Single-Family Residential
       zoning to permit a maximum of214 multi-family residential rental units, of which 40 are
       to be reserved for low- and moderate-income households and individuals. Approximately
       20 acres of the site is free of environmental restrictions, and sanitary sewer and water
       facilities are available. The site is bounded: on the south, across Larsen Road, by Jackson
       Fire Company No.1 Station and First Aid Facility and Johnson Elementary School; to
       the east by detached single-family homes along Birch Drive; and to the west by detached
       single-family residences along the west side of North New Prospect Road. A draft
       ordinance creating the MF-AH-7 Zone and rezoning the Highview Homes property
       accordingly, consistent with the Court-approved Settlement Agreement, is attached as
       Appendix F. Said Ordinance is scheduled for introduction at the June 13, 2017 Council
       meeting and to be considered for adoption on June 27, 2017. Based upon the foregoing
       the site is available, developable and suitable for development as reflected in this plan
       and the Township is entitled to claim 40 affordable family rental units toward its third


                                                                                          Page 30
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 129 of 297 PageID: 1265


        Amended Housing Element and Fair Share Plan
        June 8,2017

        round obligation.


        RG-2 Associates, LLC (Affordable Housing Site No. 12)/Swanbourne, LLC
        (Affordable Housing Site No. 13)/Jackson Holdings/Grawtown (Affordable Housing
        Site No. 14)
        Per the Court-approved Settlement Agreement, the Township has included these three
        sites in its third round plan. All three sites (Site Nos. 12, 13 and 14) are located in the
        RG-2, Regional Growth Zone, which is situated within the Pinelands area of the
        Township. Pursuant to P.L. 2008, c.46, developments consisting of newly-constructed
       residential units, located, or to be located, within the jurisdiction of the Pinelands
        Commission and subject to the Pinelands Comprehensive Management Plan "shall be
       required to be reserved for occupancy by low- or moderate-income households at least 20
       percent of the residential units constructed, to the extent this is economically feasible."
       Development plans for all three sites have been prepared, and separate applications have
       been submitted to the Township at various times and with varying outcomes. All three
       development applications were submitted to the Pinelands Commission at the time
       development approvals were sought from Jackson Township and all three development
       applications have received a certificate of filing from the Pinelands Commission.
       Collectively the three projects are anticipated to yield 874 detached, single-family units,
       20 percent of which (175) are to be set aside for low- and moderate-income households.
       The particulars ofthe individual projects are provided below.


           1. RG-2 Associates, LLC (Affordable Housing Site No. 12): The RG-2 Associates,
               LLC property (Block 19403, Lots 2, 6, 7, 10, 12, 19, 20, 30 & 31) consists of
               166.6 total acres and is located on Grawtown Road. The site contains 132
               developable/upland acres. The developer proposes to build detached, single-
               family homes on 12,000 square feet lots. The proposed development is to be
               served by public sewer. The project received preliminary and final major
               subdivision approval for 186 building lots on November 21,2016. The required,
               20-percent set aside is 37 affordable, for-sale units. The Township claims 37
               credits toward its third round obligation for the 37 affordable units that are to be


                                                                                           Page 31
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 130 of 297 PageID: 1266


        Amended Housing Element and Fair Share Plan
        June 8, 2017 .

                developed on this site.


           2. Swanboume, LLC (Affordable Housing Site No. 13): The Swanbourne, LLC
               property (Block 20801, Lots 3,8,9, 10, 12, 15, 16, 17, 18, and 28 and Block
               20701, Lot 3)) consists of 159 total acres with access to South Hope Chapel Road.
               The site contains 102 developable/upland acres. The developer proposes to build
               detached, single-family residences on L2,000 square feet lots. The site has access
               to public sewer. Development plans that provide for a total of 195 building lots
               have been prepared, and application has been made to the Jackson Township
               Zoning Board of Adjustment for a "(d)5 density bonus" and major subdivision
               approval of this 195-building lot development. The application before the Zoning
               Board of Adjustment has been adjourned by the applicant's request to July 19,
               2017. As a result of the adoption of Ordinance No. 8-2017 by the Township
               Council on May 23,2017 (attached as Appendix G) the applicant will not require
               a "(d)5 density variance" and the Planning Board is likely to assume jurisdiction.
               The required, 20-percent set-aside would be 39 affordable, for-sale units. The
               Township claims 39 credits toward its third round obligation for the 39
               affordable, for-sale single-family units on this site.


           3. Jackson Holdings/Grawtown Estates (Affordable Housing Site No. 14): The
               Jackson Holdings property (Block 19301, Lot 4) consists of 302 acres along the
               west side of Grawtown Road. The site contains 191 developable/upland acres. A
               prior application in 2007 for 493 detached single-family building lots (9,000
               square feet minimum) was denied by the Planning Board under 'the conditional
               use section of the ordinance, primarily on the basis of the applicant's failure to
               obtain a Certificate of Filing from the Pinelands Commission demonstrating
               consistency with the Pinelands Comprehensive Management Plan and traffic
               concerns. In December 2007 Jackson Holdings filed a legal challenge to the
               Planning Board's denial, raising as an issue the validity of the conditional use
              requirements of the Township's ordinance. The trial court reversed the
               determination of the Planning Board and remanded the application to the Planning


                                                                                          Page 32
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 131 of 297 PageID: 1267


        Amended Housing Element and Fair Share Plan
        June 8,2017

               Board for approval. The Planning Board appealed and the Appellate Division
               remanded to the trial court for the inclusion of the Township.


               The Township of Jackson Planning Board undertook a periodic reexamination of
               its Master Plan in 2008. Several ordinances implementing the provisions of the
               Master Plan were adopted by the Township Council on November 9, 2010,
               including Ordinance No. 29-10, which is referenced below. The 2009 Master Plan
               and implementing ordinances were submitted to the Pinelands Commission. The
               Commission has not certified either the 2009 Master Plan as it pertains to the
               Pinelands Area portion of Jackson Township (n.b., it has certified the 2009 zoning
               map) or Ordinance 29-10.


               Ordinance No. 29-10 directly affected all of the properties zoned as RG-2 and
               RG-3. Specifically, Ordinance No. 29-10 removed and repealed §109-81.D and
               §109-82.D, which were the conditional use sections in the RG-2 and RG-3
               Regional Growth Zones within the Pinelands Areas portion of Jackson Township.
               These sections permitted the development of residential lots at less than one acre,
               and at increased densities on lands with certain environmental constraints or
               impacted by Joint Base McGuire-Dix-Lakehurst pursuant to the Joint Base Land
               Use Study. They were removed based on density recommendations as described
               in the Joint Land Use Study for Joint Base McGuire-Dix-Lakehurst (JLUS), the
               Toms River Corridor Study and the goals and principles of the 2009 Jackson
               Township Master Plan.


               The legal challenge filed by Jackson Holdings in 2007 ultimately concluded in
               2011 with the Township asserting that the conditional use standards of the RG2
               and RG3 zoning districts were invalid. Ordinance No. 8-17, which was adopted
              by the Township Council on May 23, 2017 (Appendix G), revised and re-
              established conditional use standards permitting development of detached single-
              family units on lots of less than one acre in size and opening the door for the re-
              application consistent with that previously submitted in 2007 (i.e., 493 building


                                                                                          Page 33
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 132 of 297 PageID: 1268


        Amended Housing Element and Fair Share Plan
        June 8,2017

                  lots [minimum 9,000 square feet]). The required 20 percent set-aside will result in
                  the creation of 99 affordable for sale units.

        4.3.2 Third Round Compliance Plan Caps and Requirements

        Third Round Age-Restricted Units
        Utilizing N.J.A.C. 5:97-3.1O(c)2 as the basis for determining the maximum number of
        age-restricted units that the Township may claim toward its third round obligation, the
        Township can claim up to a maximum of 312 age-restricted units. This is determined as
        follows: Age-Restricted Maximum = 0.25 x Third Round New Construction Obligation =
        0.25 x 1250 = 312 Units.


        The Township's third round plan contains only the five proposed age-restricted units in
        the Holly Oaks development and therefore is well below the age-restricted unit cap.


       Third Round Rental Obligation
       Utilizing NJ.A.C. 5:93-5.15, the Township's rental obligation is calculated as follows:
       0.25 x Calculated Need = .25 x 1250 = 312 Units. The Township's third round
       compliance plan, which is set forth in Table 10, includes 467 rental units (viz., EL at
       Jackson, the SNHPLP program, Leigh Reality North, and Highview projects) and,
       therefore, exceeds by far the minimum rental requirement.


       Third Round Rental Bonus Credits
       Utilizing NJ.A.C. 5:93, the Township may claim rental bonus credits for rental units up
       to its rental obligation of 312 units. As detailed in Table 10, the Township claims one-
       for-one rental bonus credits for 272 of the 273 family rental units in Leigh Realty-North
       Tract (Affordable Housing Site No. 10) and the 40 family-rental units in Highview
       Homes development (Affordable Housing Site No. 15) for a total of 312 rental bonus
       credits.


       Third Round Very Low-Income Housing Requirement
       The July 2008 amendments to the New Jersey Fair Housing Act (P.L. 2008, c.46) and the


                                                                                             Page 34
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 133 of 297 PageID: 1269


        Amended Housing Element and Fair Share Plan
        June 8,2017

        FSHC Settlement Agreement provide that a minimum of 13 percent of the low- and
        moderate-income units developed in a municipality shall be "reserved for occupancy by
        very low-income households."


        The Township's prior and third round compliance plans provide for a total of 1,243 new
        affordable units to be constructed and subject to the 13 percent very low-income
        requirements of the Fair Housing Act and the Court-approved Settlement Agreement,
        resulting in a very low-income requirement of 162 units. The following demonstrates
        compliance with these requirements:


           1. As part of the 2007 Court Order, Hovbilt (Affordable Housing No.6) agreed to a
               range of affordability and pricing stratification of the inc1usionary affordable units
               geared toward making additional units available to households with incomes of 30
               percent of the regional median. The Township has agreed to apply for subsidies to
               write down the affordability of the inc1usionary units, such that additional units
               may be available to households at or below 30 percent of the regional median,
               above and beyond that which has been already agreed to by Hovbilt. These
               requirements survive the bankruptcy sale of the property and will be a condition
               of any forthcoming development approval obtained by EL @ Jackson, LLC and
               will yield 37 very low-income units.


           2. Leigh/Jackson Woods (Affordable Housing Site No.2), as described in a
               preceding section of this Amended Housing Element and Fair Share Plan, consists
               of three phases. Phase I (Central) is currently under construction and the project
               affordable housing plan for this phase provides for eight of 72 affordable units in
               this phase to be qualifying very low-income family rental units. Construction of
               the affordable units in Phase II (Southeast) is scheduled to commence in June
               2017. This 88-unit, all-affordable project, pursuant to funding requirements, will
               have a minimum of 10 percent (9) of the family rental units as very low-income
               units. A requirement that 13 percent of the 71 affordable units (9) in Phase III
               (Southwest) will be developed as very low-income units will be a condition of


                                                                                             Page 35
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 134 of 297 PageID: 1270


        Amended Housing Element and Fair Share Plan
        June 8,2017

                any forthcoming development approval.

            3. All eight units to be developed pursuant to the SNHPLP program will qualify as
                very low-income units.


           4. The Township and Planning Board will require that 13 percent of the 273
               affordable, family-rental units (35) be reserved for occupancy by very low-
               income households as a condition of any forthcoming development approvals and
               the required project-specific affordable housing plan related to the Leigh Realty-
               North Tract (Affordable Housing Site No. 10).


           5. The Township and Planning Board will reqUIre that 13 percent of the 40
               affordable, family-rental units (5) be reserved for occupancy by very low-income
               households as a condition of any forthcoming approvals and the required project-
               specific affordable housing plan related to Highview Homes (Affordable Housing
               Site No. 15).


           6. The Township and Planning Board will require that 13 percent of the 175
               affordable units (23) be reserved for occupancy by very low-income households
               as a condition of any forthcoming development approvals and as part of the
               required project-specific affordable housing plans related to Affordable Housing
               Sites Nos. 12, 13, and 14.


           7. The Township and Planning Board will require that 13 percent of the required
               number of affordable units be reserved for occupancy by very low-income
               households for all future development applications in the RG-2 and RG-3 zones.
               The anticipated buildout of the RG-2 and RG-3 zones is anticipated to yield 290
               affordable units and 38 very low-income units.


       Based upon the foregoing, the prior and third round compliance plans are anticipated to
       generate 172 very low-income units, and, therefore, exceed the 162-unit requirement.



                                                                                         Page 36
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 135 of 297 PageID: 1271


        Amended Housing Element and Fair Share Plan
        June 8,2017


        5.0    ADDITIONAL FAIR SHARE PLAN COMPONENTS

        5.1    Spending Plan

        Appendix H is the Township's Spending Plan adopted and .endorsed by Township
        Council.

        5.2    Affirmative Marketing Plan

        Appendix I is a draft of the Township's Affinnative Marketing Plan to be adopted by
        resolution of the Township Council.

       5.3     Reporting Requirements

       Per the FSHC Settlement Agreement, on October 25, 2017 and every October 25
       thereafter through 2025, the Township is required to provide an annual report of the
       affordable housing trust fund activity to the New Jersey Department of Community
       Affairs, Council on Affordable Housing, Local Government Services, or other entity
       designated by the State of New Jersey, with copy to Fair Share Housing Center, Inc., and
       posted on the municipal website.


       Per the FSHC Settlement Agreement, on October 25, 2017 and every October 25
       thereafter through March 2025, the Township will prepare a report on the status of all
       affordable housing activity within the Township. Such report is to be posted on the
       Township website.


       Per the Settlement Agreement, the Township shall conduct a "midpoint realistic
       opportunity review" due on July 1, 2020 and consisting of a status report as to its
       implementation of this Amended Housing Element and Fair Share Plan, and an analysis
       of whether any unbuilt sites or unfulfilled compliance mechanisms continue to present a
       realistic opportunity for the production of affordable housing, and whether any
       compliance mechanisms should be revised or supplemented. Such report shall be posted
       on the Township website.




                                                                                       Page 37
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 136 of 297 PageID: 1272


        Amended HousingElement and Fair Share Plan
        June 8,2017

        Per the Settlement Agreement, within 30 days of October 25,2019 and every third year
        thereafter, the Township shall prepare a status report, and post same on its website, as to
        satisfaction of its very low-income requirements, as set forth in N.J.S.A. 52:27D-329.1
        and addressed in this Housing Element and Fair Share Plan.

        5.4    Amendments to Affordable Housing Ordinances

        Appendix J is a draft ordinance to be adopted by the Township Council amending the
        Township's affordable housing ordinances consistent with this Amended Housing
        Element and Fair Share Plan and the Settlement Agreement.




                                                                                           Page 38
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 137 of 297 PageID: 1273


        Amended Housing Element and Fair Share Plan
        June 8,2017




                             Appendix A: Settlement Agreement
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 138 of 297 PageID: 1274
                                           EXHIBIT B
                                                                                                 Peter J. O'Connor,   Esq.
 ,                                                                                                  Kevin D. Walsh,   Esq.

FAIR  SHARE
   HOUSING CENTER
                                                                                               L
                                                                                                 Adom M. Gordon,
                                                                                                     Smith-Denker.
                                                                                                     ~~,
                                                                                                                      Esq.
                                                                                                                      Esq.


                                                                                                     )11
                                                                                                     ~



                                                       October 25, 2016
                                                                                            NOV 10 2016
     Jean Cipriani, Esq.
     Counsel for Township of Jackson
     Gilmore & Monahan, P.A.
     10 Allen St,
     Toms River, NJ 08753

                     Re:     In the Matter of the Township of Jackson, County of Ocean, Docket
                             No. L-1879-15

     Dear Ms. Cipriani:

     This letter memorializes the terms of an agreement reached between the Township of Jackson
     (the Township, Jackson, or "the municipality"), the declaratory jUdgment plaintiff, Fair Share
     Housing Center (FSHC), a Supreme Court-designated interested party in this matter in
     accordance with In re N.J.A.C. 5:96 and 5:97, 221 N.J. 1, 30 (2015)(Mount Laurel IV) and a
     defendant in this proceeding, and Highview Homes (UHighview"), which intervened in this
     proceeding as a defendant pursuant to an order dated        , 2015.

     Background
     Jackson filed the above-captioned matter on July 7, 2015 seeking a declaration of its compliance
     with the Mount Laurel doctrine and Fair Housing Act of 1985, N.J.S.A. 52:270-301 et seq. in
     accordance with In re N.J.A.C. 5:96 and 5:97, supra. Prior to the completion of a trial on the
     matter before the Honorable Mark A. Troncone, J.S.C., FSHC, Highview, and the Township began
     mediation proceedings with the assistance of the Special Master, Philip B. Caton. Through that
     process, the Township and FSHC agreed to settle the litigation and to present that settlement to
     the trial court with jurisdiction over this matter to review, recognizing that the settlement of Mount
     Laurel litigation is favored because it avoids delays and the expense of trial and results more
     quickly in the construction of homes for lower-income households.

     Settlement terms

     The Township and FSHC hereby agree to the following terms:

         1. FSHC agrees that the Township, through the adoption of a Housing Element and Fair
            Share Plan, including spending plan in accordance with the terms of this Agreement, and
            the implementation of the Plan and this Agreement, satisfies its obligations under the
            Mount Laurel doctrine and Fair Housing Act of 1985, N.J.S.A. 52:270-301 et seq., for the
            Prior Round (1987-1999) and Third Round (1999-2025).

        2. At this time and at this particular point in the process resulting from the Supreme Court's
            Mount Laurel IV decision, when fair share obligations have yet to be definitively
            determined, it is appropriate for the parties to arrive at a settlement regarding a
           .municlpanty's Third Round present and prospective need instead of doing so through
            plenary adjudication of the present and prospective need.



     510 Park Blvd.• Cherry Hill, New Jersey 08002· 856-665-5444 • fax: 856-663-8182 • www.fairsharehousing.org
        Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 139 of 297 PageID: 1275


.   "
                                                                                                    October 25, 2016
                                                                                                              Page 2



                3. FSHC and Jackson hereby agree that Jackson's affordable housing obligations are as
                   follows:

                              Rehabilitation Share (per Kinsey Report')             28
                              Prior Round Obligation (pursuant to N.JAC. 5:93)       1247
                              Third Round (1999-2025) Prospective Need (per          1250
                              Kinsey Report, as adjusted through this settlement
                              agreement)

               4. The Township's efforts to meet its present need/rehabilitation share include the following:
                  In july 2012 the Township re-established its rehabilitation program to build upon the
                  success of its earlier program. The current program is funded with a total of $1,380,000
                  from the Township's affordable housing trust fund, and is administered by Rehabco, Inc.
                  The municipality agrees to continue this program .. The 28-unit obligation may be satisfied
                  through units rehabilitated during or since 2010. This is sufficient to satisfy the Township's
                  present need obligation of 28 units.

               5. As noted above, the Township has a Prior Round prospective need of 1247 units, which
                  is met through the following compliance mechanisms:

                                                .                        Affordable       Rental      Total
                             Compliance Mechanism                          Units         Bonuses     Credits
             Prior Cycle Credits (4/1/80 -12/15/86)
                 Credits without Controls                                    205            0           205
                 Group Home                                                   5             0            5
             RCAs
                 Trenton (Completed)                                         50             0           50
             Built Affordable Units (Post 12/15/86)
                 Site #1 - Willow Point (Family Rental)                      100            100        200
                 Site #3 - West Lake Village (Senior Rental)                 150             0         150
                 Bella Terra (Assisted Living; Senior Rental)                 11             0          11
                 Sunrise (Assisted Living; Senior Rental)                     2              0          2
                 Orchards at Bartley (Assisted Living; Senior                 15             0          15
                 Rental)
                 Colonial Arms (Senior Rental)                               24              0          24
                 Tomorrow's Hope (Special Needs)                              5              5          10
                 Windsor Crescent/CIS (Family Rental)                        111            111        222
                 ARC of Ocean (Special Needs)                                 4              4           8
                 Habitat for Humanity (B240 1, L16; Family Sale)              1              0           1
             Proposed Affordable Units
                 Site #6 - Hovbilt (Family Rental)                           192             0         192
                 Site #2 - Leigh (Jackson Woods; 159 Family for              231            39         270
                 Sale, 72 Family Rental)
             TOTAL                                                          1116            259        1375

            1 David N. Kinsey, PhD, PP, FAICP, NEW JERSEY LOW AND MODERATE INCOME HOUSING
            OBLIGATIONS FOR 1999-2025 CALCULATED USING THE NJ COAH PRIOR ROUND (1987-1999)
            METHODOLOGY, May 2016.
        Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 140 of 297 PageID: 1276


.   "
                                                                                                      October 25, 2016
                                                                                                                Page 3




                6. The Township has implemented or will implement the following mechanisms to address
                   its Third Round prospective need of 1250 units:

                                                                            Number of
                                                                                            Rental
                                     Project                                Affordable                    Total
               Project Name                            Project Type                         Bonus
                                    Location                                 Units or                    Credits
                                                                                            Credits
                                                                             Credits
             A. EL @ Jackson,
                                                   Family Rental (Units
             LLC (carried          Perrineville
                                                   Carried Forward from        128            128           256
             over from Site #6       Road
                                                       Prior Round)
             above)

                                 81k. 14801, Lot    lnclusionary - Age-
             8. Holly Oaks
                                        5           restricted- For Sale
                                                                                 5             o             5



             C.SNHPLP                                 Special Needs
             Program
                                      T8D
                                                        Housing
                                                                                8              o             8


             D. Leigh Realty-    Rt.195 and Rt.         Mixed Use
             North Tract (Site      526/527        Development - Family        273            184          457
             #10)                 Interchange             Rental

                                                       Inclusionary
             E. Highview
             Homes (Site #15)
                                 81k. 164, Lot 2   Development -Family          40             o            40
                                                          Rental

             F. RG-2 Zone                              Inclusionary
             (Sites #12, #13,         Misc.        Development -Family         203             o           203
             and #14)                                     Rental


                                                         Subtotal              657            312          969

                                                       Inclusionary
             G. Remainder of                        development - 20%
             RG-2 and RG-3            281             Affordable Unit          281             o           281
             Zones                                       Setaside
                                                       Requirement


                                                          Totals               938            312         1250


                    At its option, Jackson Township may apply to the court to amend the judgment entered in
                    this matter to provide compliance mechanisms, including 100% affordable housing
                    development, that otherwise satisfy the fair share obligations that relate in the chart above
                 .. to F. RG-2 Zone (Sites #12, #13, -and#14) and G. Remainder of RG-2 and RG-3 Zones.
                    Such an application, which shall be on notice to and opportunity to be heard by FSHC,
                    shall demonstrate how the units to be provided instead of units listed above at items F
         Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 141 of 297 PageID: 1277


·   '.                                                                                                October 25, 2016
                                                                                                                Poge4


                    and/or G provide a realistic opportunity in accordance with applicable law and comply with
                    all terms of this Agreement.

                7. The Township agrees to require 13% of all units referenced in this plan, with the exception
                   of units constructed as of July 1, 2008, and units subject to preliminary or final site plan
                   approval, to be very low income units, with half of the very low income units being available
                   to families. The municipality will comply with those requirements through requiring that
                   13% of the affordable units in the Leigh Realty - North, Highview Homes, and RG-2 Zone
                   (Sites #12, #13, and #14) and Remainder of RG-2 and RG-3 Zones are very low income
                   units, and through the SNHPLP program units. For EL @ Jackson, pursuant to the 2007
                   Order of Judge Eugene Serpentelli, 17% of the affordable units in that project shall be very
                   low income units.

                8. The Township shall meet its Third Round Prospective Need in accordance with the
                   following standards as agreed to by the Parties and reflected in the table in paragraph 6
                   above:

                       a. Third Round bonuses will be applied in accordance with N.J.A.C. 5:93-5.15(d).

                       b. At least 50 percent of the units addressing the Third Round Prospective Need
                          shall be affordable to very-low-income and low-income households with the
                          remainder affordable to moderate-income households.

                       c. At least twenty-five percent of the Third Round Prospective Need shall be met
                          through rental units, including at least half in rental units available to families.

                       d. At least half of the units addressing the Third Round Prospective Need in total
                          must be available to families.

                       e. The Township agrees to comply with an age-restricted cap of 25% and to not
                          request a waiver of that requirement. This shall be understood to mean that in
                          no circumstance may the municipality claim credit toward its fair share obligation
                          for age-restricted units that exceed 25% of all units developed or planned to meet
                          its cumulative prior round and third round fair share obligation.

                9. The Township shall add to the list of community and regional organizations in its
                   affirmative marketing plan, pursuant to N.J.A.C. 5:80-26.15(f)(5), Fair Share Housing
                   Center, the New Jersey State Conference of the NAACP, 14 Clifton Ave. S., Lakewood,
                   NJ 08701, the Latino Action Network, PO Box 943, Freehold, NJ 07728, NAACP Toms
                   River Branch, PO Box 5144, Toms River 08754, and NAACP Ocean County/Lakewood
                   Branch, PO Box 836,Lakewood, NJ 08701, OCEAN, Inc., S&F Plaza, 2008 Rt. 37 East-
                   Suite 12, Toms River, NJ 08753, the New Jersey Housing Resource Center, 637 South
                   Clinton Avenue, P.O. Box 18550, Trenton, NJ 08650, and the Supportive Housing
                   Association, 15 Alden St # 14, Cranford, NJ 07016, and shall, as part of its regional
                   affirmative marketing strategies during its implementation of this plan, provide notice to
                   those organizations of all available affordable housing units. The Township also agrees
                   to require any other entities, including developers or persons or companies retained to do
                   affirmative marketing, to comply with this paragraph.

                10. All units shall include the required bedroom distribution, be governed by controls on
                    affordability and affirmatively marketed in conformance with the Uniform Housing
     Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 142 of 297 PageID: 1278


·,                                                                                               October 25,2016
                                                                                                         PageS



               Affordability Controls, N.J.A.C. 5:80-26.1 et. seq. or any successor regulation, with the
               exception that in lieu of 10 percent of affordable units in rental projects being required to
               be at 35_ percent of median income, 13 percent of affordable units in such projects shall
               be required to be at 30 percent of median income, and all other applicable law, except as
               provided in paragraph 7 above. The Township as part of its HEFSP shall adopt and/or
               updClte appropriate implementing ordinances in conformance with standard ordinances.
               and guidelines developed by COAH to ensure that this provision is satisfied.

            11. All new construction units shall be adaptable in conformance with                  P.L.2005,
                c.350/N.J .S.A. 52:270-311 a and -311 b and all other applicable law.

            12. As an essential term of this settlement the Township shall adopt an amended Housing
                Elementand Fair Share Plan including spending plan consistent with this agreement, and
                shall adopt an ordinance providing for the amendment of the Township's Affordable
                Housing Ordinances and Zoning Ordinances to implement the terms of this settlement
                agreement and the zoning conte!T1plated herein within 120 days of Court's approval of this
                Settlement Agreement.

            13. The parties agree that the obligations set forth in this agreement and steps taken to fulfill
                these obligations meet all the need that the Township is required to address pursuant to
                the Mount Laurel Doctrine and Fair Housing Act through June 30, 2025.

               The parties anticipate that future decisions of a court of competent jurisdiction in Ocean
               County, including but not limited to decisions of the Appellate Division or Supreme Court
               and/or a determination by an administrative agency responsible for implementing the Fair
               Housing Act, or an action by the New Jersey Legislature, will establish fair share
               obligations for the Third Round and the application of the 1000-unit cap during the Third
               Round, including whether portions of the obligation above the capped amount must be
               satisfied in future rounds. In view of the unsettled nature of those issues now, the parties
               have elected not to enter into a settlement regarding whether there may be an obligation
               deferred to future housing cycles arising from the manner in which the cap is applied
               during the Third Round. The parties reserve all rights to address how such obligations will
               be calculated or addressed, including any arguments as to the potential carrying over of
               any extra credits to future rounds in conformance with the then-applicable law.

               NotWithstanding any change in law or other circumstance, the Township shall not have an
               obligation to be satisfied in the period through 2025 beyond the mechanisms set forth in
               this Agreement. However, with the exception of F. RG-2 Zone (Sites #12, #13, and #14)
               and G. Remainder of RG-2 and RG-3 Zones, which are subject to a provision included
               above that allows for replacement of those compliance mechanisms with alternative
               compliance mechanisms, the Township shall be obligated to implement all terms of this
               settlement agreement and its Fair Share Plan, including by leaVing in place any site,
               specific zoning adopted or relied upon in connection with the Plan approved pursuant to
               this settlement agreement; taking all steps necessary to support the development of any
               100% affordable developments referenced herein; and otherwise fUlfilling the fair share
               obligation as established herein. The reduction of the Township's obligation below that
               established in this agreement does not provide a basis for seeking leave to amend this
               agreement or seeking leave to- amend an o-rder o-r judgment pursuant to R. 4:50~ 1.

            14. The Township maintains an affordable housing trust fund balance and will prepare a
                Spending Plan that will be a part of the HEFSP, subject to the review of the Court, the
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 143 of 297 PageID: 1279



                                                                                            October 25,2016
                                                                                                     Page 6



          Special Master and FSHC. The parties understand that expenditures of funds that the
          court finds are "committed" for expenditure pursuant to N.J.S.A. 52:270-329.2 and -329.3,
          shall have the four-year time period for expenditure designated pursuant to those
          provisions beginning to run with the entry of a final judgment approving this settlement in
          accordance with the provisions of In re Tp. Of Monroe, 442 N.J. Super. 565 (Law Div.
          2015) (aff'd 442 N.J. Super. 563). On the first anniversary of the execution of this
          agreement, and every anniversary thereafter through the end of this agreement, the
          Township agrees to provide annual reporting of trust fund activity to the New Jersey
          Department of Community Affairs, Council on Affordable Housing, or Local Government
          Services, or other entity designated by the State of New Jersey, with a copy provided to
          Fair Share Housing Center and posted on the municipal website, using forms developed
          for this purpose by the New Jersey Department of Community Affairs, Council on
          Affordable Housing, or Local Government Services. The reporting shall include an
          accounting of all housing trust fund activity, including the source and amount of funds
          collected and the amount and purpose for which any funds have been expended.

       15. On the first anniversary of the execution of this agreement, and every anniversary
           thereafter through the end of this agreement, the Township agrees to provide annual
           reporting of the status of all affordable housing activity within the municipality through
           posting on the municipal website with a copy of such posting provided to Fair Share
           Housing Center, using forms previously developed for this purpose by the Council on
           Affordable Housing or any other forms endorsed by the Special Master and FSHC.

       16. The Fair Housing Act includes two provisions regarding action to be taken by the Township
           during the ten-year period of protection provided in this agreement. The Township agrees
           to comply with those provisions as follows:
               a. For the midpoint realistic opportunity review due on July 1, 2020, as reqUired
                   pursuant to N.J.S.A. 52:270-313, the Township will post on its municipal website,
                   with a copy provided to Fair Share Housing Center, a status report as to its
                   implementation of its Plan and an analysis of whether any unbuilt sites or unfulfilled
                   mechanisms continue to present a realistic opportunity and whether any
                   mechanisms to meet unmet need should be revised or supplemented. Such
                   posting shall invite any interested party to submit comments to the municipality,
                   with a copy to Fair Share Housing Center, regarding whether any sites no longer
                   present a realistic opportunity and should be replaced and whether any
                   mechanisms to meet unmet need should be revised or supplemented. Any
                   interested party may by motion request a hearing before the court regarding these
                   issues.
               b. For the review of very low income housing requirements required by N.J.S.A.
                   52:270-329.1, within 30 days of the third anniversary of this agreement, and every
                   third year thereafter, the Township will post on its municipal website, with a copy
                   provided to Fair Share Housing Center, a status report as to its satisfaction of its
                   very low income requirements, including the family very low income requirements
                   referenced herein. Such posting shall invite any interested party to submit
                   comments to the municipality and Fair Share Housing Center on the issue of
                   whether the municipality has complied with its very low income housing obligation
                   under the terms of this settlement.

       17. FSHC previously had intervened in earlier litigation involving Jackson Township and all
           parties have acknowledged that due to that earlier intervention FSHC is a party in this
           litigation. FSHC is hereby deemed to have party status in this matter and to have
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 144 of 297 PageID: 1280



                                                                                              October 25, 2016
                                                                                                        Page 7



           intervened in this matter as a defendant without the need to file a motion to intervene or
           an answer or other pleading. The parties to this agreement agree to request the Court to
           enter an order declaring FSHC is an intervenor, but the absence of such an order shall
           not impact FSHC's rights.

       18. This settlement agreement must be approved by the Court following a fairness hearing as
           required by Morris Cty. Fair Hous. Council v. Boonton Twp., 197 N.J. Super. 359, 367-69
           (Law Div. 1984), atrd o.b., 209 N.J. Super. 108 (App. Div. 1986); EasUWest Venture v.
           Borough of Fort Lee, 286 N.J. Super. 311, 328-29 (App. Div. 1996). The Township shall
           present its planner as a witness at this hearing. FSHC agrees not to challenge the
           attached Plan (Exh. A) at the fairness hearing. In the event the Court approves this
           proposed settlement, the parties contemplate the municipality will receive "the judicial
           eqUivalent of substantive certification and accompanying protection as proVided under the
           FHA," as addressed in the Supreme Court's decision in In re N.J.A.C. 5:96 & 5:97, 221
           N.J. 1, 36 (2015). The "accompanying protection" shall remain in effect through July 1,
           2025. If the settlement agreement is rejected by the Court at a fairness hearing it shall be
           null and void.

       19. If an appeal is filed of the Court's approval or rejection of the Settlement Agreement, the
           Parties agree to defend the Agreement on appeal, including in proceedings before the
           Superior Court, Appellate Division and New Jersey Supreme Court, and to continue to
           implement the terms of the Settlement Agreement if the Agreement is approved before
           the trial court unless and until an appeal of the trial court's approval is successful at which
           point, the Parties reserve their right to rescind any action taken in anticipation of the trial
           court's approval. All Parties shall have an obligation to fulfill the intent and purpose of this
           Agreement.

       20. This settlement agreement may be enforced through a motion to enforce litigant's rights
           or a separate action filed in Superior Court, Ocean County. A prevailing movant or plaintiff
           in such a motion or separate action shall be entitled to reasonable attorney's fees.

       21. Unless otherwise specified, it is intended that the provisions of this Agreement are to be
           severable. The validity of any article, section, clause or provision of this Agreement shall
           not affect the validity of the remaining articles, sections, clauses or provisions hereof. If
           any section of this Agreement shall be adjudged by a court to be invalid, illegal, or
           unenforceable in any respect, such determination shall not affect the remaining sections.

       22. This Agreement shall be governed by and construed by the laws of the State of New
           Jersey.

       23. ThIs Agreement may not be modified, amended or altered in any way except by a writing
           signed by each of the Parties.

       24. This Agreement may be executed in any number of counterparts, each of which shall be
           an original and all of which together shall constitute but one and the same Agreement.

       25. The Parties acknowledge that each has entered into this Agreement on its own volition
           without coercion or duress after consulting with its counsel, that each party is the proper
           person and possess the authority to sign the Agreement, that this Agreement contains the
           entire understanding of the Parties and that there are no representations, warranties,
           covenants or undertakings other than those expressly set forth herein.
         Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 145 of 297 PageID: 1281


~   '.
                                                                                                     October 25, 2016
                                                                                                               PageS




                26. Each of the Parties hereto acknowledges that this Agreement was not drafted by anyone
                    of the Parties, but was drafted, negotiated and reviewed by all Parties and the Special
                    Master, therefore, the presumption of resolving ambiguities against the drafter shall not
                    apply. Each of the Parties expressly represents to the other Parties that: (i) it has been
                    represented by counsel in connection with negotiating the terms of this Agreement; and
                    (ii) it has conferred due authority for execution of this Agreement upon the persons
                    executing it.

                27. Any and all Exhibits and Schedules annexed to this Agreement are hereby made a part of
                    this Agreement by this reference thereto. Any and all Exhibits and Schedules now and/or
                    in the future are hereby made or will be made a part of this Agreement with prior written
                    approval of both Parties.

                28. This Agreement constitutes the entire Agreement between the Parties hereto and
                    supersedes all prior oral and written agreements between the Parties with respect to the
                    subject matter hereof except as otherwise provided herein.

                29. No member, official or employee of the Borough shall have any direct or ind~rect interest
                    in this Settlement Agreement, nor participate in any decision relating to the Agreement
                    which is prohibited by law, absent the need to invoke the rule of necessity.

                30. Anything herein contained to the contrary notwithstanding, the effective date of this
                    Agreement shall be the date upon which all of the Parties hereto have executed and
                    delivered this Agreement.

                31. All notices required under this Agreement ("Notice[s]") shall be written and shall be served
                    upon the respective Parties by certified mail, return receipt requested, or by a recognized
                    overnight or by a personal carrier. In addition, where feasible (for example, transmittals
                    of less than fifty pages) shall be served by facsimile or e-mail. All Notices shall be deemed
                    received upon the date of delivery. Delivery shall be affected as follows, subject to change
                    as to the person(s) to be notified and/or their respective addresses upon ten (10) days
                    notice as provided herein:

             TO FSHC:                      Kevin D. Walsh, Esq.
                                           Fair Share Housing Center
                                           510 Park Boulevard
                                           Cherry Hill, NJ 08002
                                           Phone: (856) 665-5444
                                           Telecopier: (856) 663-8182
                                           E-mail: kevinwalsh@fairsharehousing.org

             TO THE TOWNSHIP:              Jean Cipriani, Esq.
                                           Counsel for Township of Jackson
                                           Gilmore & Monahan, P.A.
                                           10 Allen St,
                                           Toms River, NJ 08753
                                           Telecopier: 732-244-1840
                                           Email: jlc@gm-Iaw.net

             TO HIGHVIEW:                  Richard J. Hoff, Jr. , Esq.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 146 of 297 PageID: 1282


                                                                                          October 25, 2016
                                                                                                    Page 9



                                 Bisgaier Hoff, LLC
                                 25 Chestnut Street -Suite 3
                                 Haddonfield, NJ 08033
                                 Email: rhoff@bisgaierhoff.com


    TO SPECIAL MASTER:           Philip B. Caton, PP, FAICP
                                 Clarke Caton Hintz
                                 100 Barrack Street
                                 Trenton, NJ 08608
                                 Email: pcaton@cchnj.com

    WITH A COpy TO THE
    MUNICIPAL CLERK:             Clerk,
                                 Township of Jackson
                                 95 W. Veterans Hwy
                                 Jackson, NJ 08527
                                 Telecopier: 732-928-4377

    Please sign below if these terms are acceptable.




                                                K i     . Walsh,
                                                Counsel for Intervenor/Interested Party
                                                Fair Share Housing Center


    On behalf of the Township of Jackson, with the authorization
    of the governing body
              I




    On behalf of Highview Homes:
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 147 of 297 PageID: 1283


                        RESOLUTION OF THE TOWNSHIP OF JACKSON
                                 JACKSON, NEW JERSEY

     RESOLUTION NUMBER: 350R-16                          DATE OF ADOPTION:

     mLE: RESOLUTION OF THE TOWNSHIP OF JACKSON, COUNTY OF OCEAN,
     STATE OF NEW JERSEY, AUTIIORJZING THE EXECUTION OF A SETTLEMENT
     AGREEMENT WITH FAIR SHARE HOUSING CENTER

     Council Member   ~;1-ttAJ.G                    presents the following resolution.

     Seconded by     ~aJ!£V                                                              1 of 2


             WHEREAS, the Township of Jackson filed a complaint in July of 20 15 seeking a
     declaration of its compliance with the Mount Laurel Doctrine and Fair Housing Act,
     entitled In the Matter of the Township of Jackson, Docket No. OCN-L-1879-15 and has
     participated in the proceedings in the Court in order to determine the proper methodology
     for the calculation of Fair Share Obligations for municipalities in Ocean County as
     contemplated by the Supreme Court In the Matter of the Adoption ofN.l.A.C. 5:96 and
     5:97 by the New JerseyCouncil on Affordable Housing, 221 N.J. 1 (2015) ("Decision");
     and

            WHEREAS, there are open issues regarding an obligation for the period 1999-
     2015 during which no effective COAH regulations were adopted from which the
     Township's Third Round affordable housing obligation could be established, and the
     applicability of the 1,000 unit cap to the Third Round period which ends in 2025; and

             WHEREAS, Fair Share Housing Center's position on Jackson Township's Third
     Round Affordable Housing obligation from 1999-2025, as of its expert report of May 2016
     is 3,616 affordable housing units, not inclusive ofprior round obligation; and

            WHEREAS, prior to the Court reaching a decision, the Township engaged in
     settlement discussions with Fair Share Housing Center and the parties agreed to establish
     the Township's Third Round Present Need at 28 units and the Third Round Prospective
     Need for the 1999-2025 to be 1,250 units, in order to ensure that the Township receives
     the benefits of bonus credits where appropriate; and

            WHEREAS, the Township and Fair Share Housing Center have come to an
     agreement that the Township shall satisfY its Prospective Need through a plan consisting
     of 657 units (414 units being part of projects which have previously been included in
     compliance plan) to be achieved in six separate~:~~pments which/wi} ~e~able the
     Township to claim 312 additional Rental Bonus cr~~~


                                                         ANN MARIE EDEN, R.M.C.
     DATED:      /tJ-£5- /0                              TOWNSHIP CLERK

     RECORD OF VOTE                                                   Council        Council
                                                                      V.P.         President

     TOWNSHIP                  Barry       Scott          Ann          Kenneth      Robert
     COUNCIL                   Calogero    Martin      Updegrave       Bressi       Nixon

     YES                                      ,/           /             /
     NO

     ABSTA.I:N
                                 v'"
                                                                                               L
                                                                                               "'-

     ABSENT
                                                                                         /
            I, Ann Marie Eden, Municipal Clerk ofthe Township of Jackson in the County of
     Ocean: hereby certifY that the above is a true copy ofht"solUtion adopted by the Township
     Council on the   :2 #        day of            ()C/.o.             2016.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 148 of 297 PageID: 1284


    ·,
                 WHEREAS, the balance of the Prospective Need will be through the mandatory
         20% set aside requirement of the Pinelands Commission in the Regional Growth Zones of
         the Pinelands sections of the Township; and

          WHEREAS, the proposed settlement agreement, attached hereto, shall settle the
     Township's entire third round obligation, regardless of determinations by the Courts.

            NOW, THEREFORE, BE IT RESOLVED, by the Township Committee of the
     Township ofJackson as follows:

            1. The Mayor is hereby authorized to sign the agreement, attached hereto, on its
               behalf.

            2. This Resolution shall take effect immediately.




                                                  20f2
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 149 of 297 PageID: 1285


       Amended Housing Element and Fair Share Plan
       June 8,2017




                 Appendix B: December 31, 2016 Order of the Court
            Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 150 of 297 PageID: 1286




                                        GILMORE & MONAHAN, P.A.
                                        Ten Allen Street
                                        P.O. Box 1540
                                        Toms River, NJ 08754
                                        (732) 240-6000
                                        Attorneys for Township of Jackson
                                        JEANL. CIPRIANI, ESQ. NJ ATTY ID #: 048771994


                                        IN THE MATTER OF THE                                 SUPERIOR COURT OF NEW JERSEY
                                        APPLICATION OF TOE. TOWNSHIP OF                      OCEAN COUNTY
                                        JACKSON, a municipal corporation ofthe               LAW DIVISION
                                        State ofNe", .Jersey


                                                                                             DOCKET NO.. OCN-L-1879-15



                                                                                                   ORDER ON FAIRNESS AND
                                                                                                  PRELIMINARY COMPLIANCE
                                                                                                          HEARING



                                                      THIS MATTER having been opened to the Court by Gilmore & Monahan, P.A.,

                                         attorneys for the Township of Jackson (hereinafter referred to as "Jackson"), Jean L.Cipriani,

                                         Esquire, appearing, in the presence of Adam Gordon, Esquire, attorney for Interested Pmy and

                                         Intervenor, Fair Share Housing Center, Inc., (hereinafter referred to as "FSHC") and Richard Hoff,

                                         Esquire, attorney for Interested Party and Intervenor Highview Homes, by way of Fairness and

                                         Preliminary Compliance Hearing held pursuant to and in accordance \vith East/West Venture v.

                                         Borough ofFort Lee, 286 N.J. Super. 311 (App. Div. 1996); and sufficient notice of this hearing

                                         having been given in accordance with In the Matter orihe Adoption orN.lA.C. 5:96 & 5:97 by
GIL\IORE & MONAlfAN
 A (¥",.~~ill~'CtJ.rtl"'f!lI'l1l1n
 C:tlllNSEtt,OR$ATtAW
                                         the New Jersev Council on Affordable Housing, 221 N.J. 1 (2015) ("Mount Laurel IV") and Morris
MkP.$m."I.1 :rnil'l.~'~oii {),":dl>('
         T(:f.1Ag':tiSt~
          r,a   tll:',I5itJ
 T~utll, N.i~c,.~ ~   Jt'n-t-,   ,~      County Fair Housing Council v. Boonton 'I'p., 197 N.} Super. 359 (Law. Djv, 1984); anel the Court
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 151 of 297 PageID: 1287




                                       having considered the testimony of Jackson qualified expert, John Maczuga, P.P., and the Court-

                                       appointed Special Master, Philip Caton, P.P., F.A.I.C.P.; and the Court having considered the

                                       Settlement Agreement entered into between Jackson, FSHC and Highview Homes dated October

                                       25,2016, and Jackson's Revised Housing Plan Summary referenced therein; and the Court having

                                       considered the testimony and presentations of Interested Parties at the time of the hearing; and

                                       good cause having been shown;

                                                     IT IS on this   ~ay of December 2016, ORDERED that
                                                     1.     The Court finds that the Settlement Agreement between Jackson, FSHC and

                                       Highview Homes is fair and adequately protects the interests of low and moderate income persons

                                       within Jackson's housing region based upon the criteria set forth in East/West Venture v. Borough

                                       of Fort Lee, 286 N.J. Super. 311 (App. Div. 1996) for approving a settlement of Mount Laurel

                                       litigation; and

                                                     2.     The Court preliminarily finds that Jackson's proposed draft summary

                                       Housing Element and Fair Share Plan is facially constitutionally compliant and provides a fair and

                                       reasonable opportunity for Jackson to meet its obligation under Mount Laurel IV, subject to

                                       Jackson's satisfaction of any conditions set forth by the Court's Special Master, and subject to the

                                       Court's approval by way of a Final Compliance Hearing to be held as hereinafter set forth; and

                                                     3.     A Final Compliance Hearing is hereby scheduled for 1:30 p.m. on May 5,

                                       2017, by which time Jackson shall have complied with the above-referenced conditions, shall have

                                       submitted to the Special Master for review and comment Jackson's Housing Element and Fair

                                       Share Plan and all Resolutions and Ordinances required to implement the Housing Element and
GILMORE & MONAHAN
  A l>mk.'·uJornd CurpHtdinn
  COUNSELLORS AT LAW
Alll'fl Stn.·d I'nlrC\.,lun~1 Center
          Ten Allton 51 n:d
                                       Fair Share Plan, and shall have provided for the Planning Board of the Township of Jackson to
           P.O. Bu'\.IS-IU
T()m,~   Rhtr, Ncn JImll.':rOS7:l4




                                                                                        2
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 152 of 297 PageID: 1288




                                        finalize and adopt the Housing Element and Fair Share Plan and the Jackson Township Council to

                                        endorse san1e and to adopt all necessary effectuating Resolutions and Ordinances; and

                                                        4.     FSHC be and hereby is granted status of Intervenor in this matter; and

                                                        5.     The temporary immunity previously granted to Jackson herein is hereby

                                        extended until and through the day following the May 31, 2017; and

                                                        6.     A copy of this Order shall be served upon all parties on the service list in this

                                        matter within   -1--   days of Jackson's receipt thereof.




                                                                                      MARK A




GIU,[ORE & MONAHAN
  A prorculuM.I CorpQntliDn
 COUNSt:LLORSAT LAW
Allm Sire..... Pmft.'lJ.tlllnal Ccnkr
     Ten AIIenSt"""""
      P.O. B"xI5-lU
Tum, Rhcr, NCI\'Jc:nC)' OH754




                                                                                            3
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 153 of 297 PageID: 1289


        Amended Housing Element and Fair Share Plan
        June 8,2017




                           Appendix       c: MR-AH-8 Zone Ordinance
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 154 of 297 PageID: 1290




                                                 ORDINANCE NO.

                     AN ORDINANCE OF THE TOWNSHIP OF JACKSON, COUNTY
                     OF OCEAN, STATE OF NEW JERSEY, AMENDING CHAPTER 244
                     OF THE TOWNSHIP CODE OF THE TOWNSHIP OF JACKSON,
                     ENTITLED "LAND USE AND DEVELOPMENT REGULATIONS"
                     BY ESTABLISHING A NEW ZONING DISTRICT KNOWN AS THE
                     "MIXED RESIDENTIAL-AFFORDABLE HOUSING-8 (MR-AH-8)
                     ZONE"

                NOW, THEREFORE, BE IT ORDAINED, by the governing body of the Township of
         Jackson, County of Ocean, State of New Jersey, as follows:

                SECTION 1. The Zoning Map of the Township of Jackson is hereby amended to create a
         new Mixed Residential-Affordable Housing-8 (MR-AH-8) Zone and placing the following parcels
         in said zone: Block 10401, Lots 5.01 and 5.04; and, Block 17802, Lot 57.01.

                SECTION 2. The Township Code of the Township of Jackson is hereby amended and
         supplemented to amend Chapter 244, entitled "Land Use and Development Regulations," Section
         42, entitled "List of Zones," to add the following zoning district: MR-AH-8 -      Mixed Residential-
         Affordable Housing-8 Zone.

                SECTION 3. The Township Code of the Township of Jackson is hereby amended and
         supplemented to amend Chapter 244, entitled "Land Use and Development Regulations," to add
         new Section 51.2, which shall be entitled "MR-AH-8 -       Mixed Residential-Affordable Housing-8"
         and read as follows:

                        § 244-51.2: MF-AH-8 - Mixed Residential-Affordable Housing-8 Zone.

                        A.      Intent. The intent of the MR-AH-8 Zone is to provide a suitable location(s)
                                for the construction of inclusionary housing, which will provide the
                                construction of between 192 and 220 low- and moderate-income households
                                in a manner that is consistent with the Township's duly-adopted Housing
                                Element and Fair Share Plan for the period 1999-2025.
                        B.      Permitted principal uses of buildings and structures are as follows:
                                (1)    Detached single-family dwellings.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 155 of 297 PageID: 1291




                          (2)    Two-family dwellings.
                          (3)    Multi-family dwellings.
                          (4)    Open space and recreational uses and facilities.
                          (5)    Retention drainage basin(s) and related structures; provided, however,
                                 that said basin(s) is (are) designed and used as an amenity and for
                                 aesthetic purposes, as well as for drainage, flood control, water
                                 recharge and fire-protection purposes.
                          (6)    Essential services.
                    C.    Permitted accessory uses of buildings and structures are as follows:
                          (1)    Fences and walls, subject to the provisions of § 244-190.
                          (2)    Gatehouses.
                          (3)    Off-street parking and garages, subject to the provisions of § 244-197
                                 and § 244-198.
                          (4)    Satellite dish antennas, subject to the provisions of § 244-165.
                          (5)    Sheds (garden, storage or tool): A maximum of one shed shall be
                                 permitted per residential lot.
                          (6)    Signs, subject to the provisions of § 244-207.
                          (7)    Buildings or structures necessary for the administration and/or
                                 maintenance of the infrastructure, streets, off-street parking facilities,
                                 drainage facilities, recreational facilities, open space areas and other
                                 facilities and areas that are the maintenance responsibility of a
                                 homeowners' association for the development.
                          (8)    Other customary accessory buildings, which are clearly incidental to
                                 the principal use and buildings and for the exclusive use of residents
                                 of the development, and which shall be limited to social and
                                 recreational uses.
                    D.    Conditional uses, subject to the provisions of Article VIII of this chapter, are
                          as follows:
                          (1)    Public utilities (subject to § 244-128).
                    E.    Area, yard and building requirements are as follows:
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 156 of 297 PageID: 1292




                          (1)   The minimum tract area for a mixed residential development shall be
                                100 contiguous acres under a single ownership or control.
                          (2)   The minimum tract frontage of a mixed residential development shall
                                be 250 continuous feet along an existing minor arterial or major
                                collector as identified in the Circulation Plan Element of the Jackson
                                Township Master Plan.
                          (3)   The minimum tract width of a mixed residential development shall be
                                250 feet.
                          (4)   The minimum tract depth of a mixed residential development shall be
                                250 feet.
                          (5)   The maximum number of dwelling units in the MR-AH-8 Zone shall
                                be 1,100 units.
                          (6)   The minimum unoccupied open space in a mixed residential
                                development shall be 30 percent.
                          (7)   All parking areas and other above ground improvements, with the
                                exception of access drives or access roadways, landscaping and
                                screening areas, and permitted signs shall be set back a minimum of
                                35 feet from the exterior tract boundary of the mixed residential
                                development.
                          (8)   Principal buildings shall be set back a minimum of 50 feet from the
                                exterior tract boundary of the mixed residential development.
                          (9)   The following standards shall apply to multi-family residential
                                buildings in a mixed residential development:
                                (a)     The maximum principal building height shall be 45 feet and
                                        not more than three stories, subject to the provisions of § 244-
                                        156.
                                (b)     The maximum building length viewed from any elevation
                                        shall be 200 feet.
                                (c)     No multi-family residential building shall contain more than
                                        24 units.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 157 of 297 PageID: 1293




                                 (d)   No multi-family residential building containing more than 16
                                       units shall be located within 100 feet of any exterior boundary
                                       of the mixed residential development.
                                 (e)   No multi-family residential building shall be located closer
                                       than 30 feet to any access drive or internal roadway.
                                 (f)   No multi-family residential building shall be located closer
                                       than 20 feet to any parking area, except for access aisles or
                                       driveways to garages and/or carports that serve the multi-
                                        family residential building.
                                 (g)    The minimum distances between multi-family residential
                                       buildings and other principal buildings shall be as follows:
                                        [1]    Any building side wall to side wall shall have a
                                               minimum distance of 30 feet between the midpoint of
                                               said side walls, and/or a minimum distance of 25 feet
                                               between the side wall corners.
                                        [2]    Any building side wall to front or rear building walls
                                               shall be a minimum distance of 40 feet between the
                                               midpoint of said walls and/or a minimum distance of
                                               30 feet between the side wall building corner and front
                                               or rear wall building corner.
                                        [3]    Any front-to-rear, front-to-front or rear-to-rear
                                               building wall shall have a minimum distance of 50 feet
                                               between the midpoint of said walls and/or a minimum
                                               distance of 40 feet between the building wall corners.
                          (10)   Area, Yard and Building Requirements for detached single-family
                                 development and two-family development shall be as follows:
                                 (a)    Single-Family Dwellings:
                                        [1]    Lot area: 12,500 square feet
                                        [2]    Lot width: 90 feet
                                        [3]    Lot frontage: 75 feet




                                                    4
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 158 of 297 PageID: 1294




                                       [4]     Lot depth: 120 feet
                                       [5]     Front yard setback: 30 feet
                                       [6]     Rear yard setback: 30 feet
                                       [7]     One-side yard setback: 10 feet
                                       [8]     Combined side yard setback: 25 feet
                                       [9]     Maximum building height: 35 feet
                                       [10]    Maximum accessory building height: 15 feet
                                       [11 ]   Maximum building coverage: 30 percent
                                       [12]    Maximum lot coverage: 70 percent
                                (b)    Two-Family Dwellings:
                                       [1]     Lot area: 20,000 square feet
                                       [2]     Lot width: 170 feet
                                       [3]     Lot frontage: 150 feet
                                       [4]     Lot depth: 120 feet
                                       [5]     Front yard setback: 30 feet
                                       [6]     Rear yard setback: 30 feet
                                       [7]     Side yard setback: 15 feet
                                       [8]     Maximum building height: 35 feet
                                       [9]     Maximum accessory building height: 15 feet
                                       [10]    Maximum building coverage: 40 percent
                                       [11 ]   Maximum lot coverage; 70 percent
                                (c)    Notwithstanding the bulk requirements for lots for two-family
                                       dwellings that are set forth in this section, fee simple units for
                                       duplex units shall be permitted, provided that the combined
                                       lots shall meet the bulk requirements of section (b) above and
                                       further provided that one side yard may be zero.
                                (d)    No accessory building shall be located in any required front
                                       yard area on single-family residential and two-family family
                                       residential lots.
                    F.    Affordable Housing Requirements.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 159 of 297 PageID: 1295




                          (1)    Twenty percent of the residential units within a mixed residential
                                development, but no less than 192 units, shall be set-aside for low-
                                 and moderate-income households. A minimum of 17 percent of the
                                 low and moderate income units shall be set-aside for very-low income
                                households per Court-approved Settlement Agreement, the Jackson
                                Township Housing Element and Fair Share Plan, COAH regulations
                                and the Uniform Housing Affordability Controls. The required very-
                                low income units shall be considered part of the low-income unit
                                requirement for the purposes of determining satisfaction of the
                                required 20 percent set-aside.
                          (2)   No more than 110 low and moderate income units shall be located in
                                any given section of a mixed-residential development.
                          (3)   An applicant for final site plan and/or subdivision approval shall
                                submit for approval by the Township Affordable Housing Planner, or
                                designated Administrative Agent, as part of the submission for final
                                approval a project affordable housing plan demonstrating compliance
                                with the Township's Housing Element and Fair Share Plan; prevailing
                                 COAH regulations, and the Uniform Housing Affordability Controls.
                          (4)   The developer of a mixed residential development in the MR-AH-8
                                Zone shall enter into a developer's agreement with the Township of
                                 Jackson setting forth the terms, conditions, requirements and
                                 obligations of the respective parties.
                    G.    Buffer Requirements.
                          (1)   No use, building, or structure shall be constructed, placed, located or
                                 erected within 50 feet of an exterior boundary of the mixed residential
                                 development, with the exception of entrance roadways, gatehouses,
                                 signs, utilities, fences or walls.
                          (2)   No portion of the tract buffer area shall be part of a private residential
                                 or nonresidential lot, but instead shall be part of the common open
                                 space used and maintained by the homeowners' association.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 160 of 297 PageID: 1296




                          (3)    All buffer areas shall be in accordance with the provisions of § 244-
                                 50E(2), (3) and (4).
                    H.    Solid Waste Storage.
                          (1)    For multi-family residential units, without attached garages, solid
                                 waste storage shall be provided in accordance with the provisions of §
                                 244-208.
                          (2)    Solid waste storage areas shall be in accordance with the provisions of
                                 § 244-50S(2), (3) and (4).
                    1.    Outdoor Lighting.
                          (1)    All interior development roads, parking areas, dwelling entranceways
                                 and pedestrian walks shall be provided with sufficient illumination to
                                 minimize hazards to pedestrians and motor vehicles utilizing the
                                 same, but, in no case, shall such lighting be less than is required to
                                 provide a minimum lighting level of 0.5 horizontal foot-candle
                                 throughout such areas from dawn to dusk. Where necessary, lights
                                 shall be shielded to avoid glare disturbing to occupants of the
                                 buildings. Lighting shall be so arranged as to reflect away from all
                                 adjoining residential buildings.
                    1.    Recreation.
                          (1)    Passive and active recreation areas, such as pathways, natural woods
                                 and fields, seating areas and lawns, shall be provided and suitably
                                 arranged throughout the site. A minimum of25 percent of the tract
                                 area shall be provided as open space and recreation in accordance
                                 with the requirements set forth in § 244-500(2) through (8), (9)(a)
                                 through (c) and (10) through (12) and § 244-199.
                    K.    Parking.
                          (1)    Off-street parking shall be provided in accordance with the
                                 requirements of § 244-197 or as otherwise provided pursuant to the
                                 New Jersey Residential Site Improvement Standards (N.J.A.C. 5:21-
                                 1).




                                                        7
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 161 of 297 PageID: 1297




                          (2)    Off-street parking shall comply with the requirements set forth in §
                                 244-50P.
                    L.    Courtyards.
                          (1)    Courtyards bounded on three or more sides by wings ofthe same
                                 building or by the walls of separate buildings shall be a minimum
                                 court width of three feet for each one foot in height of the tallest
                                 building or building wing.
                    M.    Garages and/or Carports.
                          (1)    Garages and/or carports serving multi-family development, when
                                 provided in a mixed residential development, shall be in accordance
                                 with § 244-501, § 244-197 and § 244-198.
                    N.    Homeowners' Association.
                          (1)    A homeowners' association, composed of all of the residents of a
                                 mixed residential development, shall be created and shall be
                                 responsible for the activities per § 244-50J.
                    O.    Improvements.
                          (1)    Unless specified otherwise herein, all public and private
                                 improvements on the site of a mixed residential development shall
                                 comply with the standards, criteria and requirements of this chapter.
                    P.    Landscaping.
                          (1)    Landscaping within a mixed residential development shall be
                                 provided in accordance with the requirements of § 244-193.
                    Q.    Laundry Equipment.
                          (1)    No outside area or equipment shall be provided for the hanging or
                                 outside airing oflaundry in any manner.
                    R.    Sectionalization and Staging Plan.
                          (1)    A sectionalization and staging plan for the construction of a mixed
                                 residential development shall be submitted as part of the preliminary
                                 site plan application and shall comply with the requirements set forth
                                 in § 244-50Q.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 162 of 297 PageID: 1298




                    S.    Sidewalks and Aprons.
                          (1)     Sidewalks and aprons shall be provided in accordance with the
                                  provisions of § 244-203 and shall be designed and constructed as part
                                  of an integrated sidewalk system within a mixed residential
                                  development.
                    T.    Dwelling Units.
                          (1)     Unit elevations. Each dwelling unit and combined complex of
                                  dwelling units shall have a compatible architecturaltheme with
                                  variations in design to provide attractiveness to the development,
                                  which shall include consideration of landscaping techniques, building
                                  orientation to the site and to other structures, topography, natural
                                  features and individual dwelling unit design, such as varying unit
                                  widths, staggering unit setbacks, providing different exterior
                                  materials, changing rooflines and roof designs, altering building
                                  heights and changing types of windows, shutters, doors, porches,
                                  colors and vertical or horizontal orientation of the facades, singularly
                                  or in combination.
                          (2)     Unit offset. Not more than two consecutive dwelling units in the same
                                  building shall be constructed without setbacks, offsets and/or breaks
                                  in the front and rear building elevations of at least four feet.
                          (3)     Unit width. Each attached dwelling unit shall have a minimum width
                                  of 18 feet.
                    U.    Utilities.
                          (1)     No individual wells or individual sewage disposal systems shall be
                                  permitted, and each building shall be serviced with said utilities by a
                                  central supply or disposal system, which is approved by the Jackson
                                  Township Board of Health, Jackson Township Municipal Utilities
                                  Authority and other controlling agencies. No building permit shall be
                                  issued unless and until plans for such facilities have been submitted to
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 163 of 297 PageID: 1299




                                the proper authorities for approval and adequate provisions are made
                                to ensure that such necessary facilities shall be installed.
                          (2)   All buildings shall be connected to an approved and functioning
                                public water supply system and sanitary sewer system prior to the
                                issuance of any certificate of occupancy.
                          (3)   All utility lines leading to and within the site of a mixed residential
                                development shall be installed underground.
                    V.    General Development Plan Approval Permitted.
                          (1)   A developer of a parcel of land greater than 100 acres in size for
                                which the developer is seeking approval of a mixed residential
                                development pursuant to the Municipal Land Use Law, P.L. 1975, c.
                                291 (N.J.S.A. 40:55D-l et seq.) may submit a general development
                                plan to the planning board prior to the granting of preliminary
                                approval of that development by the Planning Board.
                          (2)   The general development plan shall set forth the permitted number
                                and type of dwelling units for the mixed residential development, in
                                its entirety, according to a schedule that sets forth the timing of the
                                various sections of the development. The mixed residential
                                development shall be developed in accordance with the general
                                development plan approved by the Planning Board notwithstanding
                                any provision ofP.L. 1975, c. 291 (N.J.S.A. 40:55D-l et seq.), or an
                                ordinance or regulation adopted pursuant thereto after the effective
                                date of the approval.
                          (3)   The term of the effect of the general development plan approval shall
                                be determined by the Planning Board using the guidelines set forth in
                                 Subsection V(4) of this section, except that the term of the effect of
                                the approval shall not exceed 20 years from the date upon which the
                                 developer receives final approval of the first section of the planned
                                 development pursuant to P.L. 1975, c. 291 (N.J.S.A. 40:55D-l et
                                 seq.).




                                                     10
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 164 of 297 PageID: 1300




                          (4)   In making its determination regarding the duration of the effect of
                                approval of the development plan, the Planning Board shall consider
                                the number of dwelling units to be constructed; prevailing economic
                                conditions, the timing schedule to be followed in completing the
                                development and the likelihood of its fulfillment; the developer's
                                capability of completing the proposed development; and the contents
                                of the general development plan and any conditions, which the
                                Planning Board attaches to the approval thereof.
                          (5)   The following details shall be submitted as part of the general
                                development plan:
                                (a)    A general land use plan indicating the tract area and general
                                       location of the permitted uses and residential dwelling unit
                                       types to be included in the planned development at a scale of
                                       not smaller than one inch equals 200 feet. The total number of
                                       dwelling units proposed shall be set forth and the locations of
                                       same shall be provided.
                                (b)    A circulation plan showing the general location and types of
                                       transportation facilities, including facilities for pedestrian
                                       access within the planned development and any proposed
                                       improvements to the existing transportation system outside the
                                       planned development.
                                (c)    An open space plan showing the proposed land area and a
                                       general location of open space and recreation and any other
                                       land areas to be set aside for conservation and purposes and a
                                       general description of improvements proposed to be made
                                       thereon, including a plan for the operation and maintenance of
                                       parks, recreational lands and community facilities.
                                (d)    A utility plan indicating the need for and showing the
                                       proposed location of sewage and water lines; any drainage
                                       facilities necessitated by the physical characteristics of the




                                                    11
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 165 of 297 PageID: 1301




                                     site; proposed methods for handling solid waste disposal; and
                                     a plan for the operation and maintenance of proposed utilities.
                               (e)   A stormwater management plan setting forth the proposed
                                     method of controlling and managing stormwater on the site.
                               (f)   An environmental inventory, including a general description
                                     of the vegetation, soils, topography, geology, surface
                                     hydrology, climate and cultural resources of the site, existing
                                     man-made structures or features, and the probable impact of
                                     the development on the environmental attributes of the site.
                               (g)   A community facility plan indicating the scope and type of
                                     supporting community facilities, which may include but not be
                                     limited to educational or cultural facilities, historic sites,
                                     libraries, hospitals, firehouses and police stations.
                               (h)   A housing plan outlining the number of housing units to be
                                     provided and the extent to which the proposed development is
                                     consistent with the affordable housing requirements pursuant
                                     to the Jackson Township Housing Element and Fair Share
                                     Plan, COAH Rules, and the Uniform Housing Affordability
                                     Controls.
                               (i)   A local service plan indicating those public services, which
                                     the applicant proposes to provide and which may include, but
                                     not be limited to, water, sewer, cable and solid waste disposal.
                               (j)   A fiscal report describing the anticipated demand on
                                     municipal services to be generated by the mixed residential
                                     development and any other financial impacts to be faced by
                                     Jackson Township as a result of the completion of the
                                     development. The fiscal report shall also include a detailed
                                     projection of property tax revenues that will accrue to the
                                     County, Township and school district according to the timing
                                     schedule provided under Subsection V(5)(k) of this section,
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 166 of 297 PageID: 1302




                                       and following the completion of the planned development in
                                       its entirety.
                                (k)    A proposed timing schedule in the case of a planned
                                       development whose construction is contemplated over a
                                       period of years, including any terms or conditions, which are
                                       intended to protect the interests of the planned development
                                       prior to the completion of the development in its entirety.
                          (6)   A municipal development agreement, which shall mean a written
                                agreement between Jackson Township and a developer relating to the
                                proposed development.
                          (7)   Required findings of the Planning Board. Prior to approval of a
                                general development plan, the Planning Board shall find the following
                                facts and conclusions:
                                (a)    That departures by the proposed development from zoning
                                       regulations otherwise applicable to the subject property
                                       conform to the zoning ordinance standards for mixed
                                       residential development.
                                (b)    That the proposals for maintenance and conservation of the
                                       common open space are reliable, and the amount, location and
                                       purpose of the common open space are adequate.
                                (c)    That provisions, through the physical design of the proposed
                                       development, for public services, control over vehicular and
                                       pedestrian traffic, and the amenities of light and air, recreation
                                       and visual enjoyment are adequate.
                                (d)    That the proposed development will not have an unreasonably
                                       adverse impact upon the area in which it is proposed to be
                                       established.
                                (e)    In the case of a proposed development that contemplates
                                       construction over a period of years, that the terms and
                                       conditions intended to protect the interests of the public and of
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 167 of 297 PageID: 1303




                                        the residents, occupants and owners of the proposed
                                        development in the total completion of the development are
                                        adequate.
                          (8)    In addition, the Board may set forth those conditions, which it deems
                                 necessary to protect the interests of the general public and the
                                 residents of the mixed residential development. Such conditions shall
                                 be predicated on the following criteria:
                                 (a)    That each stage of development shall include required open
                                        space in proportion to that part of the total residential units in
                                        the development. Such open space shall include both
                                        recreation and conservation uses accessible to the resident
                                        population within the development.
                                 (b)    That the size and timing of successive stages of a mixed
                                        residential development shall be conditioned upon the
                                        availability and provision of suitable capacity of facilities such
                                        as arterial highways, primary roadways of Ocean County,
                                        primary roadways of Jackson Township, sewer, water,
                                        stormwater drainage, and other services whose capacities must
                                        be expanded as a result of the development.
                          (9)    General development plan; timing schedule modification. In the event
                                 that the developer seeks to modify the proposed timing schedule, such
                                 modification shall require the approval of the Planning Board. The
                                 Planning Board shall, in deciding whether or not to grant approval of
                                 the modification, take into consideration prevailing economic and
                                 market conditions, anticipated and actual need for residential units
                                 within Jackson Township and the region, and the availability and
                                 capacity of public facilities to accommodate the proposed
                                 development.
                          (10)   General development plan hearing on modifications required.




                                                     14
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 168 of 297 PageID: 1304




                                 (a)    The developer may make amendments or revisions to the
                                        general development plan. However, the developer shall be
                                        required to gain the prior approval of the Planning Board if,
                                        after approval of the mixed residential development, the
                                        developer wishes to make any variation in the location of land
                                        uses or to increase the density of residential development.
                                 (b)    Any variation in the location of land uses or increase in
                                        density proposed in reaction to a negative decision of or
                                        condition of development approval imposed by the Pinelands
                                        Commission pursuant to P.L. 1979, c. 111 (N.l.S.A. 13:18A-l
                                        et seq.), or Department of Environmental Protection pursuant
                                        to P.L. 1979, c. 111 (N.l.S.A. 13:18A-l et seq.), shall be
                                        approved by the Planning Board if the developer can
                                        demonstrate, to the satisfaction of the Planning Board, that the
                                        variation being proposed is a direct result of such
                                        determination by the Pinelands Commission or the
                                        Department of Environmental Protection, as the case may be.
                          (11)   General development plan on modifications not required. Once a
                                 general plan has been approved by the Planning Board, it may be
                                 amended or revised only upon application by the developer approved
                                 by the Planning Board.
                          (12)   Certification upon completion; failure to complete or comply;
                                 termination of approval.
                                 (a)    Upon the completion of each section of the development as set
                                        forth in the approved general development plan, the developer
                                        shall notify the administrative officer, by certified mail, as
                                        evidence that the developer is fulfilling his obligation under
                                        the approved plan. For the purposes of this section,
                                        "completion" of any section of the development shall mean
                                        that the developer has acquired a certificate of occupancy for




                                                    1"
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 169 of 297 PageID: 1305




                                     every residential unit as set forth in the approved general
                                     development plan and pursuant to Section 15 ofP.L. 1975, c.
                                     217 (N.J.S.A. 52:27D-133).
                                     [1]    If the Township does not receive such notification at
                                            the completion of any section of the development, the
                                            Township shall notify the developer, by certified mail,
                                            in order to determine whether or not the terms of the
                                            approved plan are being complied with.
                                     [2]    If a developer does not complete any section of the
                                            development within 2 years of the date provided for in
                                            the approved plan, or if at any time the Township has
                                            cause to believe that the developer is not fulfilling his
                                            obligations pursuant to the approved plan, the
                                            Township shall notify the developer, by certified mail,
                                            and the developer shall have 30 days within which to
                                            give evidence that he is fulfilling his obligations
                                            pursuant to the approved plan. The Township
                                            thereafter shall conduct a hearing to determine whether
                                            or not the developer is in violation of the approved
                                            plan. If, after such a hearing, the Township finds good
                                            cause to terminate the approval, it shall provide written
                                            notice of same to the developer and the approval shall
                                            be terminated 30 days thereafter.
                               (b)   In the event that a developer who has general development
                                     plan approval does not apply for preliminary approval for the
                                     planned development that is the subject of that general
                                     development plan approval within five years of the date upon
                                     which the general development plan has been approved by the
                                     Planning Board, the Township shall have cause to terminate
                                     the approval.




                                                 1h
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 170 of 297 PageID: 1306




                                (13)   General development plan satisfactory completion. In the event that a
                                       development that is the subject of an approved general development
                                       plan is completed before the end of the term of the approval, the
                                       approval shall terminate with the completion of the development. For
                                       the purposes of this section, a development shall be considered
                                       complete on the date upon which a certificate of occupancy has been
                                       issued for the final residential unit in the last section of the
                                       development in accordance with the timing schedule set forth in the
                                       approved general development plan and the developer has fulfilled all
                                       obligations pursuant to the approval.
                                (14)   General development plan approval procedure.
                                       (a)     The Planning Board shall grant or deny general development
                                               plan approval within 95 days after submission of a complete
                                               application to the administrative officer, or within such further
                                               time as may be consented to by the applicant. Failure of the
                                               Planning Board to act within the period prescribed shall
                                               constitute general development plan approval of the planned
                                               development.


                  SECTION 4. All ordinances or parts of ordinances inconsistent herewith are hereby
         repealed.

                  SECTION 5. If any section, subsection, sentence, clause, phrase or portion of this
         ordinance is for any reason held to be invalid or unconstitutional by a court of competent
         jurisdiction, such portion shall be deemed a separate, distinct and independent provision, and such
         holding shall not affect the validity of the remaining portions hereof.

                     SECTION 6. This ordinance shall take effect after second reading and publication as
          required by law.



          Date:                        _




                                                            17
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 171 of 297 PageID: 1307




                                                             Michael Reina
                                                                MAYOR

                                                    NOTICE

                NOTICE IS HEREBY GIVEN that the foregoing ordinance was introduced and passed by
         the Township Council on first reading at a meeting of the Township Council of the Township of
         Jackson held on the 13th day of June, 2017, and will be considered for second reading and final
         passage at a regular meeting of the Township Council to be held on the 2ih day of June, 2017 at
         7:00 p.m. or as soon thereafter as this matter can be reached, at the Jackson Township Municipal
         Building, located at 95 West Veterans Highway, Jackson, New Jersey, at which time and place any
         persons desiring to be heard upon the same will be given the opportunity to be so heard.




                                                   Ann Marie Eden, RMC
                                                   Township of Jackson




                                                        1R
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 172 of 297 PageID: 1308


       Amended Housing Element and Fair Share Plan
       June 8,2017




              Appendix 0: DVT Enterprises, LLC (Maplewood Estates)
                            Settlement Agreement
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 173 of 297 PageID: 1309




                                SETTLEMENTAGREEMENT

      Ibis Settlement Agreement is entered into on this    L \     day of         J v'~
     2010 by and between DVT ENTERPRISES, LLC, aIkIa MAPLEWOOD ESTATES
     ("Plaintiff' or "Developer") and .JACKSON TO\VNSHIP PLANNING BOARD and the
     TOWNSHIP OF JACKSON ("Defendant") (collectively referred to as the "Parties").
     WHEREAS, the plaintiff has received a final major subdivision approval on May 16, 2005 for
     premises known as Block 17201, Lots 1, 37 and 38 (fonnerly Block 9.01, Lots 173.02, 174.01
     and 174.02) in the Township of Jackson, for a subdivision creating a total of thirteen (13)
     residential building lots which includes twelve (12) new building lots and one (1) existing home
     (the "Project"); and
     WHEREAS, the Plaintiff has filed a Complaint against the Defendants on or about January 30,
     2009; and
     WHEREAS, the Defendant, Township of Jackson, served an Answer, Counterclaim and Third
     Part:y Complaint dated March 20, 2009 and the Defendant, Jackson TOWnship Planning Board,
     filed an Answer and Separate Defenses on or about February 27, 2009 (the Third Party
     Defendant, Cmillsel on Affordable Housing ('"COAH") has been dismissed as a party to this
     action.); and
    WHEREAS, the Plaintiffs Complaint specifically addresses Jackson TOWTIship Ordinance 109-
     19K 1, referred to as the Jackson Township "Growth Share Ordinance," which Ordinance
    imposes a requirement to provide affordable housing pursuant to the FI-LL\. and COAJrs rules on
                                                                              "
    developers for the creation of affordable housing, which obligation is determined pursuant to
    said Ordinance; and
    \VIIEREAS, the parties hereto have reached an agreement to settle tile dispute as more fully set
    forth herein, do hereby agree to the settlement of the action currently pending in the Superior
    Court of New Jersey, Ocean County, Law Division, bearing Docket No. OCN-L-447-09.
    NO\-V, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
    which is hereby acknowledged, and in consideration. of the mutual covenants and undertakings
    set forth herein and without making any admissions as to any of the claims in either the
    Complaint, Answer or Counterclaim, the parties desire to enter into this Settlement Agreement
    for the purposes ofresolving the issues related to the above-captioned litigation as follows:
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 174 of 297 PageID: 1310




     1) Plaintiff agrees to execute or cause to be executed any and all documents required to deed
     restrict the use of the home currently existing on proposed Block 173.03 to a moderate for sale
     affordable unit which will be targeted to a sixty percent (60%) of median income three (3) person
     household. TIle deed restriction, affirmative marketing, sale and use of the home referenced
     herein shall, where applicable, be in accordance with the Uniform Housing Affordability
     Controls, N.J.A.C. 5:80-26 et seq., the Fair Housing Act, N.J.S.A. 52:27D-301 et seq., and
     N.J.A.C. 5:97 et seq. The aforesaid restriction shall be effective from the time that the Developer
     receives a total of six (6) Certificates of Occupancy (C.O.) for the Project. TIle deed restriction
     shall be recorded with the Ocean County Clerk within 30 days of the issuance of the sixth
     Certificate of Occupancy being issued by the To'.vnship for the Defendant.
     2) Plaintiff agrees to pay to the Defendant, Jackson Tovroship, a fee in the amount of and not to
     exceed $76,114.00 (Seven Six Thousand One Hundred Fourteen Donars and No Cents), which
     fee may be used by the Township, pursuant to the FHA, to offset any affordable housinglgrovvih
     share obligation that may arise from this development application or for any other eligible
     purpose for expenditure of affordable housing trust funds under the FHA and applicable rules
    implementing the Act. Such payment shall be in full and final satisfaction of any and aU
    affordable housing obligation requirement and/or fee which may be imposed upon the plaintiff
    relating to the subject development application.
    3) The parties shall attend to the execution of any and all maps of subdivision, Developer's
    Agreements allowing the plaintiff to file the plat and map of subdivision within 30 days of the
    court approval of the Settlement Agreement pursuant to the Fairness Hearing sUbject to
    confim1ation from the Planning Board Engineer that the Plaintiff has achieved compliance with
    the resolution requirements.
    4) All parties to this Agreement hereby further acknowledge and agree that the plaintiffs
    payment of $76, I14.00 (Seventy-Six TIlOusand One Hundred Fourteen Dollars and No Cents) is
    intended to assist the tovvl1ship in addressing its Affordable Housing Growth Share Obligations.
    It being further agreed by and between the parties that Jackson Tovroship will seek to receive the
    benefit ofN.l.A.C. 5:97-3.17 as part of the Fairness Hearing. If at the Fairness Hearing the
    Special Master and the Court determine that the Tmvnship is entitled to receive the benefit of
    N..LA.C. 5:97-3.17, then the Towl1ship shan be permitted to claim three (3) credits pertaining to
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 175 of 297 PageID: 1311




     this approval against the Jackson TO"WTIship's third Round Affordable Housing/growth share
     obligation.
     5) The parties do fully and completely release and discharge one another from any and all claims
     which were raised or may be raised as part of the litigation captioned herein and filed under
     docket number OCN-L-44 7-09.
     6) The parties further agree that the Plaintiff shall pay the $76,114 in the proportionate amount of
     and at the time the Developer receives a Certification of Occupancy (e.O.) for each new
     residential unit. ($76,114.00/12 units   =   $6,342.84 per unit, which shall be payable at the time
     each CO. is issued.)
     7) The Parties further agree that if the FHA or -the rules and/or policies implementing the FHA
     are altered to reduce the obligation of municipalities or developers to less than the Developer's
    obligation agreed to in this Agreement" then and in such an event, the Developer's obligations
    under this Agreement shall be reduced to reflect the new obligation, including removal of the
    restriction outlined in Paragraph 1 hereof. However, in no event, shall the PlaintiffJDeveloper's
    obligation be less than the 1I1Onetary contribution set forth in paragraph (6) sLx herein.
    8) This agreement is specifically conditioned upon the Planning Board and Tovmship Council
    adopting a resolution authorizing the settlement of this matter in accordance "vith tIns agreement.
    Each entity shall be responsible to secure such duly adopted and executed resolution. The
    agreement is also conditioned upon the Court's approval of the settlement agreement at a fairness
    hearing on notice and the Court's determination that the Township is entitled to claim bonus
    credits pursuant to NJ.A.C. 5:97-3.17.
    9) Within ten (10) days of complete execution of this agreement by all parties, including the
    adoption of resolutions authorizing settlement of this matter by the Planning B9ard and
    Township Council, the Township shall send out the appropriate notice of a Fairness Hearing as
    specifIed by the Court/Court Master to be conducted by the Court to give the public and
    interested parties the opportunity to he heard regarding this settlement. The Court must also
    condw.;t the appropriate and required fact finding and legal determinations that this settlement
    is consistent with law and equity and is in the best interests of the protected class. All of the
    parties to this agreement have agreed to participate and cooperate in the fairness hearing and
    shall be required to use best efforts to secure a Court Order approving of tins settlement If the
    COlli-t finds that the settlement is sufficient and that the TO"WTIship is entitled to claim bonus
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 176 of 297 PageID: 1312




     credits pursuant to NJ.A.C. 5:97-3.17, then this agreement shall become binding on the parties.
     If the Court does not approve of tlris agreement andior the bonus credit pursuant to N.J.A.C.
     5:97-3.17, as a result of the fairness hearing, this matter shall be retumed to the active
     trial Est automatically for disposition as appropriate by the Court.
     10) The Parties further agree that the Plaintiffs Development Application was approved prior to
     the adoption, in August 2009, of the Chapter 100 and the provisions thereof were not in force or
     effect at the time of the Plaintiff's Application and therefore do not attach to the Plaintiff's
     application.
     Notices: All notices, requests, demands, acceptances and other communications which are
     required or pennitted under this Agreement shall be in 'VvTiting and shall be deemed to have been
     dllly given when delivered to the party or the attorney representing the party (1) when delivered
     personally, or (ii) when sent by fa.-x if sent on a business day prior to 5:00 p.m. local time at the
     place of receipt, or on the following business day if sent after 5:00 p.m. or on a non-business day,
     or (iii) on the day follo\ving delivery to a courier service if sent by next day delivery via a
     recognized intemational courier service, or (iv) five days after the date when mailed by
     registered or certified mail, return receipt requested, postage prepaid.
     Binding Effect Benefits: This Agreement shall inure to the benefit of and be binding upon the
     parties hereto and their respective heirs, administrators, executors, successors and assigns.
    Nothing in this Agreement, express or implied, is intended to confer on any person other than the
    parties hereto or their respective heirs, administrators, executors, successors and assigns, any
    rights, remedies, obligations or liabilities. This agreement may be recorded with the Ocean
    County Clerk's Office by any party.
    Governing Law I \Vaiver of Jury Trial: The interpretation and performance of this Aji?;reernent
    shall be governed by and construed in accordance with the laws of the State of New Jersey,
    without regard to such State's conflicts of law principles. The temlS and conditions contained
    herein are to be resolved in Ocean County, New Jersey, 'without a jury.
    Default: Tn the event of a default by the developer in making any payments pursuant to this
    Agreement, the Township shall bepennitted at its discretion to issue a stop work order for the
    entire project and/or shall be permitted to withhold the issuance of any C.O. 's, and/or withhold
    the release of any performance bonds as may be associated with this project. The action taken by
    the townslrip in this regard shall remain in etIect until the event of default has been cured.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 177 of 297 PageID: 1313




     Headings: Headings of the Sections in this Agreement are for reference purposes onIy and shall
     not be deemed to have any substantive effect.
     Cormterparts: This Agreement may be executed in any number of counterparts, each of which
     shan be deemed an original, but all of which together shall be deemed to be one and the same
     instrument.
     Entire Agreement: This Agreement is the entire agreement by and between the parties.
     TIlls Agreement may not be modified or altered in any form without the express written consent
     of all parties, which agreement must be in \vriting and signed by each party hereto.
     IN WITNESS WHEREOF, the undersigned have signed this Settlement Agreement on
     the date set forth below.



     Witness: Date: Name:                                 DVT ENTERPRISES, LLC, alkla
                                                          MAPLEWOOD ESTATES,




                                                         JACKSON TO\VNSHIP PLANNING
                                                         BOARD
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 178 of 297 PageID: 1314


        Amended Housing Element and Fair Share Plan
        June 8, 2017




                                Appendix E: Ordinance No. 6-17
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 179 of 297 PageID: 1315




                                                                  ORDINANCE NO.        06~17


                                         AN ORDINANCE OF THE TOWNSHIP OF JACKSON, COUNTY
                                         OF OCEAN, STATE OF NEW JERSEY, AMENDING CHAPTER 244
                                         OF THE TOWNSHIP CODE UF THE TOWNSHIP OF JACKSON,
                                         ENTITLED "LAND USE AND DEVELOPMENT REGULATIONS"
                                         WHEREBY ESTABLISHING ADDITIONAL ZONING DISTRICTS
                                         KNOWN AS "MIXED USE NEIGHBORHOOD CENTERJHIGHWAY
                                         COMMERCIAL ZONE" AND "MIXED USE NEIGHBORHOOD
                                         CENTER/LIGHT INDUSTRIAL ZONE"

                                    NOW, THEREFORE, BE IT ORDAINED, by the governing body of the Township of
                             Jackson, County of Ocean, State ofNew Jersey, as follows:

                                    SECTION 1. The Zoning Map of the Township of Jackson is hereby amended to establish

                             the boundaries of the Mixed Use Neighborhood Center/Highway Commercial (MUNC/HC) and

                             Mixed Use Neighborhood Center/Light Industrial (MUNC/LM) zoning districts in accordance with

                             the map entitled "Mixed Use Neighborhood Center Zoning Amendment" prepared by JDM

                             Planning Associates, LLC dated 12/10113 attached hereto and part of this Ordinance. The following

                             parcels shall be designated as follows:


                                    Block   Lots (Zoned -- MUNCH/LM)             Block           Lots (Zoned-MUNC/HC)
                                    2502    1 and 2                              2402            1 through 8
                                    2403    1 through 12                         4201            1,2,3,56 & 57
                                    2503    1 through 10                         4301            1,2,3&4
                                    2504    1&2                                  2301            1,2,26,28,29&30



                                    SECTION 2. The Township Code of the Township of Jackson is hereby amended and

                             supplemented so as to amend Chapter 244, entitled "Land Use and Development Regulations," so

                             as to amend §244-42 entitled "List of Zones" so as to add the following zoning districts:

[MORE & MONAHAN
APrd9011lil Carpc.nlfioo:
  COUNSElLORS ATLAW
                                     MUNC/HC - Mixed Use Neighborhood Center/Highway                         Commercial   Zone
.!len Stmd ~1'Daj O!l:Iler
       TenAlIr.n.Sb"r2t
      Y.O.JkJ:J:1SioO
                                     MUNC/LM - Mixed Use Neighborhood Center/Light Industrial Zone
Tum~Rh'et,NcwJt:l'K:)·~
            Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 180 of 297 PageID: 1316




                                       SECTION 3. The Township Code of the Township of Jackson is hereby amended and

                                supplemented so as to amend Chapter 244, entitled "Land Use and Development Regulations," so

                                as to add §244-57.l which shall be entitled "MUNCIHC -                  Mixed Use Neighborhood

                                Center/Highway Commercial Zone" and which shall read as follows:


                                               A.     Permitted principal uses of buildings and structures are as follows:
                                                      (1)     All principal uses pennitted in the HC Highway Commercial Zone;
                                                              and
                                                      (2)     Mixed Use Neighborhood Centers in accordance with the provisions
                                                              of Section 244-239 of this Chapter.
                                               B.     Permitted accessory uses of buildings and structures are as follows:
                                                      (1)     All accessory uses of buildings and structures permitted in the HC
                                                              Highway Commercial Zone.
                                               C.     Conditional uses, subject to the provisions of Article VIII of this Chapter as
                                                      follows:
                                                      (l)     All conditional uses in the HC Highway Commercial Zone.
                                               D.     Area, yard and building requirements for the MUNCIHC Zoning District are
                                                      as follows:
                                                      (1)     Same as in HC Highway Commercial Zone.

                                       SECTION 4. The Township Code of the Township of Jackson is hereby amended and

                                supplemented so as to amend Chapter 244, entitled "Land Use and Development Regulations," so

                                as to add §244-62.1 which shall be entitled "MUNC/LM - Mixed Use Neighborhood CenterlLight

                                Industrial" and which shall read as follows:


                                               A.      Permitted principal uses of buildings and structures are as follows:
                                                       (l)    All principal uses pennitted in the LM Commercial Office/Light
                                                              Industrial Zone; and
                                                       (2)    Mixed Use Neighborhood Centers in accordance with the provisions
                                                              of Section 244-239 of this Chapter.
I..MORE & MONAHAN
                                               B.      Permitted accessory uses of buildings and structures are as follows:
AP~nrUll CflIll(k'.alioa.
COllNSEUORSATLAW                                       (1)    All accessory uses of buildings and structures permitted in the LM
l.1.IcaSfIU1~Qllftr
      TcnAllcnSt'n':d
       1'.0._1540                                             Office Commercial/Light Industrial Zone.
Thms Rnu. New JU'llIe')' ~75J
                                               C.      Conditional uses, subject to the provisions of Article VIII ofthis Chapter as
                                                       follows:



                                                                                  2
            Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 181 of 297 PageID: 1317




                                                       (1)     All conditional uses in the LM Office Commercial/Light Industrial
                                                               Zone.
                                                D.     Area, yard and building requirements for the MUNC/LM Zoning District are
                                                       as follows:
                                                       (1)     Same as in the LM Commercial Office/Light Industrial Zone.

                                         SECTION 5. The Township Code of the Township of Jackson is hereby amended and

                                  supplemented so as to amend Chapter 244, entitled "Land Use and Development Regulations," so

                                  as to add Article XV which shall be entitled "Mixed Use Neighborhood Centers."


                                         SECTION 6. The Township Code of the Township of Jackson is hereby amended and

                                  supplemented so as to amend Chapter 244, entitled "Land Use and Development Regulations," so

                                  as to add §244-239 within Article XV which shall be entitled "Mixed Use Neighborhood Centers

                                  (MUNC) and which shall read as follows:


                                                In zones where a Mixed Use Neighborhood Center (MUNC) is a pennitted principal
                                                use, the following shall apply:
                                                A.      General Requirements. The following general requirements for a Mixed Use
                                                        Neighborhood Center development shall apply:
                                                        (1)    In all zones where Mixed Use Neighborhood Centers are a pennitted
                                                               principal use and an applicant proposes the development of a Mixed
                                                               Use Neighborhood Center or addition to same, the provisions of this
                                                                section shall apply and supersede the remaining zoning provisions of
                                                               the particular zone;
                                                        (2)    The minimum tract size of a Mixed Use Neighborhood Center shall
                                                                be twenty (20) contiguous acres. This subsection shall not prohibit the
                                                                subdivision of property within a Mixed Use Neighborhood Center
                                                                into lots less than twenty (20) acres subject to the minimum lot area
                                                                requirements set forth in section F. below;
                                                        (3)    Not more than sixty (60) percent of the total number of dwelling units
                                                                shall be located in buildings of the same type.
lMORE&MONAHAN
                                                        (4)    Not more than ten (10) percent of the total number of dwelling units,
A PnfCS!'lionalC~tiOd
COUNSElLORS AT I...A.W                                          including required affordable units, shall have three or more
llIen.Srreet:P'n.i~lliI1Celller
      TeniNImStrer:t:
        ~.O.lI<I<15lll
                                                                bedrooms;
rom,ltinrtNew.lb11e:)'~st

                                                        (5)     No detached single-fumily dwellings shall be permitted in a Mixed
                                                                Use Neighborhood Center;



                                                                                   3
            Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 182 of 297 PageID: 1318




                                       (6)    No dwelling unit in the Mixed Use Neighborhood Center shall have
                                              four (4) or more bedrooms;
                                       (7)    The initial Mixed Use Neighborhood Center approved under this
                                              section shall provide for both a minimum of one thousand three
                                              hundred sixty flve (1365) dwelling units, of which 20% or a minimuru
                                              of two hundred seventy three (273) shall be affordable family rental
                                              units, and a minimum of two hundred seventy three thousand square
                                              feet (273,000) of required commercial space consistent with section
                                              H. below; and
                                       (8)    A Developer's Agreement shall be required as a condition of any
                                              approval of a Mixed Use Neighborhood Center.
                                  B.   Permitted principal uses of buildings and structures are as follows:
                                       (1)    Retail establishments excluding the sale or rental of non-fossil fueled
                                              motor vehicles;
                                       (2)    Business offices and services, including but not limited to, real estate
                                              and travel agencies, insurance, advertising, financial, and printing and
                                              COpylllg;
                                       (3)    Personal service establishments, including but not limited to, barber
                                              shops, tailor, beauty salon, dry cleaning (with no cleaning done on-
                                              premises), and pet grooming (with no boarding facilities);
                                       (4)    Health clubs, day spas, and fitness centers;
                                       (5)    Studios for dance, music, art, crafts, gymnastics, martial arts, and
                                              photography;
                                       (6)    Professional offices for medical, health services, law, engineering,
                                              architecture, and accounting;
                                       (7)    Establishments serving food or beverages (alcoholic and non-
                                              alcoholic) to the general public, such as restaurants, cafes,
                                              delicatessens, taverns, bars, pubs, micro-breweries, nightclubs,
                                              confectionery and ice cream shops, excluding drive thru facilities but
                                              including walk-up windows and outdoor dining, provided adequate
                                              pedestrian access is maintained;
                                       (8)    Adult and child day care facilities, and early learning centers;
                                       (9)    Banks and financial services excluding businesses with check cashing
                                              as primary or principal service;
                                       (10) Indoor commercial recreation facilities, including bowling alley,
                                               skating rink, swimming pool, and amusements and entertainment for
LMORE&MONAHAN
 A~urtlll O"'[lor:al.iOd
 ffiUNS£LU)RS AT LAW                           children;
lJirn Sln.cC Pt3CS'>ional Qnkl"
    Tea AlknScnct
     '.O.IImISill
                                        (11) Bed and breakfast inns and homes;
IotmRhw, New J~'08754
                                        (12) Hotels, motels, and extended stay facilities limiting stays to less than
                                               45 days or less;



                                                                   4
            Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 183 of 297 PageID: 1319




                                      (13)   Private clubs and fraternal organizations;
                                      (14)   Art galleries, museums, and theatres (motion picture and stage, but
                                             excluding adult entertainment venues);
                                      (15) Multi-family dwellings, including multi-family dwelling units in
                                             mixed use buildings;
                                      (16) Townhouses of four (4) or more units per building;
                                      (17) Live-work units and loft style apartments in mixed use buildings only;
                                      (18) Surface parking and parking structures;
                                      (19) Municipal, County, State, and Federal offices and buildings;
                                      (20) Municipal County, and State open space, parks and playgrounds;
                                      (21) Police, fire and emergency sub-stations;
                                      (22) Transit facilities and shelters;
                                      (23) Private open space, parks, playgrounds, plazas, squares, courtyards,
                                             urban gardens, clubhouses, community buildings and facilities for the
                                             use of residents and visitors of the Mixed Use Neighborhood Center;
                                             and
                                      (24) Essential services.
                                 C.   Pennitted temporary uses are as follows:
                                      (1)    Outdoor art and craft shows, antique shows, flea markets or group
                                             activities in accordance with the provisions of §244-158;
                                      (2)    Municipally sponsored events and festivals;
                                      (3)    Street vending and kiosks subject to the requirements of §310-1 et
                                             seq.;
                                      (4)    Seasonal outdoor retail sales in accordance with the provisions of
                                             §244-158;
                                 D.   Pennitted accessory buildings and uses are as follows:
                                      (1)    Fences and walls subject to the design standards in §244-239(K)(9)
                                             below;
                                      (2)    Signs subject to the design standards in §244-239(k)(7) below;
                                      (3)    Off-street parking and loading facilities in accordance with the
                                             provisions of §244-239(K)(6) below;
                                      (4)    Public restroollls;
                                      (5)    Parks, playgrounds, recreational facilities and buildings, community
                                             buildings, and clubhouses;
                                      (6)    Detached garages;
UIWRE&MONAHAN
                                      (7)    Production of electrical power through alternative sources including
 /t.~o.lll!CotpOr8dOl:l
 COUNSELIDRS AT LAW                          but not limited to natural gas;
L1kn Srret';1 PnI~{JlUll CenlU
      TaA1JeJtSffm
        P.(}."""l~
                                      (8)    Minor solar or photovoltaic energy facilities or structures; and
TUJTl$ Rh'tf, New J.e:ncy OS7~
                                      (9)    Automobile electrical charging stations.




                                                                5
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 184 of 297 PageID: 1320




                                E.   Conditional Uses
                                     (1)    Fanners Market - Farmers Markets may be permitted as a conditional
                                            use in the Mixed Use Neighborhood Center zone, provided that the
                                            lot, use and structures shall adhere to the minimum standards of the
                                            particular zone and the following:
                                            (a)     No area for outdoor sales or storage shall be located within the
                                                    front yard area or closer to the rear and side property lines
                                                     than the required rear yard and side yard setbacks for
                                                     accessory buildings for the particular zone
                                            (b)      The retailing of farm products raised off-site and transported
                                                     to the property in question for sale is permitted
                                            (c)     Parking shall be provided in accordance with the provisions
                                                     set forth at §244-239(K)(6) below

                                F.   Area, yard and building requirements for a Mixed Use Neighborhood Center
                                     (MUNC) shall be in accordance with the following table:
                                                                                                                                                      '   ..            .•.....                                                        ......                      .........•
                                                                                                                  · · ·.·. i.<
                                                                                                              I")~.
                                                                                                                                                      .'
                                                                                                                                                           .i
                                                                                                                                                                       .....•......   ••
                                                                                                                                                                                  ii/ i'
                                                                                                                                                                                                      ••


                                                                                                                                                                                                                    / .,.\i
                                                                                                                                                                                                                            ~.
                                                                                                                                                                                                                                         .......•
                                                                                                                                                                                                                                           .                                                .,..-..


                                                                                                                  ..' ~....•                          ....                        ..:
                                                                                                                                                                                                                  :   ....•....
                                                                                                                                                                                                                                   i.·.·...•          ....                                   ~
                                                                                                                                                                                                      ••
                                                                                                                                                                                                     •.......
                                                                                                                                                                                                                                                                    f/                       ~~

                                                                                                              :                                       ~                           4                 ...•......<
                                                                                                                                                                                                                         ......
                                                                                                                                                                                                                      ••••••••••           Pi/                                .......
                                                                                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                                                             .bI)

                                                                                                                   .........       ;   •.                       ,                                      ...
                                                                                                                                                                                                                  !                ,
                                                                                                                                                                                                                                           i\
                                                                                                                                                                                                                                            .......


                                                                                                                                                                                                                                        .' pi .,
                                                                                                                                                                                                                                                                                        ".c:l!'
                                                                                                                                                                                                                                                                                              $.,.
                                                                                                                                                                                                                                                                                             .a•
                                                                                                                                                                                      U              .....        !.>                                                    •••••••••••
                                                                                                                                                                                                                                                                                         .>
                                                                                                                   ..                                                                                                                                     .....          '\             '.0
                                                                                                                                   I
                                                                                                                                   t> •
                                                                                                                                            !
                                                                                                                                                . . ~ a. ••••• ~.
                                                                                                                                                                     I·····           L
                                                                                                                                                                                ........                                 .>                     .     .

                                                                                                                                                                                                                                                      :•                  ..•......
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                            Q
                                                                                                                    ••••                                       ,                               .•                                                                                           '..0
                                                                                                                                                                                                                                                                           "<
                                                                                                                         )


                                                                                                                               ~
                                                                                                                                       >
                                                                                                                                          .' .'.' ~ ; :~ ~E :flf~"'.' c:l!.~ H
                                                                                                                                                                ,' . :
                                                                                                                                                                                                                                   •

                                                                                                                                                                                                                                                .<
                                                                                                                                                                                                                                                                  ~                          .~
                                                                                                                     .....
                                                                                                              ............ I           .. .:    ,'.     •
                                                                                                                                                                ~ ..........~
                                                                                                                                                                '1'"
                                                                                                                                                                            ...
                                                                                                                                                                                        •..•
                                                                                                                                                                                                                         .;:
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                       i"'"       :;;.:.;
                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                             ·ell·
                                                                                                                                                                                                                                                                                             ~

                                                                                                                                                      10                        10                                                                                                           10
                                                                                                                   10,000                                                                              5                  0 20 65                                     75
                                                                                                                                                       0                              0                                                                                                       0
                                      J\1Ulij-lt~niily:R~si4.~11*ial.                                                  4,250 50 85                                                             15 25                               30 65                              65                     80
                                      Lots               '
                                                    :.•.•. . •. •. . •.•. . . . . . . . . . . . . . . . :..
                                      T()~IlQlJ.sf(F'~~SiiliIJle)· • · ·                                                1,800 18 90                                                            15                         0 25 40 75 85
                                      Lots
                                      JJ..e~~a~diJlgN()Il­                 10
                                                                              15 20 25 65 65 85                         5,000 50
                                      Residential Use Lots •                0
                                      Fre~tal111iJIg.pal"g~~taU 100,00 25 25 50 30 50 45 50 80
                                      EstablishmentLots .'      .     0 0 0
                                      A.llotb.~tNoll~}{esid~ntial 5,000 50 10 15    25 45 60 75
JMORE&MONAHAN
A Prdtfiliinnal Corpatatioo           Permitted Use Lots                    0
COlll'lSElLOlIS ATUW
illm Strm Prde:!liiomd QonflT
      T('nADtD Stnct
       P.O._1~
r(llIl.Sro,V'tNew~·1.ll754


                                G.   Residential Development Linked to Commercial Development




                                                                                                      6
             Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 185 of 297 PageID: 1321




                                          (1)     The maximum number, and the timing of the construction and
                                                  occupancy, of dwelling units permitted in a Mixed Use Neighborhood
                                                  Center shall be determined by the amount of qualifYing commercial
                                                  development, as defined and limited herein; the total number of
                                                  residential units to be constructed in a Mixed Use Neighborhood
                                                  Center shall not exceed 2,500 units;
                                          (2)     Commercial development as defined herein shall mean the gross floor
                                                  area of a building or buildings, or portions thereof, within the Mixed
                                                  Use Neighborhood Center used for non~residential, non-tax exempt
                                                  purposes;
                                          (3)     Except as otherwise excluded or limited herein pursuant to subsection
                                                  H. below, the developer of a Mixed Use Neighborhood Center shall
                                                  be permitted to develop one (1) dwelling unit for every two hundred
                                                  (200) square feet of qualifying commercial development;
                                          (4)     The total number of dwelling units within a Mixed Use Neighborhood
                                                  Center shall be determined at the time of the grant ofpreliminary site
                                                  approval by the Planning Board based upon the amount of qualifying
                                                  commercial development approved as part of the same preliminary
                                                  site plan approval, however the total number of residential units to be
                                                  constructed in a Mixed Use Neighborhood Center shall not exceed
                                                  2,500 units.
                                     H.   Limitations and Exclusions. The amount of commercial development used to
                                          determine the maximum number of dwelling units permitted (qualifying
                                          commercial development) in a Mixed Use Neighborhood Center pursuant to
                                          subsection G.(3) above shall be established based upon the following
                                          limitations and exclusions from the total amount of commercial development:
                                          (1)     A minimum of fifteen percent (15%) ofthe amount of qualifying
                                                  commercial development used for determining the permitted number
                                                  of dwelling units pursuant to G(3) above shall be located within
                                                  mixed use buildings;
                                          (2)     Commercial floor area for a single grocery store/food market up to
                                                  fifty thousand (50,000) square feet shall be considered qualifying
                                                  commercial development for the purposes of determining the
                                                  maximum number of dwelling units permitted in the Mixed-Use
                                                  Neighborhood Center pursuant to G(3) above. Commercial floor area
                                                  of such grocery store/food market in excess of fifty thousand (50,000)
[MORE & MONAHAN
  A.PnJ"~onll.l Cr.p.ntiun
  COUNSELWRSATL.\W                                square feet is permitted but shall not be considered qualifYing
-.lkn Street "rc1eS~OIIll.l CtDltr
       'f~I1A.l1atStm.1
      r.Q.Jku 151.
                                                  commercial development.
romsRin:r.New.Jet"Xf<lB75+
                                          (3)     The amount of qualifying commercial development used to determine
                                                  the maximum number of dwelling mrits pennitted within the Mixed



                                                                     7
               Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 186 of 297 PageID: 1322




                                                     Use Neighborhood Center pursuant to G(3) above may include up to
                                                     two (2) ground level single use buildings or users of up to thirty five
                                                     thousand (35,000) square feet each. Commercial floor area in each of
                                                     the two (2) ground level single use buildings or users in excess of
                                                     thirty five thousand square feet shall be permitted but shall not be
                                                     considered qualifYing commercial development.
                                             (4)     Except as otherwise provided in H(2) and H(3) above, commercial
                                                     floor area in excess of fifteen thousand square feet for any ground
                                                     level single user not in a mixed use building shall be permitted but
                                                     excluded as qualifying commercial development in determining the
                                                     maximum number of dwelling units permitted pursuant to G(3)
                                                     above;
                                             (5)     The total amount of qualifYing commercial development permitted
                                                    pursuant to H(2) and H(3) above shall not constitute more than forty
                                                     percent (40%) ofthe total amount of qualifying commercial
                                                     development used in determining the maximum number of permitted
                                                     dwelling units pursuant to G(3) above.
                                             (6)     Additional dwelling units may be added to a Mixed Use
                                                     Neighborhood Center at a rate of one (1) dwelling unit per two
                                                     hundred (200) square feet of additional qualifying commercial
                                                     development subject to the limitations and exclusions of this section
                                                     and an amended preliminary site plan approval;
                                             (7)     Large retail establishments and other freestanding single user
                                                     commercial buildings in excess or fifteen thousand (15,000) square
                                                     feet are generally to be discouraged within the interior of Mixed Use
                                                     Neighborhood Centers. Nothing in this subsection shall prohibit or
                                                     discourage the development of large retail establishments and other
                                                     large free standing single use commercial buildings in excess of
                                                     fifteen thousand (15,000) square feet along the periphery of Mixed
                                                     Use Neighborhood Centers, provided such facilities have direct access
                                                     to either Ocean County Routes 526 (Commodore Boulevard) or 527
                                                     (Cedar Swamp Road) and are reasonably connected to the Mixed Use
                                                     Neighborhood Center and further provided such commercial
                                                     development shall not be considered qualifying commercial
                                                     development unless otherwise provided pursuant to H.(2) , H.(3), or
L"'l:ORE & MONAHAN
                                                     H.( 4) above.
  APm'eSDJutl corporatioo
  ffiUNSELLORS AT LAW                   I.   Phasing of Residential Units to Commercial Development Required. The
lllcn SIr'eIet Prtt~uWll Ce-nla
       TVlAlIen Sm:d
        P.O,J)(n.:1SW                        occupancy of residential units within a Mixed Use Neighborhood Center
T{Rn.~ Rh'lT. NC?I' Je.tlI:')' 0If]$4
                                             shall be subject to the following:




                                                                        8
             Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 187 of 297 PageID: 1323




                                          (1)    At the time of preliminary approval the specific commercial
                                                 development used to detennine the total number of permitted
                                                 residential units (qualifying commercial development) pursuant to
                                                 subsection G. (3) above shall be clearly identified;
                                          (2)    The issuance of Certificates of Occupancy (COs) for residential units
                                                 in the Mixed Use Neighborhood Center shall be based upon the
                                                 issuance of Certificates of Approval for the required commercial
                                                 development in accordance with the following table:

                                                  . ·········C~.-tjfi~a,tcsgf.A.~rroVal····· . .                • ~ .. '. -..   .- - '.   .   :   ";.',',' -- . : ' "   -. '" " , : , : -   ••   •   - -   ..   "':"   -'   ".   •• - ,   ••.. " <




                                                                                                            • •·.E.ligibl~ .f()1·.·.~.ertifj~ate,$ •.• o f •.·....
                                                     . ··· .• · · ·. \ •.•.• I$Sll~d,\i • ·.• ·•. . ··· .
                                                        . (P~r~e~t?fll.~91J,ip~d                                 •··.••••.•• <•. ()c::cuRaIl~r.\ ••\·.·· •
                                                       ··Commerci~l Space} .                                (P.~I"(;e~t9fx\ppJ;{)y~d,PIlit$)
                                                                             o                                                                                                              35
                                                                           25                                                                                                               50
                                                                            50                                                                                                              75
                                                                           75                                                                                                               90
                                                                           100                                                                                                         100

                                          (3)    The main civic space (Village Green) shall be complete prior to the
                                                 issuance of COs for any residential units in excess ofthe five
                                                 hundredth (500 tb ) approved dwelling unit in the Mixed Use
                                                 Neighborhood Center.
                                     1.   Affordable Housing Requirements
                                          (1)    Every Mixed Use Neighborhood Center, or addition thereto, shall
                                                 have an affordable housing set aside requirement as determined by the
                                                 Township's Housing Element and Fair Share Plan, Consent Order
                                                 approved the Court, or in accordance with the Developer Agreement
                                                 required as part of preliminary site plan approval;
                                          (2)    Twenty percent (20%) of the first 1365 dwelling units in the initial
                                                 Mixed Use Neighborhood Center or two hundred seventy three (273)
                                                 shall be low and moderate-income family rental units. A minimum of
                                                 thirteen percent (13%) of the total number of low and moderate
                                                 income units shall be affordable to households of very low income;
                                          (3)    Additional dwelling units beyond the first 1365 in the initial Mixed
                                                 Use Neighborhood Center, dwelling units in additional new Mixed
                                                 Use Neighborhood Centers beyond the initial, and any expansion of a
L'lfORE & MONAHAN
 .A Pn.i~b/tlIl   CtJrpllC.lItlllD
  COUNSRLWRS A.TLAW
                                                 Mixed Use Neighborhood Center shall provide an affordable housing
I..IIcn Stnri :t"niefional Ctnler'
         T6.A1kb.Strttt
         P.O.lJ,nJ,l5-tO
                                                 set aside of fifteen percent (15%) of the total number of dwelling
Toms Rh'tr',Ncw J~" 08154
                                                 units for rental units and twenty percent (20%) for for-sale units. A




                                                                                     9
            Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 188 of 297 PageID: 1324




                                               minimum of thirteen percent (13%) of all low and moderate income
                                               units shall be affordable by very low income households:
                                        (4)    Required affordable units shall be reasonably integrated and dispersed
                                               among the market rate rental or sale units in the Mixed Use
                                               Neighborhood Center.
                                        (5)    All afl:ordable units within the Mixed Use Neighborhood Center shall
                                               be built and operated in accordance with prevailing Council on
                                               Affordable Housing (COAH) regulations in effect at the time of
                                               preliminary approval and the Uniform Housing Affordability Controls
                                               (N.J.AC. 5:80-26.1 et seq.);
                                        (6)    An applicant for preliminary site plan approval shall submit for
                                               approval as part of the submission for preliminary approval a project
                                               affordable housing plan demonstrating compliance with the
                                               Township's Housing Element and Fair Share Plan; prevailing COAH
                                               regulations, and the Uniform Housing Affordability Controls.
                                   K.   Design and Improvement Standards. The following design and improvement
                                        standards shall apply in a Mixed-Use Neighborhood Center, notwithstanding
                                        any conflict with the design and improvement standards elsewhere in this
                                        Chapter:
                                        (1)    Pedestrian Ways, Road, Street and Block Design Standards
                                               (a)     All streets, alleys and pedestrian pathways shall connect to
                                                        other streets, and connect to existing and projected streets
                                                        outside the neighborhood.
                                               (b)      Modular masonry materials, such as brick, slate, stone and
                                                        concrete pavers, or cast-in-place paving materials, such as
                                                        poured concrete, exposed aggregate concrete slabs, shall be
                                                        used on sidewalks, pedestrian ways, crosswalks, public or
                                                        semi-public plazas, courtyards and open spaces.
                                               (c)      No block shall have a length greater than four hundred (400)
                                                        feet without an alley or pedestrian pathway providing through
                                                        access to another street or alley. No block shall have a length
                                                        of less than 150 feet, measured centerline to centerline of
                                                        adjoining streets.
                                               (d)      Curb interruptions are permitted only for alleys, driveways,
                                                        barrier-free access and other parking access points specified
lMORE&MONAHAN
                                                        herein.
 AP:rUetioul C£II'POI"lItioo
COUNSELLORS AT LAW                             (e)      A hierarchy of streets shall be utilized, providing for the
If1erI Slrm PntessiUDlll CenloEr
        Teu,AJIen.Srn:u
        P.O._lSI(>                                      respective needs of pedestrians, bicycles and automobiles. The
rOI1lliM'e(",N~'~'Oln~
                                                        Street Hierarchy and Circulation Plan developed as part of the
                                                        approval of a Mixed Use Neighborhood Development shall



                                                                   10
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 189 of 297 PageID: 1325




                                                 generally follow the classifications, dimensional requirements,
                                                 and design standards for same set forth in Appendix A or as
                                                 otherwise provided pursuant to the standards contained in
                                                NJ.A.C. 5:21-4.1 through 4.5, utilizing the cumulative
                                                 average daily traffic (ADT) for both residential and non-
                                                 residential traffic volumes. A bicycle/pedestrian circulation
                                                 component shall be included as part of the overall circulation
                                                 plan.
                                          (f)    A Mixed Use Neighborhood Center shall have a minimum of
                                                 three (3) access roads providing separate ingress and egress on
                                                 to either Ocean County Route 526 or 527. No parallel parking
                                                 shall be permitted along any roadway segment ingressing a
                                                 Mixed Use Neighborhood Center within one hundred (lOa)
                                                 feet of either Ocean County Route 526 or 527.
                                          (g)    The circulation and roadway plan for the Mixed Use
                                                Neighborhood Center shall include to the maximum extent
                                                practicable provisions to accommodate public transportation,
                                                 including but not limited to: bus stops; transit shelters; bicycle
                                                 racks; taxi stops; etc.
                                    (2)   General Building Design Standards
                                          (a)    The frrst (i.e., closest to sidewalk grade) level residential unit
                                                 shall be raised a minimum of two (2) feet above average
                                                 sidewalk grade unless handicap access to such building is
                                                 required.
                                          (b)    An encroachment of not more than eight (8) feet may be
                                                permitted into required front or rear yard setback for: frrst
                                                 floor unenclosed front and rear porches, stoops, stairs, and
                                                 balconies. Stairs/steps may encroach into the required front
                                                 yard setback to within twelve inches (12") of the property line.
                                                 An encroachment of not more than five (5) feet may be
                                                 permitted into required setbacks for bay windows and
                                                 cornices, provided the length of the encroachment comprises
                                                 less than fifty (50) per cent of the length ofthe fac;ade.
                                          (c)    Building elements, canopies, and marquees, along streets
                                                 serving predominately mixed residential and non-residential
IMORE &MONAHAN
                                                 uses, may extend into required setbacks provided a minimum
AhUtllISiorull CurporatiOll
COUNSELLORS ATIAW                                ten (l0) feet of vertical clearance is maintained over all
rJ~
  Stn:e1 Pn.i~ Cenllr:r
      TenAllenStreft
       P.O. Bux 15.U1
                                                 pedestrian ways.
TOJJl!J'Rhtt.N~·~lJ8,].5-t
                                          (d)    All wall-mounted mechanical, electrical, communication, and
                                                 service equipment, including, including satellite dishes and



                                                              11
             Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 190 of 297 PageID: 1326




                                                 vent pipes, shall be screened from nearby streets by parapets,
                                                 walls, fences, landscaping, or other approved measures.
                                            (e)  All rooftop mechanical equipment and other appurtenances
                                                 shall be screened, to the maximum extent practicable, from the
                                                 view of all adjoining properties and building floors. The
                                                 following, when above the roofline, require screening: stair
                                                 wells; elevator shafts; air conditioning units; large vents; heat
                                                 pumps; and mechanical equipment.
                                            (f)  Buildings on comer lots shall be considered significant
                                                 structures. If deemed appropriate by the approving Board
                                                 comer buildings may be designed with additional height and
                                                 architectural treatments, such as towers to emphasize their
                                                 location.
                                            (g)  Buildings located at gateways to the Village Green or a central
                                                 mixed use or commercial concentration shall mark the
                                                 transition to such areas using massing, additional height and/or
                                                 architectural embellishments to achieve the effect of entry into
                                                 the Village Green.
                                      (3)   Commercial and Mixed Use Building Design Standards
                                            (a)  Commercial buildings shall provide a shop front at sidewalk
                                                 level along the entire length of its frontage, with the exception
                                                 of lobbies and building services serving the residential
                                                 component of mixed-use buildings. The shop front shall be no
                                                 less than 60% glazed in clear glass and may be shaded by an
                                                 awning, which may overlap the sidewalk.
                                            (b)  Stories may not exceed 14 feet in height from finished floor to
                                                 finished ceiling, except for: a first floor commercial function,
                                                 which shall be a minimum of 10 feet with a maximum of 25
                                                 feet; and the uppermost story of a building, which may not
                                                 exceed 16 feet. A single floor level exceeding 16 feet, or 25
                                                 feet at ground level, shall be counted as two (2) stories. A
                                                 mezzanine extending beyond 33% of the floor area shall be
                                                 counted as an additional story.
                                            (c)  Residential uses, except for lobbies, entry-ways and accessory
                                                 uses serving the residents of the mixed use building, such as
LMORE & MONAHAN
                                                 community rooms and fitness facilities with shop front
 Al"m~f}.rW CrqlOr1l000
 COUNSlll.ORS AT LAW                             treatment on the building elevation, are not permitted on the
I1kn Street:Pn:fe!Wional O:nfcr
      TcnAllcnStreel
        P.O.Bm:l5.CO
                                                 ground floor of mixed-use buildings.
Tutn1l Rhtt.Nef" JCfve:r<t87~
                                            (d)  Restaurants, coffee houses, and other similar uses may utilize
                                                 a portion of the sidewalk for outdoor dining. A minimum



                                                               12
          Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 191 of 297 PageID: 1327




                                                clearance of sixty (60) inches shall be reserved along the
                                                outside edge of a sidewalk for pedestrian passage.
                                         (e)    In mixed-use buildings, an architectural distinction shall be
                                                made between ground floor commercial uses and upper level
                                                commercial or apartment uses. Storefronts and other ground
                                                floor entrances shall be accentuated.
                                         (f)    Storefronts are an integral part of a building and shall be
                                                integrally designed with the upper floors to be compatible with
                                                the overall facade character. Ground floor retail, service, and
                                                restaurant uses shall have large display windows. Buildings
                                                with multiple storefronts shall be unified through the use of
                                                architecturally compatible materials, colors, details, awnings,
                                                signage, and lighting fixtures.
                                   (4)   Residential Design Standards
                                         (a)    Townhouse or other row-type dwellings with the minimum
                                                setback shall have the front entry set to one (1) side of the
                                                facade to preserve the possibility of retrofitting a ramp for
                                                wheelchair access.
                                         (b)    Townhouse type lots shall have a street screen constructed
                                                along the un-built parts of the frontage line. A minimum of
                                                twenty-flve (25) percent of the townhouses on any townhouse
                                                block shall have front porches. Such front porches may
                                                encroach into the front setback and shall not count against lot
                                                coverage requirements.
                                         (c)    Townhouse type lots shall have their rear lot lines coinciding
                                                with an alley twenty-four (24) feet wide containing a vehicular
                                                pavement width of at least ten (10) feet one-way and sixteen
                                                (16) feet two-way.
                                         (d)    Off-street parking for Townhouse type lots shall be to the rear
                                                of the building. Access shall be through a vehicular alley.
                                                Nothing herein shall prohibit parking for townhouses on-
                                                street, in off-site off-street parking lots or garages located no
                                                greater than two hundred fifty feet (250') from the lot they are
                                                intended to serve.
                                         (e)    Front loaded garages and side-loaded garages requiring access
                                                in the front of the townhouse buildings they are intended to
lMORE & MONAHAN
A.PrrI"~I)IdlCt'l:'pnr/ltiM
COONSEll..OR"i AT LAW                           serve are prohibited.
UknS~l"rcfessionaJQl1tCt'
     TcnAlkn Stnrt
      P.O.",",B«)                  (5)   Civic Use, Recreation and Open Space Design Standards
rom~Rnw,New Jene~"    M754
                                         (a)    Civic Use lands shall include, but not be limited to, parks,
                                                squares, greens, plazas, greenways, and civic use lots and



                                                            13
               Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 192 of 297 PageID: 1328




                                                      buildings. Large area recreational uses such as regional parks
                                                      and playfields are discouraged and, if included, shall be
                                                      located only on the periphery of any Mixed-Use
                                                      Neighborhood Center. Lands designated for civic use shall be
                                                      developable for the intended uses and largely unconstrained
                                                      from development.
                                               (b)    A minimum of five (5) percent of the gross area of the Mixed
                                                      Use Neighborhood Center (excluding greenways, regional
                                                      parks, playfields, environmentally constrained lands, and
                                                      storm water management facilities) or five (5) acres,
                                                      (whichever is greater) shall be allocated to civic use lands. A
                                                      range of civic use lands, including parks, squares, and
                                                      playgrounds shall be distributed within residential
                                                      neighborhoods and areas of non-residential and mixed use.
                                               (c)    Each Mixed Use Neighborhood Center shall contain at least
                                                      one (1) main civic space (Village Green), to function as a
                                                      focal point for civic activities, no less than forty thousand
                                                      (40,000) square feet and no greater than one hundred forty
                                                      thousand (140,000) square feet in contiguous area. No single
                                                      square or park shall be more than thirty (30) percent of the
                                                      required civic use lands.
                                               (d)    The remaining required civic use lands, other than the main
                                                      civic space(s), shall be divided into lesser tracts and
                                                      distributed such that no part of the developed Mixed Use
                                                      Neighborhood Center is further than twelve hundred (1,200)
                                                      feet from a park or square.
                                               (e)    The Village Green, plazas, and squares shall have at least fifty
                                                      (50) percent of their perimeter abutting public or semi-public
                                                      lands or streets.
                                         (6)   Parking and Loading Design Standards. The following standards shall
                                               supplement the standards set forth in §244-196, §244-197 and§244-
                                               198 and the event the standards of this subsection shall conflict, the
                                               provisions of this subsection shall supersede:
                                               (a)    Vehicle access to a lot shall be from the rear of the property, a
                                                       secondary street or alleyway wherever practical;
L'fORE &MONAHAlIl
                                               (b)     Shared access drives shall be required except where shared
 APrf{~Ci¥JllY1l.tion
 COUNSEUORSAT LA.W                                    access is not available or .practical and further provided that
illcl1Stm::1 PrtiCS!iio.o.a.l a::.a1cr
       Ten.AbStrtti
         P.O.ll<n154&
                                                      access drives shall be provided alongside property lines to
J'Offi$llh'U.Jf':'.r ~'087~
                                                      facilitate and provide shared access to adjacent properties in
                                                      the event of future development;



                                                                  14
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 193 of 297 PageID: 1329




                                          (c)   On-street parking shall be pennitted in Mixed-Use
                                                Neighborhood Centers in accordance with the approved Street
                                                Hierarchy and Circulation Plan and the Street Design
                                                Standards in Appendix A;
                                          (d)   "Parking space" within a Mixed-Use Neighborhood Center
                                                shall mean a storage area for the parking of a motor vehicle;
                                          (e)   Parking areas shall be interconnected, wherever practical, by
                                                cross-access drives which promote fluid access to parking
                                                areas on adjoining properties;
                                          (f)   Wherever practical, each lot shall provide cross-access
                                                easements for its parking areas and access drives guaranteeing
                                                access to adjacent lots. Interconnections shall be strategically
                                                placed and easily identifiable to ensure safe and convenient
                                                traffic flow between parking areas. In the event a property is
                                                proposed for development, provisions for cross access drives
                                                shall be established with appropriate easements to facilitate
                                                interconnections as adj acent properties develop.
                                          (g)   With the exception of properties fronting on and with direct
                                                access to Ocean County Routes 526 or 527, parking shall be
                                                located on-street, in public parking areas, or in designated
                                                parking areas to the rear of buildings, wherever practical. All
                                                parking areas shall be adequately screened and landscaped per
                                                section (13) below;
                                          (h)   With the exception of properties fronting on and with direct
                                                access to, County Routes 526 or 527, parking shall not be
                                                located between the street right-of-way and the front fayade of
                                                                                                                   I
                                                buildings;                                                         i
                                          (i)   Provision of safe pedestrian access to and through parking
                                                lots and connections to other pedestrian links shall be
                                                required, including striping, enhanced pavement markings,
                                                lighting and traffic calming features;
                                                Parking structures (garages) shall be visually screened from all
                                                rights -of-way, public open space areas, and residential uses.
                                                Such screening shall include a liner building for a minimum of
                                                the first floor. Screening of upper floors may include
                                                landscaping, walls, liner buildings, other architectural
LMORE&MONAHAN
 APn'idRodi Cnrprnlioo.
 COUNS>:UORS AT LAW                             elements or decorative features;
Uku. Strrrl PnI~l}md O:~r
       TcnAlktJ Street
       P,O.Btnl$I.D:                      (k)   Principal use parking structures shall be architecturally
T(lDUnh"U'1Net'f'.'~Iltl154
                                                integrated into surrounding development consistent with the




                                                            15
            Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 194 of 297 PageID: 1330




                                                 overall design and character of the immediate neighborhood
                                                 within which it is situated;
                                           (1)   Shared parking shall be encouraged. Nothing herein shall
                                                 prohibit the reservation of a limited number of parking spaces
                                                 for particular residential or non-residential users or the
                                                 restriction of the hours of certain parking spaces for particular
                                                 residential or non-residential users.
                                           (m)   Each application involving non-residential development in
                                                 excess of five thousand square feet shall submit a parking
                                                 study to support the proposed on-street and off-street parking
                                                 required to accommodate the development proposed. The
                                                 parking study shall contain as a minimum the following:
                                                 [1]      A projection of peak parking demand utilizing the
                                                          methodology and factors provided in the most current
                                                          edition of the report entitled Parking Generation, an
                                                          information report published by the Institute of
                                                          Transportation Engineers (ITE). In calculating peak
                                                          parking demand an applicant may exclude non-
                                                          residential space within liner buildings with
                                                          perpendicular depth of thirty (30) feet or less and
                                                          individual retail users with unshared street access of
                                                          five hundred (500) square feet or less;
                                                 [2]      A calculation of the number of parking spaces needed
                                                          by expanding the peak parking demand by ten percent
                                                          (10%) to assure a reasonable number of vacant parking
                                                          spaces to permit adequate turnover of parking spaces;
                                                 [3]      An identification of how the proposed parking is to be
                                                          remain available to future occupants and users;
                                                 [4]      The required number of parking spaces may be
                                                          reduced by up to 100% in the event of one, or a
                                                          combination of, the following:
                                                                [a] The proposed use is within four hundred feet
                                                                (400') of an available parking facility;
                                                                [b] Sufficient on-street parking is available within
                                                                a fifty feet (50') radius of the property;
mORE &MONAHAN
                                                                [c] Non-residential space within liner buildings
A.l>rnfefi;ioAil Corpc.ntioo
COUNS£UORS ATUW                                                 with perpendicular depth of thirty (30) feet or less
~ Shut Prof'mon».l
             Centu
     TtnA11en.Sh"tct
      P.O.BaJ.:J5$D                                             and individual retail uses of five hundred (500)
l'omslqrer,N~'J~'m~
                                                                square feet or less with direct street access, shall
                                                                have no parking requirement; and



                                                             16
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 195 of 297 PageID: 1331




                                                           [d] The shared parking analysis in accordance
                                                           with subsection e) below substantiates a
                                                           reduction.
                                               [5]   If shared parking is proposed the applicant shall submit
                                                     a shared parking study documenting how adequate
                                                     parking is to be provided and maintained to satisfy the
                                                     identified parking demands. The study shall be
                                                     prepared in accordance with the procedures and
                                                     methodology set forth in the most current edition of a
                                                     report entitled Shared Parking, published by the Urban
                                                     Land Institute or the most current shared parking
                                                     methodology published by either the Urban Land
                                                     Institute or the Institute of Transportation Engineers.
                                                     The shared parking study may also adjust projected
                                                     parking demand based upon an analysis of captured
                                                     parking utilizing the procedures provided in the most
                                                     current edition of the publication entitled Trip
                                                     Generation Handbook prepared by the Institute of
                                                     Transportation Engineers. The captured and shared
                                                     parking study shall include as a minimum the
                                                     following:
                                                         [a] A calculation of the projected peak parking
                                                         demand for each use that will be sharing available
                                                         parking supply;
                                                         [b] A calculation of the extent to which parking
                                                         demand is to be mitigated on site as a result of trips
                                                         captured from adjoining land uses and therefore
                                                         occurring without the use of a vehicle;
                                                         [c] A calculation of the peak parking demand for
                                                         the proposed development utilizing shared parking
                                                         procedures;
                                                         [d] An expansion of the peak parking demand by
                                                         ten percent (10%) to assure an adequate number of
                                                         spaces for the turnover of parking spaces;
                                                         [e] A determination ofthe number of on-site
                                                         parking spaces to be provided; and
IMORE & MONAHAN
APmfa:lioD.IIC«poflttioo
COUllSEUOI\SATUW                                         [f] A determination of the number of on-street
uleJtStn:etl'rti~orndOn~r-
     TenAlle1lS~
      P.O.BuxI"'"
                                                         parking spaces that are available to the proposed
TolfU JUwr, 1'l~. J~' ~7S4
                                                         development in accordance with the standards of
                                                         this section.



                                                         17
               Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 196 of 297 PageID: 1332




                                              (n)   The following minimum parking area setback requirements
                                                    shall be provided:
                                                    [1]     Minimum setback from right-or-way: ten (10) feet;
                                                    [2]     Minimum setback from residential use side property
                                                            line: twenty (20) feet;
                                                    [3]     Minimum setback from non-residential use side
                                                            property line: five (5) feet;
                                                    [4]     Minimum setback from Ocean County Route 526 and
                                                            Route 527: thirty (30) feet; and
                                                    [5]     Parking lot setbacks for lots having five or fewer
                                                            spaces shall be subject to Planning Board approval.
                                              (0)   Parking lot layout, landscaping, buffering and screening shall
                                                    be provided to minimize direct view of vehicles from streets,
                                                    and sidewalks, avoid spillover light, glare, or noise onto
                                                    adjoining properties and provide shading upon tree maturity.
                                                    [1]     Parking lots exposed to views from streets and
                                                            sidewalks shall screened by a minimum four (4) feet
                                                            high, four season landscape hedge or screen or three
                                                            (3) feet high wall. Such screen, hedge or wall shall not
                                                            obstruct the visibility of pedestrians or motor vehicles.
                                                    [2]     All surface parking lots oftwenty (20) spaces or more
                                                            shall provide shade trees, with a caliper of a minimum
                                                            of two and one half (2.5) inches, at a rate of one shade
                                                            tree per ten (l0) spaces.
                                                    [3]     Surface parking lots shall incorporate landscaping
                                                            strips to separate parking rows wherever practical.
                                              (P)   Loading area and loading area operational requirements shall
                                                    be subject to Planning Board approval and as minimum
                                                    include the following:
                                                    [1]     No delivery, loading, trash removal or compaction or
                                                            other such operations shall be permitted between the
                                                            hours of 9:00 p.m. and 6 a.m. unless an applicant shall
                                                            provide evidence that barriers to sound are to be
                                                            provided to effectively limit noise levels to 45 dBA or
                                                            less as measured at any adjoining property line.
IMORE & MONAHAN
                                                    [2]     Service and loading areas shall be located at the rear of
 A .Pn:le..wonal. C'..frp:n.lillfj
 <.'OUNSElLOR'iA-rUW                                        buildings. Loading docks shall not be located along
illc:nStroetPmf~l18l ~DCl':(
        'fc.l1 AJkn Stnrt
          P.O.Ba:l:l~O
                                                            primary street frontages.
TOIJl'jRin:,., Nen" Jerlle}'(J87,!i.,1
                                                    [3]     Screening and landscaping shall be required to
                                                            minimize direct views of loading areas from adjacent



                                                                18
             Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 197 of 297 PageID: 1333




                                                         properties or public rights-of -way. Screening and
                                                         buffering shall be provided via walls, fences and
                                                         landscaping. Building recesses and depressed ramps
                                                         may be used as screening measures.
                                            (q)   Lighting Standards - Building Exterior and Street
                                                  [1]    All building exterior and street lighting shall be
                                                         designed to prevent glare onto adjacent properties.
                                                         Pedestrian pathways shall be clearly marked and well
                                                         lighted for security and identification without
                                                         significant negative spillover to adjacent properties.
                                                         The height oflighting fixtures shall be a maximum of
                                                         sixteen (16) feet for parking areas and drives and
                                                         twelve (12) feet for pedestrian walkways.
                                                  [2]    Streetlights and alley lights shall be decorative and
                                                         match or compliment the overall architectural style of
                                                         the Mixed Use Neighborhood Center of the immediate
                                                         neighborhood of which it is a part.
                                                  [3]    Decorative street lights, a maximum of twelve (12) feet
                                                         in height, shall be provided at regular intervals along
                                                         all non-residential and mixed use streets, parking areas,
                                                         sidewalks, walkways, courtyards, civic use areas, and
                                                         interior open space areas. Street lighting on residential
                                                         streets shall be spaced no greater than one hundred
                                                         fifty (150) feet apart per side and located at all
                                                         intersections.
                                                  [4J    The use of minimum wattage metal halide or color-
                                                         corrected sodium or mercury vapor light sources is
                                                         encouraged. The use oflower-wattage streetlights,
                                                         more closely spaced, rather than higher wattage street
                                                         lighting more widely space shall be encouraged. Non-
                                                         color corrected low-pressure sodium lighting is
                                                         prohibited.
                                                  [5]    For alleyways and pedestrian walkways between
                                                         buildings, lighted bollards shall be strongly
                                                         encouraged.
                                                  [6J    Light fixtures attached to the exterior of buildings shall
LMORE&MONAHAN
 Al'nIcSOlUl1.~O'l
 COlJNSEILORSAT UW                                       be architecturally compatible with the style, materials,
l1JcJ.Stn:etl"rofe::6(1IU110tJl1cr
       Teo.AllenSl:n%t
        P,O,_l'"
                                                         colors, and details ofthe building.
TOlll!l'Rh'U,NcwJ~t:*7Si
                                                  [7]    The color spectrum and character of the light produced
                                                         by the lighting used should be cOllilistent and



                                                              19
            Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 198 of 297 PageID: 1334




                                                          compatible throughout the Mixed Use Neighborhood
                                                          Center, including the exterior of lighted buildings,
                                                          streets, signs, parking areas, pedestrian walkways, and
                                                          other areas. Residential side shielding shall be
                                                          provided where abutting residential uses. The use of
                                                          low-pressure sodium, fluorescent, or mercury vapor
                                                          lighting, either attached to buildings or to light the
                                                          exterior of buildings, shall be prohibited.
                                                  [8]     Building facades shall be lighted from the exterior, and
                                                          in general, the light source should be concealed
                                                          through shielding or recessed behind architectural
                                                          features. Mounting brackets and associated hardware
                                                          should be inconspicuous.
                                                  [9]     Porch and yard post lighting is encouraged to augment
                                                          and complement street lighting design.
                                                  [10]    Garages along streets or alleys shall provide building-
                                                          mounted lighting facing the alley or street, unless
                                                          streetlights are provided along the street or alley.
                                     (7)   Sign Design Standards
                                           (a)    Signs afftxed to the exterior of a building shall be
                                                 architecturally compatible with the style, composition,
                                                 materials, colors, and details of the building, as well as with
                                                 other signs used on the building or its vicinity.
                                           (b)   Building-mounted signs shall be located in architecturally-
                                                 appropriate sign bands or other similar facade features, shall
                                                 not interfere with door and window openings, conceal
                                                  architectural details or obscure the composition of the facade.
                                                 Whenever possible, signs located on buildings within the same
                                                 block shall be placed the same height in order to create a
                                                  unified sign band. Signs shall be mounted so that the method
                                                  of installation is concealed.
                                           (c)    Wood and metal, painted with a durable high-quality finish are
                                                 the preferred materials for signs. Flat signs should be framed
                                                 with raised edges. Wood signs shall be fabricated from high-
                                                  quality exterior grade wood with suitable grade finishes. Sign
lMORE &MONAHAN
                                                  colors should be compatible with the colors of the building
 APn.f~()(w CnqlOnillioo
  COUNSEUJ)H'S AT U W                             facade.
IlJen SttttI:PrufeWnnal l1:Dler
       TcnAUc:DStn':t1
        F.O._1~
                                           (d)    Signs mounted perpendicular to, and projecting from, a
Thnu M'tI'.Nen· Jene;rftlil754-
                                                  building wall of a mixed use or commercial building shall be
                                                 permitted, provided the following standards are met: the



                                                              20
              Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 199 of 297 PageID: 1335




                                                   signboard does not exceed six (6) square feet; a minimum of
                                                   ten (10) feet of vertical clearance is provided from the ground
                                                   or sidewalk to the lower edge of the signboard; the top of the
                                                   signboard shall not extend above the height of the first floor of
                                                   the building; the maximum distance from the building to the
                                                   signboard shall not exceed six (6) inches nor shall the
                                                   signboard extend more than four (4) feet from the building;
                                                   the height of the lettering, numbers or graphics on the
                                                   signboard shall not exceed eight (8) inches; there shall be a
                                                   limit of one projecting, perpendicularly mounted, signboard
                                                   per business and shall not be used in conjunction with wall-
                                                   mounted or free standing signs.
                                             (e)   Painted glass window and door signs shall be permitted
                                                   subject to the following standards: the painted sign area shall
                                                   not exceed the lesser of 10% of the window or door glass or
                                                   four (4) square feet; the sign shall be hand or silk screen
                                                   painted; the height of the lettering shall not exceed four (4)
                                                   inches; there shall be one (l), painted window or door sign per
                                                   business; and a painted window or door sign may be used in
                                                   conjunction with one (1)additional sign from the following: a
                                                   wall mounted sign, an applied letter sign, a projecting sign or
                                                   an awning sign.
                                             (f)   Awning signs for first floor businesses, shall be pennitted
                                                   subject to the following standards: if the awning sign is the
                                                   primary sign, it shall not exceed ten (10) square feet and shall
                                                   not be in addition to a wall-mounted sign, and lettering height
                                                   shall be no greater than nine inches; if awning sign is a
                                                   secondary sign, lettering shall be located on the valance only
                                                   and lettering height shall be limited to six (6) inches or less;
                                                   and no business shall have more than one awning sign.
                                             (g)   Businesses located in corner buildings are permitted signage
                                                   as pennitted by this subsection on both street frontages.
                                             (h)    Signs shall be either spot lit or backlit with a diffused light
                                                    source. Spotlighting shall require complete shielding of all
                                                   light sources. Light shall not significantly spill over to other
                                                   portions of the building or site. Backlighting shall illuminate
lMORE &MONAHAN
 A.Pn'l~Co.-poc.atinll
  COUNSEll..ORSATlAW                               the letters, characters, or graphics on the sign. Warm
Il\el1 StreetP:rofe:!l'ionai O1l1er
       TenAIJenStl'td
         P.O. Bm.:15-iQ
                                                    fluorescent bulbs may be used to illuminate the interior of
TOIl1!lRhu,Nerr .J~10lJ1~
                                                    display windows. Neon signs placed inside the display
                                                   windows shall ensure low intensity colors.



                                                               21
              Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 200 of 297 PageID: 1336




                                              (i)    Temporary civic, cultural, and public service window posters,
                                                     promotional or other special event (e.g. sale) inside of first
                                                     floor commercial uses, shall be permitted provided: they do
                                                     not individually or in the aggregate exceed the lesser oftwenty
                                                     five (25) percent of the total area of the window or six (6)
                                                     square feet; and any such sign shall not be posted for more
                                                     than ninety (90) days.
                                       (8)    Refuse and Recycling Design Standards
                                              (a)    Shared refuse and recycling facilities shall be utilized
                                                     wherever available or practical.
                                              (b)    The storage of refuse and recyclables shall be provided inside
                                                     of buildings or within an outdoor area in the rear ofthe
                                                     property, screened around the perimeter by wood enclosures
                                                     with roof or by brick/masonry walls with cap, with a minimum
                                                     height of seven (7) feet on three sides, and door or gate on the
                                                     remaining side which visually screens the inside of the storage
                                                     area.
                                              (c)    A minimum five (5) feet wide landscape area shall be
                                                     provided along the walls of the outdoor storage enclosure.
                                       (9)    Fence and Wall Design Standards
                                              (a)    Fencing shall be constructed of vinyl, masonry, aluminum,
                                                     wrought iron or combinations thereof;
                                              (b)    No fencing located in any front yard area between the front
                                                     building line and street line shall exceed three feet in height
                                                     nor contain any solid section or component except for
                                                     masonry pillars/columns. Such masonry pillars/columns shall
                                                     not exceed eighteen inches in width and shall maintain a
                                                     minimum of six feet between any such pillars/columns,
                                                     excepting pillars/columns forming walkways or gates.
                                              (c)    Solid masonry walls, not to exceed six feet in height may be
                                                     utilized for screening purposes in side and rear yard areas.
                                       (10)   Landscaping and Buffer Design Standards
                                              (a)    Notwithstanding the provisions of §244-193B and C, the
                                                     Planning Board may approve reduced buffers consistent with
                                                     the overall concept of the Mixed Use Neighborhood Centers to
                                                     provide more compact, mixed use development. This may
IMORE & MONAHAN
A Pni'essiolUll COl"pOf'Atioo
COUNSEUDRSATL.o\W                                    include the elimination or reduction of buffers and screening
IIIen S~ PTUeWonld Onlrr
       Tent\nenS~
       P.O.Jl<JxJ5j<1
                                                      separating residential and non-residential uses, where
roms RI~r. Nt:w .rl:Ut..')· t.B7~
                                                     appropriate, as determined by the Board.




                                                                 22
               Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 201 of 297 PageID: 1337




                                                                       (b)     In addition to the street tree species pennitted pursuant to of
                                                                               §244-193A(b) the following may also be utilized within a
                                                                               Mixed-Use Neighborhood Center:
                                                                               [lJ     London Plane (Platanus acerifolia)
                                                                               [2J     American Sycamore (Platanus oCcidentalis)
                                                                               [3]     Swamp White Oak (Quercus bicolor)
                                                                               [4]     American Hornbeam (Carpinus caroliniana)
                                                                       (c)     Notwithstanding the provisions of §244-193, street trees
                                                                               within a Mixed-Use Neighborhood Center may be planted
                                                                               between the curb and sidewalk in locations and spaced in
                                                                               accordance with the design standards for the respective street
                                                                               types set forth in Appendix A. Street trees planted between
                                                                               the cur and sidewalk shall also meet the species and planting
                                                                               strip/grate sizing requirements set forth in the most current
                                                                               edition of the publication entitled Treesfor New Jersey
                                                                               Streets, prepared by the Shade Tree Federation of New Jersey.

                                                 SECTION 7. The Township Code of the Tovvnship of Jackson is hereby amended and

                                         supplemented so as to amend Chapter 244, entitled "Land Use and Development Regulations," so

                                         as to amend §244-6 entitled "Definitions" in order to add and arrange alphabetically the following

                                         definitions:


                                                        APARTMENT UNIT
                                                        One or more rooms with private bath, kitchen and sleeping facilities constituting an
                                                        independent, self-contained dwelling unit in a building containing three or more
                                                        dwelling units or non-residential use(s) on the ground floor.

                                                        CERTIFICATE OF APPROVAL
                                                        A certificate issued by the construction official pursuant to N.J.A.C. 5:23-2 upon
                                                        completion of work that requires a construction permit but not a certificate of
                                                        occupancy.

                                                        CIVIC USE
                                                        A publicly or privately owned space or building available to the general public, for
                                                        recreation, cultural and/or community purposes.
!MORE & MONAHAN
 APni01!ioDAl CU'pOClldOll
 COlJl<SELLORS ArLAW
dlelJ Slm::4 Pn.ietsiom.1 ('..eJsII::,
        Ten Mien. Strm                                  FARMER'S MARKET
         P.O. J.Jci: 1540
T(tms)th'er,N~J~J8ll'1s.t                               The seasonal selling or offering for sale at retail of vegetables or produce, flowers,
                                                        orchard products, and similar agricultural products, occurring in a pre-designated




                                                                                           23
             Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 202 of 297 PageID: 1338




                                    area, where the vendors are individuals who have raised the vegetable or produce or
                                    have taken same on consignment for retail sale.

                                    GREENWAY
                                    A linear open space area designated on an approved development plan connecting or
                                    linking natural features; recreational features; bicycle and/or pedestrian facilities.

                                    LARGE RETAIL ESTABLISHMENTS
                                    Single occupant retail uses with a gross floor area of fifty thousand (50,000) square
                                    feet or greater.

                                    LINER BUILDING
                                    A building specifically designed to screen or mask a parking lot or parking structure
                                    (garage) from a view or frontage.

                                    LIVE /WORK UNIT
                                    Space within a mixed use building, owned or leased and utilized as a single unit,
                                    consisting of a dwelling unit (living area) not on the ground level and a permitted
                                    non-residential use (working area) on the ground level, connected by a private
                                    internal staircase.

                                    LOFT APARTMENT
                                    An apartment unit, located on the upper floor of a mixed use building, characterized
                                    by large un-partitioned living areas and high ceilings.

                                    MINOR SOLAR OR PHOTOVOLTAIC ENERGY FACILITY OR STRUCTURE
                                    A fuel cell, solar or photovoltaic panel or system of panels for the production of
                                    energy that: uses solar energy as its fuel; is located on the same property as the
                                    power beneficiary; is intended to offset all or a portion ofthe beneficiary's on-site
                                    energy consumption; is intended to mitigate electrical system improvement
                                    requirements; and generates not more than 110% of the power consumed on the
                                    beneficiary's premises for any 12 month period.

                                    MIXED USE BUILDING
                                    A building of two or more stories with a minimum ofthe ground floor consisting
                                    exclusively of non-residential uses and a minimum of one floor of residential use
                                    over one or more lower floors of non-residential use.

                                    SQUARE
                                    An open space designated for unstructured recreation and civic purposes. A square is
                                    spatially defined by building frontages. Squares shall be located at the intersection of
LMORE & MONAHAN
 A Pn:l!!:WorW 0lllllnttion         key thoroughfares and range in size from one half to four acres.
 COUNStLW:RS AT LAW
Uk-.ll Sited l>rn(eWolliJ Q.l1fcr
        TenA\kIlStnrl
        l",O..Bo1.1540
l'onu.RirtT'.NmJ~·03754
                                    VILLAGE GREEN




                                                                       24
             Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 203 of 297 PageID: 1339




                                                  The primary open space area for public recreation and public gathering, centrally
                                                  located, and an integral part of the core of the most intensely developed, mixed use,
                                                  portion of an approved Mixed-Use Development Neighborhood.

                                          SECTION 8. All ordinances or parts of ordinances inconsistent herewith are hereby

                                 repealed.

                                             SECTION 9. If any section, subsection, sentence, clause, phrase or pornon of this

                                 ordinance is for any reason held to be invalid or unconstitutional by a court of competent

                                 jurisdiction, such portion shall be deemed a separate, distinct and independent provision, and such

                                 holding shall not affect the validity of the remaining portions hereof.

                                             SECTION 10. This ordinance shall take effect after sec nd reading and publication as

                                  required by law.

                                  Date:   S~ /1 / /1
                                                                                         Michael Reina
                                                                                         MAYOR

                                                                                NOTICE

                                        NOTICE IS HEREBY GIVEN that the foregoing ordinance was introduced and passed by
                                 the Township Council on first reading at a meeting of the Township Council of the Township of
                                 Jackson held on the 11 til day of April, 2017, and will be considered for second reading and final
                                 passage at a regular meeting of the Township Council to be held on the 9th day of May, 2017 at 7:30
                                 p.m., or as soon thereafter as this matter can be reached, at the Jackson Township Municipal
                                 Building, located at 95 West Veterans Highway, Jac~son, New Jersey, at which time and place any
                                 persons desiring to be heard upon the same will begi~en the 0 PO~~ty~7(fg    /~ hard.
                                                                        .            /
                                                                                         'ft. / /
                                                                                         /(,.Il/[F/
                                                                                                      IA
                                                                                                      VI   _
                                                                                                               'd
                                                                                                               Y
                                                                                                                    <'
                                                                                                                         /
                                                                                                                             :/;1
                                                                                                                                r


                                                                                  / Marie Eden .
                                                                               Township of Jackson

                                              I, Ann Marie Eden, Municipal Clerk ofthe Township ofJackson in the County of
                                       Ocean, State ofNew Jersey hereby certify that the above is a true copy of Ordinance No.
LMORE &MONABAN
APrticBoo.d CotpOC'IQoo                06-17 adopted by the Township Council on the 9th y of May, 2017.
  COUNSEUORS AT LAW




                                                                                          W4'~~
llJea. Slnld PldeMioo.alCenIer
         Tcq AJko. Strm"
      P.O.B=15lO
roauRh'et.NC'WJent!'/a8'754
                                       Date: 6-5-17                                                                 .
                                                                                    'Ann Marie Eden, RMC
                                                                                     Township Clerk


                                                                                   25
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 204 of 297 PageID: 1340


        Amended Housing Element and Fair Share Plan
        June 8,2017




                           Appendix F: MF-AH-7 Zone Ordinance
            Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 205 of 297 PageID: 1341




                                                                            ORDINANCE NO.         -17

                                            AN ORDINANCE OF THE TOWNSHIP OF JACKSON, COUNTY OF
                                            OCEAN,  STATE   OF   NEW     JERSEY,  AMENDING    AND
                                            SUPPLEMENTING CHAPTER 244 OF THE TOWNSHIP CODE OF THE
                                            TOWNSHIP OF JACKSON, ENTITLED "LAND USE AND
                                            DEVELOPMENT REGULATIONS" ESTABLISHING THE MF-AH-7
                                            MULTIFAMILY AFFORDABLE HOUSING-7 ZONE

                                                 NOW, THEREFORE, BE IT ORDAINED, by the governing body of the
                                     Township of Jackson, County of Ocean, State of New Jersey, as follows:

                                            SECTION 1. The Zoning Map of the Township of Jackson is hereby amended to establish

                                    the boundaries of the Multifamily Affordable Housing - 7 Zone (MF-AH-7) zoning district. The

                                    following parcel shall be designated as MF-AH-7:


                                                              Block                Lot
                                                              1203                 29

                                            SECTION 2. The Township Code of the Township of Jackson is hereby amended and

                                    supplemented so as to amend Chapter 244, entitled "Land Use and Development Regulations," so

                                    as to amend §244-42 entitled "List of Zones" so as to add and arrange alphabetically the following

                                    zoning district:


                                                              MF-AH-7              Multifamily Affordable Housing-7 Zone


                                            SECTION 3. The Township Code of the Township of Jackson is hereby amended and

                                    supplemented so as to amend Chapter 244, entitled "Land Use and Development Regulations," so

                                    as to add §244-57.3 which shall be entitled "MF-AH-7 Multifamily Affordable Housing-7 Zone"

                                    which shall read as follows:
:lL\10RE & MONAHAN
 A professional Corporation
 COUNSELLORS AT LAW
Jlen Street Professional Center             A.         Intent. The intent of the MF-AH-7 Zone is to provide a suitable location(s) for the
       Ten Allen Street
        P.O. Box 1540
roms Ri .... er, NewJersf!)'08754
                                                       construction of inc1usionary housing, which will provide the construction of a
                                                       substantial amount of low- and moderate-income households consistent with the
                                                       Township's duly adopted Housing Element and Fair Share Plan for the period 1999-
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 206 of 297 PageID: 1342




                                           2025. To the extent that the regulations of this MF-AH-7 conflict with any other
                                           provision(s) and/or regulation(s) within the Township's Land Use and Development
                                           Regulations, §190-224, et seq., the provisions of this Section shall control.
                                      B.   Permitted principal uses of buildings and structures are as follows:
                                           (1)    Multifamily dwellings at a total tract density not to exceed 216 total units of
                                                  which 40 units shall be reserved as affordable units (as affordable unit is
                                                  defined by the regulations of the Council on Affordable Housing and the
                                                  Township's Land Use and Development Regulations).
                                      C.   Permitted accessory uses of buildings and structures are as follows:
                                           (1)    Fences and walls, subject to the provisions of § 244-190, with the exception
                                                  that the maximum wall height within the MF-AH-7 District shall be ten feet
                                                  (10').
                                           (2)    Off-street parking shall be subject to the provisions of this section and §§
                                                  244-197 and 244-198. Provided that parking fields in the MF-AH-7 District
                                                  shall be permitted in the front yard setback provided that said parking fields
                                                  are no less than 50' from the property line.
                                           (3)    Pump houses, which are directly used for the maintenance and operation of
                                                  utilities and/or a swimming pool serving a multifamily development.
                                           (4)    Satellite dish antennas, subject to the owner's or homeowners' association
                                                  rules, as applicable.
                                           (5)    Sheds strictly for the storage of materials and equipment, which are directly
                                                  used for the maintenance of the buildings and grounds of a multifamily
                                                  development. Private residential sheds shall not be permitted.
                                           (6)    Community identification signs, or monument signs, may be placed on one or
                                                  both sides of each entrance to the multifamily community. Directional signs
                                                  shall be permitted, as well as temporary sales, leasing and community
                                                  identification signs. Signs are subject to the provisions of § 244-207.
                                           (7)    Swimming pools for residents of the multifamily development and their
                                                  guests, subject to the provisions of § 244-216. Private residential swimming
                                                  pools shall not be permitted.
                                           (8)    Recreational amenities (i.e., tot lots, courts, gazebos).
                                           (9)    Garages, provided said garages remain within ownership control of the owner
                                                  of the multi-family development or the homeowners' association.
                                           (10) Management and leasing offices and buildings or structures necessary for the
                                                  administration and/or maintenance of the infrastructure, streets, off-street
                                                  parking facilities, drainage facilities, recreational facilities, open space areas,
                                                  and other facilities and areas that are the maintenance responsibility of a
                                                  homeowners' association for, or owner of, the development.
                                           (11) Other customary accessory buildings, which are clearly incidental to the
                                                  principal use and buildings and for the exclusive use of residents of the
                                                  development, and which shall be limited to social and recreational uses.
:llMORE & MONAHA'I
 A Profes§ionaJ Corporation           D.   Area, yard and building minimum requirements for MF-AH-7 District are as follows:
 COUNSELLORS AT LAW
Jim Sireet Professional Center
      Ten Allen Street
                                            1     A licable Bulk Standards
        P.O. .Boxl540
roms River, New Jerst)' 08754                                                                 MF-AH-7
                                 DENSITY REQUIREMENTS                                         REQUIREMENTS




                                                                                  ')
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 207 of 297 PageID: 1343




                                  MAXIMUM RESIDENTIAL YIELD (units)           216
                                  AFFORDABLE HOUSING SET ASIDE (units)        40

                                  LOT REQUIREMENTS
                                  MINIMUM LOT AREA (ACRES)                    35
                                  MINIMUM LOT WIDTH (FEET)                    200
                                  I~UM LOT FRONTAGE (FEET)                    200
                                  MINIMUM LOT DEPTH (FEET)                    200

                                  PRINCIPAL BUILDING REQUIREMENTS
                                  MINIMUM FRONT YARD SETBACK (FEET)           100
                                  MINIMUM REAR YARD SETBACK (FEET)            100
                                  MINIMUM SIDE YARD SETBACK (FEET)            50
                                  MAXIMUM BUILDING HEIGHT (including          42 and 3 stories
                                  Clubhouse)(FEET)
                                  MAXIMUM BUILDING LENGTH (FEET)              230

                                  ACCESSORY BUILDING REQUIREMENTS -
                                  GARAGES
                                  MINIMUM DISTANCE FROM PRINCIPAL BUILDING    30
                                  MINIMUM FRONT YARD SETBACK (FEET)           100
                                  MINIMUM REAR YARD SETBACK (FEET)            50
                                  MINIMUM SIDE YARD SETBACK (FEET)            50
                                  MAXIMUM BUILDING HEIGHT (FEET)              15

                                  MINIMUM BUFFER AREA REQUIREMENTS
                                  FRONT YARD BUFFER (FEET)                    35
                                  REAR YARD BUFFER (FEET)                     75
                                  SIDE YARD BUFFER (FEET)                     50
                                  BUFFER ADJACENT TO SINGLE FAMILY            100
                                  DWELLING UNIT OR SINGLE FAMILY
                                  RESIDENTIAL ZONING DISTRICT (FEET)
                                  FRONT YARD BUFFER TO AN EXISTING STREET     35
                                  (FEET)

                                  MINIMUM BUILDING DISTANCE
                                  REQUIREMENTS

                                  SIDE WALL TO SIDE WALL AT MIDPOINT (FEET)   30
:ILMORE & MONAHAN
                                  SIDE WALL TO FRONT OR REAR WALL AT          40
 A Professional Corporation
 COUNSELLORS AT LAW               MIDPOINT (FEET)
Jlcn Sh-eet Professional Center
       Ten Allen Street
        P.O. Box 1540
                                  FRONT WALL TO REAR WALL AT MIDPOINT         50
foms River, New Jersey 08754
                                  (FEET)
                                  REAR WALL TO REAR WALL AT MIDPOINT (FEET)   50



                                                                         i
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 208 of 297 PageID: 1344




                                 DISTANCE BETWEEN PRINCIPAL BUILDING AND                   25
                                 ACCESS DRIVEWAY OR INTERNAL DRIVEWAY
                                 CURLINE (FEET)
                                 DISTANCE BETWEEN PRINCIPAL BUILDING AND                   20
                                 PARKING AREA CURBLINE (FEET)
                                 DISTANCE BETWEEN PRINCIPAL BUILDING AND                   25
                                 ACCESS AISLE OR DRIVEWAY TO GARAGE OR
                                 CARPORT (FEET)

                                 MONUMENT SIGN REQUIREMENTS
                                 MAXIMUM AMOUNT OF SIGNS                                   2
                                 MAXIMUM SIGN HEIGHT (FEET)                                6
                                 MAXIMUM SIGN SIZE (SQUARE FEET)                           48
                                 MINIMUM DISTANCE TO STREET RIGHT OF WAY                   25
                                 (FEET)
                                 MINIMUM DISTANCE TO A PROPERTY LINE (FEET)                5

                                           (2)   Buffering and Landscaping Requirements - Buffer areas shall be developed
                                                 in an aesthetic manner for the primary purpose of screening views and
                                                 reducing noise perception beyond the lot. Buffer widths shall be measured
                                                 horizontally and perpendicularly to lot and street lines. No structure, except
                                                 as otherwise provided herein, activity, storage of materials, decks, patio or
                                                 parking of vehicles shall be permitted in a buffer area. Drainage and utility
                                                 structures shall be permitted in the buffer area. The location and design of
                                                 buffers shall consider the use of the portion of the property being screened;
                                                 the distance between the use and the adjoining property line; differences in
                                                 elevation; the type of buffer, such as dense planting, existing woods, a wall or
                                                 fence; buffer height; buffer width; and other combinations of man-made and
                                                 natural features. The buffer shall be designed, planted, graded, landscaped
                                                 and developed with the general guideline that the closer a use or activity is to
                                                 a property line or the more intense the use, the more effective the buffer area
                                                 must be in obscuring light and vision and reducing noise beyond the lot.
                                                 (a)     All application, to the extent feasible, shall seek to preserve all natural
                                                         wooded tracts along perimeter areas of a given tract and may be
                                                         calculated as part of the required buffer area, provided that the growth
                                                         is of a density and the area has sufficient width to serve the purpose of
                                                         a buffer.
                                                 (b)     All buffer areas shall be planted and maintained to provide screening
                                                         and an aesthetically pleasing design. In general, the Planning Board
                                                         may approve waivers to the standard landscaping requirements of this
:!L\10RE & MONAHAN                                       chapter, provided the plan presented is appropriate and adequate to
 A Professional Corporation
 COUNSELLORS AT LAW                                      meet the intent of providing suitable screening.
Jim Street Professional Center
      Ten Allen Street
        P.O. Box 1540
                                                 (c)     Landscaping within a multifamily development in an MF-AH-7
roms Ri\'er, New Jersey 08754
                                                         District shall be provided to create an aesthetically pleasing design in
                                                         accordance with the requirements of § 244-193 provided that buffers




                                                                             4
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 209 of 297 PageID: 1345




                                                      along major collector roads within the MF-AH-7 District shall be a
                                                      minimum ofthirty-five feet (35'). The Planning Board may approve
                                                      waivers to standard landscaping requirements of this chapter,
                                                      provided the plan presented is appropriate and adequate to meet the
                                                      intent of providing an interesting and attractive landscape.
                                 E.   Laundry equipment. No outside area or equipment shall be provided for the
                                      hanging or outside airing of laundry in any manner.
                                 F.   Lighting.       All interior development roads, parking areas, dwelling entranceways
                                      and pedestrian walks within a development in the MF-AH-7 District shall be
                                      provided with sufficient illumination to minimize hazards to pedestrians and motor
                                      vehicles utilizing the same, but in no case shall such lighting be less than is required
                                      to provide a minimum lighting level of 0.5 horizontal footcandle throughout such
                                      areas from dusk to dawn. Lights shall be shielded to avoid glare disturbing to
                                      occupants of the buildings and shall be so arranged as to reflect away from all
                                      adjoining properties.
                                 G.   Open space and Recreation. Every tract ofland developed in the MF-AH-7 District
                                      shall include common open space and active and passive recreation facilities in
                                      accordance with the following:
                                      (1)     Open space requirements. For the purposes of this section, the term "open
                                              space" is defined to mean any area ofland (exclusive of buildings, streets,
                                              parking areas and utility rights-of-way or water) which is open to the sky and
                                              which is set aside for active or passive recreational use. Buffers may be
                                              included as passive recreation.
                                      (2)     A minimum of25% of the gross tract acreage shall be set aside for private
                                              use for active and passive open space and recreational purposes and for
                                              common open space.
                                      (3)     Lands used or deeded to public agencies for roads, streets or utilities,
                                              including utility easements, shall not be defined as common open space.
                                              However, bodies of water located within the tract may be counted as common
                                              open space.
                                      (4)     Any lands set aside for open space shall be available for the residents of the
                                              community to use for active and passive recreational activities.
                                      (5)     There shall be a close visual and physical relationship between open space
                                              and dwelling units. Open space areas shall be an integral part of the
                                              development and shall be located to best suit the purpose(s) for which they
                                              are intended.
                                 H.   Parking.
                                      (1)     Parking shall be provided in accordance with the New Jersey Residential Site
                                              Improvement Standards (N.J.A.C. 5:21)
                                      (2)     Parking along all internal streets, driveways and parking lot aisles within a
                                              multifamily development shall be permitted.
:IlMORE & MONAHAN
 A Professional Corporation      I.   Sidewalks and aprons. Unless otherwise required pursuant to the New Jersey
 COUNSELLORS AT LAW
Jim Street Professional Center
      Ten Allen Street
                                      Residential Site Improvement Standards (N.lA.C. 5:21), sidewalks and aprons shall
       P.O. Box 1540
roms River, New Jersey 08754
                                      be provided, at a minimum on one side of the street, and shall be designed and
                                      constructed as part of an integrated sidewalk system within a multifamily
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 210 of 297 PageID: 1346




                                      development located to facilitate safe pedestrian circulation throughout the
                                      community.
                                 1.   Solid waste.
                                      (1)      Solid waste storage shall be provided in accordance with the provisions of §
                                               244-208 provided that in the MF-AH-7 District, the provisions of § 144-2080)
                                               shall not be applicable. With respect to the area and distance requirements
                                               within the MF-AH-7 District there shall be provided at least three (3) outdoor
                                               solid waste storage areas and such solid waste storage areas shall not be
                                               located further than 500 feet from the entrance of any dwelling unit which is
                                               intended to be served. The foregoing requirements shall not be applicable if
                                               a trash compactor is proposed to serve the development.
                                      (2)      The preliminary and final site development plans of a development shall
                                               illustrate the method of refuse collection and shall note the locations of refuse
                                               areas, in addition to the size, height and type of screening for same.
                                      (3)      Solid waste storage, collection and disposal shall be the responsibility of the
                                               condominium association, the homeowners' association, or the owner or as
                                               otherwise permitted in the Municipal Services Act (N.J.S.A. 40:67)
                                      (4)      Separate collection bins, located in accordance with the requirements of §
                                               244-208, shall be provided for the collection of recyclable materials.
                                 K.   Streets, internal
                                      (1)      All streets, driveways, parking aisles and parking was within a development
                                               in an MF-AH-7 District shall be provided in accordance with the
                                               requirements of the New Jersey Residential Site Improvement Standards
                                               (N.J.A.C.5:21)
                                      (2)      No street, driveway, parking aisle or parking area located within a
                                               development in an MF-AH-7 District shall have a name which will duplicate
                                               or so nearly duplicate so as to be confused with the names of any other
                                               existing public or private street located within the Township of Jackson. All
                                               street names shall be subject to the approval of the municipal agency.
                                 L.   Utilities.
                                      (1)      All dwelling units in the project shall be served with public water, sanitary
                                               sewers and underground electric, telephone and cable television services.
                                      (2)      All dwelling units and community buildings shall be connected to an
                                               approved and functioning public water supply system and sanitary sewer
                                               system prior to the issuance of any certificate of occupancy.
                                      (3)      All utilizing lines leading to and within the site of a multifamily development
                                               shall be installed underground.
                                      (4)      For any public improvement(s) required to installed and/or upgraded by an
                                               Applicant as a condition of approval for any development within the MF-AH-
                                               7 District, the Applicant shall be entitled to a credit against applicable
                                               connection fees for units within the development up to the total construction
:nMORE & MONAHAN
A Professional COI"poratioD
                                               costs of such a public improvement(s), less the portion of such construction
 COlJNSELLORSAT LAW
JIm Street Professional Center
      Ten Allen Street
                                               costs representing Applicant's pro rata share of the costs of such public
       P.O. Box 1540
roms roller, New Jersey 08754
                                               improvements in accordance with the provisions ofN.J.S.A. 40:55D-42. In
                                               the event that the Township or any other public entity is required to construct
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 211 of 297 PageID: 1347




                                              and/or upgrade any public improvement(s), which construction is
                                              necessitated by any development within the MF-AH-7 District, Applicant
                                              shall be required to contribute its pro rata share of the costs of such public
                                              improvements in accordance with the provisions ofN.J.S.A. 40:55D-42.
                                 M.   Conformance with Township's Tree Removal Provisions (§405-1, et seq.)
                                      (1)     Tree removal for developments within the MF-AH-7 District shall be in
                                              accordance with the provisions of § 405-1 et seq., provided that:
                                              (a)     the Exemption Area for any development within the MF-AH-7
                                                      District, as such Exemption Areas are defined at §405-ll (E), shall be
                                                       established as fifty percent (50%) of the total tract size, which
                                                      Exemption Area shall be contiguous; and
                                              (b)     for purposes of tree replacement fees, developments within the MF-
                                                      AH-7 District shall treated as commercial uses within the meaning of
                                                      §405-9(D).
                                 N.   Affordable housing requirements.
                                      (1) An applicant for final site plan approval shall submit for approval by the
                                          Township Affordable Housing Planner or designated Administrative Agent
                                          as part of the submission for final approval a project affordable housing plan
                                          demonstrating compliance with the Township's Housing Element and Fair Share
                                          Plan; prevailing COAH regulations, and the Uniform Housing Affordability
                                          Controls.
                                      (2) The developer for any development within the MF-AH-7 District shall enter into
                                          a developer's agreement with the Township of Jackson setting forth the terms,
                                          conditions, requirements and obligations of the respective parties
                                      (3) Assuming a development yield of2l6 total units, 40 of such residential units
                                          developed with the MF-AH-7 Zone shall be reserved for occupancy by low
                                          income and moderate households (hereinafter "Affordable Units") as the terms
                                          Affordable Units is defined by the COAH regulations per the provisions of
                                          N.J.A.C. 5:93-1 et seq.

                                 O.   Expedited application review process and exemption from cost generative measures.
                                       The following review provisions shall apply to development applications in the MF-
                                      AH-7 Zone:
                                      (1)    The applicant shall submit all plans and documents to the Planning Board for
                                             review and approval. Completion review shall be done within 20 business
                                             days of the receipt of the initial application and within 10 days of any
                                             subsequent filing if the prior filing was deemed incomplete. As soon as the
                                             application is deemed complete, the Planning Board shall distribute the plans
                                             to those persons and agencies desired and/or required by the Planning Board
                                             and/or law to review, comment upon and/or approve development plans and
:lLMORE & MONAHAN
 A Professional Corpontion
 CO UNSELLORS AT LAW
                                             to all other municipal agencies which normally review, comment upon and/or
Jim Street Professional Center
      Ten Allen Strerl
                                             approve development plans. The failure of a municipal agency to submit a
       P.O. Box 1540
roms River, New Jersey 08754                 report to the Planning Board shall not extend the time for review and action
                                             by the Board.




                                                                         7
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 212 of 297 PageID: 1348




                                                (2)    The development plans submitted shall contain the infonnation ordinarily
                                                       required by ordinance for complete applications reserving Applicant's right
                                                       to request waivers from such submission requirements.
                                                (3)    To the extent practical, counsel for the Board shall attempt to have a
                                                       memorialization resolution prepared the night of the Board's vote on the
                                                       application such that the Board can vote on the application and resolution
                                                       simultaneously.

                                                SECTION 4.       All ordinances or parts of ordinances inconsistent herewith are

                                 hereby repealed.

                                               SECTION 5.        If any section, subsection, sentence, clause, phrase or portion of

                                  this ordinance is for any reason held to be invalid or unconstitutional by a court of competent

                                  jurisdiction, such portion shall be deemed a separate, distinct and independent provision, and

                                  such holding shall not affect the validity of the remaining portions hereof.

                                               SECTION 6.        This ordinance shall take effect after second reading and

                                  publication as required by law.

                                  Date:                 _
                                                                                      MAYOR MICHAEL REINA

                                                                               NOTICE

                                    NOTICE IS HEREBY GIVEN that the foregoing ordinance was introduced and passed by the
                                 Township Committee on first reading at a meeting of the Township Council of the Township of
                                 Jackson held on the 13 th day of June, 2017, and will be considered for second reading and final
                                 passage at a regular meeting of the Township Council to be held on the 27 th day of June, 2017 at
                                 7:30 p.m. or soon thereafter as this matter can be reached at the Township Municipal Building
                                 located on 95 West Veterans Highway in Jackson, New Jersey, at which time and place any persons
                                 desiring to be heard upon the same will be given the opportunity to be so heard.


                                                                                                     Ann Marie Eden, RMC
                                                                                                     Township Clerk
:llMORE & MONAHAN
A Pmfe.ul.ooal Corpol'lltion
 COUNSELLORS AT LAW
Jim Street Professional Center
      Ten Allen Street
       P.O. Box 1540
roms River, New Jeney 08754
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 213 of 297 PageID: 1349


        Amended Housing Element and Fair Share Plan
        June 8,2017




                               Appendix G: Ordinance No. 8-17
                Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 214 of 297 PageID: 1350




                                                                         ORDINANCE NO. 08-17

                                            AN ORDINANCE OF THE TOWNSHIP OF .JACKSON, COUNTY OF
                                            OCEAN,    STATE   OF   NEW   JERSEY,   AMENDING   AND
                                            SUPPLEMENTING CHAPTER 244 OF THE TOWNSHlP CODE OF THE
                                            TOWNSHIP OF JACKSON, ENTITLED        "LAND   USE  AND
                                            DEVELOPMENT REGULATIONS" CHAPTER 244-90 ENTITLED "RG-2
                                            REGIONAL GROWTH ZONE", CHAPTER 244-91 ENTITLED "RG-3
                                            REGIONAL GROWTH ZONE" AND CHAPTER 244-104 ENTITLED
                                            "USE OF PINELANDS DEVELOPMENT CREDITS"

                                                   NOW, THEREFORE, BE IT ORDAINED, by the governing body of the
                                       Township ofJackson, County of Ocean, State of New Jersey, as follows:

                                                    SECTION 1. The Township Code of the Township of Jackson is hereby
                                       amended and supplemented so as to amend Chapter 244, entitled "Land Use and Development
                                       Regulations," so as to amend §244-90 entitled "RG-2 Regional Growth Zone" so as to add
                                       subsection D. which shall be entitled "Conditional Uses" which shall read as follows:

                                                   (D). Conditional Uses:
                                                       1. Detached, single-family developments on lots less than one acre without the
                                                          use of Pinelands Development Credits, subject to the following conditions:
                                                              a. Maximum Density: 2.0 dwelling units per acres
                                                              b. Minimum lot area: 12,000 square feet
                                                              c. Minimum lot width: 100 feet
                                                              d. Minimum lot frontage: 80 feet
                                                              e. Minimum lot depth: 120 feet
                                                              f. Minimum front yard setback: 30 feet
                                                              g. Minimum side yard setback: 15 feet
                                                              h. Minimum rear yard setback: 30 feet
                                                              1.  Minimum accessory structure setback: 10 feet, not permitted in front
                                                                  yard
                                                             J. The proposed lots are to be serviced by a public sanitary sewer
                                                                  system.
                                                             k. Compliance with the requirement of an affordable housing set aside
                                                                  as set forth in the Fair Housing Act, N.J.S.A. 52:27D-329.9.
                                                             1. Submission of a traffic impact assessment for all preliminary major
                                                                  subdivisions regardless of the number oflots created.
                                                      2. Detached single-family developments on lots less than one acre with the use
                                                          of Pine1ands Development Credits in accordance with §244-102 et seq.,
                                                          subject to the following conditions:
'.MORE & MONAHAN
 AP.-...IC...,.,......                                       a. Maximum Density: 3.0 dwelling units per acres
 COUNSJ'.J.LORS ATJ..AW
~lctl   Stm-.f PJU"eBiolllll Cellter
          'fen~Shftt
                                                             b. Minimum lot area: 10,000 square feet
           F.O.lloxl5l0
l"um! .Hhu. Nrw Jrmr087S4                                    c. Minimum lot width: 100 feet
                                                             d. Minimum lot frontage: 80 feet
                                                             e. Minimum lot depth: 100 feet



                                                                                     1
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 215 of 297 PageID: 1351




                                                      f Minimum front yard setback: 30 feet
                                                      g. Minimum side yard setback: 10 feet
                                                      h. Minimum rear yard setback: 30 feet
                                                      I. Minimum accessory structure setback: lO feet, not permitted in front
                                                          yard
                                                      J. The proposed lots are to be serviced by a public sanitary sewer
                                                          system.
                                                      k. Compliance with the requirement of an aftordable housing set aside
                                                          as set forth in the Fair Housing Act, N.J.S.A. 52:27D-329.9.
                                                      1. Submission of a traffic impact assessment for all preliminary major
                                                          subdivisions regardless of the number of lots created.
                                               3. Detached single-family developments, with the use of Pinelands
                                                  Development Credits in accordance with §244-102 et seq., subject to the
                                                  following standards only if the restrictions of the buffer overlay zone in
                                                  accordance with §244-1 01 will prevent achievement of the maximum
                                                  residential density permitted:
                                                      a. Maximum Density: 3.0 dwelling units per acres
                                                       b. Minimum lot area: 9,000 square feet
                                                      c. Minimum lot width: 75 feet
                                                      d. Minimum lot frontage: 75 feet
                                                       e. Minimum lot depth: 100 feet
                                                      £ Minimum iront yard setback: 30 feet
                                                      g. Minimum side yard setback: 10 feet
                                                      h. Minimum rear yard setback: 30 feet
                                                      i. Minimum accessory structure setback: 10 feet, not permitted in front
                                                          yard
                                                      J. The proposed lots are to be serviced by a public sanitary sewer
                                                          system.
                                                      k. Compliance with the requirement of an affordable housing set aside
                                                          as set forth in the Fair Housing Act, N.J.S.A. 52:27D-329.9.
                                                      1. Submission of a traffic impact assessment for all preliminary major
                                                          subdivisions regardless ofthe number oflots created.

                                             SECTION 2. The Township Code of the Township of Jackson is hereby
                                amended and supplemented so as to amend Chapter 244, entitled "Land Use and Development
                                Regulations," so as to amend §244-9l entitled "RG-3 Regional Growth Zone" so as to add
                                subsection D. which shall be entitled "Conditional Uses" which shall read as follows:

                                            (D). Conditional Uses:
                                                1. Detached, single-family developments on lots less than one acre without the
                                                   use ofPinelands Development Credits, subject to the following conditions:
IMORE& MONAIMN
  A :Pn:IeBonal CUrpvr:lInon                           a. Maximum Density: 2.0 dwelling units per acres
  COUNSElLORS AT LAW
lIletl Smd Fnl~unalCeIlIU
      Ten Al~ Slm'.t
                                                       b. Minimum lot area: 12,000 square feet
     P.O. 8m: 15-10
roms:Rhul Nr1l' .1tTsel<l8'7~
                                                       c. Minimum lot width: 100 feet
                                                       d. Minimum lot frontage: 80 feet




                                                                              2
            Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 216 of 297 PageID: 1352




                                          e.  Minimum lot depth: 120 feet
                                          f.  Minimum front yard setback: 30 feet
                                          g.  Minimum side yard setback: 15 feet
                                          h.  Minimum rear yard setback: 30 feet
                                          1.  Minimum accessory structure setback: 10 feet, not permitted in front
                                              yard
                                          J. The proposed' lots are to be serviced by a public sanitary sewer
                                              system.
                                          k. Compliance with the requirement of an affordable housing set aside
                                              as set forth in the Fair Housing Act, NJ.S.A. 52:270-329.9.
                                          1. Submission of a traffic impact assessment for all preliminary major
                                              subdivisions regardless of the number oflots created.
                                   2. Detached single-family developments on lots less than one acre with the use
                                      of Pinelands Development Credits in accordance with §244-102 et seq.,
                                      subject to the following conditions:
                                          a. Maximum Density: 3.0 dwelling units per acres
                                          b. Minimum lot area: 10,000 square feet
                                          c. Minimum lot width: 100 feet
                                          d. Minimum lot frontage: 80 feet
                                           e. Minimum lot depth: 100 feet
                                          f. Minimum front yard setback: 30 feet
                                          g. Minimum side yard setback: 10 feet
                                          h. Minimum rear yard setback: 30 feet
                                          1. Minimum accessory structure setback: 10 feet, not permitted in front
                                              yard
                                          J. The proposed lots are to be serviced by a public sanitary sewer
                                              system.
                                          k. Compliance with the requirement of an affordable housing set aside
                                              as set forth in the Fair Housing Act, NJ.S.A. 52:270-329.9.
                                           1. Submission of a traffic impact assessment for all preliminary major
                                              subdivisions regardless of the number of lots created.
                                   3. Detached single-family developments, with the use of Pinelands
                                      Development Credits in accordance with §244-102 et seq., subject to the
                                      following standards only if the restrictions of the buffet overlay zone in
                                      accordance with §244-1 0 1 will prevent achievement of the maximum
                                      residential density pelTI1itted:
                                           a. Maximum Density: 3.0 dwelling units per acres
                                           b. Minimum lot area: 9,000 square feet
                                           c. Minimum lot width: 75 feet
                                           d. Minimum lot frontage: 75 feet
                                           e. Minimum lot depth: 100 feet
LMORE&MONAHAN
A :Prriessio!lal CorponuioIl               f. Minimum front yard setback: 30 feet
COUNSELLOIlS ATL\W
~DStrcd~OllAlCculcr
      '[blADeD SIl'ttI
                                           g. Minimum side yard setback: 10 feet
        P.O.""1S40
lOm1J lU\'tr,Ncw .krsI:)' f*75-l
                                           h. Minimum rear yard setback: 30 feet




                                                                 3
             Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 217 of 297 PageID: 1353




                                                            l.  Minimum accessory structure setback: 10 feet, not permitted in front
                                                                yard
                                                            J. The proposed lots are to be serviced by a public sanitary sewer
                                                                system.
                                                            k.. Compliance with the requirement of an affordable housing set aside
                                                                as set forth in the Fair Housing Act, N.J.S.A. 52:27D-329.9.
                                                            1. Submission of a traffic impact assessment for all preliminary major
                                                                subdivisions regardless of the number oflots created.

                                                SECTION 3. The Township Code of the Township of Jackson is hereby
                                   amended and supplemented so as to amend Chapter 244, entitled "Land Use and Development
                                   Regulations," so as to amend §244-1 04 entitled "Usc of Pinelands Development Credits" so as to
                                   amend subsection A. which shall read as follows:
                                                A. To permit development of parcels of land in the RG-2 and RG-3 Zones
                                                according to the density and lot area requirements as set forth in sections §244-90
                                                and §244-91, respectively.

                                                 SECTION 4. The Township Code of the Township of Jackson is hereby
                                   amended and supplemented so as to amend Chapter 244, entitled "Land Use and Development
                                   Regulations," so as to amend §244-l04 entitled "Use of Pinelands Development Credits" so as to
                                   delete subsections E and F in their entirety, and to replace subsections E. and F. which shall read
                                   as follows:
                                                E. When a variance or other approval is granted to permit a residential use in the
                                                RG-2 or RG3 zones pursuant to §244-90(D)(2) or §244-91 (D)(2), 0.25 of a
                                                Pine1ands development credit shall be purchased and redeemed for each such
                                                dwelling unit.

                                                F. When a variance or other approval for a nonresidential use within the RG-2 and
                                                RG-3 Zones is granted by the Township, one-qualier of one Pinelands development
                                                credit (i.e., one right) shall be purchased and redeemed tor every 6,500 square feet
                                                of floor area, or portion thereof: or one-quarter of one Pinclands development credit
                                                (i.e., one right) shall be purchased and redeemed for every acre, or portion thereof:
                                                of land at the parcel, whichever shall require the purchase and redemption of more
                                                Pinelands development credits.

                                                SECTION 5.       All ordinances or palis of ordinances     inconsi~ient   herewith are

                                  hereby repealed.

                                                  SECTION 6. If any section, subsection, sentence, clause, phrase or portion of
                                   this ordinance is for any reason held to be invalid or unconstitutional by a court of competent
!MORE &MONAHAN
 AI'mI'dtIiOltAlC<k]ifntiO:ll.
 COllNSElLORS AT l.AW
                                   jurisdiction, such portion shall be deemed a separate, distinct and independent provision, and
lIkn S1ru.11'111\..~onaICcn1l:"
      TenAlkaSIn.'l.i
                                   such holding shall not affect the validity of the remaining portions hereof.
        P.O.lJ.ln:l~
TOJ1l.!lMl:t,NI:'\f~'4187S4




                                                                                    4
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 218 of 297 PageID: 1354




                                            SECTION 7.       This ordinance shal~ take \ffect after second reading and

                               publication as required by law.
                                                                                    \               \             I
                                                                                        \,             '..        \
                                       "~ -;:) ~ - \ '1                            "'---......\.~\,J'"~ \~..../
                                                                                                     /                \"
                                                                                                                           ~"'",--
                               Date:
                                                                                   MAYOR MICHAEL REINA


                                                                          NOTICE

                                 NOTICE IS HEREBY GIVEN that the foregoing ordinance was introduced and passed by the
                              Township Committee on fIrst reading at a meeting of the Township Council of the Township of
                              Jackson held on the 9 th day of May, 2017, and will be considered for second reading and final
                              passage at a regular meeting of the Township Council to be held on the 23,d day of May, 2017 at
                              7:30 p.m, or soon thereafter as this matter can be reached at the Township Municipal Building
                              located on 95 West Veterans Highway in Jackson, New Jersey, at Wich time1Uld place a per ns
                              desiring to be heard upon the same will be given the opportuni <Ybe so
                                                                                                     ./
                                                                                                         d,
                                                                                                            ./....                   .
                                                                                                     ~./~
                                                                                                           A Marie en,
                                                                                                           Township Clerk




                                          T, Ann Marie Eden, Municipal Clerk of the To\\'"Uship ofJackson in the County of
                                   Ocean, State of New Jersey hereby certify that the above is a true copy of Ordinance No.
                                   08-17 adopted by the Township Council on the 23"          /~f~~:?,

                                   Date: 5-31-17                                             ~/a/
                                                                           L   Ann Marie Ede RMC
                                                                               Township Clerk




lMORE& MONAHAN
 AlTif~(pIJI1 CoqJ:ntilll1
COUliS"l:lLOllS AT U W
ilknStra:tPru"~nalCell~r
      Ten ADenStn:r:t
       P.O.Brttl~
rQmSRl\'er,Net\'"~·<'l815.4




                                                                               5
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 219 of 297 PageID: 1355


        Amended Housing Element and Fair Share Plan
        June 8,2017




                                   Appendix H: Spending Plan
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 220 of 297 PageID: 1356




                Affordable Housing Trust Fund Spending Plan

                             Jackson Township
                          Ocean County, New Jersey

                                   June 5, 2017

                                  Prepared for:
                            Jackson Township Council
                            95 West Veterans Highway
                                Jackson, NJ 08527

                                   Prepared by:
                           JDM Planning Associates, LLC
                                 614 Harbor Road
                             Brick, New Jersey 08724




                            ~~ John D. Maczuga, PP
                          New Jersey Professional Planner
                                 License No. 1714
               Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 221 of 297 PageID: 1357


Affordable Housing Trust Fund Spending Plan
Jackson Township, Ocean County, New Jersey
June 5, 2017

                                                      Table of Contents
1 - Introduction                                                                                    1

2 - Revenues for Certification Period                                                               1

3 - Revenue Schedule                                                                                3

4 - Administrative Mechanism to Collect and Distribute Development Fee Revenues                     4

5 - Description of Anticipated Use of Affordable Housing Funds                                      4

  5.1- Rehabilitation and New Construction Programs and Projects eN.LA.c. 5:97-8.7):                .4

  5.2 -Affordability Assistance eN.I.A.C. 5:97-8.8)                                                 6

   5.3 - Administrative Expenses eN.I.A.C. 5:97-8.9)                                                 8

   5.4 - Other Mechanisms                                                                           10

6 - Expenditure Schedule                                                                            11

7 - Excess or Shortfall of Funds                                                                    11

8 - Barrier Free Escrow                                                                             12

9 - Summary                                                                                         12
              Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 222 of 297 PageID: 1358


Affordable Housing Trust Fund Spending Plan
Jackson Township, Ocean County, New Jersey
June 5,2017




1 - Introduction
Jackson Township, Ocean County, has prepared a housing element and fair share plan in accordance with the Municipal Land
Use Law (N.I.S.A. 40:55D-1 et seq.), the Fair Housing Act (N.I.SA 52:27D-301) and the affordable housing regulations of the
New Jersey Department of Community Affairs (NJDCA; N.I.A.C. 5:97-1 et seq. and N.J.A.C. 5:96-1 et seq.). A development fee
ordinance creating a dedicated revenue source for affordable housing was approved by the NJDCA on April 26, 1993 and
adopted by the municipality on April 26, 1993. The ordinance establishes the affordable housing trust fund for which this
spending plan is prepared.



2 - Revenues for Certification Period
As of December 31, 2016, Jackson Township has collected $6,569,633.19 and expended $5,642,014.52, resulting in a balance
of $927,618.67 (hereinafter rounded to as $927,619). All development fees, payments in lieu of constructing affordable units
on site, funds from the sale of units with extinguished controls, and interest generated by the fees are deposited in a separate
interest-bearing affordable housing trust fund in Ocean First Bank for the purposes of affordable housing. These funds shall be
spent in accordance with N.I.A.C. 5:97-8.7 through N.I.A.C. 5:97-8.9, as described in the sections that follow.

To calculate a projection of revenue anticipated during the period of third round substantive certification, Jackson Township
considered the following:

1) Development Fees:




                                                                                                                           Pagel
              Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 223 of 297 PageID: 1359


Affordable Housing Trust Fund Spending Plan
jackson Township, Ocean County, New jersey
june 5,2017

   a) Residential and nonresidential projects which have had development fees imposed upon them at the time of
       preliminary or final development approvals;
   b) All projects currently before the planning and zoning boards for development approvals that may apply for building
       permits and certificates of occupancy; and,
   c) Future development that is likely to occur based on historical rates of development.
2) Payments-in-Lieu-of-Construction:
   a) Payments-in-lieu-of-construction are anticipated from DVT Enterprises, LLC (Maplewood Estates) in years 2017-2019.
3) Other Funding Sources:
   a) No funds from other sources are anticipated.
4) Projected Interest:
    a) Interest on the projected revenue in the municipal affordable housing trust fund at the current average interest rate.




                                                                                                                          Page 2
               Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 224 of 297 PageID: 1360


Affordable Housing Trust Fund Spending Plan
Jackson Township, Ocean County, New Jersey
June 5, 2017


3 - Revenue Schedule
The projection of revenues is detailed below:




                                                                                                                        -
                                                Revenue Schedule (2017-2025)
 Source                                         2018     2019                 2021                    2024     2025
 Development Fees - Approved         $40,000        $0      $0           $0      $0    $0        $0       $0       $0    $40,000



 Development Fees - Projected        $80,000 $160,000 $160,000 $160,000 $160,000 $160,000 $160,000 $160,000 $160,000 $1,360,000



 Other Funds                              $0        $0      $0           $0      $0    $0        $0       $0       $0          $0



                                                                 $161,500 $161,500     II'.      II,.     II       II'       .   '




Jackson Township projects a total of$1,529,614 in revenue to be collected between January 1, 2017 and December 31,2025.
This projected amount, when added to Jackson Township's trust fund balance as of December 31, 2016, results in anticipated
total revenue of $2,457,233,which is available to fund and administer its affordable housing program. All interest earned on
the account shall be used only for the purposes of affordable housing.




                                                                                                                         Page 3
              Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 225 of 297 PageID: 1361


Affordable Housing Trust Fund Spending Plan
jackson Township, Ocean County, New jersey
june 5,2017

4 - Administrative Mechanism to Collect and Distribute Development Fee Revenues
Jackson Township shall adhere to the following procedural sequence for the collection and distribution of development fee
revenues:

1) Collection of Development Fee Revenues:
   a) Collection of development fee revenues shall be consistent with Jackson Township's development fee ordinance for
       both residential and non-residential developments in accordance with the NJDCA's rules, as well as P.L. 2008, c.46,
       Section 8 eN.I.SA 52:27D-329.2) and Section 32 through Section 38 eN.I.SA 40:55D-8.1 through N.I.S.A. 40:55D-8.7).
2) Distribution of Development Fee Revenues:
    a) The Municipal Housing Liaison instructs the Chief Financial Officer to release the required amount of funding to the
       recipient entity based on the type and nature of the affordable housing activity.



5 - Description of Anticipated Use of Affordable Housing Funds
Jackson Township anticipates using affordable housing funds as described in the following subsections.

5.1 - Rehabilitation and New Construction Programs and Projects (NJ.A.C. 5:97-8.7):

Jackson Township will dedicate no additional monies from its affordable housing trust fund to the rehabilitation of existing
housing or new construction programs.

1) Rehabilitation Program:




                                                                                                                         Page 4
              Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 226 of 297 PageID: 1362


Affordable Housing Trust Fund Spending Plan
Jackson Township, Ocean County, New Jersey
June 5,2017

   a) No additional monies from the affordable housing trust fund will be dedicated to Jackson Township's rehabilitation
       program through 2025. Jackson's rehabilitation program is not funded by the affordable housing trust fund. The
       township's rehabilitation program is funded by a separate account, which, as of the preparation of this Affordable
       Housing Trust Fund Spending Plan, had a total remaining balance of $934,969.71 (n.b., the original balance of this
       separate account was $1,380,000.00). These funds, which are separate from and in addition to those in Jackson's
       affordable housing trust fund will be used for the rehabilitation of existing housing units in Jackson Township that are
       occupied by low- and moderate-income households. As indicated in Jackson's 2017 Amended Housing Element and Fair
       Share Plan, the township's total remaining rehabilitation obligation is eight units. Jackson will use the $934,969.71 to
       complete its remaining rehabilitation obligation of eight units, and, in fact, will surpass its rehabilitation obligation by
       continuing to implement its rehabilitation program until the remaining $934,969.71 has been fully expended.
2) New Construction Programs:
    a) No affordable housing trust fund monies will be allocated to new construction programs in the period through 2025.




                                                                                                                              PageS
               Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 227 of 297 PageID: 1363


Affordable Housing Trust Fund Spending Plan
Jackson Township, Ocean County, New Jersey
June 5,2017

    - Affordability Assistance (NJ.A.C. 5:97-8.8)

As detailed below, Jackson Township is required to expend a minimum of$1,063,085 from its affordable housing trust fund to
render units more affordable.

                                                  Affordability Assistance Calculation
 Actual Development Fees through 12/31/16                                                                            $3,449,906



 Projected Development Fees from 01/01/17 through 12/31/25                                                      +    $1,440,000



 Housing Activity Expenditures through 06/02/08                                                                      $1,697,199



 30 Percent of Total                                                                                     x   0.3 =   $1,063,085


 Projected Minimum Required Affordability Assistance Requirement from 01/01/17 through 12/31/25
 Projected Minimum Very Low-Income Affordability Assistance Requirement from 01/01/17 through 12/31/25                $354,362



Jackson Township will dedicate $1,063,085 from the affordable housing trust fund to render units more affordable, including
$354,362 to render units more affordable to households earning 30 percent or less of the median income by region, as follows:




                                                                                                                        Page 6
              Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 228 of 297 PageID: 1364


Affordable Housing Trust Fund Spending Plan
Jackson Township, Ocean County, New Jersey
June 5,2017

1) A total of$751,219 will be used to reimburse the township for housing activities funded pursuant to Bond Ordinance No.
   17-07. These housing activities included multiple land purchases and associated soft costs related to the Windsor Crescent
    (Solar Avenue I) project.
2) Up to an additional $311,866 (n.b., $1,063,085 total affordability assistance requirement - $751,219 used to reimburse the
   township for previous housing activities = $311,866 remaining affordability assistance requirement) will be used to
    provide affordability assistance in a manner that is compliant with applicable rules and regulations, including, but not
    limited to:
    a) Provision of subsidies to render required low and moderate income units in inclusionary developments affordable to
       very-low income households;
    b) Provision of down payment assistance; and,
    c) Provision of security deposit assistance.
    d) Provision of rental assistance.




                                                                                                                           Page 7
               Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 229 of 297 PageID: 1365


Affordable Housing Trust Fund Spending Plan
Jackson Township, Ocean County, New Jersey
June 5, 2017

5.3 - Administrative Expenses {NJ.A.C.         5:97~!:t9}

As detailed below, Jackson Township may spend a maximum of $759,956 from its affordable housing trust fund to fund the
administration of its affordable housing program.

                                                Administrative Expenses Calculation
 Actual Development Fees through 12/31/16                                                                          $3,449,906


 Projected Development Fees from 01/01/17 through 12/31/25                                                  +      $1,440,000


 Payments-in-Lieu-of-Construction and Other Deposits through 07/17/08                                       +      $2,550,000



 Total                                                                                                      =      $7,790,815




 . .., .
 Administrative Expenses through 12/31/16                                                                           $798,207

                      I   • I                                           I   ~                               =       $759,956



Jackson Township will allocate up to $759,956 from the affordable housing trust fund for administrative purposes. Projected
administrative expenditures, subject to the 20-percent cap, are as follows:

1) Administration of affordable housing programs.
2) Payment of employee salaries and benefits.




                                                                                                                      PageB
              Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 230 of 297 PageID: 1366


Affordable Housing Trust Fund Spending Plan
Jackson Township, Ocean County, New Jersey
June 5,2017

3) Payment of other miscellaneous administrative expenses and costs related to the preparation and implementation of the
   Amended Housing Element and Fair Share Plan.

The maximum that may be spent for administration is limited to 20 percent of affordable housing trust fund revenue in any
given year, not 20 percent of the total projected revenue through 2025. In the case of Jackson, this amount is: $34,837 in 2017;
$38,643 in 2018 and 2019; and, $32,300 for every year from 2020 through 2025 (n.b., values represent 20 percent of annual
projected revenues as shown in Section 3 - Revenue Schedule).

Notwithstanding the above, the 20-percent maximum may be exceeded if: 1) less than 20 percent of historic revenues have
been expended on administration; and, 2) the total administrative expenditure in a given year is not more than 20 percent of
the annual revenue in same year, plus the difference between 20 percent of historic revenues and historic administrative
expenditures.

Through December 31, 2016, the township allocated only $798,207, or approximately 12.1 percent of historic affordable
housing trust fund revenues, to administrative expenditures. Thus, the township is entitled to exceed the aforementioned, 20-
percent maximum by up to a total of an additional $515,720 for the period from 2017 through 2025 (n.b., 20 percent of the
historic revenues through December 31, 2016 =$1,313,927 maximum permitted historic administrative expenditures;
$1,313,927 maximum permitted historic administrative expenditures - $798,207 actual historic administrative expenditures =
$515,720 permissible excess in administrative expenditures from 2017 through 2025).

Based on the values provided in the expenditure schedule (see: Section 6 - Expenditure Schedule), Jackson is using only
$451,736 of the permissible excess in administrative expenditures from 2017 through 2025 (n.b., 20 percent of projected




                                                                                                                          Page 9
           Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 231 of 297 PageID: 1367


Affordable Housing Trust Fund Spending Plan
jackson Township, Ocean County, New jersey
june 5, 2017

annual revenue for all years from 2017 through 2025 = $305,923; $759,956 projected maximum for administrative expenses
from 2017 through 2025 - $305,923 portion of projected revenue subject to 20-percent cap =$454,033 portion of the
permissible excess in administrative expenditures from 2017 through 2025 used).

In the event that the township's actual administrative expenditures are less than the amounts provided in the expenditure
schedule, the township will reallocate funds from administration to other programs in accordance with Section 5.4 ofthis
Affordable Housing Trust Fund Spending Plan.

5.4 - Other Mechanisms
In accordance with applicable rules and regulations, Jackson will allocate $634,192 toward additional affordability assistance,
or other fair share compliance mechanisms described in the township's Amended Housing Element and Fair Share Plan. The
Township will establish programs, using both trust fund monies earmarked for affordability assistance and "other
mechanisms" provided in the Expenditure Schedule below, to:

    a. Provide down payment assistance for low and moderate income households targeting the affordable set-aside units to
       be developed in Affordable Housing Sites #12, #13, and #14 and the remainder ofthe RG-2 and RG-3 Zone;
    b. Provide rental assistance subsidies to allow required low and moderate income in inclusionary rental developments to
       be offered to very-low income households beyond the 13% very-low income requirement; and
    c. Provide rental assistance to low and moderate income households in inclusionary rental developments.




                                                                                                                        Page 10
               Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 232 of 297 PageID: 1368


Affordable Housing Trust Fund Spending Plan
Jackson Township, Ocean County, New Jersey
June 5,2017


6 - Expenditure Schedule
The projected expenditures are detailed below:



         Programs
 Rehabilitation Program     TSD         $0        $0        $0        $0        $0        $0        $0        $0         $0        $0


 Affordability Assistance   TSD   $751,219   $38,984    $38,983   $38,983   $38,983   $38,983   $38,983   $38,983   $38,984 $1,063,085




                            -                                                                       "---
 Other Mechanisms           TBD      $0.00                                            $79,274   $79,274   $79,274   $79,274 $634,192

 Total                            $835,658   $202,698




7 - Excess or Shortfall of Funds
In the event of any expected or unexpected shortfall if the anticipated revenues are not sufficient to implement the plan,
Jackson Township will address the shortfall through annual fee receipts or other available funding sources.

If more funds than anticipated are collected, projected funds exceed the amount necessary to implement the Fair Share Plan,
or Jackson Township is reserving funds for affordable housing projects to meet a future affordable housing obligation, these
excess funds will be used to fund an eligible affordable housing activity pursuant to applicable rules and regulations.




                                                                                                                              Page 11
               Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 233 of 297 PageID: 1369


Affordable Housing Trust Fund Spending Plan
Jackson Township, Ocean County, New Jersey
June 5, 2017

8 - Barrier Free Escrow
. Collection and distribution of barrier free funds shall be consistent with Jackson Township's affordable housing ordinance and
 in accordance with N.IAC. 5:97-8.5.



 9 - Summary
 Jackson Township intends to spend affordable housing trust fund revenues pursuant to N.LA.C. 5:97-8.7 through N.IAC. 5:97-
 8.9, and consistent with the housing programs outlined in its 2017 Amended Housing Element and Fair Share Plan.

 Jackson Township had a balance of $927,619 in its affordable housing trust fund as of December 31,2016, and it anticipates an
 additional $1,529,614 in revenue through 2025 for a total of $2,457,233. The municipality will dedicate $1,063,085 toward
 affordability assistance, $759,956 toward administrative costs, and $634,192 toward other mechanisms.




                                                                                                                         Page 12
               Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 234 of 297 PageID: 1370


Affordable Housing Trust Fund Spending Plan
jackson Township, Ocean County, New jersey
june 5, 2017




                                                         Spending Plan Summary
 B~anceasof12/31/16                                                                                   $927,619


 Projected Payments-in-Lieu-of-Construction from 01/01/17 through 12/31/25                +            $76,114


 Projected Interest from 01/01/17 through 12/31/25                                        +            $13,500
       "   .                                                                              =         $2,457,233
 Projected Rehabilitation Expenditures from the Affordable Housing Trust Fund                            $0.00



 Projected Affordability Assistance Expenditures                                                    $1,063,085



 Projected Expenditures for Other Mechanisms                                                          $634,192
                                                                                                    $2,457,233




                                                                                                      Page 13
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 235 of 297 PageID: 1371


        Amended Housing Element and Fair Share Plan
        June 8,2017




                          Appendix I: Affirmative Marketing Plan
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 236 of 297 PageID: 1372




                                      RESOLUTION
                      OF THE MAYOR AND TOWNSIDP COUNCIL OF THE
                        TOWNSIDP OF JACKSON, COUNTY OF OCEAN,
                                 STATE OF NEW JERSEY
                     ADOPTING THE "AFFIRMATIVE MARKETING PLAN"
                             FOR THE TOWNSIDP OF JACKSON


             WHEREAS, in accordance with the Fair Housing Act and the New Jersey Uniform
     Housing Affordability Controls (N.J.A.C. 5:80-26-1, et seq.), the Township of Jackson is
     required to adopt by resolution an Affirmative Marketing Plan to ensure that all affordable
     housing units created are affirmatively marketed to low- and moderate-income households,
     particularly those living and/or working within Housing Region 4, the housing region
     encompassing the Township of Jackson.

            NOW, THEREFORE, BE IT RESOLVED, that the Mayor and Council of the
     Township of Jackson, County of Ocean, State of New Jersey, do hereby adopt the following
     Affirmative Marketing Plan:

                                     Affirmative Marketing Plan


     A.     All affordable housing units in the Township of Jackson shall be marketed in accordance
            with the provisions herein, unless otherwise provided by law or regulation of the State of
            New Jersey.

     B.     This AffIrmative Marketing Plan shall apply to all developments that contain, or will
            contain, low- and moderate-income units, including those that are part of the Township's
            prior round Fair Share Plan and its current Fair Share Plan, and those that may be
            constructed in future developments not yet anticipated by the Fair Share Plan.

     C.    The Affirmative Marketing Plan shall be implemented by an Administrative Agent
           designated by and/or under contract to the Township of Jackson. All costs of advertising
           and affirmatively marketing affordable housing units shall be borne by the
           developer/seller/owner of the affordable unites).

    D.     In implementing the Affirmative Marketing Plan, the Administrative Agent, acting on
           behalf of the Township of Jackson, shall undertake the following strategies:

            1.     Publication of one advertisement in a newspaper of general circulation within the
                   housing region.

           2.      Broadcast of one advertisement by a radio or television station broadcasting
                   throughout the housing region.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 237 of 297 PageID: 1373




           3.      At least one additional regional marketing strategy using one of the other sources
                   listed below.

     E.    The Affirmative Marketing Plan is a regional marketing strategy designed to attract
           buyers and/or renters of all majority and minority groups, regardless of race, creed, color,
           national origin, ancestry, marital or familial status, gender, affectional or sexual
           orientation, disability, age or number of children, to housing units that are being
           marketed by a developer or sponsor of affordable housing. The Affirmative Marketing
           Plan is also intended to target those potentially eligible persons who are least likely to
           apply for affordable units in the housing region. It is a continuing program that directs
           all marketing activities toward the housing region in which the municipality is located,
           and covers the entire period of the deed restriction for each restricted housing unit. The
           Township of Jackson is in Housing Region 4, which consists of Mercer, Monmouth, and
           Ocean counties.

     F.    The Affirmative Marketing Plan is a continuing program that is intended to be followed
           throughout the entire period of restrictions and shall meet the following requirements:

           1.     All newspaper articles, announcements and requests for applications for low- and
                  moderate-income units shall appear in at least one major-circulation, daily
                  newspaper of regional circulation (i.e., circulation throughout all of Housing
                  Region 4), or through a series of daily newspapers that reaches all of Housing
                  Region 4 residents. This may include but is not limited to the Asbury Park Press,
                  Atlantic City Press, Trenton Time, and Ocean County Observer.

           2.     For new developments, the primary marketing shall take the form of at least one
                  press release and a paid display advertisement in the above newspaper(s) once a
                  week for four consecutive weeks. Additional advertising and publicity shall be
                  on an "as needed" basis. The developer/owner shall disseminate all public
                  service announcements and pay for display advertisements. The developer/owner
                  shall provide proof of publication to the Administrative Agent. All press releases
                  and advertisements shall be approved in advance by the Administrative Agent.

           3.     The advertisement shall include a description of the:

                  a.     Street address(es) of the units;

                  b      Directions to the units;

                  c.     Range of prices for the units;

                  d.     Numbers of bedrooms in units (bedroom mix);

                  e.     Maximum income permitted to qualify for the units;

                  f.     Location of applications;
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 238 of 297 PageID: 1374




                 g.    Business hours when interested households may obtain an application;

                 h.    Application fees, if any;

                 1.    Number of units currently available; and,

                J.     Anticipated dates of availability.

           4.   Newspaper articles, announcements and information on where to request
                applications for low- and moderate-income housing shall also appear at least
                once a week for four consecutive weeks in at least three locally oriented weekly
                newspapers within the housing region, one of which shall be circulated primarily
                within Ocean County and the other two of which shall be circulated primarily
                outside of Ocean County but within the housing region.

           5.   The following regional cable television stations or regional radio stations shall be
                used during the first month of advertising. The developer must provide
                satisfactory proof of public dissemination:

                a.     3 - KYW-TV (CBS Broadcasting Inc.)

                b.     6-     WPVI-TV (American Broadcasting Companies, Inc., Walt Disney)

                c.     10 - WCAU (NBC Telemundo License Co., General Electric)

                d.     12 - WHYY-TV (WHYY, Inc.)

                e.     17 - WPHL-TV (Tribune Company)

                f.     23 - WNJS (New Jersey Public Broadcasting Authority)

                g.     29 - WTXF-TV (Fox Television Stations, Inc., News Corp.)

                h.     48 - WGTW-TV (Trinity Broadcasting Network)

                1.     52 -    WNJT (New Jersey Public Broadcasting Authority)

                J.     57 - WPSG (CBS Broadcasting Inc.)

                k.     61 - WPPX (Paxson Communications License Company, LLC)

                1.     65 - WUVP-TV (Univision Communications, Inc.)

                m.     69 - WFMZ-TV (Maranatha Broadcasting Company, Inc.)
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 239 of 297 PageID: 1375




     G.    Applications, brochure(s), sign(s) and/or poster(s) used as part of the affirmative
           marketing program shall be available/posted in the following locations:

           1.    Jackson Township Municipal Building

           2.    Jackson Township Web Site

           3.    Developer's Sales/Rental Offices

          4.     Ocean County Administration Building

          5.     Monmouth County Administration Building

          6.     Mercer County Administration Building

          7.     Ocean County Library (all branches)

          9.     Monmouth County Library (all branches)

          10.    Mercer County Library (all branches)

          Applications shall be mailed by the Administrative Agent and Municipal Housing
          Liaison to prospective applicants upon request. In addition, applications shall be
          available at the developer's sales/rental office and shall be mailed to prospective
          applicants upon request.

    H.    The Administrative Agent shall develop, maintain and update a list of community contact
          person(s) and/or organizations(s) in Monmouth, Ocean, and Mercer counties that will aid
          in the affirmative marketing program, with particular emphasis on contacts that will
          reach out to groups that are least likely to apply for housing within the region, including
          major regional employers.

          I.     Quarterly informational flyers and applications shall be sent to each of the
                 following agencies for publication in their journals and for circulation among
                 their members: Ocean County Board of Realtors; Monmouth County Association
                 of Realtors; and, Mercer County Association of Realtors

          2.     Quarterly informational circulars and applications shall be sent to the
                 administrators of each of the following agencies within the counties of Ocean,
                 Monmouth and Mercer: Welfare or Social Service Board (via the Director);
                 Rental Assistance Office (local office of DCA); Office on Aging; Housing
                 Authority (municipal or county); Community Action Agencies; and, Community
                 Development Departments

          3.     Quarterly informational circulars and applications shall be sent to the chief
                 personnel administrators of major employers within the region that are included



                                                   4
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 240 of 297 PageID: 1376




                 on the list of community contact person(s) and/or organizations(s) in Monmouth,
                 Ocean, and Mercer Counties that shall be developed, maintained and updated by
                 the Administrative Agent.

          4.    Quarterly informational circulars and applications shall also be sent to the offices
                of the following organizations: Fair Share Housing Center; Latino Action
                Network; New Jersey State Conference of the NAACP; NAACP Long Branch
                Unit; NAACP Lakewood Branch Unit; NAACP Trenton Branch Unit; NAACP
                Bayshore (Matawan) Branch Unit; NAACP Red Bank Branch Unit; NAACP
                Toms River Branch Unit; NAACP Asbury Park/Neptune Branch Unit; STEPS
                Conference; OCEAN, Inc.; Supportive Housing Association; Ocean County
                Board of Chosen Freeholders; and, New Jersey Housing Resource Center.

    1.    The following is a listing of community contact person(s) and/or organizations in that
          will aid in the affirmative marketing program and provide guidance and counseling
          services to prospective occupants oflow- and moderate-income units:

          1.    Fair Share Housing Center

          2.    Latino Action Network

          3.    New Jersey State Conference of the NAACP

          4.    NAACP Long Branch Unit

          5.    NAACP Lakewood Branch Unit

          6.    NAACP Trenton Branch Unit

          7.    NAACP Bayshore (Matawan) Branch Unit

          8.    NAACP Red Bank Branch Unit

          9.    NAACP Toms River Branch Unit

          10.   NAACP Asbury Park/Neptune Branch Unit

          11.   STEPS Conference

          12.   OCEAN, Inc.

          13.   Supportive Housing Association

          14.   Ocean County Board of Chosen Freeholders

          15.   New Jersey Housing Resource Center
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 241 of 297 PageID: 1377




     1.     A random selection method to select occupants of low- and moderate-income housing
            will be used by the Administrative Agent, in conformance with N.J.A.C. 5:80-26.16 (1).
            The Affirmative Marketing Plan shall provide a regional preference for all households
            that live and/or work in Housing Region 4, which is comprised of Ocean, Monmouth and
            Mercer counties.

     K.     The Administrative Agent shall administer the Affirmative Marketing Plan. The
            Administrative Agent has the responsibility to: income-qualifY low- and moderate-
            income households; place income-eligible households in low- and moderate-income units
            upon initial occupancy; provide for the initial occupancy of low- and moderate-income
            units with income-qualified households; continue to qualifY households for re-occupancy
            of units as they become vacant during the period of affordability controls; assist with
            outreach to low- and moderate-income households; and, enforce the terms of the deed
            restriction and mortgage loan as per N.J.A.C 5:80-26-1, et seq.

     L.     The Administrative Agent shall provide or direct qualified low- and moderate-income
            applicants to counseling services on subjects such as budgeting, credit issues, mortgage
            qualifications, rental lease requirements and landlord/tenant law and shall develop,
            maintain and update a list of entities and lenders willing and able to perform such
            services.

    M.      All developers/owners of low- and moderate-income housing units shall be required to
            undertake and pay the costs of the marketing of the affordable units in their respective
            developments, subject to the direction and supervision of the Administrative Agent.

    N.      The implementation of the Affirmative Marketing Plan for a development that includes
            affordable housing shall commence at least 120 days before the issuance of either a
            temporary or permanent certificate of occupancy. The implementation of the Affirmative
            Marketing Plan shall continue until all low-income housing units are initially occupied
            and for however long affordable units exist that remain deed restricted, and for which the
            occupancy or re-occupancy of such units continues to be necessary.

    O.      The Administrative Agent shall provide the Affordable Housing Liaison with the
            information required to comply with monitoring and reporting requirements pursuant to
            N.J.A.C.5:80-26-1, et seq.



    I hereby certifY that this is a true copy of a resolution duly adopted   the M,lVC)r and Council of
    the Township of Jackson at a Township_ Council meeting held on                        2017.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 242 of 297 PageID: 1378




     Ann Marie Eden, RMC
     Municipal Clerk




                                         7
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 243 of 297 PageID: 1379


        Amended Housing Element and Fair Share Plan
        June 8,2017




                Appendix J: Amended Affordable Housing Ordinance
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 244 of 297 PageID: 1380




     ~ter         244. Land Use and Development Regulations
     Article XIII. Affordable Housing
     § 244-222. Intent.
        1.   It is the intent of this article to regulate the development and management of low- and
             moderate-income housing units constructed in compliance with the Housing Element of the
             Master Plan of the Township of Jackson.
        2. Applicability. The provisions ofthis Ordinance shall apply:
              a. To all affordable housing developments and affordable housing units that
                    currently exist within Jackson Township;
              b. To all affordable housing developments and affordable housing units that are
                   proposed to be created pursuant to the Jackson Township Housing Plan Element
                   and Fair Share Plan;
             c. To all lmanticipated future developments that will provide affordable housing for
                 . low- and moderate-income households; and,                           .
             d. To any property in Jackson Township that is currently zoned for nonresidential
                   uses and that is subsequently rezoned for multifamily residential purposes, and to
                   all approvals for multifamily residential development granted by the Jackson
                   Planning Board. or Zoning Board of Adjustment, including approvals of use or
                   density variances, site plans, or subdivisions, and redevelopment projects subject
                   to a redevelopment plan adopted by the Township governing body governing the
                   development and redevelopment of designated areas in need of rehabilitation or
                   areas in need of redevelopment in the township, including substantial revisions to
                  previously approved developments, where such rezoning, approval or revision
                  results in or increases the number of residential units by five (5) or more units.


     § 244-223. Definitions.
    As used in this article, the following terms shall have the meanings indicated:
    AFFORDABLE
         A sales price or rent level that is within the means of a low- or moderate-income
         household as defined within N.J.A.C. 5:93-7.4, and, in the case of an ownership unit, that
         the sales price for the unit conforms to the standards set forth in NJ.A.C. 5:80-26.6, as
         maybe amended and supplemented, and, in the case of a rental unit, that the rent for the
         unit conforms to the standards set forth in N.J.A.C. 5:80-26.12, as may be amended and
         supplemented.


    AFFORDABLE HOUSING ADMINISTRATOR (AH ADMINISTRATOR)
         The Township Planner of the Township of Jackson, other municipal official(s) and/or
         designee(s) appointed or contracted by the Township Committee of the Township of Jackson
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 245 of 297 PageID: 1381




           to administer the compliance and/or implementation of the Township's affordable housing
           plan.

     AFFORDABLE HOUSING DEVELOPMENT
          A development included in or approved pursuant to the Housing Element and Fair Share
          Plan or otherwise intended to address the Township's fair share obligation, and includes,
          but is not limited to, an inclusionary development, a municipal construction project or a
          100 percent affordable housing development.

     AGE-RESTRICTED UNIT
          A housing unit designed to meet the needs of, and exclusively for, the residents of an age-
          restricted segment of the population such that: I) all the residents of the development
          wherein the unit is situated are 62 years of age or older; or 2) at least 80 percent of the
          units are occupied by one person who is 55 years of age or older; or 3) the development
          hasbeen designated by the Secretary of the U.S. Department of Housing and Urban
          Development as "housing for older persons" as defined in Section 807(b)(2) of the Fair
          Housing Act, 42 U.S.C. § 3607.


     DEVELOPER'S AFFORDABLE HOUSING PLAN
          A plan submitted by the developer and approved by the Affordable Housing Administrator
          which shall identify the manner in which the developer plans to develop, price, market and
          restrict the low- and moderate-income dwelling units in accordance with this article.
     EXEMPT SALES
          Includes the transfer of ownership between husband and wife and transfers of ownership
          between former spouses as a result of a judicial decree of divorce or a judicial separation,
          but not including sales to third parties; the transfer of ownership between family members as
          a result of inheritance; the transfer of ownership through an executor's deed to a Class A
          beneficiary and a transfer of ownership by court order.
    FAIR MARKET VALUE
          The unrestricted price of a low- or moderate-income housing unit if sold at a current real
          estate market rate.
    INCLUSIONARY DEVELOPMENT
          A residential housing development in which a percentage of the housing units are reserved
          for low- and moderate-income households. This term includes, but is not limited to: new
          construction, the conversion of a non-residential structure to residential use and the
          creation of new affordable units through the gut rehabilitation or reconstruction of a
          vacant residential structure.
    LOW-INCOME HOUSING
          Housing affordable according to Council on Affordable Housing (COAH) standards for home
          ownership and rental costs and occupied or reserved for occupancy by households with a
          gross household income equal to 50% or less of the median gross household income for
          households of the same size within the housing region in which the house is located and
          subject to affordability controls.
    MODERATE-INCOME HOUSING
          Housing affordable according to Council on Affordable Housing (COAH) standards for home
          ownership and rental costs and occupied or reserved for occupancy by households with a
          gross household income of more than 50% but less than 80% of the median gross
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 246 of 297 PageID: 1382




            household income for households of the same size within the housing region in which the
            house is located and subject to affordability control.
     PRICE DIFFERENTIAL
           The difference between the controlled unit sale price and the fair market value as determined
           at the date of the proposed contract of sale after reasonable real estate broker fees have
            been paid.
     REPAYMENT CLAUSE
           Obligation of a seller exercising the repayment option to pay 95% of the price differential to a
           municipality at closing for use within the municipal housing plan.
     REPAYMENT OPTION
           The option of a seller of a low- or moderate-income unit to sell a unit pursuant to N.J.A.C.
           5:92-12.7 at a fair market value subject to compliance with the terms of the repayment
           clause.
     SET-ASIDE
           The percentage of housing units devoted to low- and moderate-income households within an
           inclusionary development.
     UNIT COMPLETION
           The receipt of any temporary or final certificate of occupancy.

     VERY LOW-INCOME HOUSING
           Housing affordable according to the Council on Affordable Housing (COAH) standards for
           home ownership and rental costs and occupied or reserved for occupancy by households
           with a gross household income of 30 percent or less of the median gross household income
           for households of the same size within the housing region in which the house is located and
           subject to affordability controls.

     § 244-224. Affordable housing sites.
    A:...Low- and moderate-income housing required.
              ill Developers of the affordable housing (AH) sites, as designated on the Zoning Map of the
              Township of Jackson, Ocean County, New Jersey, shall be required to set aside the number
              of affordable units specified in any existing valid approval and in accordance with the
              Housing Element Fair Share Plan.
              (2) In addition to the set-aside requirements above, the developers of affordable housing
              (AH) sites shall be subject to the requirements of the underlying zoning of the respective site
              set forth in Article X.
    1L Fee required. Prior to the issuance of a certificate of occupancy for an affordable housing unit,
    the developer of affordable housing sites shall pay a fee to the Township to offset the costs of the
    services of the Affordable Housing (AH) Administrator. Said fee shall be the prevailing fees charged
    by the Affordable Housing Management Service of the New Jersey Department of Community
    Affairs for such services.
    Q.,.,Affordable Housing Administrator (AH Administrator).
              (1) The Township shall appoint an Affordable Housing Administrator ("AH
                  Administrator") to monitor sales and resales of affordable housing units.
             {gLlnitial sales and rental transactions as well as all resale and re-rental transactions of
              affordable housing units within the inclusionary developments shall be administered by
              the Jackson Township AH Administrator under this chapter.
              (3) Jackson Township may delegate the administration of duties named in § 244-225E to the
              Department of Community Affairs Affordable Housing Management Service (AHMS), a
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 247 of 297 PageID: 1383




              nonprofit organization or another qualified entity. Such delegation must be approved by the
              Jackson Township Committee.

     § 244-225. Low- and moderate-income housing requirements.

     &- Building permits. No building permit(s) shall be issued for any development within an affordable
    housing (AH) site without the submission and approval of a developer's affordable housing plan by
    the AH Administrator.
    fL.... Bedroom distribution.
               ffiNon-age-restricted AH sites. Affordable housing units within AH sites that are not
              restricted to senior citizens shall have the following distribution of bedroom types:
                       @l.. At a minimum, 30% of all low- and moderate-income units shall be two-bedroom
                       units;
                       MAt a minimum, 20% of low- and moderate-income units shall be three-bedroom
                       units; and
                       !fl. No more than 20% of all low- and moderate-income units may be one-bedroom
                       and efficiency units.
                       (d) The remainder, if any, may be allocated at the discretion of the developer.
              (gLAge-restricted AH sites. Low- and moderate-income units restricted to senior citizens may
              utilize a modified bedroom distribution. At a minimum, the number of bedrooms shall equal
              the number of senior citizen low- and moderate-income units within the inclusionary
              development. The standards can be met by creating all one-bedroom units or by creating a
              two-bedroom unit for each efficiency unit.
    ~ Unit location.
              (1) Affordable housing units shall be situated on the development tract in locations no less
                   desirable than market-priced dwelling units within the development and shall be equally
                   accessible to common open space, community facilities and shopping facilities.
             (2) Rental units may be concentrated for ownership and management unit reasons
             (3) The exterior design of the low- and moderate-income housing units shall be
                 hannonious in scale, texture, and materials with the market-priced units on the tract
             (4) Deed restrictions. Developers of housing units for low- and moderate-income
                 households shall enter into a written agreement, binding on all successors-in-interest,
                 in accordance with current COAH regulations or Court requirements for
                 Resale/Rental Control, at the time of sale, resale, rental or re-rental regardless of the
                 availability of Federal, State, County or Township subsidy programs.
             (5) In inc1usionary developments, to the extent possible, low- and moderate-income units
                 shall be integrated with the market units.
    ~  Phasing. Approval of the developer's affordable housing plan shall be contingent upon the
    development, whether developed in one stage or in two or more stages, meeting the following
    phasing schedule:
        Minimum Percentage of                        Percentage of Marketing
        Low- and Moderate-Income                     Housing Units
        Units Completed                              Completed
        0%                                           25%
        10%                                          25%, plus I unit
        50%                                          50%
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 248 of 297 PageID: 1384




         Minimum Percentage of                        Percentage of Marketing
         Low- and Moderate-Income                     Housing Units
         Units Completed                              Completed
         75%                                          75%
         100%                                         90%
                                                      100%
     L   Occupancy selection.
             (1) The AH Administrator shall designate an application period during which applications to
                 purchase or rent affordable housing units will be accepted.
             (2) Applications shall be accepted only if submitted on an application form prepared
                 and/or approved by the AH Administrator. Applications shall be completely filled out
                 and notarized. Knowingly or intentionally making any false statement on a form shall
                 be grounds for disqualifying an applicant even if the applicant is otherwise eligible.
                 The following information shall be required:
                     a. A copy of IRS Form 1040A or 1040EZ (Tax Computation Form) for each of the
                         three years prior to the date of the application.
                     b. _A letter from all employers stating present annual income or four consecutive
                         pay stubs dated within 120 days of the interview date.
                     c. A letter or appropriate reporting form verifying benefits, including but not limited
                         to social security or pension.
                     d. A letter or appropriate reporting form verifying any other sources of income
                         claimed by the applicant household.
                     e. Reports that verify income from assets to be submitted by banks or other
                         financial institutions managing trust funds, money market accounts, stocks or
                         bonds.
                     f. Reports that verify assets that do not earn regular income such as real estate
                         and savings with delayed earnings provisions.
            (3) The AH Administrator shall determine whether the applicant meets the income and
            other requirements established in these regulations. The review process for a
            prospective purchaser shall involve a credit background report; to be an eligible
            applicant, the applicant shall have an acceptable credit history such that there is a
            realistic possibility that he will be approved for a mortgage
            ffiThe AH Administrator will determine which eligible applicants shall be offered the
            opportunity to purchase or rent affordable housing units. Selection from among the
            eligible applicants shall be on a random basis, subject only to that size of household
            priority schedule established in Subsection E(6) below.
            (5) In the event that an application is determined by the AH Administrator to be
            ineligible for a low- or moderate-income unit, the applicant may request
            reconsideration by the AH Administrator. Such request shall be made in writing within
            10 days of receipt of notice of ineligibility by the applicant. The AH Administrator shall
            make a new eligibility determination and provide the applicant with specific findings as
            to the basis for such eligibility determination.
            (6) Occupancy Standards
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 249 of 297 PageID: 1385




                  (a) In referring certified households to specific restricted units, the Administrative
                      Agent shall, to the extent feasible and without causing an undue delay in the
                      occupancy of a unit, strive to:
                                  [1]      Provide an occupant for each bedroom;
                                  [2]      Provide children of different sexes with separate bedrooms;
                                  [3]      Provide separate bedrooms for parents and children; and,
                                  [4]      Prevent more than two persons from occupying a single
                                          bedroom.

          ffiWaiting list. The AH Administrator may establish a waiting list for the remaining eligible
          applicants. After all the units are occupied, the AH Administrator may choose to accept new
          applications. If an applicant is deemed eligible, the applicant shall be placed on the waiting
          list at the bottom of the particular priority classification for which the applicant qualifies. The
          AH Administrator shall periodically recertify the applicants on the waiting list to ensure that
          the list remains current and that the applicants are still qualified for the units to which they
          applied.

    F. Income eligibility standards.
    (1) Income eligibility ceilings for 10vI and moderate income units for various sized
    households shall be established by the AH Administrator based upon· United States
    Department of Housing and Urban Development Uncapped Median Income by Family
    Size for Ocean County and as adopted by COAH. No applicant 'Nith a household
    income in excess of these ceilings shall be eligible to rent or purchase the 1m\' and
    moderate income units.
    (2) Upon annual adoption of updated income standards by COAH, the AH Administrator
    shall modify its income eligibility ceilings accordingly.
    (3) For purposes of determining income and eligibility, the AH Administrator shall
    consider:
           (3) /\11 sources of income, whether taxable or nontaxable, including social
           security and pensions.
           (b) Imputed income. For the purpose of determining eligibility and rents, interest
           on the present value of real property and extraordinary personal property owned
           by the applicant shall be imputed and deemed additional income. Interest shall
           be imputed at the average interest rate on money market accounts in the region
           as determined by the AH Administrator.
           (0) The income and assets of all members of the household as well as the
           income and assets of any individual who is expected to occupy the unit for 'Nhich
           the household is seeking to qualify shall be included in the determination of
           eligibility and of rents. The form used for verification of household income shall
           include an affidavit attesting that the application contains the complete income of
           all current or anticipated household members.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 250 of 297 PageID: 1386




     G. Initial sales and rental prices.
             (1) All units offered for sale or rent are to be affordable to a cross section of Im'o'
             and moderate income households. With respect to low income households, that
             shall include households earning between 40% and 50% of median, adjusted for
             household size. \l\lith respoct to moderate income households, that shall include
             households earning bet'lJeen 50% and 80% of median, adjusted for household
            si.re:
            (2) For affordable housing within an AH site, the average selling price of units in
            each unit size category shall not exceed a price affordable to a household
            earning 57.5% of median, adjusted for household size.
            (3) In order to ensure that units within an AH site are affordable throughout the
            range set forth in Subsection G(1) above, the developer shall establish a range of
            stratified prices of sales units for the low and moderate income units, for each
            unit size. The developer shall provide, to the extent practicable, for the following
            distribution of sales prices for every 201m\' and moderate income units; the
            average of the range shall not exceed the levels set forth in
            Subsection G(2) above.
                     (3) Low.
                            [1] One at 40% through and 42.5%.
                            [2] Three at 42.6% through and 47.5%.
                            [3] Six at 47.6% through 50%.
                     (b) Moderate.
                            [1] One at 50.1% through and 57.5%.
                            [2] One at 57.6% through and 64.5%.
                            [3] One at 64.6% through and 68.5%.
                            [4] One at 68.6% through and 72.5%.
                            [5] Tvt'O at 72.6% through and 77.5%.
                            [6] Four at 77.6% through and 80.0%.
           (4) Sales prices shall be considered affordable where the household purchasing
           the unit will not spend more than 28% of gross household income, after a 10%
           down payment, including the monthly principal, interest, taxes, insurance "and
           homemvners' association fees, if any. In making these calculations, the following
           considerations shall govern:
                     (a) Mortgage payments shall be determined on the basis of a thirty year
                    fixed rate mortgage at the prevailing interest rates obtainable from at least
                    two major lenders active in Ocean County;
                    (b) Property taxes shall be determined by applying the equalized property
                    tax rate in Jackson Township currently in effect to the proposed sellirm
                    price of the unit;
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 251 of 297 PageID: 1387




                       (c) The developer shall use the best available assumptions to d t    '
                       the ins         d                               .              e ermlAe
                          .ura~ce an homeowners' association fees to be applied to the
                       UAlts, subject to the approval of the 1\ H 1\ d ' ,




              afford bl h '     ,                             vv                use   0   renting the
                    a eouslAg unit 'Ilill not spend more than 300~ of g          h            '

              the     '   I   d'    .                                        as a percentage of
              ho'reglona' T me Ian IAcome adopted by the CO'fI,H that app rles to the rental
                 uSing unit. he allo'Nance for utilities shall be the personal beneft II



              "'ithi  ' I'         d                                       e Income households
          .   ft    n Inc uSlonaryevelopments shall be affordable to loul income h          h I
              ~'~
              I\t least half of II
                               a unl s In each bedroom distribution and half of all rental un't0 ds
                                     ' t '                               h             ouse       .'
           IncluSlonary developments shall be available for 10'.\1 income househo               I S In
     H. Procedure for resale transaction prior to expiration of controls               Ids.
           (1) All resale transactions of affordable housing units shal; be d ' ,
           th l\ H 1\ d ' ,                                                     a mlAlstered by
               e,' ( i ,:mIAistrator. From the date on which the AH Administrator recei"es:
           notice
           1\ El   ' ,of Intent to sell by the owner of a 10'Af and moderate'Income URit, the
                                                                                            11
                                                                                               1\ H

                   mlnl~rator sh~" have the exolusive right to refer prospeotive pUFGha~ers t~'
                                                             Vi

              n

              that unit for a penod of 90 days unless wai"ed in writing In th




              go d f 'th ff                                                     Igenoe, absenoe of
              A 0 .~' e ort or lack ?f cooperation on the part of the seller, the AH
              , ,ElmlAlstrator shall reqUire the applicant to attempt to sell the u 't f
                   't'    I'                                                       RI or an
              a dd Ilona nlAety day period.
                       (3) In the case of a low income unit, to a low or moElerate income buyer;
                       Sf
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 252 of 297 PageID: 1388




                    (b) In the case of a moderate income unit to a buyer whose income does
                    not exceed 120% of median.
                    (0) Any subsequent sale shall be fully subject to the resale restricfo
                         t ' El'                                                           I ns
                    con alne In these regulations. The EleeEl to the above income p         h
                     hilT                                                                urc aser
                    s a specllcally contain a EleeEl restriction establishing that it is s b' t t
                .e  all th aff orEl abT
                                      IIty controls outlineEl in this article.            u Jec 0
     ~ Galcu.latl~n of resale price. The resale price of the aHorElable housing unit shall be th
      ase price IncreaseEl pursuant to Subsection 1(1) anEl (2) below.                            e
            ~1) P,e~centage incr~ase in householEl income. The price approveEl by the AH
            nElmlAlstrator " at which the seller acquireEl the property shall be th ease
                                                                                     b         '
                                                                                           price.
           The base price shall be multiplieEl by 100% plus the percentage increase' th
            HlJQ uncappe El me El'Ian IAcome
                                        .       by family size for Ocean Gounty from the In f Imee0 f
                  . 't'
           acqulsllon of the property to the Elate that notice of intent to sell is gillen to th
           nI\H ,{
           .
                I\El mlnlstrator.
                        .. .                                                           •
                        . For example, If the base price is $30 ' 000 anEl th e me d'Ian
                                                                                                 e
           Income at the t~me of the initial acquisition is $32,000 anEl, at the time of the
           resaleI transaction,
                        . .       the meElian income has increaseEl 25% to $40 ' 000 , th en t h e
           resa e price IS as follows:
         +00
         +00
         $30,000 x 1.25     $37 ,500
          (2) Improvements.
                   (a). In aElElition, the seller shall be entitleEl to aElEl to the selling price of the
                   URlt the cost of an eligible capital improvement to the afforElabl h               .
                       't h'                                                                 e ouslng
                   URI w Ich pursuant to N.d.A.G. 5:92 12.8 renElem the unit suitable for a
                   larger householEl
                   (b) Upon request of an O'Nner of an afforElable housing unit the 1\ H
                   I\El . .                                                               '    n
                   n mlAlstrator
                           •         shall consiEler '"'lithin 30 Elays Vii
                                                                        whether to gra nt prior
                                                                                              . approval
                   of an Improvement anEl to approve a specific Elollar amount up to the
                   amount actually upenEleEl for that improvement.
    J. Exempt sales.
          (1). The following transactions shall be EleemeEl nonsales       .    for the p urpose 0 f t h'IS
          article. :he owner of the afforElable unit shall be entitleEl to a statement of
          exemption from the AH AElministrator upon application.
                  (a) Transfer of an afforElable housing unit betvveen husbanEl anEl vVife.
                  (b) Transfer of o'....nership of an aHorElable housing unit bet'h een former
                                                                                        A1



                  spo~ses ~s a result of a juElicial Elecree, juElgment or order of Elivorce, but
                  not IncluEllAg sales to thirEl parties.
                  ~o) T~ansfer of o'J'memhip of an afforElable housing' unit as a result of
                  Inheritance.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 253 of 297 PageID: 1389




                      (d) Transfer of o'lmership of an affordable housing unit through an order of
                      the Superior Court.
             (2) /\ grant of exemption shall not eliminate the resale oontrol restriotion set forth
             in these regulations. Any subsequent sale shall be subjeot to all of the terms of
             these regulations.
     K. Rental inoreases. All rerental transaotions shall be administered by the AH
     Administrator. The rents of affordable housing units may inorease annually based on the
     peroentage inorease in median inoome for the Goean County housing region as
     determined from the unoapped Seotion 8 inoome limits, published by HUD, or other
     reoognized standard adopted by the CGAH that applies to the rental housing unit.
     L. Rental of Imy and moderate inoome sales unit. No O'Nner of an affordable housing
     unit may lease the unit to a tenant without prior written approval of the AH Administrator.
     Suoh approval shall not be granted exoept INhen justified by partioular and unusual
     oiroumstanoes. An owner seeking suoh approval shall submit a written request to the
     AH Administrator setting forth the partioular oiroumstanoes of the oase, inoluding the
     reasons for the request to rent, the proposed duration of the tenanoy and oertifioation
    that the proposed tenant is a qualified low or moderate inoome household. In the event
    that the AH Administrator approves the request, it shall notify the owner of the unit. The
    o'lmer shall rent the unit only to a qualified low or moderate inoome tenant for the
    period approved by the AH Administrator at a rent affordable to a low or moderate
    inoome tenant, whiohever is applioable.
    M. Conversion of rental units to sales units. Rental units may be oonverted for sale as
    oondominium, oooperative or fee simple units, but any sale of oonverted units shall
    oontinue to be restrioted to persons meeting the inoome eligibility standards as set forth
    in this artiole unless CGAH requires othervvise. No rental unit whioh is part of the rental
    oomponent of the TO'Nnship's Housing Element and Fair Share Plan shall be oonverted
    to a oondominium, oooperative or sale unit 'Nithout approval of the oourt.
    N.Exemption from rent oontrol ordinanoes. All rental units, both market and affordable,
    shall not be subjeot to any rent oontrol ordinanoe whioh may be adopted in the
    TO'J'Inship of Jaokson during the time period in whioh affordable housing prioe oontrols
    are effeotive.
    G. Duration of oontrols.
            (1) Exoept as other....ise provided in these regulations, all units for sale or resale
            subjeot to the provisions of this article shall be subjeot to resale and rental
            oontrols for a period of 20 years from the date of aoquisition of the unit by the
            initial purohaser or lessee.
            (2) All units for owner oooupied rehabilitation subjeot to the Jaokson TO'lmship
            Housing Rehabilitation Program shall be subjeot to affordability controls for a
            period of six years.
            (3) All lower inoome d\Nelling units shall be oovered by oovenants to ensure that
            in all initial sales and rentals, and in all subsequent resales and rerentals, the
            units 'Nill oontinue to remain available and affordable to the Imver inoome
            households for whioh they I....ere intended for the period speoified in this
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 254 of 297 PageID: 1390




              subsection in accordance vvith the requirements and standards established by
              COAH.
      P. Expiration of controls. The restrictive covenant governing the deeds of the 10\.., and
     moderate income units shall include an option permitting purchase of the affordable unit
     at the maximum allowable restricted sales priee at the time of the first nonexempt sale
     after controls on affordability have been in effect on the unit for the period specified in
     this article subject to the requirements set forth below. The option to buy shall be
     available to Jackson TO'lmship, the Nm.... Jersey Department of Community Affairs
     (DCA), the New Jersey Housing and Mortgage Finance Agency (HMFA) or a qualified
     nonprofit organization as determined by the NO'v'l Jersey Council on Affordable Housing
     (COAH). /\11 restrictive covenants governing 1m'll and moderate income units shall
     require the owner to notify the AH Administrator by certified mail of any intent to sell the
     unit 90 days prior to entering into an agreement for the first nonexempt sale after
    controls have been in effect on the housing units for the period specified in this article.
     Upon receipt of such notice, the option to buy the unit at the maximum allm..,able
     restricted sales price shall be available for 90 days. The AH Administrator shall notify
    the Jackson To'....nship Committee, DCA, HMF/\ and COAH that the unit is for sale. If
    the Tovmship exercises this option, it may enter into a contract of sale. If the Township
    fails to exercise this option 'Nithin 90 days, the first of the other entities giving notice to
    the seller of its intent to purchase during the ninety day period shall be entitled to
    purchase the unit. If the option to purchase the unit at the maximum allo'Nable restricted
    sales price is not exercised by a written intent to purchase, the O'Nner may proceed to
    sell the housing unit. If the olJmer does not sell the unit 'Nithin one year of the date of the
    delivery of notice of intent to sell, the option to buy the unit shall be restored and the
    owner shall be required to submit a new notice of intent to sell 90 days prior to any
    future proposed date of sale. Any option to buy a housing unit at the maximum
    allowable restricted sales price shall be exercised by certified mail and shall be deemed
    exercised upon mailing.
         (1) Jacl<son Township option.
           (a) If the Township elects to purchase a 1m.., or moderate income unit pursuant
               to this article:
                  1. It may conveyor rent the housing unit to a low or moderate income
                     purchaser or tenant at a price or rent not to exceed the maximum
                     allowable restricted sales price or rental for a period of up to 20 years.
                  2. It may convey the unit at fair market value subject to the deposit of the
                                           ll
                     II price differential    as defined in § 244 223 in the Jackson Tm..,nship
                     Housing Trust Fund devoted solely to the creation, rehabilitation or
                     maintenance of low and moderate income housing.
                  3. Money placed in the Jackson Tovmship Housing Trust Fund may not
                     be expended pursuant to Subsection P(1 )(8)[2] above until a plan for
                     its use is developed and approved by the Township Committee and the
                     G9Hft-
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 255 of 297 PageID: 1391




           (b) In the event that the Township purchases low income h '                              .




                      I=und devotee solely to the creation rehabilitaf h
                      10lAl   d,.l'
                                                                                p
                                                              , I o n or malAtenance of
                                                                                               ~uslng
                                                                                           Trust
                         ~' an mOuerate Income housing; aneN
                  4. otlfy COAI=I ane the court by I=ebruary 1 of each c I e
                      existing balance within the Jackson TOlA1nshi 1=1     .a en ar year of the
       (2) State option. Vllhen the DCA or
           •                           >(
                                               U~4FJ\ I         n    p ouslng Trust I=und.
                                            F1tvF> ( e ects to purchase a 10'"

           IAcome unit pursuant to this section, it may:                    w or moeerate

               a. Conveyor rent the housing unit to a lOlA' yy or moderat e IAcome
                                                                             .             h
                  or. tenant at a price or rent not to exceed the allo'lJable restrict:eurc1aser
                  price or rental; or                                                    sa es
              b.   Con~e~     the unit at fair market value ane utilize the price eifferential t 0
                    subslelze ~he construct~on, r~habilitation   or maintenance of low ane
                    ~oeer~te Income houSIng 'Nlthin the appropriate housin re io
       (3) Nonprofit
                  "      option. Nonprofit agencies that ha\le • be en d    '    9 bv
                                                                          eSlgnatee   9 CO
                                                                                         n. Ft
                                                                                             J\ 1=1   h I
             e
           b I e  Iglble  to purchase  10lAl  or moder  t  .
                                                       a e IAcome URlts pursuant to thO
                                                                     .          f                 . S  aI
                                                                         ulli;IB          ~,
                                          'if

           lhe sole purpose 01 60RveyiRg or FORliRg lhe housiRg                   I -IS seelloR lor
           IAcome.    purchaser    or  tenant    at a   .                       a
                                                      pFlce or rent not to exceee  On the
                                                                                        or moderate
                                                                                             II       bl
           .restnctee sales price or rental . LOlAl'          . shall be maee a"ail bla owa
                                                .. IAcome URlts                             t I e
           IAcome purchasers or tenants , ane th e houslng   .   unit shall be r iF I a ,.leOO'N
           restrictive covenant and lien in a form ae           e
                                                          optee by CO   g 11.1=1 u
                                                                                 Th tateu by the
           controls on affordability shall be the sa       th          . n .eerm of the
       (4) Seller's option.                          me as ose reqUired by this article.

              a. An eligible seller of a 1m".' or moderate income sale     . ,AI •
                 controllee for at least 20 years ane who has pro\liee:            :RI~
                                                                              Yifhlch    been    h~s
                 sell may proceed with the sale 'f
                 S b      .
                                                               r . iF    ~tlce of an Intent to
                                                        I no e Iglble entity as outlined in
                  u section P(1), (2) or (3) above exercises its option to p h ' .
                 90 eays.                                                      urc ase 'Nlthln

              b. te-:-
                 Subject to other applicable requirements
                                                     .    of this,
                                                                 article the seII er may elect

                       i. Sell to a qualifiee
                                       .        low or moderat e Income
                                                                   .        household at the
                          controllee URlt sales price in accoreance with existing CO/\I=I rules ,
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 256 of 297 PageID: 1392




                          ~rovided   that the unit is regulated b ' th              ..



                          d
                              Ice, provided that
                                I
                                                   950~
                                                      j
                                                          of th       .
                                                                  e price siftere   r UFO
                                                                                       I .
                                                                                           aser at market




                  and .the. Tmvnship shall ensure that the ho'         ua IIcatlons
                                                                                , . of the purGHaser
                                                                                                 'h

                  restrictive covenant and Ii                .        uSing URlt IS regulated by th
               d. The'q; J\dm',n' t             en as reqUired by COI\H.                              e
                        , • 14       IS rater shall examine a '
                  repayment option to determine if th ny contract of sale containing a
                  reasonable relationship to Ihe housin e p~oposed sales priso bear<; a
                                                                 u
                  this determination the J\ H I\d ., g Alt s fair market value. In making
                  d t                   ,14         ~ ( mlnlstrater may rei'
                    a a or an appraisal. The I\H J\dminist t                 y on comparable sales
                           .. ere there IS a determination that th~Pro1i e any contract
                  of sale IAIh            .      i.    14       ra or shall not ap        \1



                  reasonable relationship to fair marl t" I e sales price does not bear a
                  make a det ermmation
                                   .         within 20 da 'S(eofita ue.. The nJ\H 14umlnlstrator
                                                                                   J\...J    ••
                                                                                                   shall
                  shall calculate the repayment 0 tio~           ,receiPt of the contract of sale and
               e, The TO'Nnship
                       .        sh aII a Iso adopt an
                                                   P appeal
                                                       payment. s



                    een made or to reconsider a d t        . . I e v e s an eFFor has
                   be                               e ermlnatlon that a s I     .
                      ar a reasonable relationship to f . aes price does not
                   obligation determination m d        air market value. 1\ repayment
                   f I d . .                  a e as a result of an 01A!    I




                    maintenance of 1m.., and m d        . e a lon, rehabilitation or
                    tl=l d                      0 erate Income l=Iousin     M    y
                         eackson TOlA!nship Ho . g . r o n e deposited'
                       I     .       ..        uSing Trust Fund m '                            In
           .        p an for ItS use is developod a d 8 \ ' nol be expendod until a
                                                  h ~pproved by the Township and CO 1\ H
                                                   n

                                               have·m~                                           10~
     Continued application of options '/\fh
    or      d                            . H en a -ouSlng u '1 h                           "
         mo erale inoome unil after sontrols               -nlas boen maintained as a
    article, the restrictive covenant governing th b:en I,n effe~t for the period specified in this
                                                            g
    Ihe stale, nonprolil agencies and sellors Olle",ouslA UAits shall allow Iho Township
             til
    :;:,e;G1se
                                                       an
                  Ihe same options as provided inol;iS : 70derate incomo uniis 10 again'
       . orec.osure,                                    a Ic-e.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 257 of 297 PageID: 1393




              (1) /\ judgment of foreclosure or a deed in lieu of foreclosure by a financial
              institution regulated by state and/or federal law shall extinguish controls on
             affordable housing units, provided that there is a compliance \\'ith N.d.A.C. 5:92
              12.10. Notice of foreclosure shall allm\' the Township, the Department of
             Community Affairs, the Housing and Mortgage Finance Agency or a nonprofit
             organization to purchase the affordable housing unit at a maximum permitted
             sales price and maintain it as an affordable unit for the balance of the intended
             period of control.
             (2) In the event of a foreclosure sale, the oV'mer of the affordable housing unit
             shall be personally obligated to pay the Tm\'nship any surplus funds but only to
             the extent that such surplus funds exceed the difference between the maximum
             price permitted at the time of foreclosure and the amount necessary to redeem
             the debt to the financial institution, including the cost of foreclosure.
     R. Second mortgages. No second mortgage shall be placed upon the property without
     the prior written approval of the AH Administrator. In determining whether to grant an
     approval for the second mortgage, the AH /\dministrator shall consider the need for the
     second mortgage and the impact that the second mortgage shall have upon the ability
    to maintain the unit as a low and moderate income unit. Under no circumstances shall
     a foreclosure of a second mortgage constitute grounds for eliminating the resale
    controls provided for in this regulation. Prior 'tvritten approval shall be denied unless
    second mortgages are specifically authorized by COAH regulations and the application
    is consistent V'lith those regulations.
    S.
    Sale of personal items. Items of personal property 'J'lhich are not permanently affixed to
    the unit (e.g., refrigerator, freezer, washer or dryer) and which were not included when
    the affordable housing unit was purchased may be the subject of separate negotiations
    betv'leen the parties subsequent to the signing of the contract for the purchase of the
    house. Any agreed price for the purchase of any item or items of personal property shall
    be reasonable considering the original cost, nature, age and condition of the item. The
    price to be paid for items of personal property shall not be used as a mechanism to
    avoid or circumvent the limitations on the resale price of the unit itself. In no event shall
    the right to purchase the unit be conditioned upon the buyer's 'Nillingness to agree to
    purchase any item or items of personal properties of the seller.
    T. Certificate of occupancy.
        (1) No certificate of occupancy for a low or moderate income unit shall be issued
        until the developer shall have submitted and have approved by the Township
        Attorney a deed restriction encompassing all the provisions of these regulations.
        (2) No certificate of occupancy shall be issued for the resale of a low or moderate
        income unit unless the AH Administrator shall certify that the resale complies with
        the terms of these regu1':ltions.
        (3) No low and moderate income unit may be occupied by an initial purchaser or
        resale purchaser without a certificate of occupancy.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 258 of 297 PageID: 1394




      U. Affirmative marketing. The AH Administrator shall develop and implement an
      affirmative marketing program for affordable housing units that shall include the
      follo'Ning:
               (1) An announcement that specifies eligibility requirements and a request for
               applications for low and moderate income units shall be placed in newspapers
               of general circulation within Ocean County and the region.
               fArnen€leG-34-7-1-994-sy-Grd,--N&-&-94-}
               (2) Press releases announcing the availability of 1m\' and moderate income
               housing units shall be submitted to newspapers of general circulation within
              Ocean County and the region.
              [Amended 3 17 1994 by Ord. NO.6 94]
              (3) The availability and eligibility of low and moderate income housing shall be
              announced to the Ocean County Housing Agency, the Ocean County Office on
              Aging, the Township of Jackson, local religious and other civic organizations and
              other appropriate local and area ..vide groups.
              (4) The marketing program will commence at least 90 days before issuance of
              either temporary or permanent certificates of occupancy and shall continue until
              all 10'''' and moderate income housing units are under contract of sale and/or
              lease.
     \'. VVaiver. In the event of a special hardship or in the event that a minor technical
     modification of these regulations is necessary to effectively implement the policy of this
     article, the AH Administrator may waive or modify those regulations relating to
     occupancy selection, sale or resale prices or income eligibility standards, provided that
     such waiver or modification is consistent '....ith the intent of these regulations and the
     Land Use and Development Regulations and does not violate COAH policy or
     regulation or any statute.

        F. Control Periods for Restricted Ownership Units and Enforcement Mechanisms
                  a. Control periods for restricted ownership units shall be in accordance with
                      N.J.A.C. 5:80-26.5, as may be amended and supplemented, and each restricted
                      ownership unit shall remain subject to the requirements of this Ordinance for a
                     period of at least thirty (30) years, until Jackson Township takes action to
                     release the unit from such requirements; prior to such action, a restricted
                     ownership tmit must remain subject to the requirements ofN.J.A.C. 5:80-26.1,
                     as may be amended and supplemented.
                  b. The affordability control period for a restricted ownership unit shall
                     commence on the date the initial certified household takes title to the unit.
                  c. Prior to the issuance of the initial certificate of occupancy for a restricted
                     ownership unit and upon each successive sale during the period of restricted
                     ownership, the Administrative Agent shall determine the restricted price for
                     the unit and shall also detem1ine the non-restricted, fair market value of the
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 259 of 297 PageID: 1395




                      unit based on either an appraisal or the unit's equalized assessed value without
                      the restrictions in place.
                 d. At the time of the initial sale of the unit, the initial purchaser shall execute and
                      deliver to the Administrative Agent a recapture note obligating the purchaser
                      (as well as the purchaser's heirs, successors and assigns) to repay, upon the
                      first non-exempt sale after the unit's release from the restrictions set forth in
                      this Ordinance, an amount equal to the difference between the unit's non-
                      restricted fair market value and its restricted price, and the recapture note shall
                      be secured by a recapture lien evidenced by a duly recorded mortgage on the
                      unit.
                 e. The affordability controls set forth in this Ordinance shall remain in effect
                     despite the entry and enforcement of any judgment of foreclosure with respect
                     to restricted ownership units.
                 f. A restricted ownership unit shall be required to obtain a Continuing
                     Certificate of Occupancy or a certified statement from the Construction
                     Official stating that the unit meets all Code standards upon the first transfer of
                     title following the removal of the restrictions provided under N.J.A.C. 5:80-
                     26.5(a), as may be amended and supplemented.
       G. Price Restrictions for Restricted Ownership Units, Homeowner Association Fees and
          Resale Prices
              a. Price restrictions for restricted ownership units shall be in accordance with
                 N.lA.C. 5:80-26.1, as may be amended and supplemented, including:
                                   [1]    The initial purchase price for a restricted ownership unit
                                           shall be approved by the Administrative Agent;
                                   [2]    The Administrative Agent shall approve all resale prices, in
                                           writing and in advance of the resale, to assure compliance
                                           with the foregoing standards;
                                   [3]    The master deeds of inclusionary developments shall
                                          provide no distinction between the condominium or
                                           homeowner association fees and special assessments paid
                                          by low- and moderate-income purchasers and those paid by
                                          market purchasers; and,
                                   [4]     The owners of restricted ownership units may apply to the
                                          Administrative Agent to increase the maximum sales price
                                           for the unit on the basis of anticipated capital
                                          improvements. Eligible capital improvements shall be those
                                          that render the unit suitable for a larger household or the
                                           addition of a bathroom.
       H. Buyer Income Eligibility
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 260 of 297 PageID: 1396




               a. Buyer income eligibility for restricted ownership units shall be in accordance with
                    N.J.A.C. 5:80-26.1, as may be amended and supplemented, such that low-income
                    ownership units shall be reserved for households with a gross household income
                    less than or equal to 50 percent of median income and moderate-income
                    ownership units shall be reserved for households with a gross household income
                    less than 80 percent of median income.
              b. Notwithstanding the foregoing, however, the Administrative Agent may, upon
                    approval by the Township Committee, and subject to the Court's approval, permit
                    moderate-income purchasers to buy low-income units in housing markets if the
                   Administrative Agent determines that there is an insufficient number of eligible
                    low-income purchasers to pemlit prompt occupancy of the units. All such low-
                   income units to be sold to moderate-income households shall retain the required
                   pricing and pricing restrictions for low-income units.
              c. A certified household that purchases a restricted ownership unit must occupy it as
                   the certified household's principal residence and shall not lease the unit; provided,
                   however, that the Administrative Agent may permit the owner of a restricted
                   ownership unit, upon application and a showing of hardship, to lease the restricted
                   unit to another certified household for a period not to exceed one year.
             d. The Administrative Agent shall certify a household as eligible for a restricted
                   ownership unit when the household is a low-income household or a moderate-
                   income household, as applicable to the unit, and the estimated monthly housing
                   cost for the particular unit (including principal, interest, taxes, homeowner and
                   private mortgage insurance and condominium or homeowner association fees, as
                   applicable) does not exceed 33 percent of the household's eligible monthly
                   income.
       1. Limitations on Indebtedness Secured by Ownership Unit, Subordination
             a. Prior to incurring any indebtedness to be secured by a restricted ownership unit,
                  the owner shall apply to the Administrative Agent for a determination in writing
                  that the proposed indebtedness complies with the provisions of this Section, and
                  the Administrative Agent shall issue such determination prior to the owner
                  incurring such indebtedness.
             b. With the exception of First Purchase Money Mortgages, neither an owner nor a
                  lender shall at any time cause or permit the total indebtedness secured by a
                  restricted ownership unit to exceed 95 percent of the maximum allowable resale
                  price of the unit, as such price is determined by the Administrative Agent in
                  accordance with N.J.A.C.5:80-26.6(b).
       J. Capital Improvements to Ownership Units
             a. The owners of restricted ownership units may apply to the Administrative Agent
                  to, increase the maximum sales price for the unit on the basis of capital
                  improvements made since the purchase of the unit. Eligible capital improvements
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 261 of 297 PageID: 1397




                   shall be those that render the unit suitable for a larger household or that add an
                   additional bathroom. In no event shall the maximum sales price of an improved
                  housing unit exceed the limits of affordability for the larger household.
              b. Upon the resale of a restricted ownership unit, all items of property that are
                  permanently affixed to the unit or were included when the unit was initially
                  restricted (e.g., refrigerator, range, washer, dryer, dishwasher, wall-to-wall
                  carpeting) shall be included in the maximum allowable resale price. Other items
                  may be sold to the purchaser at a reasonable price that has been approved by the
                  Administrative Agent at the time of the signing of the agreement to purchase. The
                  purchase of central air conditioning installed subsequent to the initial sale of the
                  unit and not included in the base price may be made a condition of the unit resale
                 provided the price, which shall be subject to lO-year, straight-line depreciation,
                  has been approved by the Administrative Agent. Unless otherwise approved by
                  the Administrative Agent, the purchase of any property other than central air
                 conditioning shall not be made a condition of the unit resale. The owner and the
                 purchaser must personally certify at the time of closing that no unapproved
                 transfer of funds for the purpose of selling and receiving property has taken place
                 at the time of or as a condition of resale.
       K. Control Periods for Restricted Rental Units
             a. Control periods for restricted rental units shall be in accordance with N.J.A.C.
                 5:80-26.11, as may be amended and supplemented, and each restricted rental unit
                 shall remain subject to the requirements of this Ordinance for a period of at least
                 thirty (30) years, until Jackson Township takes action to release the unit from
                 such requirements. Prior to such action, a restricted rental unit must remain
                 subject to the requirements ofN.J.A.C. 5:80-26.1, as may be amended and
                 supplemented.
             b. Deeds of all real property that include restricted rental units shall contain deed
                 restriction language. The deed restriction shall have priority over all mortgages on
                 the property, and the deed restriction shall be filed by the developer or seller with
                 the records office of Ocean County. A copy of the filed document shall be
                 provided to the Administrative Agent within 30 days of the receipt of a Certificate
                 of Occupancy.
             c. A restricted rental unit shall remain subject to the affordability controls ofthis
                 Ordinance despite the occurrence of any of the following events:
                                   1.      Sublease or assignment of the lease of the unit;
                                   2.      Sale or other voluntary transfer of the ownership of the
                                           unit; or,
                                   3.      The entry and enforcement of any judgment of foreclosure
                                           on the property containing the unit.
       L. Rent Restrictions for Rental Units, Leases
      ------""-----------------------------------
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 262 of 297 PageID: 1398




                         1.       A written lease shall be required for all restricted rental units and
                                  tenants shall be responsible for security deposits and the full
                                  amount of the rent as stated on the lease. A copy of the current
                                  lease for each restricted rental unit shall be provided to the
                                  Administrative Agent.
                        11.       No additional fees or charges shall be added to the approved rent
                                  (except, in the case of units in an assisted living residence, to cover
                                  the customary charges for food and services) without the express
                                  written approval of the Administrative Agent.
                       111.       Application fees (including the charge for any credit check) shall
                                  not exceed five percent of the monthly rent of the applicable
                                  restricted unit and shall be payable to the Administrative Agent to
                                  be applied to the costs of administering the controls applicable to
                                 "the unit as set forth in this Ordinance.
                       IV.        No rent control ordinance or other pricing restriction shall be
                                  applicable to either the market units or the affordable units in any
                                  development in which at least 15 percent of the total number of
                                  dwelling units are restricted rental units in compliance with this
                                  Ordinance.
       M. Tenant Income Eligibility
             a. Tenant income eligibility shall be in accordance with N.J.A.C. 5:80-26.13, as may
                 be amended and supplemented, and shall be determined, as follows:
                                  1.      Very low-income rental units shall be reserved for
                                          households with a gross household income less than or
                                          equal to 30 percent of median income;
                                  2.      Low-income rental units shall be reserved for households
                                          with a gross household income less than or equal to 50
                                          percent of median income; and,
                                  3.      Moderate-income rental units shall be reserved for
                                          households with a gross household income less than 80
                                          percent of median income.
             b. The Administrative Agent shall certify a household as eligible for a restricted
                 rental unit when the household is a very low-income household, low-income
                 household or a moderate-income household, as applicable to the unit, and the rent
                 proposed for the unit does not exceed 35 percent (40 percent for age-restricted
                 units) ofthe household's eligible monthly income as determined pursuant to
                 N.lA.C. 5:80-26.16, as may be amended and supplemented; provided, however,
                 that this limit may be exceeded if one or more of the following circumstances
                 exists:
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 263 of 297 PageID: 1399




                       1.The household currently pays more than 35 percent (40 percent for
                         households eligible for age-restricted units) of its gross household income
                         for rent, and the proposed rent will reduce its housing costs;
                     11. The household has consistently paid more than 35 percent (40 percent for

                         households eligible for age-restricted units) of eligible monthly income for
                         rent in the past and has proven its ability to pay;
                   111. The household is currently in substandard or overcrowded living

                         conditions;
                    IV. The household documents the existence of assets with which the
                         household proposes to supplement the rent payments; or,
                     v. The household documents reliable anticipated third-party assistance from
                         an outside source such as a family member in a form acceptable to the
                         Administrative Agent and the owner of the unit.
            c. The applicant shall file documentation sufficient to establish the existence of the
                circumstances enumerated in this subsection with the Administrative Agent, who
               shall counsel the household on budgeting.
       N. Maximum Rents and Sales Prices:
            a. In establishing rents and sales prices of affordable housing units, the
               Administrative Agent shall follow the procedures set forth in DRAC, utilizing the
               regional income limits established by COAH or a successor entity.
            b. The maximum rent for restricted rental units within each affordable development
               shall be affordable to households earning no more than 60 percent of median
               income, and the average rent for restricted rental units shall be affordable to
               households earning no more than 52 percent of median income.
            c. The developers and/or municipal sponsors of restricted rental units shall establish
               at least one rent for each bedroom type for both low-income and moderate-income
               units, provided that at least 10 percent of all low- and moderate-income rental
               units shall be affordable to very low-income households, earning 30 percent or
               less of the regional median household income.
            d. The maximum sales price of restricted ownership units within each affordable
               development shall be affordable to households earning no more than 70 percent of
               median income, and each affordable development must achieve an affordability
               average of 55 percent for restricted ownership units; in achieving this
               affordability average, moderate-income ownership units must be available for at
               least three different sales prices for each bedroom type, and low-income
               ownership units must be available for at least two different sales prices for each
               bedroom type.
            e. In deternlining the initial sales prices and rent levels for compliance with the
               affordability average requirements for restricted units other than assisted living
               facilities and age-restricted developments, the following standards shall be used:
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 264 of 297 PageID: 1400




                     1.   A studio shall be affordable to a one-person household;
                      11. A one-bedroom unit shall be affordable to a one and one-half person

                          household;
                    111. A two-bedroom unit shall be affordable to a three-person household;

                     iv. A three-bedroom unit shall be affordable to a four and one-half person
                          household; and
                      v. A four-bedroom unit shall be affordable to a six-person household.
             f. In deternlining the initial sales prices and rents for compliance with the
                 affordability average requirements for restricted units in assisted living facilities
                 and age-restricted developments, the following standards shall be used:
                       1. A studio shall be affordable to a one-person household

                      11. A one-bedroom unit shall be affordable to a one and one-half person

                          household; an
                    iii. A two-bedroom unit shall be affordable to a two-person household or to
                          two one-person households.
             g. The initial purchase price for all restricted ownership units shall be calculated so
                that the monthly carrying cost of the unit, including principal and interest (based
                on a mortgage loan equal to 95 percent of the purchase price and the Federal
                Reserve H.l.5 rate of interest), taxes, homeowner and private mortgage insurance
                and condominium or homeowner association fees do not exceed 28 percent of the
                eligible monthly income of the appropriate size household as determined under
                NJ.A.C. 5:80-26.4, as may be amended and supplemented; provided, however,
                that the price shall be subject to the affordability average requirement ofN.J.A.C.
                5:80-26.3, as may be amended and supplemented.
            h. The initial rent for a restricted rental unit shall be calculated so as not to exceed
                30 percent of the eligible monthly income of the appropriate size household,
                including an allowance for tenant paid utilities, as determined under N.J.A.C.
                5:80-26.4, as may be amended and supplemented; provided, however, that the
                rent shall be subject to the affordability average requirement ofN.J.A.C. 5:80-
                26.3, as may be amended and supplemented.
            i. The price of owner-occupied low- and moderate-income units may increase
                annually based on the percentage increase in the regional median income limit fof
                each housing region. In no event shall the maximum resale price established by
                the Administrative Agent be lower than the last recorded purchase price.
            J. The rent of low- and moderate-income units may be increased annually based on
                the permitted percentage increase in the Housing Consumer Price Index for the
                United States. This increase shall not exceed nine percent in anyone year. Rents
                for units constmcted pursuant to low- income housing tax credit regulations shall
                be indexed pursuant to the regulations governing low- income housing tax credits.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 265 of 297 PageID: 1401




          (17) Requirements for affordable housing. Developments which include affordable
                 housing units shall be subject to the following provisions:
                 A. In accordance with NJ.S.A. 52:27D-329.1 (P.L. 2008, C. 46) at least 13
                     percent of the affordable units provided within the township shall be reserved
                      for very low income households, i.e. households earning 30 percent or less of
                     the median income and of that amount at least 50 percent shall be reserved for
                     very low income families (i.e., non-age restricted and not reserved for special
                     needs populations). For developments with eight (8) or more affordable
                     housing units on site, at least 13 percent of all low- and moderate-income
                     units shall be affordable to households earning no more than 30 percent of
                     median income. A minimum of 50 percent of these lU1its shall be reserved for
                     very low income families.
                B.   Age restriction. The sales and rentals of not more than 25 percent of the
                     affordable housing units constructed within the Township may be age
                     restricted to senior citizens as defined by and in accordance with the Federal
                     Fair Housing Act and as regulated by N.J.A.C. 5:92-14, provided that no more
                     than 25 percent of the total affordable housing units constructed within the
                     Township shall be age restricted. A request to age restrict housing units may
                     only be granted after the Planning Board or Board of Adjustment has received
                     the consent of the Township Committee. In designing its project, the applicant
                     may propose constructing the senior citizen restricted affordable units in the
                     same building or buildings in order to maximize the potential of preserving a
                     more tranquil lifestyle for the senior citizen resident; and to the foregoing
                     extent, the requirement of integration of the affordable units with conventional
                     units is modified.
                C.   Low/Moderate Split and Bedroom Distribution of Affordable Housing Units:
                          1.       The fair share obligation shall be divided equally between low-
                                   and moderate-income units, except that where there is an odd
                                   number of affordable housing units, the extra unit shall be a low
                                   income unit.
                          2.       In each affordable development, at least 50 percent of the
                                   restricted units within each bedroom distribution shall be low-
                                   income units
                D.   Utilities
                          1. Affordable units shall utilize the same type of heating source as market
                             units within an inclusionary development.
                          2. Tenant-paid utilities included in the utility allowance shall be set forth
                              in the lease and shall be consistent with the utility allowance approved
                              by the DCA for its Section 8 program.
                E.   Accessibility Requirements
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 266 of 297 PageID: 1402




                      1. The first floor of all restricted townhouse dwelling units and all
                         restricted units in all other multistory buildings shall be subject to the
                         technical design standards of the Barrier Free Subcode, N.l.A.C. 5:23-
                         7 and the following:
                         a. All restricted townhouse dwelling units and all restricted units in
                             other multistory buildings in which a restricted dwelling unit is
                             attached to at least one other dwelling unit shall have the following
                             features:
                             i. An adaptable toilet and bathing facility on the first floor; and,
                             ii. An adaptable kitchen on the first floor; and,
                             iii. An interior accessible route of travel on the first floor; and,
                             IV. An adaptable room that can be used as a bedroom, with a door
                                  or the casing for the installation of a door, on the first floor;
                                  and,
                             v. If not all of the foregoing requirements in this paragraph can be
                                  satisfied, then an interior accessible route of travel must be
                                  provided between stories within an individual unit, but if all of
                                  the foregoing requirements in this paragraph have been
                                  satisfied, then an interior accessible route of travel shall not be
                                  required between stories within an individuallmit; and,
                             VI. An accessible entranceway as set forth at P.L. 2005, c. 350

                                  (N.l.S.A. 52:27D-31 la, et seq.) and the Barrier Free Subcode,
                                  N.l.A.C. 5:23-7, or evidence that Little Egg Harbor Township
                                  has collected funds from the developer sufficient to make 10
                                  percent of the adaptable entrances in the development
                                  accessible:
                                               1. Where a unit has been constructed with an
                                                   adaptable entrance, upon the request o( a
                                                   disabled person who is purchasing or will reside
                                                   in the dwelling unit, an accessible entrance shall
                                                   be installed.
                                               2. To this end, the builder of restricted units shall
                                                   deposit funds within the Little Egg Harbor
                                                   Township Affordable Housing Trust Fund
                                                   sufficient to install accessible entrances in 10
                                                   percent of the affordable units that have been
                                                   constructed with adaptable entrances.
                                               3. The funds deposited under the terms of this
                                                   paragraph shall be used by Little Egg Harbor
                                                   Township for the sole purpose of making the
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 267 of 297 PageID: 1403




                                                    adaptable entrance of an affordable unit
                                                   accessible when requested to do so by a person
                                                   with a disability who occupies or intends to
                                                   occupy the unit and requires an accessible
                                                   entrance.
                                               4. The developer of the restricted units shall
                                                   submit a design plan and cost estimate to the
                                                   Construction Official of Little Egg Harbor
                                                   Township for the conversion of adaptable to
                                                   accessible entrance
                                               5. Once the Construction Official has determined
                                                   that the design plan to convert the unit entrances
                                                   from adaptable to accessible meet the
                                                   requirements of the Barrier Free Subcode,
                                                   N.J.A.C. 5:23-7, and that the cost estimate of
                                                   such conversion is reasonable, payment shall be
                                                   made to the Jackson Township Affordable
                                                   Housing Trust Fund.
                                 b. Full compliance with the foregoing provisions shall not be
                                    required where an entity can demonstrate that it is "site
                                    impracticable" to meet the requirements. Determinations of site
                                    impracticability shall be in compliance with the Barrier Free
                                    Subcode, N.J.A.C. 5:23-7.
     (l8))Alternative Living Arrangements
                  A.     The administration of an alternative living arrangement shall be in
                         compliance with N.lA.C. 5:93-5.8 and the DHAC, with the following
                         exceptions:
                  B.     Affirmative marketing (NJ.A.C. 5:80-26.15), provided, however, that the
                         units or bedrooms may be affirmatively marketed by the provider in
                         accordance with an alternative plan approved by the Court;
                  C.     Affordability average and bedroom distribution (N.J.A.C. 5:80-26.3).
                  D.     With the exception of units established with capital funding through a 20-
                         year operating contract with the Department of Human Services, Division
                         of Developmental Disabilities, alternative living arrangements shall have
                         at least 30 year controls on affordability in accordance with the DHAC,
                         unless an alternative commitment is approved by the Court.
                  E.     The service provider for the alternative living arrangement shall act as the
                         Administrative Agent for the purposes of administering the afftrmative
                         marketing and affordability requirements for the alternative living
                         arrangement.
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 268 of 297 PageID: 1404




     [Addod
     A.  . 4 26 200 4 by Ord. No; 1304·




                                          a nO'N no nrosldontial
                                                        .    rossbUilding
                                                                  floor
                                                                   .      in thof any oxisting
                                                                         area
                                                                               o Township of
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 269 of 297 PageID: 1405




     Jackson shall provide one aff
                                                        B~il:POA~,*
     standards adopted b 'C A ordable housing unit for e"erv     '
     ",lereAso iAkl
     :@1:
      A II
                    iReU 0/"00 by 'ho ImomotioAol
                         nl orm Construction Code
                                                  ~    (IIUcc~~g
                                                       7'
                                                             Ii 01 N.JAC. § :04 1 0' 0 apphsotioA of
                                                           ode (laC) wh.ich has be s.oq.) and based
                                                                                  en Incorporat d b

     rt  AOA",siooAtia; 0 " O Y
     ho uSlAg
          '   for evew 25ell' elopments
                               b        in th e Township of J k




                                                                    ooAstrustiA~
     bO~~O:,e:~1 ~~                     s~I>tm;;:;A;O::~O~,:~;"OIOsts            :;'i::Oi~::al
     In accordance lA'ith S bP
     paym I         "
                                       . ay make a payment in
                               U SOstlOA II II 'h 0
                                                              r    f
                                                              IOU ..
                                                                         n accordance '....ith S b y. 25, the
                                                                                                 U OOstlOA II 01

                                                         ~. ~aItIPIOS                Ih~"
                      ..:::'labIiShOO by                              tIlo lotto;                 _"'ablo aAj,
     $200,000.
     ffio         '    •    IA§  ,,"y remaiAiA§ Aambor of   b  0          of 2§ IAlm
                                                          10 s by 25 aAo maltiplyiAg tb     0 al ~urnber
                                                                                                amoaA'
                                                                                      He resultlAg   f of
                                                                                                         of jobs
                                                                                                          '
                                                                                                            saio


    All AOArosiooA'ia' 0 " f O G O O A by

                          ~A:~:o"IA~                                                                    hoasi~~
    off site
          .  in accordae velopments
                               , ecrat'Ing less than 25 . b
                                                            akO
    bo ostabllshoo b;
    $200,000.
    J:>.-
    _
                         I.,
                              'ho oeyelopor selests Ih: l.:
                                'he Aamber of jobs b' y  2§or aAo
                                                                 a paymoA' iA 1I0a of :10
                                                                   maltiplyiA~
                                                               opMA,  'he emoaA'
                                                                               'h e resultlAg fr t'
                                                                                                     oAslrastlA~
                                                                                                    aAi,
                                                                                   of saio. _moA' shall
                                                                                                     aA

    Af/e"'ablo hous'         .                                                        -"'"'OA by

    sOAsistiA~
                    Ing compliance

    ~o~r<labIO hOUSiA~IO:~=~"S:AO obh~otlOA
                                       AOAfOSiOO=ti:;"O:~~I~:~r   ~I                                 A:O:I:~;::'~ ~r
    more units or lots m ' mechanisms. All resid         '
              01 SO"OA or ust PAl.YIOO _"'ablo hoasiA oA',al. oeYe;OpmeA'o sOAsisti          .
                                         ler all                          ,osiooAtia;
    ffrrt s rulos:
    Th
                                      are                  OIiOWIA~
                                                 'hAlu§h 'h e I    OA s, meoha
                                                                         'ho oo"elopor
                                                                                 .               .A s
                                                                                        may SotlSfy
                                                                                A1srns perrnitt d '

       o sOAstrustioA ofth U                                                     -                          '-0    IA
    :@1:                  e a ordable housing unit(s) on site'

    00:
    The construction of tRe affordable housing unit(s) off site 'b lA" .
    The purshaso of aA        ..                   .              a' "rthlA 'he TowAship of Ja
    SOAyorsioA I            OXlstIA§ maFl<et roto h                                            sksoA;
    ffio         o an affordable .                  orneIA OOO<I"',,"so
                                                           at anoth       I
                                                                          woh  COAl< criteria regul r aAO its
                                                                                       .   . O"Ash,p



    c~o~ntr:i:b:u:ti:ng:a:p~a~'~~'~'~4~~~~~~~~~~~~~~~~~'
    i                                                                                                    ~oos~d
                                                                                  n




    (",\
    I!:!Z::              yment IA lieu of pro .ldlAg affordable h
                                            II"                       .                    lAl
                                                                                                  '
    Payments in lieu Of th                                        ouslng as set forth belo       '


    C                     ' -·e SOAS'      .                                               .. .

                      _roab~::                    housiA~              UA~'~ ,~,AIOSSAo~otiotoo            O~AShip
      ouncil, d but shall in no caseruction
    ind                                  be  Ie  of affordable
                                                    h          hou sing
                                                                    .    shall be
        OpoA-OAlly O""OIOPiA                    sS , aA $200 000                                with Ih T
    sOAslrus"OA 01
                                00Y~~:i:g9 :~'ff
                                      otto'oablo            uAi, With;::h
                                                     e*dceboo $200,000 :U, O~~A~~':: tho oosl 01 'h: T
                                                                                                           i':;;~h~
    ~o~a"'loss                     .--A~
    i:'AShI iAoopoAoeAlIy                                                               loos. PaymoAIs
                                                     or a-Ie housi'                     o*ceed the
              P

                                       b~
                   of 'h       .                                      UA" wohiA 'he TowAOh;            sost of 'ho
    nu b             e rnechaAlsrn lA'h' h                                    p.
                   hoasiA~ UAi~:::I~:~':;~~::o~~~:eAI P:rt~::~h:~:::::'
      rn er of affordable hou i " wlC the applicant ha
    aA _"'ablo                                    or
                                             e obligation shall be req . '0  sotisfy 'he
                                                                          generates   a fraction of
                                                                      ulrod to rnal<e a payment
                                                                                                           re~uireo
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 270 of 297 PageID: 1406




         sa~.,        ~'       se~., and 'he Unil6rm. Ho"s,ns
                                                          all be 'n seAI6""anGa ",' a ra~"irameA's of

     a"Ordabill~,,,::;;.~~o:a~ata inGome S~lit~~:~~i=en's rasardins                G N.J.A.G. a:ll~0;8~:
     e'         iAGI"diA
     affardabill' '   H'  b"' AO' limited 16                   AIfo"'abill' '    ",'h GOAH's 'hird

     ~                                                                    :h:==:OIS:'

                                                                                                          ~rise
                     ' e reom d,slrib"fian and affirs so"rGO, m..im"m ron: ed"lo, Gontrols OA


     do.olo~men's               .~oss'ble,
     Ta 'he greatast a > l '                        mat,.e markoliAS·      andler salos

                    sh II an'
                             :a:~Glh,'aG'"
                                            _rdabla
    b"i1dinss deSigAo: ,ob: d,sb"TGad 'hre"sh          inG,"~f:s,"~ ~evela~meA'G~re.ido
                                                              .
                                                                  "AitS boing
                                                                                                               '


                    ha"SingS:la~ a~ment. matarial~
                                                                                          uo'   •  •
    :aAslRlGtod withiA 'ha                rally iAdisliA9"iS::::r                 aAd G:al;,:h'A 'AGI"siGnary

    ~
      e'a,hAg (s"Gh as 'ha
    'ha affardabla
                                ve           To 'hat and
                                  ..n af exteriar
                                                                e rem 'ha marke' rat
                                                            ,:a SGale: massing, reof  a~~n:s
                                                                                           . e laGaled withiA
                                                                                               o'harwise baiAS

    ~"a~~IiGanl6                                             Gom~at,bla
                             n,s shall ba similar to and' oors: w'Adows, elB.) O"h' G and aTGhitaGl"ral
                   s"bjeGl to 'h"                                      with 'hat o"ha rn" bk"'ld,ngs ""n'ainins
    ,.dt"stman' ar Pia'     's sast'oA shall inGI"d                                ar a' rata "nits.
                                                    a, as ~art of
    ho .
    said affo"'abla  hO"~iA9a:~d
                     nA,ng Board
                                by 'ho
                             'ga',on.
                                             ~rojoGi
                                               and a ;a: ,:"alifiad        ~refassiaAalo
                                                                                 .
                                                                                   : :a,intends
                                                             re"gh whiGh 'ha apphoant
                                                                                         Zoning tBoard. of
                                                                                                 o satisfye
                                                                                        0 'ha _"'abl
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 271 of 297 PageID: 1407
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 272 of 297 PageID: 1408
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 273 of 297 PageID: 1409
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 274 of 297 PageID: 1410
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 275 of 297 PageID: 1411
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 276 of 297 PageID: 1412
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 277 of 297 PageID: 1413
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 278 of 297 PageID: 1414
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 279 of 297 PageID: 1415
          OCN L 001879-15   08/16/2017     Pg 1 of 7 Trans ID: LCV20181613462
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 280 of 297 PageID: 1416
                                         EXHIBIT C
          OCN L 001879-15   08/16/2017   Pg 2 of 7 Trans ID: LCV20181613462
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 281 of 297 PageID: 1417
          OCN L 001879-15   08/16/2017   Pg 3 of 7 Trans ID: LCV20181613462
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 282 of 297 PageID: 1418
          OCN L 001879-15   08/16/2017   Pg 4 of 7 Trans ID: LCV20181613462
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 283 of 297 PageID: 1419
          OCN L 001879-15   08/16/2017   Pg 5 of 7 Trans ID: LCV20181613462
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 284 of 297 PageID: 1420
          OCN L 001879-15   08/16/2017   Pg 6 of 7 Trans ID: LCV20181613462
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 285 of 297 PageID: 1421
          OCN L 001879-15   08/16/2017   Pg 7 of 7 Trans ID: LCV20181613462
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 286 of 297 PageID: 1422
          OCN L 001879-15   12/31/2016   Pg 1 of 3 Trans ID: LCV20181613974
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 287 of 297 PageID: 1423

                                     EXHIBIT D
          OCN L 001879-15   12/31/2016   Pg 2 of 3 Trans ID: LCV20181613974
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 288 of 297 PageID: 1424
          OCN L 001879-15   12/31/2016   Pg 3 of 3 Trans ID: LCV20181613974
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 289 of 297 PageID: 1425
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 290 of 297 PageID: 1426
                                EXHIBIT E
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 291 of 297 PageID: 1427
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 292 of 297 PageID: 1428
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 293 of 297 PageID: 1429
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 294 of 297 PageID: 1430
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 295 of 297 PageID: 1431
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 296 of 297 PageID: 1432
Case 3:20-cv-01150-MAS-ZNQ Document 29 Filed 02/05/21 Page 297 of 297 PageID: 1433
